 

EXECUTION VERSION
AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of December 17, 2010
 
among
 
NORTEK, INC.,
as the Specified U.S. Borrower,
 
VENTROL AIR HANDLING SYSTEMS INC.,
as the Canadian Borrower,
 
The Other Borrowers Named Herein,
 
BANK OF AMERICA, N.A.,
as Administrative Agent, U.S. Swing Line Lender and
U.S. L/C Issuer,
 
BANK OF AMERICA, N.A. (acting through its Canada branch),
as Canadian Swing Line Lender and
Canadian L/C Issuer,
 
The Other Lenders Party Hereto,
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO CAPITAL FINANCE, LLC
as Joint Lead Arrangers and Joint Bookrunners
 
and
 
BANK OF AMERICA, N.A.,
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Collateral Agents,
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION
and
WELLS FARGO CAPITAL FINANCE, LLC,
as Co-Syndication Agents
 
 
 
 

 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS
Section        Page
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01    Defined Terms    1
1.02    Other Interpretive Provisions    52
1.03    Accounting Terms    53
1.04    Rounding    53
1.05    Times of Day    53
1.06    Timing of Payment or Performance    53
1.07    Letter of Credit Amounts    54
1.08    Currency Equivalents Generally    54
1.09    Collateral Agents    54
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01    The Loans    54
2.02    Borrowings, Conversions and Continuations of Loans    60
2.03    Letters of Credit    62
2.04    Swing Line Loans    68
2.05    Prepayments    74
2.06    Termination or Reduction of Commitments    79
2.07    Repayment of Loans    80
2.08    Interest    80
2.09    Fees    81
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate    82
2.11    Evidence of Debt    83
2.12    Payments Generally; Administrative Agent's Clawback    83
2.13    Sharing of Payments by Lenders    85
2.14    Nature of Obligations    86
2.15    Borrower Agent    87
2.16    Commitment Increase    88
2.17    Defaulting Lenders    89
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01    Taxes    91
3.02    Illegality    95
3.03    Inability to Determine Rates    95
3.04    Increased Costs; Reserves on Eurodollar Rate Loans    96
3.05    Compensation for Losses    97
3.06    Mitigation Obligations; Replacement of Lenders    98
3.07    Survival    98

 

--------------------------------------------------------------------------------

 

 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01    Conditions to Amendment and Restatement    99
4.02    Conditions to all Credit Extensions    100
4.03    Effective Date    101
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
5.01    Existence, Qualification and Power; Compliance with Laws    103
5.02    Authorization; No Contravention    103
5.03    Governmental Authorization; Other Consents    103
5.04    Binding Effect    104
5.05    Financial Statements; No Material Adverse Effect    104
5.06    Litigation    104
5.07    No Default    105
5.08    Ownership of Property; Liens    105
5.09    Environmental Compliance    105
5.10    Insurance    106
5.11    Taxes    106
5.12    ERISA Compliance    106
5.13    Subsidiaries; Equity Interests; Loan Parties    107
5.14    Margin Regulations; Investment Company Act    107
5.15    Disclosure    108
5.16    Compliance with Laws    108
5.17    Intellectual Property; Licenses, Etc.    108
5.18    Solvency    108
5.19    Casualty, Etc.    108
5.20    Perfection, Etc.    108
5.21    [Reserved]    109
5.22    Tax Shelter Regulations    109
5.23    Anti-Terrorism Law    109
5.24    Accounts    110
5.25    Canadian Pension Plans    110
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
6.01    Financial Statements    111
6.02    Certificates; Other Information    113
6.03    Notices    115
6.04    Payment of Obligations    116
6.05    Preservation of Existence, Etc.    116
6.06    Maintenance of Properties    116
6.07    Maintenance of Insurance    116
6.08    Compliance with Laws    117
6.09    Books and Records    117
6.10    Inspections; Appraisals    117
6.11    Use of Proceeds    117
6.12    Covenant to Guarantee Obligations and Give Security    117

 

--------------------------------------------------------------------------------

 

 
6.13    Compliance with Environmental Laws    120
6.14    Further Assurances    121
6.15    Compliance with Terms of Leaseholds    121
6.16    [Reserved]    121
6.17    Designation as Senior Debt    121
6.18    Collateral Administration    121
6.19    Maintenance of Cash Management System    123
 
ARTICLE VII
NEGATIVE COVENANTS
 
7.01    Liens    124
7.02    Investments    127
7.03    Indebtedness    129
7.04    Fundamental Changes    132
7.05    Dispositions    133
7.06    Restricted Payments    135
7.07    Change in Nature of Business    137
7.08    Transactions with Affiliates    137
7.09    Burdensome Agreements    137
7.10    Use of Proceeds    138
7.11    Consolidated Fixed Charge Coverage Ratio    138
7.12    Amendments of Organization Documents    138
7.13    Accounting Changes    138
7.14    Prepayments, Etc. of Indebtedness    138
7.15    Equity Interests of the Specified U.S. Borrower and Subsidiaries    139
7.16    Designation of Senior Debt    139
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01    Events of Default    139
8.02    Remedies upon Event of Default    142
8.03    Application of Funds    143
8.04    Collection Allocation Mechanism    145
 
ARTICLE IX
ADMINISTRATIVE AGENT
 
9.01    Appointment and Authority    146
9.02    Rights as a Lender    147
9.03    Exculpatory Provisions    147
9.04    Reliance by Administrative Agent    148
9.05    Delegation of Duties    148
9.06    Resignation of Administrative Agent    149
9.07    Non-Reliance on Administrative Agent and Other Lenders    149
9.08    No Other Duties, Etc.    149
9.09    Administrative Agent May File Proofs of Claim    150
9.10    Collateral and Guaranty Matters    150
9.11    Secured Cash Management Agreements and Secured Hedge Agreements    151

 

--------------------------------------------------------------------------------

 

 
ARTICLE X
[RESERVED]
 
ARTICLE XI
MISCELLANEOUS
 
11.01    Amendments, Etc.    152
11.02    Notices; Effectiveness; Electronic Communications    154
11.03    No Waiver; Cumulative Remedies    156
11.04    Expenses; Indemnity; Damage Waiver    157
11.05    Payments Set Aside    159
11.06    Successors and Assigns    159
11.07    Treatment of Certain Information; Confidentiality    163
11.08    Right of Setoff    164
11.09    Interest Rate Limitation    164
11.10    Counterparts; Integration; Effectiveness    165
11.11    Survival of Representations and Warranties    166
11.12    Severability    166
11.13    Replacement of Lenders    166
11.14    Governing Law; Jurisdiction; Etc.    167
11.15    Waiver of Jury Trial    167
11.16    No Advisory or Fiduciary Responsibility    168
11.17    Electronic Execution of Assignments and Certain Other Documents    168
11.18    USA PATRIOT Act Notice    168
11.19    Judgment Currency    169
11.20    Language    169
11.21    Intercreditor Agreement    169
11.22    Amendment and Restatement    169
 
SIGNATURES    S-1
 

 

--------------------------------------------------------------------------------

 

 
SCHEDULES
 
1.01    Existing Letters of Credit
 
2.01    Commitments and Applicable Percentages
 
4.01(a)(vi)    Mortgaged Properties
 
5.01    Good Standing
 
5.06    Litigation
 
5.08(b)    Owned Real Property
 
5.08(c)(i)    Leased Real Property (Lessee)
 
5.09    Environmental Matters
 
5.13    Subsidiaries and Other Equity Investments; Loan Parties
 
5.25    Canadian Pension Matters
 
6.12    Guarantors
 
7.01    Existing Liens
 
7.02    Existing Investments
 
7.03(b)    Existing Indebtedness
 
7.05     Dispositions
 
7.08    Transactions with Affiliates
 
7.09    Burdensome Agreements
 
11.02    Administrative Agent's Office, Certain Addresses for Notices
 

 

--------------------------------------------------------------------------------

 

 
EXHIBITS
 
Form of
 
A    Committed Loan Notice
 
B    Swing Line Loan Notice
 
C-1    U.S. Revolving Credit Note
 
C-2    Canadian Revolving Credit Note
 
D    Compliance Certificate
 
E-1    Assignment and Assumption
 
E-2     Administrative Questionnaire
 
F-1     U.S. Guaranty
 
G-1     U.S. Security Agreement
 
H    Mortgage
 
I    Intercompany Note
 
J    [Reserved]
 
K    [Reserved]
 
L    Borrowing Base Certificate
 
M-1     Perfection Certificate
 
N     [Reserved]
 

 

--------------------------------------------------------------------------------

 

 
AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
December 17, 2010, among NORTEK, INC., a Delaware corporation (the “Specified
U.S. Borrower” and, in its capacity as the representative of the other Borrowers
pursuant to Section 2.15 hereof, the “Borrower Agent”), VENTROL AIR HANDLING
SYSTEMS INC., a Canadian corporation (the “Canadian Borrower”), the Subsidiaries
of the Specified U.S. Borrower from time to time party hereto as Borrowers and
Guarantors, each Lender from time to time party hereto, BANK OF AMERICA, N.A.
(with its successors, “Bank of America”), as Administrative Agent, U.S. Swing
Line Lender and U.S. L/C Issuer, BANK OF AMERICA, N.A. (acting through its
Canada branch) (with its successors, “Bank of America-Canada Branch”), as
Canadian Swing Line Lender and Canadian L/C Issuer, BANK OF AMERICA, N.A. and
GENERAL ELECTRIC CAPITAL CORPORATION, as Collateral Agents, and GENERAL ELECTRIC
CAPITAL CORPORATION and WELLS FARGO CAPITAL FINANCE, LLC, as Co-Syndication
Agents.
PRELIMINARY STATEMENTS:
Certain of the parties hereto have heretofore entered into that certain Credit
Agreement dated as of December 17, 2009 (as amended, restated, amended and
restated, supplemented or otherwise modified through the date hereof and in
effect immediately prior to the effectiveness of this Amended and Restated
Credit Agreement, the “Existing Credit Agreement”).
Subject to the satisfaction of the conditions set forth in Section 4.01 hereof,
the Existing Credit Agreement shall be amended and restated in its entirety as
set forth herein (the “Amendment and Restatement”).
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
1.01    Defined Terms. As used in this Agreement (including the Preliminary
Statements), the following terms shall have the meanings set forth below:
 
“2018 Senior Unsecured Notes” means the 10% senior unsecured notes due 2018
issued by the Specified U.S. Borrower pursuant to the 2018 Senior Unsecured
Notes Indenture in an aggregate principal amount of $250,000,000.
“2018 Senior Unsecured Notes Indenture” means the Indenture, dated as of
November 23, 2010, by and among Nortek, Inc., the guarantors thereunder and U.S.
Bank National Association, together with all instruments and other agreements in
connection therewith.
“ABL Priority Collateral” means the “Revolving Facility First Lien Collateral”
(as defined in the Intercreditor Agreement).
“Account” has the meaning specified in the UCC (or, with respect to a Canadian
Loan Party, the PPSA), and shall include any and all rights of a Loan Party to
payment for goods sold or leased or for services rendered that are not evidenced
by an Instrument or Chattel Paper, whether or not they have been earned by
performance.“Account Debtor” a Person who is obligated under an Account, Chattel
Paper or General Intangible.
“Act” has the meaning specified in Section 11.18.
“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
and, with respect to matters relating to the Canadian Revolving Credit Facility,
means Bank of America-Canada Branch, in its capacity as Canadian administrative
agent

 

--------------------------------------------------------------------------------

 

under any of the Loan Documents, or any successor Canadian administrative agent.
“Administrative Agent's Office” means the Administrative Agent's address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Affiliated Lender” has the meaning specified in Section 11.06(b)(v).
“Agent Parties” has the meaning specified in Section 11.02(c)
“Aggregate Commitments” means the Commitments of all the Lenders.
“Agreement” means this Amended and Restated Credit Agreement.
“Amended and Restated Lender” means each Lender executing and delivering this
Agreement.
“Amendment and Restatement” has the meaning specified in the Preliminary
Statements hereto.
“Anti-Terrorism Laws” has the meaning specified in Section 5.23(a).
“Applicable Commitment Fee Rate” means, (a) for the fiscal quarter of the
Specified U.S. Borrower in which the Effective Date occurs, the “Applicable
Commitment Fee Rate” as in effect under, and calculated in accordance with, the
Existing Credit Agreement immediately prior to the Effective Date and (b) for
each fiscal quarter of the Specified U.S. Borrower thereafter, (i) 0.375% per
annum, if the Average Revolving Credit Facility Balance during such fiscal
quarter is greater than 50% of the Average Aggregate Commitments outstanding
during such period, or (ii) 0.50% per annum, if the Average Revolving Credit
Facility Balance during such fiscal quarter is less than or equal to 50% of the
Average Aggregate Commitments outstanding during such period.
“Applicable Percentage” means, (a) with respect to any U.S. Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the U.S. Revolving Credit Facility represented by such U.S. Revolving Credit
Lender's U.S. Revolving Credit Commitment at such time and (b) with respect to
any Canadian Revolving Credit Lender at any time, the percentage (carried out to
the ninth decimal place) of the Canadian Revolving Credit Facility represented
by such Canadian Revolving Credit Lender's Canadian Revolving Credit Commitment
at such time. If the commitment of each Appropriate Lender to make Revolving
Credit Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if the Revolving Credit
Commitments have expired, then the Applicable Percentage of each Appropriate
Lender in respect of the Revolving Credit Facility shall be determined based on
the Applicable Percentage of such Appropriate Lender in respect of the Revolving
Credit Facility most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.
“Applicable Rate” means, (a) for the fiscal quarter of the Specified U.S.
Borrower in which the Effective Date occurs, the “Applicable Rate” as in effect
under, and calculated in accordance with, the Existing Credit Agreement
immediately prior to the Effective Date and (b) for each fiscal quarter of the
Specified U.S. Borrower thereafter, the applicable percentage per annum set
forth below determined by reference to Average Excess Availability for the
immediately preceding fiscal quarter:

 

--------------------------------------------------------------------------------

 

Applicable Rate
Pricing Level
Average Excess Availability
Eurodollar Rate, BA Rate and Letter of Credit Fees
Base Rate, Canadian Base Rate and Canadian Prime Rate
1
 
> $175,000,000
2.25%
1.25%
2
 
> $100,000,000 but < $175,000,000
2.50%
1.50%
3
 
< $100,000,000
2.75%
1.75%

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Average Excess Availability shall become effective as of the first calendar day
of each fiscal quarter. Average Excess Availability shall be calculated by the
Administrative Agent based on the Administrative Agent's records. If the
Borrowing Base Certificates (including any required financial information in
support thereof) of the Borrowers are not received by the Administrative Agent
by the date required pursuant to Section 6.01(f) of this Agreement, then, upon
the request of the Required Lenders, the Applicable Rate shall be determined as
if the Average Excess Availability for the immediately preceding fiscal quarter
is at Level 3 until such time as such Borrowing Base Certificates and supporting
information are received.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
“Application Date” has the meaning specified in Section 2.05(c).
“Appropriate Lender” means, at any time, (a) (i) with respect to the U.S.
Revolving Credit Facility, a Lender that has a Commitment with respect to the
U.S. Revolving Credit Facility or holds a U.S. Revolving Credit Loan at such
time, (ii) with respect to the U.S. Letter of Credit Sublimit, (A) each U.S. L/C
Issuer and (B) if any U.S. Letters of Credit have been issued pursuant to
Section 2.01(c), the U.S. Revolving Credit Lenders and (iii) with respect to the
U.S. Swing Line Sublimit, (A) the U.S. Swing Line Lender and (B) if any U.S.
Swing Line Loans are outstanding pursuant to Section 2.04(A)(a), the U.S.
Revolving Credit Lenders and (b) (i) with respect to the Canadian Revolving
Credit Facility, a Lender that has a Commitment with respect to the Canadian
Revolving Credit Facility or holds a Canadian Revolving Credit Loan at such
time, (ii) with respect to the Canadian Letter of Credit Sublimit, (A) each
Canadian L/C Issuer and (B) if any Canadian Letters of Credit have been issued
pursuant to Section 2.01(d), the Canadian Revolving Credit Lenders and
(iii) with respect to the Canadian Swing Line Sublimit, (A) the Canadian Swing
Line Lender and (B) if any Canadian Swing Line Loans are outstanding pursuant to
Section 2.04(B)(a), the Canadian Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Plan of Reorganization” means a plan of reorganization under and in
compliance with the provisions of chapter 11 of the Bankruptcy Code in the form
of Exhibit N attached to the Existing Credit Agreement, subject only to such
changes as are not prohibited by Section 7.18.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet

 

--------------------------------------------------------------------------------

 

of such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Specified U.S. Borrower and its Subsidiaries for the fiscal year ended
December 31, 2009 and the related consolidated statements of income or
operations, shareholders' equity and cash flows for such fiscal year of the
Specified U.S. Borrower and its Subsidiaries, including the notes thereto.
“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(a)(iii).
“Availability Period” means, with respect to each Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date, (ii) the date of termination of the applicable Revolving Credit
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each applicable Appropriate Lender to make Revolving Credit Loans
and of the obligation of the applicable L/C Issuer to make L/C Credit Extensions
pursuant to Section 8.02.
“Availability Reserve” means, on any date of determination and with respect to
the U.S. Borrowing Base or the Canadian Borrowing Base, as the case may be, the
sum (without duplication) of (a) reserves for deterioration in the salability of
inventory; (b) the Rent and Charges Reserve; (c) the Bank Product Reserve;
(d) all accrued Royalties, whether or not then due and payable by, in the case
of the U.S. Borrowing Base, a U.S. Loan Party or, in the case of the Canadian
Borrowing Base, a Canadian Loan Party; (e) the aggregate amount of liabilities
secured by Liens upon Eligible Collateral that are senior to the Administrative
Agent's Liens (but imposition of any such reserve shall not waive an Event of
Default arising therefrom); (f) the Canadian Priority Payables Reserve;
(g) reserves for excess dilution; and (h) such additional reserves, in such
amounts and with respect to such matters, as any Collateral Agent in its Credit
Judgment may elect to impose from time to time; provided that, after the Closing
Date, the Collateral Agents may adjust the apportionment of the Availability
Reserve between the U.S. Revolving Credit Facility and the Canadian Revolving
Credit Facility in their Credit Judgment at such time; and provided further that
such Availability Reserve shall not be established or changed except upon not
less than five (5) Business Days' notice to the Borrowers (unless an Event of
Default exists in which event no notice shall be required). The Collateral
Agents will be available during such period to discuss any such proposed
Availability Reserve or change with the Borrowers and without limiting the right
of the Collateral Agents to establish or change such Reserves in the Collateral
Agents' Credit Judgment, the Borrowers may take such action as may be required
so that the event, condition or matter that is the basis for such Availability
Reserve no longer exists, in a manner and to the extent reasonably satisfactory
to each of the Collateral Agents. The amount of any Availability Reserve
established by the Collateral Agents shall have a reasonable relationship as
determined by the Collateral Agents in their Credit Judgment to the event,
condition or other matter that is the basis for the Availability Reserve.
Notwithstanding anything herein to the contrary, an Availability Reserve shall
not be established to the extent that it would be duplicative of any specific
item excluded as ineligible in the definitions of Eligible Collateral, but the
Collateral Agents shall retain the right, subject to the requirements of this
paragraph, to establish an Availability Reserve with respect to prospective
changes in Eligible Collateral that may reasonably be anticipated.
“Average Aggregate Commitments” means, for any period, the amount obtained by
adding the Aggregate Commitments outstanding at the end of each day for the
period in question and by dividing such sum by the number of days in such
period.
“Average Canadian Revolving Credit Commitments” means, for any period, the
amount obtained by adding the Canadian Revolving Credit Commitments outstanding
at the end of each day for the period in question and by dividing such sum by
the number of days in such period.
“Average U.S. Revolving Credit Commitments” means, for any period, the amount
obtained by adding the U.S. Revolving Credit Commitments outstanding at the end
of each day for the period in question and by dividing such sum by the number of
days in such period.
“Average Excess Availability” means, for any period, the average amount of
Excess Availability for

 

--------------------------------------------------------------------------------

 

each day during such period.
“Average Revolving Credit Facility Balance” means, for any period, the amount
obtained by adding the Outstanding Amount of Loans (less the Outstanding Amount
of any Swing Line Loans on such date) and L/C Obligations at the end of each day
for the period in question and by dividing such sum by the number of days in
such period.
“BA Rate” means, for the Interest Period of each BA Rate Loan, the rate of
interest per annum equal to the average annual rate applicable to Canadian
Dollar bankers' acceptances having an identical or comparable term as the
proposed BA Rate Loan displayed and identified as such on the display referred
to as the “CDOR Page” (or any display substituted therefor) of Reuters Monitor
Money Rates Service as at approximately 10:00 a.m. Toronto time on such day (or,
if such day is not a Business Day, as of 10:00 a.m. Toronto time on the
immediately preceding Business Day), plus five (5) basis points; provided that
if such rate does not appear on the CDOR Page at such time on such date, the
rate for such date will be the annual discount rate (rounded upward to the
nearest whole multiple of 1/100 of 1%) as of 10:00 a.m. Toronto time on such day
at which a Canadian chartered bank listed on Schedule 1 of the Bank Act (Canada)
as selected by the Administrative Agent is then offering to purchase Canadian
Dollar bankers' acceptances accepted by it having such specified term (or a term
as closely as possible comparable to such specified term), plus five (5) basis
points.
“BA Rate Loan” means any Canadian Revolving Credit Loan denominated in Canadian
Dollars bearing interest at a rate determined by reference to the BA Rate.
“Bank of America” has the meaning specified in the introductory paragraph
hereto.
“Bank of America-Canada Branch” has the meaning specified in the introductory
paragraph hereto.
“Bank Product” means any of the following products, services or facilities
extended to any Loan Party: (a) cash management services provided by Cash
Management Banks under any Cash Management Agreement; and (b) products provided
by Hedge Banks under any Secured Hedge Agreement.
“Bank Product Amount” means, with respect to any Bank Product, the maximum
dollar amount of Obligations arising under the applicable Cash Management
Agreement or Secured Hedge Agreement, as designated to the Administrative Agent
from time to time in accordance with Section 9.11(b).
“Bank Product Debt” means Indebtedness and other Obligations of a Loan Party
arising in respect of any Bank Product.
“Bank Product Reserve” means, with respect to the U.S. Borrowing Base or the
Canadian Borrowing Base, the aggregate amount of reserves established by the
Collateral Agents from time to time in their Credit Judgment in respect of Bank
Product Debt of the U.S. Loan Parties or the Canadian Loan Parties, as the case
may be.
“Bankruptcy Code” means Title 11 of the United States Code.
“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) 1.00% plus the
Eurodollar Rate for a 30-day Interest Period, as determined on such day, and
(c) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate.” The “prime rate” is a rate set
by Bank of America based upon various factors including Bank of America's costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. Any change in such rate announced by Bank of America
shall take effect at the opening of business on the day specified in the public
announcement of such change.

 

--------------------------------------------------------------------------------

 

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.
“BIA” means the Bankruptcy and Insolvency Act (Canada).
“Bookrunners” means Merrill Lynch, Pierce, Fenner & Smith, Incorporated and
Wells Fargo Capital Finance, LLC.
“Borrower Agent” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 6.02.
“Borrowers” mean the Canadian Borrower and the U.S. Borrowers.
“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.
“Borrowing Base” means any of the U.S. Borrowing Base, the Canadian Borrowing
Base and/or the Total Borrowing Base, as the context may require.
“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit L or such other form as may be agreed to by the Administrative Agent.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, relative to matters with respect to the U.S. Revolving Credit
Facility, the state where the Administrative Agent's Office is located, or
relative to matters with respect to the Canadian Revolving Credit Facility, the
jurisdiction where the Administrative Agent's principal Canadian lending
Affiliate or branch is located and, if such day relates to any Eurodollar Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.
“CAM” means the mechanism for the allocation and exchange of interests in the
Loans, participations in Letters of Credit and collections thereunder
established pursuant to Section 8.04.
“CAM Exchange” means the exchange of the Lenders' interests provided for in
Section 8.04.
“CAM Exchange Date” means the first date after the Closing Date on which there
shall occur (a) any Event of Default under clause (f) or (g) of Section 8.01
with respect to a Borrower or (b) an acceleration of Loans pursuant to
Section 8.02(b).
“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal,
of which (a) the numerator shall be the sum, without duplication, of (i) the
Canadian Revolving Credit Exposure, if any, of such Lender, (ii) the U.S.
Revolving Credit Exposure, if any, of such Lender and (iii) the aggregate amount
of any other Obligations otherwise owed to such Lender pursuant to the Loan
Documents, in each case immediately prior to the CAM Exchange Date, and (b) the
denominator shall be the sum of (i) the aggregate U.S. Revolving Credit Exposure
of all the Lenders, (ii) the aggregate Canadian Revolving Exposure of all
Lenders and (iii) the aggregate amount of any other Obligations otherwise owed
to any of the Lenders pursuant to the Loan Documents, in each case immediately
prior to the CAM Exchange Date.
“Canadian ABL Priority Collateral” means ABL Priority Collateral that is
Canadian Collateral.
“Canadian Account Control Agreements” means, collectively, the Control
Agreements entered into by the Canadian Loan Parties in favor of the
Administrative Agent, each in form and substance reasonably satisfactory to the
Administrative Agent.
“Canadian Available Cash” means, at any time, unrestricted cash collateral of
the Canadian Borrower that (a) does not consist of proceeds of accounts
receivable that are otherwise included at such time in the calculation

 

--------------------------------------------------------------------------------

 

of the Canadian Borrowing Base and (b) is pledged to the Administrative Agent
and held in Cash Collateral Accounts at the Administrative Agent. In no event
shall any Specified Issuance Proceeds be classified as Canadian Available Cash.
“Canadian Base Rate” means, for any day, the rate of interest in effect for such
day as publicly announced from time to time by Bank of America-Canada Branch as
its “Base Rate” for loans in Dollars in Canada. The “Canadian Base Rate” is a
rate set by Bank of America-Canada Branch based upon various factors including
Bank of America-Canada Branch's costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate; and any
change in such rate announced by Bank of America-Canada Branch shall take effect
at the opening of business on the day specified in the public announcement of
such change.
“Canadian Base Rate Loan” means any Canadian Revolving Credit Loan denominated
in Dollars bearing interest computed by reference to the Canadian Base Rate.
“Canadian Benefit Plans” means all employee benefit plans, programs or
arrangements of any nature or kind whatsoever that are not Canadian Pension
Plans and are maintained or contributed to by, or to which there is or may be an
obligation to contribute by, any Borrower or its Subsidiaries in respect of its
employees or former employees in Canada.
“Canadian Borrower” has the meaning specified in the introductory
paragraph hereto.
“Canadian Borrowing Base” means, on any date of determination, an amount
(calculated based on the most recent Borrowing Base Certificate delivered to the
Administrative Agent in accordance with this Agreement) equal to:
(a) the sum of:
(i) 85% of the value of the Eligible Receivables of the Canadian Loan Parties
(other than any Excluded Subsidiaries);
(ii) 85% of the NOLV Percentage of the value of the Eligible Inventory of the
Canadian Loan Parties (other than any Excluded Subsidiaries); and
(iii) 100% of Canadian Available Cash up to $25,000,000 (less the amount of U.S.
Available Cash included in the calculation of the U.S. Borrowing Base at such
time);
minus
(b) the Availability Reserve to the extent attributable to the Canadian Loan
Parties in the Collateral Agents' Credit Judgment on such date, provided that,
after the Closing Date, the Collateral Agents may adjust the apportionment of
the Availability Reserve between the U.S. Revolving Credit Facility and the
Canadian Revolving Credit Facility in their Credit Judgment.
“Canadian Cash Management Bank” means any Person that, at the time it enters
into a Cash Management Agreement, is a Canadian Lender or an Affiliate of a
Canadian Lender, in its capacity as a party to such Cash Management Agreement,
in each case in respect of services provided under such Cash Management
Agreement to a Canadian Loan Party.
“Canadian Collateral” means all of the “Collateral” referred to in the Canadian
Collateral Documents and all of the other property that is or is intended under
the terms of the Canadian Collateral Documents to be subject to Liens in favor
of the Administrative Agent for the benefit of the Canadian Secured Parties.
“Canadian Collateral Documents” means, collectively, the Canadian Security
Agreement, the Canadian Account Control Agreements, each of the collateral
assignments, Security Agreement Supplements, IP

 

--------------------------------------------------------------------------------

 

Security Agreement Supplements, security agreements, deeds of hypothec,
hypothecs, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien securing the
Canadian Obligations in favor of the Administrative Agent for the benefit of the
Canadian Secured Parties.
“Canadian Dollar” or “Cdn. $” means Canadian dollars, the lawful currency of
Canada.
“Canadian Excess Availability” means, at any time, the difference between
(a) the lesser of (i) the Canadian Revolving Credit Facility and (ii) the
Canadian Borrowing Base at such time, as determined from the most recent
Borrowing Base Certificate delivered by the Borrower Agent to the Administrative
Agent pursuant to Section 6.01(f) hereof minus (b) the Total Canadian Revolving
Credit Outstandings.
“Canadian Guarantee” means, collectively, the Guarantees made by the Canadian
Subsidiary Guarantors in favor of the Canadian Secured Parties, each in form and
substance reasonably satisfactory to the Administrative Agent, together with
each other guarantee and guarantee supplement delivered pursuant to
Section 6.12.
“Canadian Hedge Bank” means any Hedge Bank that is party to a Canadian Secured
Hedge Agreement.
“Canadian L/C Advance” means, with respect to each Canadian Revolving Credit
Lender, such Lender's funding of its participation in any Canadian L/C Borrowing
in accordance with its Applicable Percentage.
“Canadian L/C Borrowing” means an extension of credit resulting from a drawing
under any Canadian Letter of Credit which has not been reimbursed on the date
when made or refinanced as a Canadian Revolving Credit Borrowing.
“Canadian L/C Credit Extension” means, with respect to any Canadian Letter of
Credit, the issuance thereof or extension of the expiry date thereof, or the
increase of the amount thereof.
“Canadian L/C Issuer” means Bank of America-Canadian Branch in its capacity as
issuer of Canadian Letters of Credit hereunder, any successor thereto in such
capacity or any other Canadian Lender (or any Affiliate of a Canadian Lender)
that has agreed to act in such capacity.
“Canadian L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Canadian Letters of Credit
plus the aggregate of all Unreimbursed Amounts in respect of Canadian Letters of
Credit, including all Canadian L/C Borrowings. For purposes of computing the
amount available to be drawn under any Canadian Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.07. For
all purposes of this Agreement, if on any date of determination a Canadian
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Canadian Lender” means each financial institution listed on Schedule 2.01 as a
“Canadian Revolving Credit Lender”, as well as any Person that becomes a
“Canadian Revolving Credit Lender” hereunder pursuant to Section 11.06 and, as
the context requires, includes the Canadian Swing Line Lender.
“Canadian Letter of Credit” means any standby letter of credit or commercial
letter of credit issued under the Canadian Revolving Credit Facility.
“Canadian Letter of Credit Sublimit” means an amount equal to $5,000,000. The
Canadian Letter of Credit Sublimit is part of, and not in addition to, the
Canadian Revolving Credit Facility.
“Canadian Loan” means an extension of credit by a Lender to the Canadian
Borrower under Article II in the form of a Canadian Revolving Credit Loan or a
Canadian Swing Line Loan.
“Canadian Loan Parties” means the Canadian Borrower and the Canadian Subsidiary
Guarantors.

 

--------------------------------------------------------------------------------

 

“Canadian Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Canadian Loan Party arising under any
Loan Document or otherwise with respect to any Canadian Loan, Canadian Letter of
Credit, or, subject to Section 9.11(b), Canadian Secured Cash Management
Agreement or Canadian Secured Hedge Agreement, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Canadian Loan Party or any
Subsidiary thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.
“Canadian Overadvance” has the meaning specified in Section 2.01(f).
“Canadian Overadvance Loan” means a Canadian Revolving Credit Loan made when an
Overadvance exists or is caused by the funding thereof.
“Canadian Payment Account” means the Canadian Dollar account and the Dollar
account of the Administrative Agent to which all monies constituting proceeds of
Canadian Collateral shall be transferred from time to time.
“Canadian Pension Plans” means each plan, program or arrangement which is
required to be registered as a pension plan under any applicable pension
benefits standards or tax statute or regulation in Canada (or any province or
territory thereof) maintained or contributed to by, or to which there is or may
be an obligation to contribute by, any Borrower or its Subsidiaries in respect
of its Canadian employees or former employees.
“Canadian Prime Rate” means, for any day, a fluctuating rate of interest per
annum equal to the rate of interest in effect for such day as publicly announced
from time to time by Bank of America-Canada Branch as its “Prime Rate.” The
“Canadian Prime Rate” is a rate set by Bank of America-Canada Branch based upon
various factors including Bank of America-Canada Branch's costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate; and any change in such rate announced by Bank of
America-Canada Branch shall take effect at the opening of business on the day
specified in the public announcement of such change.
“Canadian Prime Rate Loan” means any Canadian Revolving Credit Loan denominated
in Canadian Dollars bearing interest computed by reference to the Canadian Prime
Rate.
“Canadian Priority Payables” means, at any time, with respect to the Canadian
Borrowing Base:
(a)    the amount past due and owing by the Canadian Borrower and any other
Canadian Loan Party, or the accrued amount for which each of the Canadian
Borrower and any other Canadian Loan Party has an obligation to remit to a
Governmental Authority or other Person pursuant to any applicable Law, in
respect of (i) pension fund obligations; (ii) employment insurance; (iii) goods
and services taxes, sales taxes, harmonized taxes, excise taxes, value added
taxes, employee income taxes and other taxes or governmental royalties payable
or to be remitted or withheld; (iv) workers' compensation; (v) wages, vacation
pay and amounts payable under the Wage Earner Protection Program Act (Canada);
and (vi) other like charges and demands; in each case, in respect of which any
Governmental Authority or other Person may claim a security interest, hypothec,
prior claim, lien, trust or other claim or Lien ranking or capable of ranking in
priority to or pari passu with one or more of the Liens granted in the
Collateral Documents; and
(b)    the aggregate amount of any other liabilities of the Canadian Borrower
and any other Canadian Loan Parties (i) in respect of which a trust has been or
may be imposed on any Collateral to provide for payment or (ii) which are
secured by a security interest, hypothec, prior claim, pledge, lien, charge,
right, or claim or other Lien on any Collateral; in each case, pursuant to any
applicable Law and which trust, security interest, hypothec, prior claim,
pledge, lien, charge, right, claim or Lien ranks or is capable of ranking in
priority to or pari passu with one or more of the Liens granted in the
Collateral Documents.

 

--------------------------------------------------------------------------------

 

“Canadian Priority Payables Reserve” means, on any date of determination for the
Canadian Borrowing Base, a reserve established from time to time by the
Collateral Agents in their reasonable Credit Judgment in such amount as the
Collateral Agents may determine reflects the unpaid or unremitted Canadian
Priority Payables by the Canadian Loan Parties, which would give rise to a Lien
under applicable Laws with priority over, or pari passu with, the Lien of the
Administrative Agent for the benefit of the Canadian Secured Parties.
“Canadian Protective Advances” has the meaning specified in Section 2.01(g).
“Canadian Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Canadian Revolving Credit Loans of the same Type and, in the case
of Eurodollar Rate Loans and BA Rate Loans, having the same Interest Period made
by each of the Canadian Revolving Credit Lenders.
“Canadian Revolving Credit Commitment” means, as to each Canadian Revolving
Credit Lender, its obligation to (a) make Canadian Revolving Credit Loans to the
Canadian Borrower pursuant to Section 2.01(b), (b) purchase participations in
Canadian L/C Obligations, and (c) purchase participations in Canadian Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender's name on Schedule 2.01 under
the caption “Canadian Revolving Credit Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.
“Canadian Revolving Credit Exposure” means, with respect to any Canadian
Revolving Credit Lender at any time, the Outstanding Amount of Canadian
Revolving Credit Loans of such Lender plus such Lender's Applicable Percentage
of the Outstanding Amount of Canadian L/C Obligations with respect to Canadian
Letters of Credit plus such Lender's Applicable Percentage of the Outstanding
Amount of Canadian Swing Line Loans.
“Canadian Revolving Credit Facility” means, at any time, the aggregate amount of
the Canadian Revolving Credit Lenders' Canadian Revolving Credit Commitments at
such time.
“Canadian Revolving Credit Lender” means, at any time, any Lender that has a
Canadian Revolving Credit Commitment at such time.
“Canadian Revolving Credit Loan” has the meaning specified in Section 2.01(b)
and shall be deemed to include any Canadian Overadvance Loan and Canadian
Protective Advance made hereunder.
“Canadian Revolving Credit Note” means a promissory note made by the Canadian
Borrower in favor of a Canadian Revolving Credit Lender evidencing Canadian
Revolving Credit Loans or Canadian Swing Line Loans, as the case may be, made by
such Canadian Revolving Credit Lender, substantially in the form of Exhibit C-2.
“Canadian Secured Cash Management Agreement” means any Secured Cash Management
Agreement that is entered into by and between any Canadian Loan Party and any
Cash Management Bank.
“Canadian Secured Hedge Agreement” means any Secured Hedge Agreement that is
entered into by and between any Canadian Loan Party and any Hedge Bank.
“Canadian Secured Parties” means, collectively, the Administrative Agent, each
Collateral Agent, the Canadian Revolving Credit Lenders, each Canadian L/C
Issuer, the Canadian Hedge Banks, the Canadian Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Canadian Obligations owing
to which are or are purported to be secured by the Canadian Collateral under the
terms of the Collateral Documents.
“Canadian Security Agreement” means, collectively, the Security Agreements,
security agreement supplements and the deeds of hypothec delivered pursuant to
Section 4.01 or Section 6.12, in each case in respect of the Canadian
Collateral, in each case in form and substance reasonably satisfactory to the
Administrative Agent.

 

--------------------------------------------------------------------------------

 

“Canadian Subsidiary” means any direct or indirect Subsidiary of the Specified
U.S. Borrower which is incorporated or otherwise organized under the laws of
Canada or any province or territory thereof.
“Canadian Subsidiary Guarantor” means each Canadian Subsidiary listed on
Schedule 6.12 and each Person that shall, at any time, execute and deliver a
Canadian Guarantee; it being understood that none of the Canadian Borrower or
any Canadian Subsidiary Guarantors shall guarantee any of the U.S. Obligations.
“Canadian Swing Line Borrowing” means a borrowing of a Canadian Swing Line Loan
pursuant to Section 2.04(B).
“Canadian Swing Line Lender” means Bank of America-Canada Branch in its capacity
as provider of Canadian Swing Line Loans, or any successor swing line lender
hereunder.
“Canadian Swing Line Loan” has the meaning specified in Section 2.04(B)(a).
“Canadian Swing Line Sublimit” means an amount equal to $3,000,000. The Canadian
Swing Line Sublimit is part of, and not in addition to, the Canadian Revolving
Credit Facility.
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations); provided, however, that Capital Expenditures
shall not include any such expenditures which constitute (a) a Permitted
Acquisition, (b) capital expenditures relating to the construction or
acquisition of any property which has been transferred to a Person that is not a
Borrower pursuant to a sale-leaseback transaction permitted under
Section 7.05(f), (c) a reinvestment of (i) the net cash proceeds of any
Disposition of any fixed or capital assets or (ii) any insurance proceeds paid
on account of loss or damage to any fixed or capital assets, in either case, in
fixed or capital assets useful in the business of such Person (d) the purchase
price of fixed or capital assets purchased substantially contemporaneously with
the trade-in or sale of existing fixed or capital assets to the extent that the
gross amount of such purchase price is reduced by the credit granted to the
seller of such property (or for the net proceeds of such sale) for the property
being traded in or sold at such time, or (f) capitalized interest relating to
the construction of any fixed assets.
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a Capitalized Lease that would
at that time be required to be capitalized on a balance sheet in accordance with
GAAP.
“Cases” means the voluntary cases commenced by the Specified U.S. Borrower and
certain of its Affiliates under the Bankruptcy Code in the Bankruptcy Court on
October 21, 2009.
“Cash Collateral Account” means a blocked deposit account of one or more of the
Loan Parties at Bank of America (or its Affiliates or branches or at another
commercial bank selected in compliance with Section 6.18) or an account in the
name of the Administrative Agent, and in each case under the sole dominion and
control of the Administrative Agent and otherwise established in a manner
reasonably satisfactory to the Administrative Agent.
“Cash Collateralize” has the meaning specified in Section 2.03(f).
“Cash Dominion Event” means either (a) the occurrence and continuance of an
Event of Default or (b) the failure of the Loan Parties to maintain Excess
Availability of at least the greater of (x) 15% of the Total Borrowing Base and
(y) $35,000,000. For purposes of this Agreement, the occurrence of a Cash
Dominion Event shall be deemed continuing (a) so long as such Event of Default
is continuing and has not been cured or waived, and/or (b) if the Cash Dominion
Event arises under clause (b) of the preceding sentence, until Excess
Availability is at least the greater of (x) 15% of the Total Borrowing Base and
(y) $35,000,000 for thirty (30) consecutive days, in which case a Cash

 

--------------------------------------------------------------------------------

 

Dominion Event shall no longer be deemed to be continuing for purposes of this
Agreement.
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrowers or any of their Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):
(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America (or Canada) or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America (or Canada, as the case may be) is pledged in support
thereof;
(b)time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
365 days from the date of acquisition thereof;
(c)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody's or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;
(d)Investments, classified in accordance with GAAP as current assets of the
Borrowers or any of their Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody's or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition;
(e)repurchase agreements entered into by any Person with a bank or trust company
(including any of the Lenders) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations; and
(f)readily marketable direct obligations issued by any state of the United
States or any political subdivision thereof having one of the two highest rating
categories obtainable from either S&P or Moody's with maturities of not more
than twelve (12) months from the date of acquisition thereof;
provided that instruments equivalent to those referred to in clauses (a) through
(f) above denominated in Canadian Dollars which are comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
short term cash management purposes in Canada shall be permitted under
Sections 7.02(a) and 7.05(g) to the extent reasonably required in connection
with any business conducted by any Canadian Subsidiary; provided, further, that
instruments equivalent to those referred to in clauses (a) through (f) above
denominated in local currencies other than Dollars or Canadian Dollars which are
comparable in credit quality and tenor to those referred to above and
customarily used by corporations for short term cash management purposes in the
jurisdiction of the relevant Foreign Subsidiary shall be permitted under
Sections 7.02(a) and 7.05(g) to the extent reasonably required in connection
with any business conducted by such Foreign Subsidiary.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.
“Cash Management Bank” means a U.S. Cash Management Bank and/or a Canadian Cash
Management Bank, as the context may require.
“CCAA” means the Companies' Creditors Arrangement Act (Canada), and any rule or
regulation issued thereunder.

 

--------------------------------------------------------------------------------

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
“Change of Control” means an event or series of events by which:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
other than the Equity Investors becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934), directly or
indirectly, of more than the greater of (i) 35% or more of the Equity Interests
of the Specified U.S. Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Specified U.S. Borrower on a
fully-diluted basis and (ii) the percentage of the then outstanding Equity
Interests of the Specified U.S. Borrower entitled to vote for members of the
board of directors or equivalent governing body of the Specified U.S. Borrower
owned beneficially by the Equity Investors; or
 
(b)during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Specified U.S.
Borrower cease to be composed of Continuing Directors; or
 
(c)any “Change of Control” (or any comparable term) in any document pertaining
the Senior Secured Notes or to any Junior Financing with an aggregate
outstanding principal amount in excess of the Threshold Amount; or
 
(d)the Canadian Borrower shall cease to be a wholly owned Subsidiary of the
Specified U.S. Borrower, unless simultaneously with such transaction, the
Canadian Obligations (other than contingent Obligations in respect of unasserted
indemnity claims) have been paid in full in cash and the Canadian Revolving
Credit Commitments are terminated.
 
“Closing Date” means December 17, 2009.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means the U.S. Collateral and the Canadian Collateral.
“Collateral Agents” means Bank of America and General Electric Capital
Corporation, in their capacities as “collateral agents” under this Agreement.
“Collateral Documents” means the U.S. Collateral Documents and the Canadian
Collateral Documents.
“Commitment Date” has the meaning specified in Section 2.05(c).
“Commitment Increase” has the meaning specified in Section 2.16(a).

 

--------------------------------------------------------------------------------

 

“Commitment Increase Lender” has the meaning specified in Section 2.16(b) or
(c), as applicable.
“Commitment Letter” means the letter agreement, dated October 9, 2009, among the
Specified U.S. Borrower, the Bookrunners and the Initial Lenders.
“Committed Loan Notice” means a notice of (a) a Revolving Credit Borrowing,
(b) a conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans or BA Rate Loans, pursuant to Section 2.02(a), which, if
in writing, shall be substantially in the form of Exhibit A.
“Commodity Account Control Agreements” has the meaning specified in the U.S.
Security Agreement and/or the Canadian Security Agreement, as the context may
require.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consolidated EBITDA” means, with respect to any specified Person for any
period, the sum, without duplication, of: (1) Consolidated Net Income of such
Person for such period; plus (2) provision for taxes based on income or profits
of such Person and its Subsidiaries for such period (including amounts actually
paid pursuant to any tax sharing arrangement relating to combined, consolidated,
unitary or similar tax returns to the extent that such amounts do not exceed the
amount of taxes attributable to such Person and its Subsidiaries determined as
if such Person and its Subsidiaries filed separate tax returns), to the extent
that such provision for taxes was deducted in computing such Consolidated Net
Income; plus (3) consolidated interest expense of such Person and its
Subsidiaries for such period, whether or not paid or accrued and whether or not
capitalized (including, without limitation, amortization of debt issuance costs
and original issue discount, non-cash interest payments, the interest component
of any deferred payment obligations, the interest component of all payments
associated with Capital Lease Obligations, imputed interest with respect to
Attributable Indebtedness, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers' acceptance financings, and
net of the effect of all payments made or received pursuant to Hedging
Obligations), to the extent that any such expense was deducted in computing such
Consolidated Net Income; plus (4) depreciation, amortization (including
amortization of the step-up in inventory valuation arising from purchase
accounting and other intangibles) and other non-cash expenses (excluding any
such non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period) of such Person and its Subsidiaries for such
period to the extent that such depreciation, amortization and other non-cash
expenses were deducted in computing such Consolidated Net Income; plus (5) any
reasonable expenses, fees or charges related to the Transactions or any
acquisition or Investment, in each case to the extent that any such expenses,
fees or charges were deducted in computing such Consolidated Net Income; plus
(6) other non-recurring cash charges not to exceed in the aggregate $3.0 million
in any fiscal year; minus (7) non-cash items increasing such Consolidated Net
Income for such period, excluding any items which represent the reversal of any
accrual of, or cash reserve for, anticipated cash charges in any period.
Notwithstanding the preceding, the provision for taxes based on the income or
profits of, and the depreciation and amortization and other non-cash expenses
of, a Subsidiary of the Specified U.S. Borrower shall be added to Consolidated
Net Income to compute Consolidated EBITDA of the Specified U.S. Borrower only to
the extent that a corresponding amount would be permitted at the date of
determination to be dividended to the Specified U.S. Borrower by such Subsidiary
without prior governmental approval (that has not been obtained), and without
direct or indirect restriction pursuant to the terms of its charter and all
agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Subsidiary or its stockholders.
“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA of the Specified U.S. Borrower and its
Subsidiaries, less (ii) the aggregate amount of all Capital Expenditures of or
by the Specified U.S. Borrower and its Subsidiaries less (iii) taxes paid or
payable in cash by the Specified U.S. Borrower and its Subsidiaries (net of
refunds received or receivable) to (b) the sum of (i) Consolidated Net Cash
Interest Charges of the Specified U.S. Borrower and its Subsidiaries, (ii)
solely for purposes of calculating pro forma compliance with the covenant set
forth in Section 7.11 in connection with the determination of whether a
particular Restricted Payment may be made pursuant to Section 7.06(f), such
Restricted Payment and (iii) the aggregate principal amount of all Mandatory
Principal Payments, but excluding (A) any such payments to the

 

--------------------------------------------------------------------------------

 

extent financed through the incurrence of additional Indebtedness otherwise
expressly permitted under Section 7.03, and (B) any such payments in respect of
seller notes or earn-outs in each case made before the Closing Date, for the
most recently completed Measurement Period; provided that (x) for purposes of
determining pro forma compliance with the Consolidated Fixed Charge Coverage
Ratio for any Permitted Acquisition of any Person or business and for any
Investment in any Person or business under Section 7.02(n)(iii), pro forma
effect shall be given to such Permitted Acquisition and Investment (in each case
without giving effect to any synergies or cost savings), so long as, solely in
the case of any such Permitted Acquisition or Investment for consideration in
excess of $10,000,000, the Administrative Agent shall be furnished with audited
financial statements, or if audited financial statements are not available,
other financial statements reasonably acceptable to the Administrative Agent, of
such Person or business (or if the acquisition is of a business unit, line of
business or division of any Person, the audited financial statements, or if
audited financial statements are not available, other financial statements
reasonably acceptable to the Administrative Agent, of such Person, so long as
the individual activities of the acquired business are clearly reflected in such
financial statements (provided that, in the case of any Permitted Acquisition or
Investment for consideration of $10,000,000 or less, the Administrative Agent
shall be furnished with such financial statements as may be available to the
Specified U.S. Borrower and its Subsidiaries with respect to such Person or
business or division of such Person), together with a certificate from a
financial officer of the Borrower Agent certifying that the Borrower Agent has
reviewed the historical financial statements of the business unit, line of
business or division and that to the knowledge of the Borrower Agent they
reflect proper divisional accounting in relation to the larger business),
reasonably satisfactory to the Administrative Agent in all respects, confirming
such historical results and (y) in the event that the Specified U.S. Borrower or
any of its Subsidiaries incurs, assumes, Guarantees, repays, repurchases or
redeems any Indebtedness or issues, repurchases or redeems Disqualified Equity
Interests or preferred stock subsequent to the commencement of the period for
which the Consolidated Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the
Consolidated Fixed Charge Coverage Ratio is made, then the Consolidated Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect to such
incurrence, assumption, Guarantee, repayment, repurchase, or redemption of
Indebtedness, or such issuance, repurchase or redemption of Disqualified Equity
Interests or preferred stock and the use of the proceeds therefrom as if the
same had occurred at the beginning of the applicable Measurement Period.
“Consolidated Net Cash Interest Charges” means, for any Measurement Period, with
respect to any specified Person, the sum, without duplication of: (1) the
consolidated interest expense of such Person and its Subsidiaries for such
period, whether paid or accrued, including, without limitation, amortization of
debt issuance costs and original issue discount, noncash interest payments
(other than the amortization of discount or imputed interest arising as a result
of purchase accounting), the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Indebtedness,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers' acceptance financings, and net of the effect of all
payments made or received pursuant to Hedging Obligations; plus (2) the
consolidated interest of such Person and its Subsidiaries that was capitalized
during such period; plus (3) any interest expense on Indebtedness of another
Person that is Guaranteed by such Person or one of its Subsidiaries or secured
by a Lien on assets of such Person or one of its Subsidiaries, whether or not
such Guarantee or Lien is called upon; plus (4) the product of (a) all dividends
and distributions, whether paid or accrued and whether or not in cash, on any
series of preferred stock or Disqualified Equity Interests of such Person or any
of its Subsidiaries, other than dividends on Equity Interests payable solely in
Equity Interests of the issuer (other than Disqualified Equity Interests) or to
the issuer or a Subsidiary that is a Guarantor, times (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal, in each case, on a consolidated basis and in accordance
with GAAP; minus (5) the amortization or expensing of financing fees and debt
discount incurred by the issuer and its Subsidiaries including amortization
arising from the Transactions and recognized in the applicable period; minus
(6) interest income for such period to the extent not deducted in determining
Consolidated Net Cash Interest Charges in any previous period and to the extent
not included in the calculation of Consolidated EBITDA for such period, but
excluding, in each of the forgoing clauses, any fees, costs or expenses related
to the Transactions; provided that, for purposes of determining Consolidated Net
Cash Interest Charges with respect to any Measurement Period ending in the
fiscal quarter in which the Closing Date occurs or any of the first full four
fiscal quarters ending thereafter, (i) in the case of calculations made during
the fiscal quarter in which the Closing Date occurs, “Consolidated Net Cash
Interest Charges” shall refer to Consolidated Net

 

--------------------------------------------------------------------------------

 

Cash Interest Charges for the period from the Closing Date to the applicable
date of determination multiplied by a factor, the numerator of which is 365 and
the denominator of which is the number of days in the period from the Closing
Date to the applicable date of determination, (ii) in the case of calculations
made during the first full fiscal quarter ending after the Closing Date,
“Consolidated Net Cash Interest Charges” shall refer to Consolidated Net Cash
Interest Charges for the period from the Closing Date to the applicable date of
determination multiplied by a factor, the numerator of which is 365 and the
denominator of which is the number of days in the period from the Closing Date
to the applicable date of determination, (iii) in the case of calculations made
during the second full fiscal quarter ending after the Closing Date,
“Consolidated Net Cash Interest Charges” shall refer to Consolidated Net Cash
Interest Charges for the most recently ended fiscal quarter multiplied by four,
(iv) in the case of calculations made during the third full fiscal quarter
ending after the Closing Date, “Consolidated Net Cash Interest Charges” shall
refer to Consolidated Net Cash Interest Charges of the two most recently ended
fiscal quarters multiplied by two and (v) in the case of calculations made
during the fourth full fiscal quarter ending after the Closing Date,
“Consolidated Net Cash Interest Charges” shall refer to Consolidated Net Cash
Interest Charges of the three most recently ended fiscal quarters multiplied by
4/3.
“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided that:
(a)the Net Income of any Person that is not a Subsidiary, or that is accounted
for by the equity method of accounting shall be excluded; provided that, to the
extent not previously included, Consolidated Net Income shall be increased by
the amount of dividends or distributions paid in cash to the specified Person or
a Subsidiary thereof; provided that accounting adjustments resulting from “fresh
start accounting” with respect to the Transactions and fees and expenses paid in
connection with the Transactions shall be excluded;
 
(b)the Net Income of any Subsidiary that is not a Loan Party shall be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Subsidiary of that Net Income is not at the date of
determination permitted without any prior governmental approval (that has not
been obtained) or, directly or indirectly, by operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its stockholders,
unless such restriction with respect to the payment of dividends or similar
distributions has been legally waived; provided that Consolidated Net Income of
such Person shall be increased by the amount of dividends or distributions or
other payments that are actually paid in cash (or to the extent converted into
cash) to such Person or a Subsidiary thereof (subject to provisions of this
clause (2)) during such period, to the extent not previously included therein;
 
(c)the Net Income (or loss) of any Person acquired in a pooling of interests
transaction for any period prior to the date of such acquisition shall be
excluded;
 
(d)the cumulative effect of a change in accounting principles shall be excluded;
 
(e)non-cash charges relating to employee benefit or other management
compensation plans of any parent company of the Specified U.S. Borrower (to the
extent such non-cash charges relate to plans of such parent company for the
benefit of members of the Board of Directors of the Specified U.S. Borrower (in
their capacity as such) or employees of the Specified U.S. Borrower and its
Subsidiaries), the Specified U.S. Borrower or any of its Subsidiaries or any
non-cash compensation charge arising from any grant of stock, stock options or
other equity-based awards of any parent company of the Specified U.S. Borrower
(to the extent such non-cash charges relate to plans of such parent company for
the benefit of members of the Board of Directors of the Specified U.S. Borrower
(in their capacity as such) or employees of the Specified U.S. Borrower and its
Subsidiaries), the Specified U.S. Borrower or any of its Subsidiaries (excluding
in each case any non-cash charge to the extent that it represents an accrual of
or reserve for cash expenses in any future period or amortization of a prepaid
cash expense incurred in a prior period) in each case, to the extent that such
non-cash charges are deducted in computing such Consolidated Net Income shall be
excluded;
 

 

--------------------------------------------------------------------------------

 

(f)any non-cash goodwill or other impairment charges resulting from the
application of Statement of Financial Accounting Standards No. 142 or Statement
of Financial Accounting Standards No. 144, and non-cash charges relating to the
amortization of intangibles resulting from the application of Statement of
Financial Accounting Standards No. 141, shall be excluded;
 
(g)any increase in cost of sales as a result of the step-up in inventory
valuation arising from applying the purchase method of accounting in accordance
with GAAP in connection with any acquisition consummated after the date of this
Agreement, net of taxes, shall be excluded;
 
(h)unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of Statement of Financial Accounting Standards No. 52 shall be
excluded; and
 
(i)all restructuring charges, including severance, relocation and transition
costs, and fees and expenses related to such restructuring, shall be excluded.
 
“Continuing Directors” shall mean the directors of the Specified U.S. Borrower
on the Closing Date, and each other director, if, in each case, such other
director's nomination for election to the board of directors of the Specified
U.S. Borrower is or was recommended by a majority of the then Continuing
Directors or such other director receives or received the vote of the Equity
Investors in his or her election by the stockholders of the Specified U.S.
Borrower.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Control Agreement” has the meaning specified in the U.S. Security Agreement
and/or the Canadian Security Agreement, as the context may require.
“Covenant Trigger Event” means, at any time, either (a) the occurrence and
continuance of an Event of Default or (b) the failure of the Loan Parties to
maintain Excess Availability of at least the greater of (x) $30,000,000 and
(y) 12.5% of the Total Borrowing Base. For purposes of this Agreement, the
occurrence of a Covenant Trigger Event shall be deemed continuing (a) so long as
such Event of Default is continuing and has not been cured or waived and/or
(b) if the Covenant Trigger Event arises under clause (b) of the preceding
sentence, until Excess Availability is at least the greater of (x) $30,000,000
and (y) 12.5% of the Total Borrowing Base for thirty (30) consecutive days, in
which case a Covenant Trigger Event shall no longer be deemed to be continuing
for purposes of this Agreement. For purposes of determining whether a Covenant
Trigger Event shall have occurred and is continuing, no greater than 25% of
Excess Availability shall be composed of Canadian Excess Availability and no
greater than 25% of the Total Borrowing Base shall be composed of the Canadian
Borrowing Base.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Credit Judgment” means the Collateral Agents' commercially reasonable judgment
exercised in good faith, based upon their consideration of any factor that they
reasonably believe (a) could materially adversely affect the quantity, quality,
mix or value of Collateral (including any applicable Law that may inhibit
collection of an Account), the enforceability or priority of the Administrative
Agent's Liens, or the amount that the Collateral Agents and the Lenders could
receive in liquidation of any Collateral; (b) suggests that any collateral
report or financial information delivered by any Loan Party is incomplete,
inaccurate or misleading in any material respect; (c) materially increases the
likelihood of any proceeding under any Debtor Relief Laws involving a Loan
Party; or (d) creates or could result in an Event of Default. In exercising such
judgment, (i) the Collateral Agents may consider any factors that could

 

--------------------------------------------------------------------------------

 

materially increase the credit risk of lending to the Borrowers on the security
of the Collateral and (ii) the Administrative Agent shall communicate to the
Borrower Agent the Collateral Agents' judgment at the direction of the
Collateral Agents (and in the event that the Collateral Agents do not all agree
on any action relating to any such matters, the determination shall reflect the
position of the Collateral Agent that asserts the most conservative credit
judgment on behalf of the Lenders).
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the BIA,
the CCAA and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate, Canadian Base Rate
or Canadian Prime Rate, as applicable plus (ii) the Applicable Rate, if any,
applicable to Base Rate Loans, Canadian Base Rate Loans or Canadian Prime Rate
Loans, as the case may be, under the Revolving Credit Facility plus (iii) 2% per
annum; provided, however, that with respect to a Eurodollar Rate Loan or a BA
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.
“Defaulting Lender” means, subject to Section 2.17, any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, (b) has
notified the Borrower Agent or the Administrative Agent that it does not intend
to comply with its funding obligations or has made a public statement to that
effect with respect to its funding obligations hereunder or under other
agreements generally in which it commits to extend credit, (c) has failed,
within three Business Days after reasonable request by the Administrative Agent,
to confirm in a manner satisfactory to the Administrative Agent that it will
comply with its funding obligations, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority.
“Deposit Account Control Agreements” has the meaning specified in the U.S.
Security Agreement and/or the Canadian Security Agreement, as the context may
require.
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property owned
by any Person, including any sale, assignment, transfer, license, lease or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith; provided that the issuance of Equity
Interests of any Person shall not be considered a Disposition by such Person.
“Disqualified Equity Interests” means any Equity Interest which, by its terms
(or by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Equity Interests (other than Disqualified Equity Interests)), pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case for clauses (a) through (d), prior to the date
that is ninety one (91) days after the Maturity Date; provided that if such
Equity Interest is issued to any employee or to any plan for the benefit of
employees of the

 

--------------------------------------------------------------------------------

 

Specified U.S. Borrower or any of its Subsidiaries or by any such plan to such
employees, such Equity Interest shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by the Specified
U.S. Borrower or such Subsidiary in order to satisfy applicable statutory or
regulatory obligations; and provided further that any Equity Interest that would
constitute a Disqualified Equity Interest solely because the holders thereof
have the right to require the Specified U.S. Borrower to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute a Disqualified Equity Interest if the terms of such Equity Interest
provide that the Specified U.S. Borrower may not repurchase or redeem any such
Equity Interest pursuant to such provisions prior to the repayment in full of
the Obligations.
“Dollar” and “$” mean lawful money of the United States.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any other currency, the equivalent amount thereof in Dollars as
determined by the Administrative Agent or the L/C Issuers, as the case may be,
at such time on the basis of the Spot Rate in accordance with Section 1.08 .
“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.
“Dominion Account” means any Deposit Account of a Loan Party at Bank of America
or its Affiliates or branches or another bank acceptable to the Administrative
Agent, in each case which is subject to a Deposit Account Control Agreement.
“Effective Date” means the first date on which all of the conditions precedent
in Section 4.01 are satisfied or waived in accordance with Section 11.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
“Eligible Collateral” means, collectively, Eligible Inventory and Eligible
Receivables.
“Eligible Foreign Receivables” means Accounts payable in a currency other than
Dollars or Canadian Dollars or arising out of sale to debtors outside of the
United States and Canada which in each case are acceptable to the Collateral
Agents in their Credit Judgment.
“Eligible Inventory” means Inventory of the Loan Parties (other than any
Excluded Subsidiaries) subject to the Lien of the Collateral Documents, the
value of which shall be determined by taking into consideration, among other
factors, the lowest of its cost and its book value determined in accordance with
GAAP and excluding any portion of cost attributable to intercompany profit among
the Loan Parties and their Affiliates; provided however that, subject to the
ability of the Collateral Agents to establish other criteria of ineligibility in
their Credit Judgment or modify the criteria established below, unless otherwise
approved by the Collateral Agents in their Credit Judgment, none of the
following classes of Inventory shall be deemed to be Eligible Inventory:
(a)    Inventory consisting of “perishable agricultural commodities” within the
meaning of the Perishable Agricultural Commodities Act of 1930, or on which a
Lien has arisen or may arise in favor of agricultural producers under any
comparable Laws;
 
(b)    Inventory that is obsolete, unusable or otherwise unavailable for sale;
 
(c)    Inventory consisting of promotional, marketing, packaging or shipping
materials and supplies;
 
(d)    Inventory that fails to meet all standards imposed by any Governmental
Authority having regulatory authority over such Inventory or its use or sale;
 

 

--------------------------------------------------------------------------------

 

(e)    Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which the Borrowers
or any of their Subsidiaries has received notice of a dispute in respect of any
such agreement;
 
(f)    Inventory (i) with respect to the U.S. Borrowing Base, located outside
the United States and (ii) with respect to the Canadian Borrowing Base, located
outside of Canada;
 
(g)    Inventory that is located on premises owned, leased or rented by a
customer of any Borrower, or is placed on consignment; provided, that Inventory
placed on consignment with an aggregate book value of up to $15,000,000 shall
consist of Eligible Inventory if such Inventory is clearly segregated from all
Inventory of such customer, all UCC and PPSA filings deemed necessary or
desirable by the Administrative Agent have been made, and a reasonably
satisfactory Lien Waiver has been delivered to Administrative Agent by such
customer;
 
(h)    Inventory with respect to which the representations and warranties set
forth herein, in the U.S. Security Agreement and in the Canadian Security
Agreement applicable to such Inventory are not correct;
 
(i)    Inventory in respect of which the U.S. Security Agreement or the Canadian
Security Agreement, as applicable, after giving effect to the related filings of
financing statements that have then been made, if any, does not or has ceased to
create a valid and perfected first priority Lien or security interest in favor
of the Administrative Agent, on behalf of the applicable Secured Parties,
securing the applicable Obligations;
 
(j)    Inventory subject to any Lien securing any judgment; and
 
(k)    it is not either (i) otherwise acceptable to or (ii) subject to a reserve
acceptable to, the Collateral Agents, in their Credit Judgment.
 
If the Collateral Agents deem Inventory ineligible in their Credit Judgment (and
not based upon the criteria set forth above), then the Collateral Agents shall
give the Borrower Agent two (2) Business Days' prior notice thereof (unless an
Event of Default exists, in which event no notice shall be required).
“Eligible Receivables” means Accounts of the Loan Parties (other than any
Excluded Subsidiaries) subject to the Lien of the Collateral Documents, the
value of which shall be determined by taking into consideration, among other
factors, their book value determined in accordance with GAAP, net of any
returns, rebates, discounts (calculated on the shortest terms), credits,
allowances or Taxes (including sales, excise or other taxes) that have been or
could be claimed by the Account Debtor or any other Person; provided, however,
that, for the avoidance of doubt, cash proceeds of any of the Accounts of the
Loan Parties do not constitute Eligible Receivables; provided, further, that
subject to the ability of the Collateral Agents to establish other criteria of
ineligibility in their Credit Judgment or modify the criteria established below,
unless otherwise approved by the Collateral Agents in their Credit Judgment,
none of the following classes of Accounts shall be deemed to be Eligible
Receivables:
(a)    Accounts that do not arise out of sales of goods or rendering of services
in the ordinary course of the Borrowers' or the relevant Subsidiaries' business;
 
(b)    Accounts payable other than in Dollars or, in the case of Canadian Loan
Parties, Dollars or Canadian Dollars, or that are otherwise on terms other than
those normal or customary in the Borrowers' or the relevant Subsidiaries'
business, except for up to the Dollar Equivalent of $12,000,000 (in the
aggregate, taken together with Eligible Foreign Receivables included under
clause (j) of this definition) in Eligible Foreign Receivables;
 
(c)    Accounts arising out of a sale made or services rendered by any Borrower
to a Subsidiary of any Borrower or an Affiliate of any Borrower or to a Person
Controlled by an Affiliate of any Borrower

 

--------------------------------------------------------------------------------

 

(including any employees of such Borrower);
 
(d)    Accounts (i) more than 120 days past the original invoice date (other
than (A) up to $6,000,000 of Accounts having extended payment terms which are
acceptable to the Collateral Agents in their Credit Judgment and (B) Accounts in
respect of which the account debtor has provided a letter of credit reasonably
acceptable to the Collateral Agents) or (ii) more than 60 days past the original
due date;
 
(e)    Accounts owing from any Person from which an aggregate amount of more
than 50% of the Accounts owing therefrom is more than 120 days past original
invoice date or more than 60 days past the date due;
 
(f)    Accounts owing from any Person that exceed 20% of the net amount of all
Eligible Receivables, but only to the extent of such excess;
 
(g)    Accounts owing from any Person that (i) has disputed liability for any
Account owing from such Person or has been placed on credit hold due to past due
balances or (ii) has otherwise asserted any claim, demand or liability against a
Borrower or any of its Subsidiaries, whether by action, suit, counterclaim or
otherwise;
 
(h)    Accounts owing from any Person that shall take or be the subject of any
action or proceeding of a type described in Section 8.01(f);
 
(i)    Accounts (i) owing from any Person that is also a supplier to or creditor
of a Borrower or any of its Subsidiaries unless such Person has waived any right
of setoff in a manner acceptable to the Administrative Agent, (ii) representing
any manufacturer's or supplier's credits, discounts, incentive plans or similar
arrangements entitling a Borrower or any of its Subsidiaries to discounts on
future purchase therefrom, (iii) in respect of which the related invoice(s) has
been reversed;
 
(j)    Accounts arising out of sales to account debtors outside the United
States and Canada, except for up to the Dollar Equivalent of $12,000,000 (in the
aggregate, taken together with Eligible Foreign Receivables included under
clause (b) of this definition) in Eligible Foreign Receivables, unless such
Accounts are fully backed by an irrevocable letter of credit on terms, and
issued by a financial institution, acceptable to the Administrative Agent and
such irrevocable letter of credit is in the possession of the Administrative
Agent;
 
(k)    Accounts arising out of sales on a bill-and-hold, cash in advance or cash
on delivery payment terms, guaranteed sale, sale-or-return, sale on approval or
consignment basis or subject to any right of return, setoff or charge back or
Accounts representing any unapplied cash;
 
(l)    Accounts owing from an account debtor that is an agency, department or
instrumentality of the United States or any state thereof or Canada or any
province or territory thereof unless the applicable Borrower or its relevant
Subsidiary shall have satisfied the requirements of the Assignment of Claims Act
of 1940, or the Financial Administration Act (Canada) and any similar state,
provincial or territorial legislation and the Administrative Agent is satisfied
as to the absence of setoffs, counterclaims and other defenses on the part of
such account debtor;
 
(m)    Accounts with respect to which the representations and warranties set
forth herein, in the U.S. Security Agreement and in the Canadian Security
Agreement applicable to such Accounts are not correct;
 
(n)    Accounts in respect of which the applicable Security Agreement, after
giving effect to the related filings of financing statements that have then been
made, if any, does not or has ceased to create a valid and perfected first
priority lien or security interest in favor of the Administrative Agent, on
behalf of the Secured Parties, securing the Obligations;
 

 

--------------------------------------------------------------------------------

 

(o)    Accounts subject to any Lien securing any judgment;
 
(p)    Accounts relating to the third party billing arrangements with Nordyne,
Inc.; and
 
(q)    it is not either (a) otherwise acceptable to or (b) subject to a reserve
acceptable to, the Collateral Agents, in their Credit Judgment.
 
If the Collateral Agents deem Accounts ineligible in their Credit Judgment (and
not based upon the criteria set forth above), then the Collateral Agents shall
give the Borrower Agent two (2) Business Days' prior notice thereof (unless an
Event of Default exists, in which event no notice shall be required).
“Environmental Laws” means any and all applicable federal, state, provincial,
territorial, municipal, local, and foreign statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, licenses, and the common
law relating to pollution or the protection of the environment (including
ambient air, indoor air, surface wastes, groundwater, land and subsurface
strata), human health and safety as it relates to environmental protection and
natural resources including those related to Release or threat of Release, or
exposure to, or generation, storage, treatment, transport, handling,
distribution or disposal of Hazardous Materials.
“Environmental Liability” means any liability or costs, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Specified U.S. Borrower, any other Loan Party
or any of their respective Subsidiaries resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Investors” means the Management Shareholders and their respective
Affiliates, Fidelity, Ares, Goldman Sachs Asset Management, L.P. and Capital
Research and Management Company.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrowers within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) (i) the occurrence of a Reportable Event with respect to
a Pension Plan or a Termination Event with respect to a Canadian Pension Plan or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Pension
Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Pension Plan within the following 30 days; (b) a withdrawal by the Borrowers or
any ERISA Affiliate from a Pension Plan subject to Section 4063 of ERISA during
a plan year in which it was a substantial employer (as defined in
Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under

 

--------------------------------------------------------------------------------

 

Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrowers
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrowers or any ERISA
Affiliate; (g) the withdrawal by any Loan Party or any ERISA Affiliate from a
Pension Plan that is a multiple employer or other plan described in
Section 4064(a) of ERISA during a plan year for which it was a substantial
employer, as defined in Section 4001(a)(2) of ERISA; (h) the conditions for
imposition of a Lien under Section 303(k) of ERISA or other applicable Laws
shall have been met with respect to any Pension Plan or Canadian Pension Plan;
or (i) a determination that any Pension Plan is in “at risk” status (within the
meaning of Section 303 of ERISA).
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; provided that if such rate is not available at such time
for any reason, then the rate for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America's London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.
“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on the Eurodollar Rate.
“Event of Default” has the meaning specified in Section 8.01.
“Excess Availability” means the sum of U.S. Excess Availability and Canadian
Excess Availability.
“Excluded Accounts” has the meaning specified in the U.S. Security Agreement
and/or the Canadian Security Agreement, as the context may require.
“Excluded Subsidiary” means, on any date, (a) any Subsidiary of the Specified
U.S. Borrower (i) that, together with its Subsidiaries on a consolidated basis,
has less than $1,000,000 in total assets, (ii) the total assets of which,
together with its Subsidiaries on a consolidated basis and all Excluded
Subsidiaries as of such date, is less than $5,000,000 and (iii) that does not
have any Indebtedness (including by way of Guarantee) in respect of money
borrowed other than Indebtedness hereunder and under the Senior Secured Notes,
the 2018 Senior Unsecured Notes or Permitted Specified Indebtedness (including
by way of Guarantees in respect of the Revolving Credit Facility, the Senior
Secured Notes, the 2018 Senior Unsecured Notes or Permitted Specified
Indebtedness) (it being understood, without limitation to the foregoing, that in
no event shall any Subsidiary that provides a Guarantee of the Senior Secured
Notes, the 2018 Senior Unsecured Notes or Permitted Specified Indebtedness be an
Excluded Subsidiary for purposes of Section 6.12) and (b) solely for purposes of
Section 6.12, Linear H.K. LLC (so long as Linear H.K. LLC is held directly or
indirectly by a Foreign Subsidiary).
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of a Borrower hereunder, (a) taxes imposed on or measured by
its overall gross or net income (however denominated), and franchise taxes
imposed on it (in lieu of gross or net income taxes), by the jurisdiction (or
any political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender or L/C Issuer, in which its applicable Lending Office is located, (b) any
branch profits taxes imposed by the United States or any

 

--------------------------------------------------------------------------------

 

similar tax imposed by any other jurisdiction in which a Loan Party is located
and (c) in the case of a Lender or L/C Issuer, any United States withholding tax
or backup withholding tax (including, without limitation, any tax imposed on any
“withholdable payment” payable to a recipient as a result of the failure of such
recipient (or any financial institution acting on behalf of such Lender (and not
any Borrower) through which any payment is made to such recipient) to satisfy
the applicable requirements as set forth in FATCA after December 31, 2012) that
(i) is required to be imposed on amounts payable to such Lender or L/C Issuer
pursuant to the Laws in force at the time such Lender or L/C Issuer becomes a
party hereto or designates a new Lending Office (other than an assignee pursuant
to a request by the Borrower Agent under Section 11.13 and other than as
assignee Lender pursuant to a CAM Exchange under Section 8.04), except to the
extent that such Lender or L/C Issuer (or its assignor, if any) was entitled, at
the time of the designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or (ii) is attributable to such Lender's or L/C
Issuer's failure or inability (other than as a result of a Change in Law) to
comply with Section 3.01(e).
“Executive Order” has the meaning specified in Section 5.23(a).
“Existing Commitment” means a Revolving Credit Commitment of a Lender existing
under the Existing Credit Agreement immediately prior to the Effective Date.
“Existing Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.
“Existing Lender” means each Lender under the Existing Credit Agreement holding
an Existing Commitment.
“Existing Letters of Credit” means the letters of credit listed on Schedule 1.01
of the Existing Credit Agreement and outstanding on the Closing Date.
“Extraordinary Receipt” means any proceeds of property or casualty insurance and
condemnation awards (and payments in lieu thereof) relating to any ABL Priority
Collateral of the Loan Parties and their respective Subsidiaries.
“Facility” means the U.S. Revolving Credit Facility and/or the Canadian
Revolving Credit Facility, as the context may require.
“FATCA” means Sections 1471 through 1474 of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.
“Fee Letters” has the meaning specified in the Commitment Letter.
“Foreign L/C Issuer” means any Lender that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code that is acting in the
capacity of an L/C Issuer.
“Foreign Lender” means any Lender that is not a “United States person” within
the meaning of Section 7701(a)(30) of the Code (including such a Lender when
acting in the capacity of an L/C Issuer).
“Foreign Loan Party” means any Loan Party other than a U.S. Loan Party.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement

 

--------------------------------------------------------------------------------

 

maintained or contributed to by, or entered into with, the Specified U.S.
Borrower or any Subsidiary with respect to employees employed outside the United
States.
“Foreign Subsidiary” means any direct or indirect Subsidiary of the Specified
U.S. Borrower that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender's Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender's participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swing Line Lender, such Defaulting Lender's Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial, territorial, municipal or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include customary and reasonable indemnity obligations in
effect on the Closing Date or entered into in connection with any acquisition or
Disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantors” means, collectively, the Specified U.S. Borrower, the Subsidiaries
of the Specified U.S. Borrower listed on Schedule 6.12 and each other Subsidiary
of the Specified U.S. Borrower that shall be required to

 

--------------------------------------------------------------------------------

 

execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12.
“Guaranties” means the U.S. Guaranty and the Canadian Guarantee.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants regulated as
such pursuant to any Environmental Law, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, greenhouse gases,
polychlorinated biphenyls, radon gas, mold, infectious or medical wastes.
“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
permitted under Article VI or VII, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Swap Contract.
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
(a)    interest rate swap agreements, interest rate cap agreements, interest
rate collar agreements and other agreements or arrangements designed for the
purpose of fixing, hedging or swapping interest rate risk;
 
(b)    commodity swap agreements, commodity option agreements, forward contracts
and other agreements or arrangements designed for the purpose of fixing, hedging
or swapping commodity price risk; and
 
(c)    foreign exchange contracts, currency swap agreements and other agreements
or arrangements designed for the purpose of fixing, hedging or swapping foreign
currency exchange rate risk.
 
“Honor Date” has the meaning specified in Section 2.03(b).
“Incremental Amendment” has the meaning specified in Section 2.16(a).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
 
(b)    the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers'
acceptances, bank guaranties and similar instruments;
 
(c)    net obligations of such Person under any Swap Contract;
 
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business that are paid before the earlier of (i) 60 days past the date they
are due or (ii) 180 days after their creation);
 
(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)    all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
 
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any

 

--------------------------------------------------------------------------------

 

payment in respect of any Disqualified Equity Interest valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and
 
(h)    all Guarantees of such Person in respect of any of the foregoing;
 
provided that, “Indebtedness” shall not include any post-closing payment
adjustments or earn-out, non-competition or consulting obligations existing on
the Closing Date or incurred in connection with Investments permitted under
Section 7.02(h), (n) or (o) (i) if such obligations are not required to be
reflected as a liability on the balance sheet of the applicable Person (but only
to the extent reflected in the liabilities section of the balance sheet as
opposed to the footnotes thereto) or (ii) if at the time of such Investment, the
Specified U.S. Borrower was able to satisfy the tests in Section 7.02(h), (n) or
(o), as applicable, after giving pro forma effect to the maximum possible
payment that could result from such adjustment, earn-out or other obligation as
if paid on the date of consummation of such Investment (as certified to the
Administrative Agent in reasonable detail by a Responsible Officer of the
Borrower).
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Information Memorandum” means the information memorandum intended to be used by
the Bookrunners in connection with the syndication of the Commitments.
“Initial Lenders” means Bank of America, General Electric Capital Corporation,
Wells Fargo Capital Finance, LLC, Wells Fargo Foothill Canada ULC and PNC Bank,
National Association.
“Intellectual Property Security Agreement” means the U.S. Intellectual Property
Security Agreement.
“Intercompany Note” means an intercompany note, substantially in the form of
Exhibit I, executed by the Specified U.S. Borrower and each of its Subsidiaries
and endorsed in blank by each of the U.S. Loan Parties.
“Intercreditor Agreement” means the Lien Subordination and Intercreditor
Agreement dated as of December 17, 2009, among the Administrative Agent, on
behalf of the “Revolving Facility Secured Parties” (as defined therein), the
Trustee, on behalf of the “Noteholder Secured Parties” (as defined therein), and
the U.S. Loan Parties.
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan or BA Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date of the Facility under which such Loan was made; provided, however,
that if any Interest Period for a Eurodollar Rate Loan or a BA Rate Loan exceeds
90 days, the respective dates that fall every 30 days after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, Canadian Base Rate Loan, Canadian Prime Rate Loan or Swing Line
Loan, the first Business Day of each April, July, October and January and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).
“Interest Period” means, as to each Eurodollar Rate Loan and BA Rate Loan, the
period commencing on the date such Eurodollar Rate Loan or BA Rate Loan is
disbursed or converted to or continued as a Eurodollar Rate Loan or BA Rate
Loan, and ending on the date 30, 60, 90 or 180 days thereafter, as selected by a
Borrower in its

 

--------------------------------------------------------------------------------

 

Committed Loan Notice or such other period that is 365 days or less requested by
a Borrower and consented to by all the Appropriate Lenders; provided that:
(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)    no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.
 
“Inventory” has the meaning specified in the UCC or the PPSA, as applicable, and
shall include all goods intended for sale or lease by a Loan Party, or for
display or demonstration; all work in process, all raw materials, and other
materials and supplies of every nature and description used or which might be
used in connection with the manufacture, printing, packing, shipping,
advertising, selling, leasing or furnishing such goods or otherwise used or
consumed in such Loan Party's business (but excluding Equipment).
“Investment” means, as to any Person, any acquisition or investment by such
Person in another Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of such other Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of such other Person that constitute a business unit or all or a
substantial part of the business of, such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but giving effect to any return of capital or prepayments or
repayments of principal actually received by such Person with respect thereto.
“IP Rights” has the meaning specified in Section 5.17.
“IP Security Agreement Supplement” means a supplement delivered in connection
with any U.S. Intellectual Property Security Agreement, in each case in form and
substance reasonably satisfactory to the Administrative Agent.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and a Borrower (or any Subsidiary) or in favor of such L/C
Issuer and relating to such Letter of Credit.
“Junior Financing” has the meaning specified in Section 7.14.
“Junior Financing Documentation” means any documentation governing any Junior
Financing.
“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case having the

 

--------------------------------------------------------------------------------

 

force of law.
“L/C Advance” a U.S. L/C Advance and/or a Canadian L/C Advance, as the context
may require.
“L/C Borrowing” means a U.S. L/C Borrowing and/or a Canadian L/C Borrowing, as
the context may require.
“L/C Credit Extension” means a U.S. L/C Credit Extension and/or a Canadian L/C
Credit Extension, as the context may require.
“L/C Issuer” means any U.S. L/C Issuer and/or any Canadian L/C Issuer, as the
context may require.
“L/C Obligations” means the U.S. L/C Obligations and/or the Canadian L/C
Obligations, as the context may require.
“Lender” means a U.S. Lender and/or a Canadian Lender, as the context may
require.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender's Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.
“Letter of Credit” means a U.S. Letter of Credit and/or a Canadian Letter of
Credit, as the context may require.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).
“Letter of Credit Fee” has the meaning specified in Section 2.03(h).
“Letter of Credit Sublimit” means the U.S. Letter of Credit Sublimit and/or the
Canadian Letter of Credit Sublimit, as the context may require.
“License” means any license or agreement under which a Loan Party is authorized
to use IP Rights in connection with any manufacture, marketing, distribution or
disposition of Collateral, any use of property or any other conduct of its
business.
“Licensor” means any Person from whom a Loan Party obtains the right to use any
IP Rights.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, statutory or deemed trust, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement in the nature of a security interest of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to real property, and
any Capitalized Lease having substantially the same economic effect as any of
the foregoing).
“Lien Waiver” means an agreement, in form and substance reasonably satisfactory
to the Administrative Agent, by which: (a) for any Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises for an agreed upon
period of time to store or dispose of the Collateral; (b) for any Collateral
held by a warehouseman, processor, shipper, customs broker or freight forwarder,
such Person waives or subordinates any Lien it may have on the Collateral,
agrees to hold any documents in its possession relating to the Collateral as
agent for the Administrative Agent, and agrees to deliver the Collateral to the
Administrative Agent upon request; (c) for any Collateral held by a repairman,
mechanic or bailee, such Person acknowledges the

 

--------------------------------------------------------------------------------

 

Administrative Agent's Lien, waives or subordinates any Lien it may have on the
Collateral, and agrees to deliver the Collateral to the Administrative Agent
upon request; and (d) for any Collateral subject to a Licensor's IP Rights, the
Licensor grants to the Administrative Agent the right, vis-à-vis such Licensor,
to enforce the Administrative Agent's Liens with respect to the Collateral,
including the right to dispose of it with the benefit of the IP Rights, whether
or not a default exists under any applicable License.
“Loan” means a U.S. Loan and/or a Canadian Loan, as the context may require.
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranties, (d) the Intercreditor Agreement, (e) the Collateral Documents,
(f) the Fee Letters and (g) each Issuer Document; provided that, for purposes of
determining the Obligations secured or Guaranteed, as applicable, under the
Guaranties and Collateral Documents, “Loan Documents” shall be deemed to include
the Secured Cash Management Agreements and the Secured Hedge Agreements.
“Loan Parties” means, collectively, each Borrower and each Guarantor.
“Management Shareholders” means the members of management of the Specified U.S.
Borrower or its Subsidiaries who are investors, directly or indirectly, in the
Specified U.S. Borrower as of the Closing Date.
“Mandatory Principal Payments” means all regularly scheduled principal payments
or redemptions or similar acquisitions for value of outstanding Indebtedness for
borrowed money of any Borrower or Guarantor.
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Specified
U.S. Borrower and its Subsidiaries, taken as a whole; (b) a material impairment
of the rights and remedies of the Administrative Agent or any Lender under any
Loan Document, or of the ability of the Borrowers or any Guarantor to perform
its obligations under any loan documentation to which it is a party; or (c) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Borrower or any Guarantor of any Loan Document to
which it is a party; provided, that accounting adjustments that result from
“fresh start accounting” with respect to the Transactions shall not in and of
itself constitute a Material Adverse Effect hereunder; provided, further, that
the consummation of the Transactions shall not constitute a Material Adverse
Effect hereunder.
“Material Foreign Subsidiary” has the meaning specified in Section 6.12(d).
“Material Real Estate” means any parcel of real property that is fee owned by a
U.S. Loan Party, other than any parcel of real property (i) for which the
greater of the cost and the book value is less than $2,500,000, or (ii) which
property is subject to a Lien permitted by Section 7.01(j), (q) or (w) which
prohibits the granting of a Lien to the Administrative Agent.
“Maximum Rate” has the meaning specified in Section 11.09.
“Maturity Date” means, with respect to each of the U.S. Revolving Credit
Facility and the Canadian Revolving Credit Facility, the earliest of (a)
December 17, 2015, (b) the date that is 95 days before the stated maturity date
(after giving effect to any extensions, renewals, refinancings or replacements
thereof) of the Senior Secured Notes, and (c) the acceleration of the Loans and
the termination of the Revolving Credit Commitments in accordance with the Loan
Documents; provided, however, that if such date is not a Business Day, the
Maturity Date shall be the next preceding Business Day.
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Specified U.S. Borrower.
“Moody's” means Moody's Investors Service, Inc. and any successor thereto.
“Mortgages” means the deeds of trust, trust deeds, deeds to secure debt, and
mortgages, in substantially

 

--------------------------------------------------------------------------------

 

the form of Exhibit H (with such changes as may be satisfactory to the
Administrative Agent and its counsel to account for local law matters) and
otherwise in form and substance satisfactory to the Administrative Agent,
covering the properties listed on Schedule 4.01(a)(vi) (together with the
Assignments of Leases and Rents referred to therein and each other mortgage
delivered pursuant to Section 6.12).
“Mortgage Policies” means fully paid American Land Title Association Lender's
Extended Coverage title insurance policies in form and substance, with
endorsements (including zoning endorsements) and in amounts acceptable to the
Administrative Agent in its reasonable discretion (such amount not to exceed the
value of the property in cases where tie-in endorsements are available or, if
not available, 10% of the value of such property), issued, coinsured and
reinsured by title insurers acceptable to the Administrative Agent, insuring the
Mortgages to be valid and subsisting Liens on the property described therein,
free and clear of all defects (including, but not limited to, mechanics' and
materialmen's Liens) and encumbrances, excepting only Permitted Encumbrances and
other Liens permitted under the Loan Documents, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents, for mechanics' and materialmen's Liens and for zoning of the
applicable property) and such coinsurance and direct access reinsurance as the
Administrative Agent may deem necessary or desirable, and with respect to any
property located in a state in which a zoning endorsement is not available, a
zoning compliance letter from the applicable municipality or, if not available,
a zoning report from Planning and Zoning Resources Corporation, in each case
satisfactory to the Administrative Agent in its reasonable discretion.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Net Cash Proceeds” means, with respect to any Disposition of ABL Priority
Collateral by any Loan Party or any of its Subsidiaries, or any Extraordinary
Receipt received or paid to the account of any Loan Party or any of its
Subsidiaries, the excess, if any, of (a) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(b) the sum of (i) the principal amount of any Indebtedness that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents), (ii) the
reasonable and customary out-of-pocket expenses incurred by such Loan Party or
such Subsidiary in connection with such transaction and (iii) income and
transfer Taxes reasonably estimated to be actually payable within two years of
the date of the relevant transaction in connection therewith (including pursuant
to any tax sharing arrangement relating to combined, consolidated, unitary or
similar tax returns to the extent that such income and transfer Taxes do not
exceed the amount of Taxes attributable to such Person and its Subsidiaries
determined as if such Person and its Subsidiaries filed separate tax returns);
provided that, if the amount of any estimated Taxes pursuant to subclause (iii)
exceeds the amount of Taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net Cash
Proceeds.
“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however: (1) any gain (or
loss), together with any related provision for taxes on such gain (or loss),
realized in connection with: (a) any Disposition or (b) the disposition of any
other assets by such Person or any of its Subsidiaries (other than in the
ordinary course of business) or the extinguishment of any Indebtedness of such
Person or any of its Subsidiaries; (2) any extraordinary or nonrecurring gains,
losses or charges, together with any related provision for taxes on such gain,
loss or charge; (3) all adjustments resulting from “fresh start accounting” with
respect to the Transactions, including depreciation and amortization expense and
adjustments to inventory and fees and expenses and other charges paid or
recorded; and (4) all cash and non-cash restructuring charges, gains and losses
of the Borrowers incurred in connection with the Transactions, including (i) any
fees, expenses or charges related to or arising from the restructuring of the
Borrowers in connection with the Cases, including, without limitation, all fees,
expenses or charges incurred or reimbursed by the Borrowers (including those of
the Borrowers, the informal committees of holders of the Borrowers' public
indebtedness, the committee appointed to represent the interests of equity
holders in the Cases, any witnesses retained by the Borrowers in the Cases and
the respective legal and financial advisors of such parties), whether incurred
in connection with the planning, negotiation, structuring or implementation of
the Approved Plan of Reorganization, and whether incurred prior to the petition
date of the Cases, during the pendency of the Cases or after the effective

 

--------------------------------------------------------------------------------

 

date of the Cases, and (ii) any severance, relocation and transition costs,
together with any related provision for Taxes on such gains, losses, charges,
fees, expenses and costs, in each case incurred in connection with the
Transactions; provided that, for the avoidance of doubt, clause (4) shall not
exclude any cash restructuring charges (including severance costs) incurred in
connection with the ongoing business of the Specified U.S. Borrower and its
Subsidiaries which are not related to the Transactions.
“NOLV Percentage” means the net orderly liquidation value of Inventory,
expressed as a percentage, expected to be realized at an orderly, negotiated
sale held within a reasonable period of time, net of all liquidation expenses,
as determined from the most recent appraisal of the Loan Parties' Inventory
performed by an appraiser and on terms satisfactory to the Administrative Agent.
“Non-Continuing Lender” means each Existing Lender that is not an Amended and
Restated Lender.
“Non-Excluded Parties” means the Loan Parties and their Subsidiaries, in each
case excluding Excluded Subsidiaries and Foreign Subsidiaries that are not
Canadian Subsidiaries.
“Non-Extension Notice Date” has the meaning specified in Section 2.03(a)(iii).
“Note” means a U.S. Revolving Credit Note and/or a Canadian Revolving Credit
Note, as the context may require.
“Not Otherwise Applied” means, with reference to any amount of net cash proceeds
of any transaction or event, that such amount (a) was not required to be applied
to prepay the Senior Secured Notes and (b) was not previously applied in
determining the permissibility of a transaction (including, without limitation,
the making of an Investment, Restricted Payment, capital expenditure or
refinancing of Junior Financing) under the Loan Documents where such
permissibility was (or may have been) contingent on receipt of such amount.
“NPL” means the National Priorities List under CERCLA.
“Obligations” means the U.S. Obligations and the Canadian Obligations.
“OFAC” has the meaning specified in Section 5.23(b)(v).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Original Credit Agreement” means the Credit Agreement, dated as of May 20,
2008, among the Borrowers, Bank of America, N.A., as administrative agent and
the lender parties and other agents party thereto.
“Original Currency” has the meaning specified in Section 11.19.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise, property intangible, mortgage recording or similar taxes, charges
or similar levies arising from any payment made hereunder or under any other
Loan Document or from the execution, delivery or enforcement of, or otherwise
with respect to, this Agreement or any other Loan Document.
“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Revolving Credit Loans and Swing Line Loans, as the
case may

 

--------------------------------------------------------------------------------

 

be, occurring on such date; and (b) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of such L/C Obligations on such date after
giving effect to any L/C Credit Extension occurring on such date and any other
changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by a Borrower of Unreimbursed
Amounts.
“Overadvance” means a U.S. Overadvance and/or a Canadian Overadvance, as the
context may require.
“Overadvance Loan” means a U.S. Overadvance Loan and/or a Canadian Overadvance
Loan, as the context may require.
“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, each applicable L/C Issuer or the
applicable Swing Line Lender, as the case may be, in accordance with banking
industry rules on interbank compensation, and (b) with respect to any amount
denominated in Canadian Dollars, the rate of interest per annum at which
overnight deposits in Canadian Dollars, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by the Bank of Canada in the Canadian interbank market for Canadian
Dollars to major banks in such interbank market.
“Pari Passu Bank Product Obligations” means Obligations in respect of any Bank
Product with respect to which a Bank Product Reserve has been established;
provided that (a) Obligations under any Bank Product shall only constitute Pari
Passu Bank Product Obligations if (i) at the time the Bank Product Amount is
designated in respect of such Bank Product in accordance with Section 9.11(b),
(A) no Default or Event of Default shall have occurred and be continuing
(provided that, upon the cure or waiver of all Defaults or Events of Default
hereunder in accordance with the terms hereof, the Borrower Agent shall be
deemed to have re-designated a Bank Product Amount in respect of such
Obligations in accordance with Section 9.11(b)) and (B) no Overadvance shall
exist or would result from the establishment of a Bank Product Reserve in the
amount of such Obligations and (ii) at each time of determination, the Hedge
Bank or Cash Management Bank, as the case may be, providing such Bank Product is
a Lender or an Affiliate of a Lender; and provided further that in no event
shall Obligations under any Bank Product constitute Pari Passu Bank Product
Obligations to the extent that such Obligations exceed the Bank Product Reserve
established in respect thereof. For purposes of this definition, any increase in
the Bank Product Amount in respect of any Bank Product from the Bank Product
Amount initially designated in accordance with Section 9.11(b) shall be treated
as a separate Bank Product Amount designated in respect of such Bank Product to
the extent of such increase.
“Participant” has the meaning specified in Section 11.06(d).
“Payment Item” means each check, draft or other item of payment payable to a
Loan Party, including those constituting proceeds of any Collateral.
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years. For greater certainty,
“Pension Plan” does not include any Canadian Pension Plan.
“Perfection Certificate” shall mean certificates in the form of Exhibit M-1 or
any other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.
“Perfection Certificate Supplement” shall mean a perfection certificate
supplement in form and substance reasonably satisfactory to the Administrative
Agent.

 

--------------------------------------------------------------------------------

 

“Permitted Acquired Debt” has the meaning specified in Section 7.03(b)(xvii).
“Permitted Acquisition” has the meaning specified in Section 7.02(h).
“Permitted Encumbrances” has the meaning specified in the Mortgages.
“Permitted Equity Issuance” means any sale or issuance of any Equity Interests
(other than Disqualified Equity Interests) of the Specified U.S. Borrower (or
capital contributions in respect thereof) to the extent permitted hereunder.
“Permitted Refinancing” means, with respect to any Person, any modification,
amendment, restatement, amendment and restatement, refinancing, refunding,
renewal or extension of any Indebtedness of such Person; provided that (a) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, amended, restated, amended and restated, refinanced, refunded, renewed
or extended except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such modification, amendment, restatement, amendment and restatement,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder (to the extent such commitments could
be drawn at the time of such refinancing in compliance with this Agreement) or
as otherwise permitted pursuant to Section 7.03, (b) such modification,
amendment, restatement, amendment and restatement, refinancing, refunding,
renewal or extension (A) has a final maturity date (i) that occurs at least 181
days after the Maturity Date or (ii) that is equal to or later than the final
maturity date of the Indebtedness being modified, amended, restated, amended and
restated, refinanced, refunded, renewed or extended, (B) has a Weighted Average
Life to Maturity equal to or greater than the Weighted Average Life to Maturity
of the Indebtedness being modified, amended, restated, amended and restated,
refinanced, refunded, renewed or extended and (C) has no scheduled amortization
or payments of principal prior to 181 days after the Maturity Date or, if the
Indebtedness being modified, amended, restated, amended and restated,
refinanced, refunded, renewed or extended is subject to scheduled amortization
or payments of principal, prior to any such scheduled amortization or payments
of principal, (c) if the Indebtedness being modified, amended, restated, amended
and restated, refinanced, refunded, renewed or extended is subordinated in right
of payment to the Obligations, such modification, amendment, restatement,
amendment and restatement, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, amended, restated, amended and restated,
refinanced, refunded, renewed or extended, (d) the terms and conditions
(including, if applicable, as to collateral) of any such modified, amended,
restated, amended and restated, refinanced, refunded, renewed or extended
Indebtedness are not materially, taken as a whole, less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness being
modified, amended, restated, amended and restated, refinanced, refunded, renewed
or extended or are on market terms for similar issuances at the time of such
modification, amendment, restatement, amendment and restatement, refinancing,
refunding, renewal or extension (as determined in the Administrative Agent's
reasonable discretion), (e) such modification, amendment, restatement, amendment
and restatement, refinancing, refunding, renewal or extension is incurred and/or
guaranteed by only the Persons who are the obligors on the Indebtedness being
modified, amended, restated, amended and restated, refinanced, refunded, renewed
or extended, and (f) at the time thereof, no Default shall have occurred and be
continuing; and provided further that, in connection with any Permitted
Refinancing with respect to which the Intercreditor Agreement is amended,
supplemented or otherwise modified, such amendments, supplements or other
modifications shall be reasonably satisfactory to the Administrative Agent.
“Permitted Seller Notes” has the meaning specified in Section 7.03(b)(xvii).
“Permitted Specified Indebtedness” means unsecured Indebtedness consisting of
notes under indentures or similar instruments; provided that: (a) (i) the terms
of such Indebtedness do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligations prior to the date that is six months
after the Maturity Date (other than customary offers to repurchase upon a change
of control, asset sale or event of loss and customary acceleration rights after
an event of default) and (ii) the covenants, events of default, guarantees and
other terms of such Indebtedness are customary for similar Indebtedness in light
of then-prevailing market conditions (it being understood that such Indebtedness
shall not include any financial maintenance covenants and that any applicable

 

--------------------------------------------------------------------------------

 

negative covenants shall be incurrence-based) and in any event, when taken as a
whole (other than interest rate and redemption premiums), are not more
restrictive to the Specified U.S. Borrower and the Subsidiaries than those set
forth in this Agreement (provided that a certificate of a Responsible Officer of
the Specified U.S. Borrower delivered to the Administrative Agent in good faith
at least one Business Day prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
the Specified U.S. Borrower has determined in good faith that such terms and
conditions satisfy the requirement set out in this clause (ii), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Specified U.S. Borrower
of its objection during such one Business Day period); (b) immediately before
and immediately after giving effect to the incurrence of such Indebtedness, no
Default shall have occurred and be continuing; and (c) the Administrative Agent
shall have received a certificate from a Responsible Officer of the Specified
U.S. Borrower, dated as of the date of incurrence of such Indebtedness,
certifying as to compliance with this definition.
“Permitted Subordinated Indebtedness” means any unsecured Indebtedness of the
Specified U.S. Borrower that (a) is expressly subordinated to the prior payment
in full in cash of the Obligations on terms and conditions (i) no less favorable
to the Lenders than the terms and conditions customary for senior subordinated
debt securities of comparable issuers issued in the capital markets at such time
and placed by nationally recognized investment banks, in each case as reasonably
determined by the Collateral Agents or (ii) reasonably acceptable to the
Collateral Agents, (b) will not mature prior to the date that is six months
after the Maturity Date (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemption provisions satisfying the
requirement of clause (d) of this definition), (c) has no scheduled amortization
or payments of principal prior to the Maturity Date and (d) has covenant,
default and remedy provisions no more restrictive, or mandatory prepayment,
repurchase or redemption provisions no more onerous or expansive in scope, than
provisions (i) customary for senior subordinated debt securities of comparable
issuers issued in the capital markets at such time and placed by nationally
recognized investment banks, in each case as reasonably determined by the
Collateral Agents or (ii) reasonably acceptable to the Collateral Agents;
provided any such Indebtedness shall constitute Permitted Subordinated
Indebtedness only if both before and after giving effect to the issuance or
incurrence thereof, no Default or Event of Default shall have occurred and be
continuing.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate. For greater certainty, “Plan” does not include any Canadian Benefit
Plan or Canadian Pension Plan.
“Platform” has the meaning specified in Section 6.02.
“Pledged Debt” means any pledged “Pledged Debt” defined in any Security
Agreement and all other indebtedness from time to time owed to the Loan Parties
(including, without limitation, all promissory notes or instruments, if any,
evidencing such indebtedness) and required to be pledged by the Loan Parties
pursuant to the Loan Documents.
“Pledged Equity” means any pledged “Pledged Equity” defined in any Security
Agreement and all other Equity Interests from time to time acquired, owned or
held by the Loan Parties (including, without limitation, the certificates, if
any, representing such Equity Interests) and required to be pledged by the Loan
Parties pursuant to the Loan Documents.
“PPE Financing” means any financing of equipment, Capitalized Lease or purchase
money debt, in each case that is not secured by any ABL Priority Collateral and
that would be permitted by Section 7.03(b)(vi) (but without giving effect to the
proviso thereto).
“PPSA” means the Personal Property Security Act of Ontario; provided that, if
perfection or the effect of perfection or non-perfection or the priority of any
security interest in any Collateral is governed by the PPSA as in

 

--------------------------------------------------------------------------------

 

effect in a Canadian jurisdiction other than Ontario, or the Civil Code of
Quebec, “PPSA” means the Personal Property Security Act as in effect from time
to time in such other jurisdiction or the Civil Code of Quebec, as applicable,
for purposes of the provisions hereof relating to such perfection, effect of
perfection or non-perfection or priority.
“Protective Advance” has the meaning specified in Section 2.01(g).
“Public Lender” has the meaning specified in Section 6.02.
“Register” has the meaning specified in Section 11.06(c).
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person's Affiliates.
“Release” means disposing, discharging, injecting, spilling, leaking, leaching,
dumping, emitting, escaping, seeping, or placing into the environment.
“Rent and Charges Reserve” means (a) with respect to the U.S. Borrowing Base,
the aggregate of (i) all past due rent and other amounts owing by a U.S. Loan
Party to any landlord, warehouseman, processor, repairman, mechanic, shipper,
freight forwarder, broker or other Person who possesses any Eligible Inventory
or could assert a Lien on any Eligible Inventory and (ii) a reserve equal to two
months rent that could be payable to any such Person, unless such Person has
executed a Lien Waiver and (b) with respect to the Canadian Borrowing Base, the
aggregate of (i) all past due rent and other amounts owing by a Canadian Loan
Party to any landlord, warehouseman, processor, repairman, mechanic, shipper,
freight forwarder, broker or other Person who possesses any Eligible Inventory
or could assert a Lien on any Eligible Inventory and (ii) a reserve equal to two
months rent that could be payable to any such Person, unless such Person has
executed a Lien Waiver.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.
“Required Canadian Lenders” means, as of any date of determination, Canadian
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Canadian Outstandings (with the aggregate amount of each Canadian Revolving
Credit Lender's risk participation and funded participation in Canadian L/C
Obligations and Canadian Swing Line Loans being deemed “held” by such Canadian
Revolving Credit Lender for purposes of this definition) and (b) aggregate
unused Canadian Revolving Credit Commitments; provided that the unused Canadian
Revolving Credit Commitment of, and the portion of the Total Canadian
Outstandings held or deemed held by, any Defaulting Lender and any Affiliated
Lender shall in each case be excluded for purposes of making a determination of
Required Canadian Lenders.
“Required Initial Lenders” means the Initial Lenders holding more than 75% of
the commitments for the Facilities provided under the Commitment Letter.
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender's risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Appropriate
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender and any Affiliated Lender shall in each case be excluded for purposes of
making a determination of Required Lenders.
“Required U.S. Lenders” means, as of any date of determination, U.S. Revolving
Credit Lenders

 

--------------------------------------------------------------------------------

 

holding more than 50% of the sum of the (a) Total U.S. Outstandings (with the
aggregate amount of each U.S. Revolving Credit Lender's risk participation and
funded participation in U.S. L/C Obligations and U.S. Swing Line Loans being
deemed “held” by such U.S. Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused U.S. Revolving Credit Commitments; provided
that the unused U.S. Revolving Credit Commitment of, and the portion of the
Total U.S. Outstandings held or deemed held by, any Defaulting Lender and any
Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required U.S. Lenders.
“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of any Person
or any of its Subsidiaries, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such Equity Interest, or on account of any return of capital
to any Person's stockholders, partners or members (or the equivalent of any
thereof), or any option, warrant or other right to acquire any such dividend or
other distribution or payment.
“Revolving Credit Borrowing” means a U.S. Revolving Credit Borrowing and/or a
Canadian Revolving Credit Borrowing, as the context may require.
“Revolving Credit Commitment” means a U.S. Revolving Credit Commitment and/or a
Canadian Revolving Credit Commitment, as the context may require.
“Revolving Credit Facility” means the U.S. Revolving Credit Facility and/or the
Canadian Revolving Credit Facility, as the context may require.
“Revolving Credit Lender” means a U.S. Revolving Credit Lender and/or a Canadian
Revolving Credit Lender, as the context may require.
“Revolving Credit Loan” has a U.S. Revolving Credit Loan and/or a Canadian
Revolving Credit Loan, as the context may require.
“Revolving Credit Note” means a U.S. Revolving Credit Note and/or a Canadian
Revolving Credit Note, as the context may require.
“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Loan Party under a License.
“S&P” means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Second Currency” has the meaning specified in Section 11.19.
“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between a Loan Party and any Cash Management Bank.
“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

 

--------------------------------------------------------------------------------

 

“Secured Parties” means the U.S. Secured Parties and the Canadian Secured
Parties.
“Securities Act” means the Securities Act of 1933.
“Security Agreement” means the U.S. Security Agreement and/or the Canadian
Security Agreement, as the context may require.
“Security Agreement Supplement” means a supplement delivered in connection with
any Security Agreement, in each case in form and substance reasonably
satisfactory to the Administrative Agent.
“Securities Account Control Agreement” has the meaning specified in the U.S.
Security Agreement and/or the Canadian Security Agreement, as the context may
require.
“Senior Secured Notes” means the senior secured notes of the Specified U.S.
Borrower in an aggregate principal amount as of the Effective Date of
$753,333,333 plus any additional principal amounts thereunder arising from the
capitalization of interest thereon pursuant to the Approved Plan of
Reorganization, issued pursuant to the Senior Secured Notes Documents and any
exchange notes issued in exchange therefor, in each case, pursuant to the Senior
Secured Notes Indenture.
“Senior Secured Notes Documents” means the Senior Secured Notes Indenture, the
Senior Secured Notes and all other agreements, instruments and other documents
pursuant to which the Senior Secured Notes have been or will be issued or
otherwise setting forth the terms of the Senior Secured Notes.
“Senior Secured Notes Indenture” means the Indenture, dated as of December 17,
2009, among the Specified U.S. Borrower, as “Issuer” and U.S. Bank National
Association, as Trustee.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person's property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Issuance Proceeds” means the net cash proceeds of (a) Permitted
Equity Issuances, (b) the issuance of Permitted Subordinated Indebtedness by the
Specified U.S. Borrower, in each case held in a segregated account pending
application in accordance with the terms of this Agreement and (c) the
incurrence of Permitted Specified Indebtedness by the Specified U.S. Borrower.
“Specified U.S. Borrower” has the meaning specified in the introductory
paragraph hereto.
“Solidary Claim” has the meaning specified in Section 9.01(c).
“Spot Rate” has the meaning specified in Section 1.08.
“Subordination Provisions” has the meaning specified in Section 8.01(m).
“Subsidiary” of a Person means, with respect to any Person, (a) any corporation,
association or other business entity (other than a partnership, joint venture,
or limited liability company) of which more than 50% of the total voting power
of the Equity Interests entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
is at the time of determination owned or controlled directly or

 

--------------------------------------------------------------------------------

 

indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, and (b) any partnership, joint venture or
limited liability company of which (i) more than 50% of the capital accounts,
distribution rights, total equity and voting interests or general and limited
partnership interests, as applicable, are owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof, whether in the form of membership, general,
special or limited partnership interests or otherwise, and (ii) such Person or
any Subsidiary of such Person is a Controlling general partner or otherwise
Controls such entity. Unless otherwise specified, all references herein to a
“Subsidiary” or “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Specified U.S. Borrower.
“Supermajority Lenders” means, as of any date of determination, Lenders holding
more than 66 2/3% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Revolving Credit Lender's risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Appropriate Lender for purposes of this definition) and (b) aggregate
unused Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender and any Affiliated Lender shall in each case be excluded
for purposes of making a determination of Supermajority Lenders.
“Supplemental Collateral Agent” has the meaning specified in Section 9.05(a).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any Master Agreement (as defined below), and (b) any
and all transactions of any kind, and the related confirmations, which are
subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives Association,
Inc., any International Foreign Exchange Master Agreement, or any other master
agreement (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swing Line Borrowing” means a U.S. Swing Line Borrowing and/or a Canadian Swing
Line Borrowing, as the context may require.
“Swing Line Lender” means the U.S. Swing Line Lender and/or the Canadian Swing
Line Lender, as the context may require.
“Swing Line Loan” means a U.S. Swing Line Loan and/or a Canadian Swing Line
Loan, as the context may require.
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(A)(b) or 2.04(B)(b), which, if in writing, shall be substantially
in the form of Exhibit B.
“Swing Line Sublimit” means the U.S. Swing Line Sublimit and/or the Canadian
Swing Line Sublimit, as the context may require.

 

--------------------------------------------------------------------------------

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, remittances, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
“Termination Event” means (a) the whole or partial withdrawal of any Canadian
Loan Party from a Canadian Pension Plan during a plan year; or (b) the filing of
a notice of intent to terminate in whole or in part a Canadian Pension Plan or
the treatment of a Canadian Pension Plan amendment as a termination or partial
termination; or (c) the institution of proceedings by any Governmental Authority
to terminate in whole or in part or have a trustee appointed to administer a
Canadian Pension Plan; or (d) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination or
winding up or the appointment of a trustee to administer, any Canadian Pension
Plan.
“Term Priority Collateral” means the “Noteholder First Lien Collateral” (as
defined in the Intercreditor Agreement).
“Threshold Amount” means $40,000,000.
“Total Borrowing Base” means the sum of the U.S. Borrowing Base and the Canadian
Borrowing Base.
“Total Canadian Outstandings” means the aggregate Outstanding Amount of all
Canadian Loans and all Canadian L/C Obligations.
“Total Canadian Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Canadian Revolving Credit Loans, Canadian Swing Line Loans and
Canadian L/C Obligations.
“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total U.S. Outstandings” means the aggregate Outstanding Amount of all U.S.
Loans and all U.S. L/C Obligations.
“Total U.S. Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all U.S. Revolving Credit Loans, U.S. Swing Line Loans and U.S. L/C
Obligations.
“Transactions” means, collectively, (a) the events and circumstances giving rise
to, and the commencement and administration of, the Cases, the confirmation of
the Approved Plan of Reorganization and the consummation of each of the
transactions contemplated thereby to occur on the “Effective Date” (as defined
therein) thereof, (b) the execution and effectiveness of the Loan Documents, (c)
on the Closing Date, the making of Loans and extension of Revolving Credit
Commitments by the Lenders hereunder, (d) the repayment of all Indebtedness
under

 

--------------------------------------------------------------------------------

 

the Existing Credit Agreement and termination of all commitments thereunder, and
(e) the payment of all fees, costs and expenses in respect of, and to the extent
permitted by, the foregoing.
“Trustee” means U.S. Bank National Association, in its capacity as trustee under
the Senior Secured Notes Indenture.
“Type” means, with respect to a Loan, its character as a Base Rate Loan,
Canadian Base Rate Loan, Canadian Prime Rate Loan, BA Rate Loan or a Eurodollar
Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(i).
“U.S. Account Control Agreements” means, collectively, the Control Agreements
entered into by the U.S. Loan Parties in favor of the Administrative Agent, each
in form and substance reasonably satisfactory to the Administrative Agent.
“U.S. ABL Priority Collateral” means ABL Priority Collateral that is U.S.
Collateral.
“U.S. Available Cash” means, at any time, unrestricted cash collateral of the
Specified U.S. Borrower that (a) does not consist of proceeds of accounts
receivable that are otherwise included at such time in the calculation of the
U.S. Borrowing Base and (b) is pledged to the Administrative Agent and held in
Cash Collateral Accounts at the Administrative Agent. In no event shall any
Specified Issuance Proceeds be classified as U.S. Available Cash.
“U.S. Borrowers” means the Specified U.S. Borrower, the Subsidiaries of the
Specified U.S. Borrower listed on the signature pages to this Agreement as
“Borrowers” and each Domestic Subsidiary that becomes a “Guarantor” hereunder
after the Closing Date.
“U.S. Borrowing Base” means, on any date of determination, an amount (calculated
based on the most recent Borrowing Base Certificate delivered to the
Administrative Agent in accordance with this Agreement) equal to:
(a) the sum of:
(i) 85% of the value of the Eligible Receivables of the U.S. Borrowers (other
than any Excluded Subsidiaries);
(ii) 85% of the NOLV Percentage of the value of the Eligible Inventory of the
U.S. Borrowers (other than any Excluded Subsidiaries); and
(iii) 100% of U.S. Available Cash up to $25,000,000 (less the amount of Canadian
Available Cash included in the calculation of the Canadian Borrowing Base at
such time);
minus
(b) the Availability Reserve to the extent attributable to the U.S. Borrowers in
the Collateral Agents' Credit Judgment on such date, provided that, after the
Closing Date, the Collateral Agents may adjust the apportionment of the
Availability Reserve between the U.S. Revolving Credit Facility and the Canadian
Revolving Credit Facility in their Credit Judgment.

 

--------------------------------------------------------------------------------

 

“U.S. Cash Management Bank” means any Person that, at the time it enters into a
Cash Management Agreement, is a U.S. Lender or an Affiliate of a U.S. Lender, in
its capacity as a party to such Cash Management Agreement, in each case in
respect of services provided under such Cash Management Agreement to a U.S. Loan
Party.
“U.S. Collateral” means all of the “Collateral” and “Mortgaged Property”
referred to in the U.S. Collateral Documents and all of the other property that
is or is intended under the terms of the U.S. Collateral Documents to be subject
to Liens in favor of the Administrative Agent for the benefit of the U.S.
Secured Parties.
“U.S. Collateral Documents” means, collectively, the U.S. Security Agreement,
the U.S. Intellectual Property Security Agreement, the Mortgages, the U.S.
Account Control Agreements, each of the mortgages, collateral assignments,
Security Agreement Supplements, IP Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent pursuant to Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent for the benefit of the U.S. Secured Parties.
“U.S. Excess Availability” means, at any time, the difference between (a) the
lesser of (i) (A) the U.S. Revolving Credit Facility and (ii) the U.S. Borrowing
Base at such time, as determined from the most recent Borrowing Base Certificate
delivered by the Borrower Agent to the Administrative Agent pursuant to
Section 6.01(f) hereof minus (b) the Total U.S. Revolving Credit Outstandings.
“U.S. Guaranty” means, collectively, the Guarantees made by the Specified U.S.
Borrower and the U.S. Subsidiary Guarantors in favor of the Secured Parties,
substantially in the form of Exhibit F-1, together with each other guaranty and
guaranty supplement delivered pursuant to Section 6.12.
“U.S. Hedge Bank” means any Hedge Bank that is party to a U.S. Secured Hedge
Agreement.
“U.S. Intellectual Property Security Agreement” means an intellectual property
security agreement, in substantially the form of Exhibit B to the U.S. Security
Agreement (together with each other intellectual property security agreement and
intellectual property security agreement supplement delivered pursuant to
Section 6.12).
“U.S. L/C Advance” means, with respect to each U.S. Revolving Credit Lender,
such Lender's funding of its participation in any U.S. L/C Borrowing in
accordance with its Applicable Percentage.
“U.S. L/C Borrowing” means an extension of credit resulting from a drawing under
any U.S. Letter of Credit which has not been reimbursed on the date when made or
refinanced as a U.S. Revolving Credit Borrowing.
“U.S. L/C Credit Extension” means, with respect to any U.S. Letter of Credit,
the issuance thereof or extension of the expiry date thereof, or the increase of
the amount thereof.
“U.S. L/C Issuer” means Bank of America in its capacity as issuer of U.S.
Letters of Credit hereunder, any successor thereto in such capacity or any other
Lender (or any Affiliate of a Lender) that has agreed to act in such capacity.
“U.S. L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding U.S. Letters of Credit plus
the aggregate of all Unreimbursed Amounts in respect of U.S. Letters of Credit,
including all U.S. L/C Borrowings. For purposes of computing the amount
available to be drawn under any U.S. Letter of Credit, the amount of such Letter
of Credit shall be determined in accordance with Section 1.07. For all purposes
of this Agreement, if on any date of determination a U.S. Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.
“U.S. Lender” means each financial institution listed on Schedule 2.01 as a
“U.S. Revolving Credit Lender”, as well as any Person that becomes a “U.S.
Revolving Credit Lender” hereunder pursuant to Section 2.16 or 11.06 and, as the
context requires, includes the U.S. Swing Line Lender.

 

--------------------------------------------------------------------------------

 

“U.S. Letter of Credit” means any commercial or standby letter of credit issued
under the U.S. Revolving Credit Facility and shall include the Existing Letters
of Credit.
“U.S. Letter of Credit Sublimit” means an amount equal to $60,000,000. The U.S.
Letter of Credit Sublimit is part of, and not in addition to, the U.S. Revolving
Credit Facility.
“U.S. Loan” means an extension of credit by a Lender to the Specified U.S.
Borrower under Article II in the form of a U.S. Revolving Credit Loan or a U.S.
Swing Line Loan.
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.
“U.S. Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any U.S. Loan Party arising under any Loan Document or
otherwise with respect to any U.S. Loan, U.S. Letter of Credit, or, subject to
Section 9.11(b), U.S. Secured Cash Management Agreement or U.S. Secured Hedge
Agreement, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any U.S. Loan Party or any Subsidiary thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.
“U.S. Overadvance” has the meaning specified in Section 2.01(e).
“U.S. Overadvance Loan” means a U.S. Revolving Credit Loan made when an
Overadvance exists or is caused by the funding thereof.
“U.S. Payment Account” means the account of the Administrative Agent to which
all monies constituting proceeds of U.S. Collateral shall be transferred from
time to time.
“U.S. Protective Advance” has the meaning specified in Section 2.01(g).
“U.S. Revolving Credit Borrowing” means a borrowing consisting of simultaneous
U.S. Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the U.S. Revolving Credit
Lenders.
“U.S. Revolving Credit Commitment” means, as to each U.S. Revolving Credit
Lender, its obligation to (a) make U.S. Revolving Credit Loans to the Specified
U.S. Borrower pursuant to Section 2.01(a), (b) purchase participations in U.S.
L/C Obligations, and (c) purchase participations in U.S. Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender's name on Schedule 2.01 under the caption “U.S.
Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement; provided, that at any time that the Total Canadian Revolving Credit
Outstandings exceed 100% of the Canadian Revolving Credit Commitments, the U.S.
Revolving Credit Commitments shall be temporarily reduced by the amount of such
excess until such excess is reduced to zero.
“U.S. Revolving Credit Exposure” means, with respect to any U.S. Revolving
Credit Lender at any time, the Outstanding Amount of such Lender's U.S.
Revolving Credit Loans plus such Lender's Applicable Percentage of the
Outstanding Amount of U.S. L/C Obligations with respect to U.S. Letters of
Credit plus such Lender's Applicable Percentage of the Outstanding Amount of
U.S. Swing Line Loans.
“U.S. Revolving Credit Facility” means, at any time, the aggregate amount of the
U.S. Revolving Credit Lenders' U.S. Revolving Credit Commitments at such time.
“U.S. Revolving Credit Lender” means, at any time, any Lender that has a U.S.
Revolving Credit Commitment at such time.

 

--------------------------------------------------------------------------------

 

“U.S. Revolving Credit Loan” has the meaning specified in Section 2.01(a) and
shall be deemed to include any U.S. Overadvance Loan and U.S. Protective Advance
made hereunder.
“U.S. Revolving Credit Note” means a promissory note made by the Specified U.S.
Borrower in favor of a U.S. Revolving Credit Lender evidencing U.S. Revolving
Credit Loans or U.S. Swing Line Loans, as the case may be, made by such U.S.
Revolving Credit Lender, substantially in the form of Exhibit C-1.
“U.S. Secured Cash Management Agreement” means any Secured Cash Management
Agreement that is entered into by and between any U.S. Loan Party and any Cash
Management Bank.
“U.S. Secured Hedge Agreement” means any Secured Hedge Agreement that is entered
into by and between any U.S. Loan Party and any Hedge Bank.
“U.S. Secured Parties” means, collectively, the Administrative Agent, each
Collateral Agent, the U.S. Revolving Credit Lenders, each U.S. L/C Issuer, the
U.S. Hedge Banks, the U.S. Cash Management Banks, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.05, the Canadian Secured Parties and the other Persons the U.S.
Obligations owing to which are or are purported to be secured by the U.S.
Collateral under the terms of the Collateral Documents.
“U.S. Security Agreement” means the U.S. Security Agreement substantially in the
form of Exhibit G-1 (together with each other security agreement and security
agreement supplement delivered pursuant to Section 6.12 in respect of the U.S.
Collateral).
“U.S. Subsidiary Guarantor” means each Domestic Subsidiary listed on Schedule
6.12 and each Person that shall, at any time, execute and deliver a U.S.
Guaranty.
“U.S. Swing Line Borrowing” means a borrowing of a U.S. Swing Line Loan pursuant
to Section 2.04.
“U.S. Swing Line Lender” means Bank of America in its capacity as provider of
U.S. Swing Line Loans, or any successor swing line lender hereunder.
“U.S. Swing Line Loan” has the meaning specified in Section 2.04(A)(a).
“U.S. Swing Line Sublimit” means an amount equal to $20,000,000. The U.S. Swing
Line Sublimit is part of, and not in addition to, the U.S. Revolving Credit
Facility.
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between the date of
determination and the making of each such payment; by (b) the then outstanding
principal amount of such Indebtedness.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified in accordance
with the terms of the Loan Documents, (ii) any reference

 

--------------------------------------------------------------------------------

 

herein to any Person shall be construed to include such Person's successors and
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in a Loan Document to Articles, Sections, Preliminary
Statements, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Preliminary Statements, Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)    All other terms contained in this Agreement shall have, when the context
so indicates, the meanings provided for by the UCC or the PPSA to the extent the
same are used or defined therein. For purposes of any Collateral located in the
Province of Québec or charged by any deed of hypothec (or any other Collateral
Document) and for all other purposes pursuant to which the interpretation or
construction of a Collateral Document may be subject to the laws of the Province
of Québec or a court or tribunal exercising jurisdiction in the Province of
Québec, (i) “personal property” shall be deemed to include “movable property,”
(ii) “real property” shall be deemed to include “immovable property” and an
“easement” shall be deemed to include a “servitude,” (iii) “tangible property”
shall be deemed to include “corporeal property,” (iv) “intangible property”
shall be deemed to include “incorporeal property,” (v) “security interest” and
“mortgage” shall be deemed to include a “hypothec,” (vi) all references to
filing, registering or recording financing statements or other required
documents under the UCC or the PPSA shall be deemed to include publication under
the Civil Code of Quebec, and all references to releasing any Lien shall be
deemed to include a release, discharge and mainlevee of a hypothec, (vii) all
references to “perfection” of or “perfected” Liens shall be deemed to include a
reference to the “opposability” of such Liens to third parties, (viii) any
“right of offset,” “right of setoff” or similar expression shall be deemed to
include a “right of compensation”, (ix) “goods” shall be deemed to include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, and (x) an “agent” shall be deemed to include
a “mandatary.”
 
(c)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(d)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03    Accounting Terms. (a) Generally. All accounting terms not specifically
or completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
 
(b)    Changes in GAAP. If at any time any change in GAAP or the application
thereof would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrowers or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower Agent
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or the application
thereof (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP or the application thereof prior to such change therein and
(ii) the Borrowers shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or the application thereof.

 

--------------------------------------------------------------------------------

 

1.04    Rounding. Any financial ratios required to be maintained by the
Borrowers pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to New York City time (daylight or standard, as
applicable).
 
1.06    Timing of Payment or Performance. Unless otherwise specified herein,
when the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be.
 
1.07    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.
 
1.08    Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot
Rate (as defined below) for the purchase of such currency with Dollars
(including for calculations of Excess Availability). For purposes of this
Section 1.08, the “Spot Rate” for a currency means the rate determined by the
Administrative Agent to be the rate quoted by the Person acting in such capacity
as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date of such
determination; provided that the Administrative Agent may obtain such spot rate
from another financial institution designated by the Administrative Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.
 
1.09    Collateral Agents. In the event that, with respect to any matter herein
or in any other Loan Document that requires or permits a decision, exercise of
discretion or other determination by the Collateral Agents (including matters
relating to Availability Reserves and other matters affecting the calculation of
any Borrowing Base), the Collateral Agents do not all agree on such
determination, the same shall reflect the determination of the Collateral Agent
that asserts the most conservative Credit Judgment on behalf of the Lenders. Any
Collateral Agent may in its sole discretion resign from acting in such capacity
upon written notice to the Administrative Agent, the other Collateral Agents (if
any) and the Borrower Agent. In the event that there shall exist no Person
acting in the capacity of Collateral Agent, any references herein and the other
Loan Documents to the Collateral Agents shall be deemed to refer to the
Administrative Agent.
 
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSION
 
2.01    The Loans.
 
(a)    U.S. Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each U.S. Revolving Credit Lender severally agrees to make loans
(each such loan, a “U.S. Revolving Credit Loan”) in Dollars to the Specified
U.S. Borrower, as Borrower Agent, from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender's U.S. Revolving Credit Commitment;
provided, however, that after giving effect to any U.S. Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
lesser of (x) the Revolving Credit Facility and (y) the Total

 

--------------------------------------------------------------------------------

 

Borrowing Base at such time, (ii) the aggregate Outstanding Amount of the U.S.
Revolving Credit Loans of any U.S. Revolving Credit Lender, plus such U.S.
Revolving Credit Lender's Applicable Percentage of the Outstanding Amount of all
U.S. L/C Obligations, plus such U.S. Revolving Credit Lender's Applicable
Percentage of the Outstanding Amount of all U.S. Swing Line Loans shall not
exceed such U.S. Revolving Credit Lender's U.S. Revolving Credit Commitment and
(iii) the Total U.S. Revolving Credit Outstandings shall not exceed the lesser
of (x) the U.S. Revolving Credit Facility and (y) the U.S. Borrowing Base.
Within the limits of each U.S. Revolving Credit Lender's U.S. Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Specified
U.S. Borrower may borrow under this Section 2.01(a), prepay under Section 2.05,
and reborrow under this Section 2.01(a). U.S. Revolving Credit Loans may be Base
Rate Loans or Eurodollar Rate Loans, as further provided herein
 
(b)    Canadian Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each Canadian Revolving Credit Lender severally agrees to make
loans (each such loan, a “Canadian Revolving Credit Loan”) in Dollars and
Canadian Dollars to the Canadian Borrower from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender's Canadian Revolving Credit Commitment;
provided, however, that after giving effect to any Canadian Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
lesser of (x) the Revolving Credit Facility and (y) the Total Borrowing Base at
such time, (ii) the aggregate Outstanding Amount of the Canadian Revolving
Credit Loans of any Canadian Revolving Credit Lender, plus such Canadian
Revolving Credit Lender's Applicable Percentage of the Outstanding Amount of all
Canadian L/C Obligations, plus such Canadian Revolving Credit Lender's
Applicable Percentage of the Outstanding Amount of all Canadian Swing Line Loans
shall not exceed such Canadian Revolving Credit Lender's Canadian Revolving
Credit Commitment and (iii) the Total Canadian Revolving Credit Outstandings
shall not exceed the lesser of (x) the Canadian Revolving Credit Facility and
(y) the Canadian Borrowing Base. Within the limits of each Canadian Revolving
Credit Lender's Canadian Revolving Credit Commitment, and subject to the other
terms and conditions hereof, the Canadian Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Canadian Revolving Credit Loans denominated in Dollars may be
Canadian Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
Canadian Revolving Credit Loans denominated in Canadian Dollars may be Canadian
Prime Rate Loans or BA Rate Loans, as further provided herein.
 
(c)    U.S. Letter of Credit Commitment.
 
(i)Subject to the terms and conditions set forth herein, (A) each U.S. L/C
Issuer agrees, in reliance upon the agreements of the U.S. Revolving Credit
Lenders set forth in this Section 2.01(c) and Section 2.03, (1) from time to
time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue U.S. Letters of Credit for the
account of the Specified U.S. Borrower or its Subsidiaries, and to amend or
extend U.S. Letters of Credit previously issued by it, in accordance with
Section 2.03(a), and (2) to honor drawings under the U.S. Letters of Credit; and
(B) the U.S. Revolving Credit Lenders severally agree to participate in U.S.
Letters of Credit issued for the account of the Specified U.S. Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any U.S. L/C Credit Extension with respect to any U.S. Letter of Credit, (w) the
Total Revolving Credit Outstandings shall not exceed the lesser of (I)  the
Revolving Credit Facility and (II) the Total Borrowing Base at such time,
(x) the aggregate Outstanding Amount of the U.S. Revolving Credit Loans of any
U.S. Revolving Credit Lender, plus such U.S. Revolving Credit Lender's
Applicable Percentage of the Outstanding Amount of all U.S. L/C Obligations,
plus such U.S. Revolving Credit Lender's Applicable Percentage of the
Outstanding Amount of all U.S. Swing Line Loans shall not exceed such U.S.
Revolving Credit Lender's U.S. Revolving Credit Commitment, (y) the Total U.S.
Revolving Credit Outstandings shall not exceed the lesser of (I) the U.S.
Revolving Credit Facility and (II) the U.S. Borrowing Base, and (z) the
Outstanding Amount of the U.S. L/C Obligations shall not exceed the U.S. Letter
of Credit Sublimit. Each request by the Specified U.S. Borrower for the issuance
or amendment of a U.S. Letter of Credit shall be deemed to be a representation
by the Specified U.S. Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Specified U.S. Borrower's ability to obtain U.S. Letters of Credit shall be
fully revolving, and accordingly the Specified U.S. Borrower may, during the
foregoing period, obtain U.S. Letters of Credit to replace Letters of Credit
that have expired

 

--------------------------------------------------------------------------------

 

or that have been drawn upon and reimbursed. All Existing Letters of Credit
shall be deemed to have been issued pursuant hereto, and from and after the
Closing Date shall be subject to and governed by the terms and conditions
hereof.
 
(ii)No U.S. L/C Issuer shall issue any U.S. Letter of Credit if:
 
(A)subject to Section 2.03(a)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required U.S. Lenders have approved such expiry date; or
 
(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date.
 
(iii)No U.S. L/C Issuer shall be under any obligation to issue any U.S. Letter
of Credit if:
 
(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such U.S. L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such U.S. L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such U.S. L/C Issuer shall
prohibit, or request that such U.S. L/C Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such U.S. L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such U.S. L/C Issuer is
not otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such U.S. L/C Issuer any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which such U.S. L/C Issuer in good
faith deems material to it;
 
(B)the issuance of such Letter of Credit would violate one or more policies of
such U.S. L/C Issuer applicable to letters of credit generally;
 
(C)[reserved];
 
(D)such Letter of Credit is to be denominated in a currency other than Dollars;
or
 
(E)any U.S. Revolving Credit Lender is at that time a Defaulting Lender, unless
such U.S. L/C Issuer has entered into arrangements, including reallocation of
the Defaulting Lender's Applicable Percentage of the outstanding U.S. L/C
Obligations pursuant to Section 2.17(d) or the delivery of Cash Collateral, in a
manner satisfactory to such U.S. L/C Issuer (in its sole discretion) with the
applicable Borrower or such Lender to eliminate such U.S. L/C Issuer's actual or
potential Fronting Exposure (after giving effect to Section 2.17(d)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other U.S. L/C
Obligations as to which such U.S. L/C Issuer has actual or potential Fronting
Exposure, as it may elect in its sole discretion.
 
(iv)No U.S. L/C Issuer shall amend any Letter of Credit if such U.S. L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(v)No U.S. L/C Issuer shall be under any obligation to amend any Letter of
Credit if (A) such U.S. L/C Issuer would have no obligation at such time to
issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
 
(vi)Each U.S. L/C Issuer shall act on behalf of the U.S. Revolving Credit
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each U.S. L/C Issuer shall have all of the benefits
and immunities (A) provided to the Administrative Agent in Article IX with
respect to any acts taken or omissions suffered by such U.S. L/C Issuer in
connection with Letters of Credit issued by it

 

--------------------------------------------------------------------------------

 

or proposed to be issued by it and Issuer Documents pertaining to such Letters
of Credit as fully as if the term “Administrative Agent” as used in Article IX
included such U.S. L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such U.S. L/C Issuer.
 
(d)    Canadian Letter of Credit Commitment.
 
(i)    Subject to the terms and conditions set forth herein, (A) each Canadian
L/C Issuer agrees, in reliance upon the agreements of the Canadian Revolving
Credit Lenders set forth in this Section 2.01(d) and Section 2.03, (1) from time
to time on any Business Day during the period from the Closing Date until the
Letter of Credit Expiration Date, to issue Canadian Letters of Credit for the
account of the Canadian Borrower or any of its Canadian Subsidiaries, and to
amend or extend Canadian Letters of Credit previously issued by it, in
accordance with Section 2.03(a), and (2) to honor drawings under the Canadian
Letters of Credit; and (B) the Canadian Revolving Credit Lenders severally agree
to participate in Canadian Letters of Credit issued for the account of the
Canadian Borrower or any of its Canadian Subsidiaries and any drawings
thereunder; provided that after giving effect to any Canadian L/C Credit
Extension with respect to any Canadian Letter of Credit, (w) the Total Revolving
Credit Outstandings shall not exceed the lesser of (I) the Revolving Credit
Facility and (II) the Total Borrowing Base at such time, (x) the aggregate
Outstanding Amount of the Canadian Revolving Credit Loans of any Canadian
Revolving Credit Lender, plus such Canadian Revolving Credit Lender's Applicable
Percentage of the Outstanding Amount of all Canadian L/C Obligations, plus such
Canadian Revolving Credit Lender's Applicable Percentage of the Outstanding
Amount of all Canadian Swing Line Loans shall not exceed such Canadian Revolving
Credit Lender's Canadian Revolving Credit Commitment, (y) the Total Canadian
Revolving Credit Outstandings shall not exceed the lesser of (I) the Canadian
Revolving Credit Facility and (II) the Canadian Borrowing Base, and (z) the
Outstanding Amount of the Canadian L/C Obligations shall not exceed the Canadian
Letter of Credit Sublimit. Each request by the Canadian Borrower for the
issuance or amendment of a Canadian Letter of Credit shall be deemed to be a
representation by the Canadian Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Canadian Borrower's ability to obtain Canadian Letters of Credit
shall be fully revolving, and accordingly the Canadian Borrower may, during the
foregoing period, obtain Canadian Letters of Credit to replace Letters of Credit
that have expired or that have been drawn upon and reimbursed.
 
(ii)    No Canadian L/C Issuer shall issue any Canadian Letter of Credit if:
 
(A)subject to Section 2.03(a)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Canadian Lenders have approved such expiry date;
or
 
(B)the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date.
 
(iii)    No Canadian L/C Issuer shall be under any obligation to issue any
Canadian Letter of Credit if:
 
A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Canadian L/C Issuer from
issuing such Letter of Credit, or any Law applicable to such Canadian L/C Issuer
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Canadian L/C Issuer shall
prohibit, or request that such Canadian L/C Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Canadian L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Canadian L/C Issuer
is not otherwise compensated hereunder) not in effect on the Closing Date and
which such Canadian L/C Issuer in good faith deems applicable to it, or shall
impose upon such Canadian L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which such Canadian L/C Issuer
in good faith deems material to it;

 

--------------------------------------------------------------------------------

 

(B)    the issuance of such Letter of Credit would violate one or more policies
of such Canadian L/C Issuer applicable to letters of credit generally;
 
(C)    [reserved];
 
(D)    such Letter of Credit is to be denominated in a currency other than
Dollars or Canadian Dollars; or
 
(E)    any Canadian Revolving Credit Lender is at that time a Defaulting Lender,
unless such Canadian L/C Issuer has entered into arrangements, including
reallocation of the Defaulting Lender's Applicable Percentage of the outstanding
Canadian L/C Obligations pursuant to Section 2.17(d) or the delivery of Cash
Collateral, in a manner satisfactory to such Canadian L/C Issuer (in its sole
discretion) with the applicable Borrower or such Lender to eliminate such
Canadian L/C Issuer's actual or potential Fronting Exposure (after giving effect
to Section 2.17(d)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other Canadian L/C Obligations as to which such Canadian L/C Issuer has actual
or potential Fronting Exposure, as it may elect in its sole discretion.
 
(iv)    No Canadian L/C Issuer shall amend any Letter of Credit if such Canadian
L/C Issuer would not be permitted at such time to issue such Letter of Credit in
its amended form under the terms hereof.
 
(v)    No Canadian L/C Issuer shall be under any obligation to amend any Letter
of Credit if (A) such Canadian L/C Issuer would have no obligation at such time
to issue such Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of such Letter of Credit does not accept the proposed
amendment to such Letter of Credit.
 
(vi)    Each Canadian L/C Issuer shall act on behalf of the Canadian Revolving
Credit Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and each Canadian L/C Issuer shall have all of
the benefits and immunities (A) provided to the Administrative Agent in
Article IX with respect to any acts taken or omissions suffered by such Canadian
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article IX included such
Canadian L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such Canadian L/C Issuer.
 
(e)    U.S. Overadvances. If the aggregate Outstanding Amount of the U.S.
Revolving Credit Loans exceed the U.S. Borrowing Base (“U.S. Overadvance”) at
any time, the excess amount shall be payable by U.S. Borrowers on demand by the
Administrative Agent, but all such excess U.S. Revolving Credit Loans shall
nevertheless constitute U.S. Obligations secured by the U.S. Collateral and
entitled to all benefits of the Loan Documents. Unless its authority has been
revoked in writing by Required U.S. Lenders, the Administrative Agent may
require the U.S. Revolving Credit Lenders to honor requests for U.S. Overadvance
Loans and to forbear from requiring the U.S. Borrowers to cure a U.S.
Overadvance, when no other Event of Default is known to the Administrative
Agent, as long as (i) the U.S. Overadvance does not continue for more than 90
consecutive days (and no U.S. Overadvance may exist for at least five
consecutive days thereafter before further U.S. Overadvance Loans are required),
and (ii) the U.S. Overadvance is not known by the Administrative Agent to
exceed, when taken together with all Canadian Overadvances and all Protective
Advances, (x) if the U.S. Excess Availability shall be less than zero when such
U.S. Overadvance is made, $10,000,000 at any time outstanding or (y) otherwise,
$15,000,000 at any time outstanding. In no event shall U.S. Overadvance Loans be
required that would cause (A) the aggregate Outstanding Amount of the U.S.
Revolving Credit Loans of any U.S. Revolving Credit Lender, plus such U.S.
Revolving Credit Lender's Applicable Percentage of the Outstanding Amount of all
U.S. L/C Obligations, plus such U.S. Revolving Credit Lender's Applicable
Percentage of the Outstanding Amount of all U.S. Swing Line Loans to exceed such
U.S. Revolving Credit Lender's U.S. Revolving Credit Commitment or (B) the Total
U.S. Revolving Credit Outstandings to exceed (x) the U.S. Revolving Credit
Facility minus (y) the Availability Reserve to the extent attributable to the
U.S. Loan Parties in the Collateral Agents'

 

--------------------------------------------------------------------------------

 

Credit Judgment at such time. Any funding of a U.S. Overadvance Loan or
sufferance of a U.S. Overadvance shall not constitute a waiver by the
Administrative Agent or the Lenders of the Event of Default caused thereby. In
no event shall any Borrower or other Loan Party be deemed a beneficiary of this
Section nor authorized to enforce any of its terms. At the Administrative
Agent's discretion, U.S. Overadvance Loans made under this Section 2.01(e) may
be made in the form of U.S. Swing Line Loans in accordance with Section 2.04(A).
 
(f)    Canadian Overadvances. If the aggregate Outstanding Amount of the
Canadian Revolving Credit Loans exceed the Canadian Borrowing Base (“Canadian
Overadvance”) at any time, the excess amount shall be payable by the Canadian
Borrower on demand by the Administrative Agent, but all such excess Canadian
Revolving Credit Loans shall nevertheless constitute Canadian Obligations
secured by the Canadian Collateral and entitled to all benefits of the Loan
Documents. Unless its authority has been revoked in writing by the Required
Canadian Lenders, the Administrative Agent may require the Canadian Revolving
Credit Lenders to honor requests for Canadian Overadvance Loans and to forbear
from requiring the Canadian Borrower to cure a Canadian Overadvance, when no
other Event of Default is known to the Administrative Agent, as long as (i) the
Canadian Overadvance does not continue for more than 90 consecutive days (and no
Canadian Overadvance may exist for at least five consecutive days thereafter
before further Canadian Overadvance Loans are required), and (ii) the Canadian
Overadvance is not known by the Administrative Agent to exceed, when taken
together with all U.S. Overadvances and all Protective Advances, (x) if the
Canadian Excess Availability shall be less than zero when such Canadian
Overadvance is made, $10,000,000 at any time outstanding or (y) otherwise,
$15,000,000 at any time outstanding. In no event shall Canadian Overadvance
Loans be required that would cause (A) the aggregate Outstanding Amount of the
Canadian Revolving Credit Loans of any Canadian Revolving Credit Lender, plus
such Canadian Revolving Credit Lender's Applicable Percentage of the Outstanding
Amount of all Canadian L/C Obligations, plus such Canadian Revolving Credit
Lender's Applicable Percentage of the Outstanding Amount of all Canadian Swing
Line Loans to exceed such Canadian Revolving Credit Lender's Canadian Revolving
Credit Commitment or (B) the Total Canadian Revolving Credit Outstandings to
exceed (x) the Canadian Revolving Credit Facility minus (y) the Availability
Reserve to the extent attributable to the Canadian Loan Parties in the
Collateral Agents' Credit Judgment at such time. Any funding of a Canadian
Overadvance Loan or sufferance of a Canadian Overadvance shall not constitute a
waiver by the Administrative Agent or the Lenders of the Event of Default caused
thereby. In no event shall any Borrower or other Loan Party be deemed a
beneficiary of this Section nor authorized to enforce any of its terms. At the
Administrative Agent's discretion, Canadian Overadvance Loans made under this
Section 2.01(f) may be made in the form of Canadian Swing Line Loans in
accordance with Section 2.04(B).
 
(g)    Protective Advances. The Administrative Agent shall be authorized, in its
discretion, at any time that any conditions in Section 4.02 are not satisfied,
to make U.S. Revolving Credit Loans (any such U.S. Revolving Credit Loans made
pursuant to this Section 2.01(g), “U.S. Protective Advances”) or to cause to be
made through Bank of America-Canada Branch as its sub-agent Canadian Revolving
Credit Loans (any such Canadian Revolving Credit Loans made pursuant to this
Section 2.01(g), “Canadian Protective Advances” and, together with the U.S.
Protective Advances, the “Protective Advances”) (a) in an aggregate amount not
to exceed, when taken together with all U.S. Overadvances and all Canadian
Overadvances, (x) if the U.S. Excess Availability shall be less than zero when
any such U.S. Protective Advance is made, or if the Canadian Excess Availability
shall be less than zero when any such Canadian Protective Advance is made,
$10,000,000 at any time outstanding or (y) otherwise, $15,000,000 at any time
outstanding, in each case if the Administrative Agent reasonably deems such
Loans necessary or desirable to preserve or protect Collateral, or to enhance
the collectibility or repayment of Obligations; or (b) to pay any other amounts
chargeable to Loan Parties under any Loan Documents, including costs, fees and
expenses. Protective Advances shall constitute Obligations secured by the
Collateral and shall be entitled to all of the benefits of the Loan Documents.
Immediately upon the making of a Protective Advance, each applicable Appropriate
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Administrative Agent a risk participation in such Protective
Advance in an amount equal to the product of such applicable Revolving Credit
Lender's Applicable Percentage times the amount of such Protective Advance. The
Supermajority Lenders may at any time revoke the Administrative Agent's
authority to make further Protective Advances by written notice to the
Administrative Agent. Absent such revocation, the Administrative Agent's
determination that funding of a Protective Advance is appropriate shall be
conclusive. In no event shall Protective Advances cause the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender's Applicable Percentage of the Outstanding Amount of all L/C Obligations,

 

--------------------------------------------------------------------------------

 

plus such Lender's Applicable Percentage of the Outstanding Amount of all Swing
Line Loans to exceed such Lender's Commitment.
 
2.02    Borrowings, Conversions and Continuations of Loans.
 
(a)    Each Revolving Credit Borrowing, each conversion of Revolving Credit
Loans from one Type to the other, and each continuation of Eurodollar Rate Loans
or BA Rate Loans shall be made upon the applicable Borrower's irrevocable notice
to the Administrative Agent, which may be given by telephone. Each such notice
must be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or BA Rate Loans or of any conversion of
Eurodollar Rate Loans or BA Rate Loans to Base Rate Loans, Canadian Base Rate
Loans or Canadian Prime Rate Loans, as the case may be, and (ii) one Business
Day prior to the requested date of any Borrowing of Base Rate Loans, Canadian
Base Rate Loans or Canadian Prime Rate Loans; provided, however, that if the
applicable Borrower wishes to request Eurodollar Rate Loans or BA Rate Loans
having an Interest Period other than 30, 60, 90 or 180 days in duration as
provided in the definition of “Interest Period,” the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. four Business
Days prior to the requested date of such Borrowing, conversion or continuation,
whereupon the Administrative Agent shall give prompt notice to the Appropriate
Lenders of such request and determine whether the requested Interest Period is
acceptable to all of them. Not later than 11:00 a.m., three Business Days before
the requested date of such Borrowing, conversion or continuation, the
Administrative Agent shall notify the applicable Borrower (which notice may be
by telephone) whether or not the requested Interest Period has been consented to
by all the applicable Lenders. Each telephonic notice by a Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of such Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or BA Rate Loans shall be
in a principal amount of $5,000,000 or Cdn. $5,000,000, as applicable, or a
whole multiple of $1,000,000 or Cdn. $1,000,000, as applicable, in excess
thereof. Except as provided in Sections 2.03(b), 2.04(A)(c) and 2.04(B)(c), each
Borrowing of or conversion to Base Rate Loans, Canadian Base Rate Loans or
Canadian Prime Rate Loans shall be in a principal amount of $500,000 or Cdn.
$500,000, as applicable, or a whole multiple of $100,000 or Cdn. $100,000, as
applicable, in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether a Borrower is requesting a Revolving Credit
Borrowing, a conversion of Revolving Credit Loans from one Type to the other, or
a continuation of Eurodollar Rate Loans or BA Rate Loans, (ii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iii) the principal amount of Loans to be borrowed,
converted or continued, (iv) the Type of Loans to be borrowed or to which
existing Revolving Credit Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto and (vi) if applicable, the
currency of the Borrowing, continuation or conversion. If a Borrower fails to
specify a Type of Loan in a Committed Loan Notice or if a Borrower fails to give
a timely notice requesting a conversion or continuation, then the applicable
Revolving Credit Loans shall be made as, or converted to, Base Rate Loans (in
the case of U.S. Revolving Credit Loans), Canadian Base Rate Loans (in the case
of Canadian Revolving Credit Loans denominated in Dollars) or Canadian Prime
Rate Loans (in the case of Canadian Revolving Credit Loans denominated in
Canadian Dollars). Any such automatic conversion to Base Rate Loans, Canadian
Base Rate Loans or Canadian Prime Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Rate Loans or BA Rate Loans. If a Borrower requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans or BA Rate Loans in any
such Committed Loan Notice, but fails to specify an Interest Period, it will be
deemed to have specified an Interest Period of 30 days. Notwithstanding anything
to the contrary herein, a Swing Line Loan may not be converted to a Eurodollar
Rate Loan or a BA Rate Loan.
 

 

--------------------------------------------------------------------------------

 

 
(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each applicable Lender of the amount of its Applicable
Percentage under the applicable Facility of the applicable Revolving Credit
Loans, and if no timely notice of a conversion or continuation is provided by
the applicable Borrower, the Administrative Agent shall notify each applicable
Lender of the details of any automatic conversion to Base Rate Loans, Canadian
Base Rate Loans or Canadian Prime Rate Loans, as applicable, described in
Section 2.02(a). In the case of a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent's Office not later
than 3:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of the applicable Borrower on the books of Bank of
America with the amount of such funds or (ii) wire transfer of such funds, in
each case in accordance with instructions provided to (and reasonably acceptable
to) the Administrative Agent by the applicable Borrower; provided, however, that
if, on the date a Committed Loan Notice with respect to a Revolving Credit
Borrowing is given by a Borrower, there are L/C Borrowings outstanding under the
applicable Facility, then the proceeds of such Revolving Credit Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to such Borrower as provided above.
 
(c)    Except as otherwise provided herein, a Eurodollar Rate Loan and a BA Rate
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Loan or BA Rate Loan. During the existence of an Event
of Default, (i) no Loans to the U.S. Borrowers may be requested as, converted to
or continued as Eurodollar Rate Loans without the consent of the Required U.S.
Lenders and (ii) no Loans to the Canadian Borrower may be requested as,
converted to or continued as Eurodollar Rate Loans or BA Rate Loans without the
consent of the Required Canadian Lenders.
 
(d)    The Administrative Agent shall promptly notify the applicable Borrower
and the applicable Lenders of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans and BA Rate Loans upon determination of such
interest rate. At any time that Base Rate Loans, Canadian Base Rate Loans or
Canadian Prime Rate Loans are outstanding, the Administrative Agent shall notify
the applicable Borrower and the applicable Lenders of any change in Bank of
America's or Bank of America - Canada Branch's, as applicable, base rate or
prime rate used in determining the Base Rate, Canadian Base Rate or Canadian
Prime Rate, as applicable, promptly following the public announcement of such
change.
 
(e)    After giving effect to all Revolving Credit Borrowings, all conversions
of Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than ten
Interest Periods in effect in respect of the Revolving Credit Facility.
 
2.03    Letters of Credit.
 
(a)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the applicable L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of such
Borrower. Such Letter of Credit Application must be received by the applicable
L/C Issuer and the Administrative Agent not later than 11:00 a.m. at least two
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount and currency
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any

 

--------------------------------------------------------------------------------

 

drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the applicable L/C Issuer may require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the applicable L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the applicable L/C Issuer may require. Additionally, the applicable Borrower
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may require.
 
(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the applicable Borrower and, if not, such L/C Issuer
will provide the Administrative Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from any Appropriate Lender under the
applicable Facility, the Administrative Agent or any Loan Party, at least one
Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article IV shall not then be satisfied, then, subject to the terms and
conditions hereof, such L/C Issuer shall, on the requested date, issue a Letter
of Credit for the account of the applicable Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer's usual and customary business
practices. Immediately upon the issuance of each U.S. Letter of Credit, each
U.S. Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable U.S. L/C Issuer a risk
participation in such U.S. Letter of Credit in an amount equal to the product of
such U.S. Revolving Credit Lender's Applicable Percentage times the amount of
such Letter of Credit. Immediately upon the issuance of each Canadian Letter of
Credit, each Canadian Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Canadian
L/C Issuer a risk participation in such Canadian Letter of Credit in an amount
equal to the product of such Canadian Revolving Credit Lender's Applicable
Percentage times the Outstanding Amount of such Letter of Credit.
 
(iii)If a Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such L/C Issuer to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Letter of Credit) by giving prior notice to the beneficiary thereof not later
than a day (the “Non-Extension Notice Date”) in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Credit Lenders
under the applicable Facility shall be deemed to have authorized (but may not
require) the applicable L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that such L/C Issuer shall not permit any
such extension if (A) such L/C Issuer has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
from the Administrative Agent, any Appropriate Lender under the applicable
Facility or a Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case directing the
applicable L/C Issuer not to permit such extension.
 
(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

--------------------------------------------------------------------------------

 

(b)    Drawings and Reimbursements; Funding of Participations.
 
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the applicable Borrower and the Administrative Agent thereof. Not later than
11:00 a.m. on the date of any payment by the applicable L/C Issuer under a
Letter of Credit (each such date, an “Honor Date”), the applicable Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing. If the applicable Borrower fails to so
reimburse such L/C Issuer by such time, the Administrative Agent shall promptly
notify each Appropriate Lender under the applicable Facility of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the
amount of such Revolving Credit Lender's Applicable Percentage thereof. In such
event, the applicable Borrower shall be deemed to have requested a Revolving
Credit Borrowing of Base Rate Loans (in the case of U.S. Letters of Credit) or
Canadian Base Rate Loans or Canadian Prime Rate Loans, as applicable (in the
case of Canadian Letters of Credit) to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
Canadian Base Rate Loans or Canadian Prime Rate Loans, as applicable, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments under the applicable Facility and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(b)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice. In the case of a
Letter of Credit denominated in a currency other than Dollars, the applicable
Borrower shall reimburse the applicable L/C Issuer in such currency, unless
(A) such L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, such Borrower shall have notified such
L/C Issuer promptly following receipt of the notice of drawing that such
Borrower will reimburse such L/C Issuer in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in a
currency other than Dollars, the applicable L/C Issuer shall notify the
applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.
 
(ii)    Each Appropriate Lender under the applicable Facility shall upon any
notice pursuant to Section 2.03(b)(i) make funds available to the Administrative
Agent for the account of the applicable L/C Issuer at the Administrative Agent's
Office in an amount equal to its Applicable Percentage of the Dollar Equivalent
of the Unreimbursed Amount not later than 3:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(b)(iii), each Appropriate Lender that so makes funds
available shall be deemed to have made a Base Rate Loan, Canadian Base Rate Loan
or Canadian Prime Rate Loan, as applicable, to the applicable Borrower in such
amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer.
 
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans (or Canadian Base Rate Loans or
Canadian Prime Rate Loans, as the case may be) because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the applicable
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Appropriate
Lender's payment to the Administrative Agent for the account of the applicable
L/C Issuer pursuant to Section 2.03(b)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.
 
(iv)    Until each applicable Appropriate Lender funds its Revolving Credit Loan
or L/C Advance pursuant to this Section 2.03(b) to reimburse the applicable L/C
Issuer for any amount drawn under any applicable Letter of Credit, interest in
respect of such Lender's Applicable Percentage of such amount shall be solely
for the account of such L/C Issuer.

 

--------------------------------------------------------------------------------

 

 
(v)    Each Revolving Credit Lender's obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(b), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against such L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender's obligation to make
Revolving Credit Loans pursuant to this Section 2.03(b) is subject to the
conditions set forth in Section 4.02 (other than delivery by the applicable
Borrower of a Committed Loan Notice ). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of a Borrower to reimburse the
applicable L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.
 
(vi)    If any Appropriate Lender fails to make available to the Administrative
Agent for the account of an L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(b) by the time
specified in Section 2.03(b)(ii), the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such L/C
Issuer at a rate per annum equal to the Overnight Rate, plus any administrative,
processing or similar fees customarily charged by such L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Loan included in
the relevant Borrowing or L/C Advance in respect of the relevant L/C Borrowing,
as the case may be. A certificate of an L/C Issuer submitted to any Appropriate
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(b)(vi) shall be conclusive absent manifest error.
 
(c)    Repayment of Participations.
 
(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Appropriate Lender such Lender's L/C Advance in
respect of such payment in accordance with Section 2.03(b), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from a Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Percentage thereof in the same funds as those
received by the Administrative Agent.
 
(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(b)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by an L/C Issuer in its discretion), each Appropriate
Lender under the applicable Facility shall pay to the Administrative Agent for
the account of such L/C Issuer its Applicable Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned by such Lender, at a rate per annum equal to
the Overnight Rate from time to time in effect. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
(d)    Obligations Absolute. The obligation of the Borrowers to reimburse the
applicable L/C Issuers for each drawing under each Letter of Credit and to repay
each L/C Borrowing shall be absolute, unconditional and irrevocable, and shall
be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or

 

--------------------------------------------------------------------------------

 

any Subsidiary may have at any time against any beneficiary or any transferee of
such Letter of Credit (or any Person for whom any such beneficiary or any such
transferee may be acting), the applicable L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
 
(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv)    any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver, interim receiver, monitor or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or
 
(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any of its
Subsidiaries.
 
The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with such Borrower's instructions or other irregularity,
such Borrower will immediately notify the applicable L/C Issuer. Each Borrower
shall be conclusively deemed to have waived any such claim against the
applicable L/C Issuer and its correspondents unless such notice is given as
aforesaid.
(e)    Role of L/C Issuer. Each Lender and each Borrower agrees that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders under the applicable
Facility or the Required U.S. Lenders or Required Canadian Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. Each Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude such Borrowers' pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(d); provided, however, that anything in such clauses to the
contrary notwithstanding, a Borrower may have a claim against an L/C Issuer, and
such L/C Issuer may be liable to such Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by such Borrower which such Borrower proves were caused by such L/C
Issuer's willful misconduct or gross negligence or such L/C Issuer's willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuers may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and the L/C Issuers shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
 

 

--------------------------------------------------------------------------------

 

(f)    Cash Collateral. Upon the request of the Administrative Agent, (i) if an
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the applicable Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all applicable L/C Obligations.
Sections 2.05 and 8.02(c) set forth certain additional requirements to deliver
Cash Collateral hereunder. For purposes of this Section 2.03, Section 2.05 and
Section 8.02(c), “Cash Collateralize” means to pledge and deposit with or
deliver or hypothecate to the Administrative Agent, for the benefit of the
applicable L/C Issuers and the Appropriate Lenders, as collateral for the L/C
Obligations, cash or deposit account balances pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer (which documents are hereby consented to by the
Appropriate Lenders). Derivatives of such term have corresponding meanings. Each
Borrower hereby grants to the Administrative Agent, for the benefit of the
applicable L/C Issuer and the Appropriate Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Bank of America or Bank of America - Canada Branch, as
applicable. If at any time the Administrative Agent determines that any funds
held as Cash Collateral are subject to any right or claim of any Person other
than the Administrative Agent or that the total amount of such funds is less
than the aggregate Outstanding Amount of all applicable L/C Obligations, the
applicable Borrower will, forthwith upon demand by the Administrative Agent, pay
to the Administrative Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the applicable L/C Issuer.
 
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by an L/C
Issuer and the applicable Borrower when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the ISP shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance shall apply to
each commercial Letter of Credit.
 
(h)    Letter of Credit Fees. The U.S. Borrowers shall pay to the Administrative
Agent for the account of each U.S. Revolving Credit Lender in accordance with
its Applicable Percentage, and the Canadian Borrower shall pay to the
Administrative Agent for the account of each Canadian Revolving Credit Lender in
accordance with its Applicable Percentage, a Letter of Credit fee (the “Letter
of Credit Fee”) for each U.S. Letter of Credit or Canadian Letter of Credit, as
applicable, equal to the Applicable Rate times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.07. Letter of Credit
Fees shall be (i) due and payable on the first Business Day of each April, July,
October and January, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand and (ii) computed on a quarterly basis in arrears. If there
is any change in the Applicable Rate during any quarter, the daily amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, while any Event of Default exists, all Letter of
Credit Fees shall accrue at the Default Rate.
 
(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The applicable Borrower shall pay directly to the applicable L/C Issuer
for its own account a fronting fee with respect to each Letter of Credit, at the
rate of 0.125% per annum, computed on the daily amount available to be drawn
under such Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the first Business Day of each April, July, October
and January in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.07. In
addition, the applicable Borrower shall pay directly to the applicable L/C
Issuer for its own account

 

--------------------------------------------------------------------------------

 

the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable on demand and are nonrefundable.
 
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
 
(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, each applicable Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. Each Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of such Borrower, and that such Borrower's business derives substantial
benefits from the businesses of such Subsidiaries.
 
2.04    Swing Line Loans.
 
(A)    
(a)The U.S. Swing Line. Subject to the terms and conditions set forth herein,
the U.S. Swing Line Lender agrees, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04(A), to make loans (each such loan, a
“U.S. Swing Line Loan”) in Dollars to the Specified U.S. Borrower from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the U.S. Swing Line
Sublimit, notwithstanding the fact that such U.S. Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of U.S.
Revolving Credit Loans and U.S. L/C Obligations of the Lender acting as U.S.
Swing Line Lender, may exceed the amount of such Lender's U.S. Revolving Credit
Commitment; provided, however, that after giving effect to any U.S. Swing Line
Loan, (i) the Total Revolving Credit Outstandings shall not exceed the lesser of
(x) the Revolving Credit Facility and (y) the Total Borrowing Base at such time,
(ii) the aggregate Outstanding Amount of the U.S. Revolving Credit Loans of any
U.S. Revolving Credit Lender, plus such U.S. Revolving Credit Lender's
Applicable Percentage of the Outstanding Amount of all U.S. L/C Obligations,
plus such U.S. Revolving Credit Lender's Applicable Percentage of the
Outstanding Amount of all U.S. Swing Line Loans shall not exceed such U.S.
Revolving Credit Lender's U.S. Revolving Credit Commitment and (iii) the Total
U.S. Revolving Credit Outstandings shall not exceed the lesser of (x) the U.S.
Revolving Credit Facility and (y) the U.S. Borrowing Base; provided further that
the Specified U.S. Borrower shall not use the proceeds of any U.S. Swing Line
Loan to refinance any outstanding U.S. Swing Line Loan; and provided further
that the U.S. Swing Line Lender shall be under no obligation to make any U.S.
Swing Line Loan if any U.S. Revolving Credit Lender is at that time a Defaulting
Lender, unless the U.S. Swing Line Lender has entered into arrangements,
including reallocation of the Defaulting Lender's Applicable Percentage of the
U.S. Revolving Credit Exposure pursuant to Section 2.17(d) or the delivery of
Cash Collateral, in a manner satisfactory to the U.S. Swing Line Lender (in its
sole discretion) with the applicable Borrower or such Lender to eliminate the
U.S. Swing Line Lender's actual or potential Fronting Exposure (after giving
effect to Section 2.17(d)) with respect to the Defaulting Lender arising from
either the Swing Line Loan then proposed to be borrowed or all other Swing Line
Loans as to which the U.S. Swing Line Lender has actual or potential Fronting
Exposure, as it may elect in its sole discretion. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Specified U.S.
Borrower may borrow under this Section 2.04(A), prepay under Section 2.05, and
reborrow under this Section 2.04(A). Each U.S. Swing Line Loan shall bear
interest only at a rate based on the Base Rate. Immediately upon the making of a
U.S. Swing Line Loan, each U.S. Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the U.S. Swing
Line Lender a risk participation in such U.S. Swing Line Loan in an amount equal
to the product of such U.S. Revolving Credit Lender's Applicable Percentage
times the amount of such U.S. Swing Line Loan.
 
(b)    Borrowing Procedures. Each U.S. Swing Line Borrowing shall be made upon
the Specified U.S. Borrower's irrevocable notice to the U.S. Swing Line Lender
and the Administrative Agent, which may be given by telephone. Each such notice
must be received by the U.S. Swing Line Lender and the Administrative Agent not
later than 1:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed and (ii) the requested

 

--------------------------------------------------------------------------------

 

borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the U.S. Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Specified U.S. Borrower.
Promptly after receipt by the U.S. Swing Line Lender of any telephonic Swing
Line Loan Notice, the U.S. Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the U.S. Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the U.S. Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any U.S. Revolving Credit Lender) prior to 2:00 p.m. on the date of the
proposed U.S. Swing Line Borrowing (A) directing the U.S. Swing Line Lender not
to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(A)(a), or (B) that one or
more of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the U.S. Swing Line Lender
will, not later than 3:00 p.m. on the borrowing date specified in such Swing
Line Loan Notice, make the amount of its Swing Line Loan available to the
Specified U.S. Borrower.
 
(c)    Refinancing of U.S. Swing Line Loans.
 
(i)The U.S. Swing Line Lender at any time in its sole and absolute discretion
(but at least once per week) may request, on behalf of the Specified U.S.
Borrower (which hereby irrevocably authorizes the U.S. Swing Line Lender to so
request on its behalf), that each U.S. Revolving Credit Lender make a Base Rate
Loan in an amount equal to such Lender's Applicable Percentage of the amount of
U.S. Swing Line Loans then outstanding. Such request shall be made in writing
(which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the U.S.
Revolving Credit Facility and the conditions set forth in Section 4.02. The U.S.
Swing Line Lender shall furnish the Specified U.S. Borrower with a copy of the
applicable Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each U.S. Revolving Credit Lender shall make an amount
equal to its Applicable Percentage of the amount specified in such Committed
Loan Notice available to the Administrative Agent in immediately available funds
for the account of the U.S. Swing Line Lender at the Administrative Agent's
Office not later than 3:00 p.m. on the day specified in such Committed Loan
Notice, whereupon, subject to Section 2.04(A)(c)(ii), each U.S. Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Specified U.S. Borrower in such amount. The Administrative Agent
shall remit the funds so received to the U.S. Swing Line Lender.
 
(ii)If for any reason any U.S. Swing Line Loan cannot be refinanced by such a
U.S. Revolving Credit Borrowing in accordance with Section 2.04(A)(c)(i), the
request for Base Rate Loans submitted by the U.S. Swing Line Lender as set forth
herein shall be deemed to be a request by the U.S. Swing Line Lender that each
of the U.S. Revolving Credit Lenders fund its risk participation in the relevant
U.S. Swing Line Loan and each U.S. Revolving Credit Lender's payment to the
Administrative Agent for the account of the U.S. Swing Line Lender pursuant to
Section 2.04(A)(c)(i) shall be deemed payment in respect of such participation.
 
(iii)If any U.S. Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the U.S. Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(A)(c) by the time specified in Section 2.04(A)(c)(i), the U.S.
Swing Line Lender shall be entitled to recover from such Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the U.S. Swing Line Lender at a rate per annum equal
to the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the U.S. Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's U.S. Revolving
Credit Loan included in the relevant Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the U.S. Swing
Line Lender submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
 

 

--------------------------------------------------------------------------------

 

(iv)Each U.S. Revolving Credit Lender's obligation to make U.S. Revolving Credit
Loans or to purchase and fund risk participations in U.S. Swing Line Loans
pursuant to this Section 2.04(A)(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the U.S. Swing Line Lender, any Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each U.S. Revolving Credit Lender's
obligation to make U.S. Revolving Credit Loans pursuant to this
Section 2.04(A)(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of any Borrower to repay Swing Line Loans, together with interest as
provided herein.
 
(d)    Repayment of Participations.
 
(i)    At any time after any U.S. Revolving Credit Lender has purchased and
funded a risk participation in a U.S. Swing Line Loan, if the U.S. Swing Line
Lender receives any payment on account of such Swing Line Loan, the U.S. Swing
Line Lender will distribute to such U.S. Revolving Credit Lender its Applicable
Percentage thereof in the same funds as those received by the U.S. Swing Line
Lender.
 
(ii)    If any payment received by the U.S. Swing Line Lender in respect of
principal or interest on any U.S. Swing Line Loan is required to be returned by
the U.S. Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the U.S.
Swing Line Lender in its discretion), each U.S. Revolving Credit Lender shall
pay to the U.S. Swing Line Lender its Applicable Percentage thereof on demand of
the Administrative Agent, plus interest thereon from the date of such demand to
the date such amount is returned, at a rate per annum equal to the Overnight
Rate. The Administrative Agent will make such demand upon the request of the
U.S. Swing Line Lender. The obligations of the Lenders under this clause shall
survive the payment in full of the U.S. Obligations and the termination of this
Agreement.
 
(e)    Interest for Account of U.S. Swing Line Lender. The U.S. Swing Line
Lender shall be responsible for invoicing the Specified U.S. Borrower for
interest on the U.S. Swing Line Loans. Until each U.S. Revolving Credit Lender
funds its Base Rate Loan or risk participation pursuant to this Section 2.04(A)
to refinance such Revolving Credit Lender's Applicable Percentage of any U.S.
Swing Line Loan, interest in respect of such Applicable Percentage shall be
solely for the account of the U.S. Swing Line Lender.
        
(f)    Payments Directly to U.S. Swing Line Lender. The Specified U.S. Borrower
shall make all payments of principal and interest in respect of the U.S. Swing
Line Loans directly to the U.S. Swing Line Lender.
 
(B)    
(a)    The Canadian Swing Line. Subject to the terms and conditions set forth
herein, the Canadian Swing Line Lender agrees, in reliance upon the agreements
of the other Lenders set forth in this Section 2.04(B), to make loans (each such
loan, a “Canadian Swing Line Loan”) in Dollars and Canadian Dollars to the
Canadian Borrower from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Canadian Swing Line Sublimit, notwithstanding the fact that such Canadian
Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Canadian Revolving Credit Loans and Canadian L/C
Obligations of the Lender acting as Canadian Swing Line Lender, may exceed the
amount of such Lender's Canadian Revolving Credit Commitment; provided, however,
that after giving effect to any Canadian Swing Line Loan, (i) the Total
Revolving Credit Outstandings shall not exceed the lesser of (x) the Revolving
Credit Facility and (y) the Total Borrowing Base at such time, (ii) the
aggregate Outstanding Amount of the Canadian Revolving Credit Loans of any
Canadian Revolving Credit Lender, plus such Canadian Revolving Credit Lender's
Applicable Percentage of the Outstanding Amount of all Canadian L/C Obligations,
plus such Canadian Revolving Credit Lender's Applicable Percentage of the
Outstanding Amount of all Canadian Swing Line Loans shall not exceed such
Canadian Revolving Credit Lender's Canadian Revolving Credit Commitment and
(iii) the Total Canadian

 

--------------------------------------------------------------------------------

 

Revolving Credit Outstandings shall not exceed the lesser of (x) the Canadian
Revolving Credit Facility and (y) the Canadian Borrowing Base; provided further
that the Canadian Borrower shall not use the proceeds of any Canadian Swing Line
Loan to refinance any outstanding Canadian Swing Line Loan. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Canadian
Borrower may borrow under this Section 2.04(B), prepay under Section 2.05, and
reborrow under this Section 2.04(B); and provided further that the Canadian
Swing Line Lender shall be under no obligation to make any Canadian Swing Line
Loan if any Canadian Revolving Credit Lender is at that time a Defaulting
Lender, unless the Canadian Swing Line Lender has entered into arrangements,
including reallocation of the Defaulting Lender's Applicable Percentage of the
Canadian Revolving Credit Exposure pursuant to Section 2.17(d) or the delivery
of Cash Collateral, in a manner satisfactory to the Canadian Swing Line Lender
(in its sole discretion) with the Canadian Borrower or such Lender to eliminate
the Canadian Swing Line Lender's actual or potential Fronting Exposure (after
giving effect to Section 2.17(d)) with respect to the Defaulting Lender arising
from either the Swing Line Loan then proposed to be borrowed or all other Swing
Line Loans as to which the Canadian Swing Line Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion. Each Canadian Swing
Line Loan denominated in Dollars shall bear interest only at a rate based on the
Canadian Base Rate. Each Canadian Swing Line Loan denominated in Canadian
Dollars shall bear interest only at a rate based on the Canadian Prime Rate.
Immediately upon the making of a Canadian Swing Line Loan, each Canadian
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Canadian Swing Line Lender a risk
participation in such Canadian Swing Line Loan in an amount equal to the product
of such Canadian Revolving Credit Lender's Applicable Percentage times the
amount of such Canadian Swing Line Loan.
 
(b)    Borrowing Procedures. Each Canadian Swing Line Borrowing shall be made
upon the Canadian Borrower's irrevocable notice to the Canadian Swing Line
Lender and the Administrative Agent, which may be given by telephone. Each such
notice must be received by the Canadian Swing Line Lender and the Administrative
Agent not later than 12:00 p.m. on the requested borrowing date, and shall
specify (i) the amount and currency to be borrowed and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Canadian Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Canadian Borrower. Promptly
after receipt by the Canadian Swing Line Lender of any telephonic Swing Line
Loan Notice, the Canadian Swing Line Lender will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has also
received such Swing Line Loan Notice and, if not, the Canadian Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Canadian Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Canadian Revolving Credit Lender) prior to 2:00 p.m. on the date of the
proposed Canadian Swing Line Borrowing (A) directing the Canadian Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the first proviso to the first sentence of Section 2.04(B)(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Canadian Swing
Line Lender will, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Canadian Borrower.
 
(c)    Refinancing of Canadian Swing Line Loans.
 
(i)    The Canadian Swing Line Lender at any time in its sole and absolute
discretion (but at least once per week) may request, on behalf of the Canadian
Borrower (which hereby irrevocably authorizes the Canadian Swing Line Lender to
so request on its behalf), that each Canadian Revolving Credit Lender make a
Canadian Base Rate Loan or Canadian Prime Rate Loan, as applicable, in an amount
equal to such Lender's Applicable Percentage of the amount of Canadian Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of
Canadian Base Rate Loans and Canadian Prime Rate Loans, but subject to the
unutilized portion of the Canadian Revolving Credit Facility and the conditions
set forth in Section 4.02. The Canadian Swing Line Lender shall furnish the
Canadian Borrower with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Canadian
Revolving Credit Lender shall make an amount equal to its Applicable Percentage
of the amount specified in such

 

--------------------------------------------------------------------------------

 

Committed Loan Notice available to the Administrative Agent in immediately
available funds for the account of the Canadian Swing Line Lender at the
Administrative Agent's Office not later than 3:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(B)(c)(ii), each
Canadian Revolving Credit Lender that so makes funds available shall be deemed
to have made a Base Rate Loan or Canadian Prime Rate Loan, as the case may be,
to the Canadian Borrower in such amount. The Administrative Agent shall remit
the funds so received to the Canadian Swing Line Lender.
 
(ii)    If for any reason any Canadian Swing Line Loan cannot be refinanced by
such a Canadian Revolving Credit Borrowing in accordance with
Section 2.04(B)(c)(i), the request for Canadian Base Rate Loans or Canadian
Prime Rate Loans submitted by the Canadian Swing Line Lender as set forth herein
shall be deemed to be a request by the Canadian Swing Line Lender that each of
the Canadian Revolving Credit Lenders fund its risk participation in the
relevant Canadian Swing Line Loan and each Canadian Revolving Credit Lender's
payment to the Administrative Agent for the account of the Canadian Swing Line
Lender pursuant to Section 2.04(B)(c)(i) shall be deemed payment in respect of
such participation.
 
(iii)    If any Canadian Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Canadian Swing Line Lender any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.04(B)(c) by the time specified in Section 2.04(B)(c)(i), the
Canadian Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Canadian Swing Line Lender at a rate per
annum equal to the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Canadian Swing Line Lender in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender's Revolving Credit
Loan included in the relevant Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Canadian Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.
 
(iv)    Each Canadian Revolving Credit Lender's obligation to make Canadian
Revolving Credit Loans or to purchase and fund risk participations in Canadian
Swing Line Loans pursuant to this Section 2.04(B)(c) shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the Canadian Swing Line Lender, any Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that each Canadian Revolving Credit Lender's
obligation to make Canadian Revolving Credit Loans pursuant to this
Section 2.04(B)(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of any Borrower to repay Swing Line Loans, together with interest as
provided herein.
 
(d)    Repayment of Participations.
 
(i)    At any time after any Canadian Revolving Credit Lender has purchased and
funded a risk participation in a Canadian Swing Line Loan, if the Canadian Swing
Line Lender receives any payment on account of such Swing Line Loan, the
Canadian Swing Line Lender will distribute to such Canadian Revolving Credit
Lender its Applicable Percentage thereof in the same funds as those received by
the Canadian Swing Line Lender.
 
(ii)    If any payment received by the Canadian Swing Line Lender in respect of
principal or interest on any Canadian Swing Line Loan is required to be returned
by the Canadian Swing Line Lender under any of the circumstances described in
Section 11.05 (including pursuant to any settlement entered into by the Canadian
Swing Line Lender in its discretion), each Canadian Revolving Credit Lender
shall pay to the Canadian Swing Line Lender its Applicable Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal

 

--------------------------------------------------------------------------------

 

to the Canadian Prime Rate. The Administrative Agent will make such demand upon
the request of the Canadian Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Canadian Obligations
and the termination of this Agreement.
 
(e)    Interest for Account of Canadian Swing Line Lender. The Canadian Swing
Line Lender shall be responsible for invoicing the Canadian Borrower for
interest on the Canadian Swing Line Loans. Until each Canadian Revolving Credit
Lender funds its Canadian Base Rate Loan or Canadian Prime Rate Loan, as the
case may be, or risk participation pursuant to this Section 2.04(B) to refinance
such Revolving Credit Lender's Applicable Percentage of any Canadian Swing Line
Loan, interest in respect of such Applicable Percentage shall be solely for the
account of the Canadian Swing Line Lender.
 
(f)    Payments Directly to Canadian Swing Line Lender. The Canadian Borrower
shall make all payments of principal and interest in respect of the Canadian
Swing Line Loans directly to the Canadian Swing Line Lender.
 
2.05    Prepayments. (a) Optional.
 
(i)    Subject to the last sentence of this Section 2.05(a)(i), the Borrowers
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay Revolving Credit Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans or BA Rate Loans and (2) one Business Day
prior to any date of prepayment of Base Rate Loans, Canadian Base Rate Loans and
Canadian Prime Rate Loans; (B) any prepayment of Eurodollar Rate Loans or BA
Rate Loans shall be in a principal amount of $5,000,000 or Cdn. $5,000,000, as
applicable, or a whole multiple of $1,000,000 or Cdn. $1,000,000, as applicable,
in excess thereof; and (C) any prepayment of Base Rate Loans, Canadian Base Rate
Loans and Canadian Prime Rate Loans shall be in a principal amount of $500,000
or Cdn. $500,000, as applicable, or a whole multiple of $100,000 or Cdn.
$100,000, as applicable, in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Loans to be prepaid and,
if Eurodollar Rate Loans or BA Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Appropriate Lender of its receipt of each such notice, and of the amount of such
Lender's ratable portion of such prepayment (based on such Lender's Applicable
Percentage in respect of the relevant Facility). If such notice is given by a
Borrower, such Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan or a BA Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05.
 
(ii)    The applicable Borrower may, upon notice to the applicable Swing Line
Lender (with a copy to the Administrative Agent), at any time or from time to
time, voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the applicable Swing
Line Lender and the Administrative Agent not later than 12:00 p.m. on the date
of the prepayment. Each such notice shall specify the date and amount of such
prepayment. If such notice is given by a Borrower, such Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
 
(b)    Mandatory.
 
(i)    If the Specified U.S. Borrower or any of its Domestic Subsidiaries
directly or indirectly Disposes of any property comprising U.S. ABL Priority
Collateral pursuant to Sections 7.05(l) or (o) which results in the realization
by such Person of Net Cash Proceeds, the Borrowers shall prepay an aggregate
principal amount of Revolving Credit Loans and Cash Collateralize L/C
Obligations equal to the lesser of (x) 100% of such Net Cash Proceeds and
(y) Total Outstandings, within two (2) Business Days of receipt thereof by such
Person (such prepayments to be applied as set forth in clause (xi) below).
 

 

--------------------------------------------------------------------------------

 

(ii)    If the Specified U.S. Borrower or any of its Subsidiaries directly or
indirectly Disposes of any property pursuant to Sections 7.05(l) or (o)
comprising Canadian ABL Priority Collateral which results in the realization by
such Person of Net Cash Proceeds, the Canadian Borrower shall prepay an
aggregate principal amount of Canadian Revolving Credit Loans and Cash
Collateralize Canadian L/C Obligations equal to the lesser of (x) 100% of such
Net Cash Proceeds and (y) Total Canadian Outstandings, within two (2) Business
Days of receipt thereof by such Person (such prepayments to be applied as set
forth in clause (xi) below).
 
(iii)    Upon receipt of any Extraordinary Receipt resulting in the realization
of Net Cash Proceeds by the Specified U.S. Borrower and its Domestic
Subsidiaries in excess of $2,500,000 (in any transaction or series of related
transactions) in respect of U.S. ABL Priority Collateral, and not otherwise
included in clause (i) of this Section 2.05(b), (A) the Borrowers shall prepay
an aggregate principal amount of Revolving Credit Loans and Cash Collateralize
L/C Obligations equal to the lesser of (x) 100% of such Net Cash Proceeds and
(y) Total Outstandings, within fifteen (15) Business Days of receipt thereof by
the Specified U.S. Borrower or such Subsidiary (such prepayments to be applied
as set forth in clause (xi) below), or (B), at the option of the Specified U.S.
Borrower, the Borrowers or such Subsidiaries shall reinvest all or any portion
of such Net Cash Proceeds in U.S. ABL Priority Collateral or other assets useful
in the business of the Specified U.S. Borrower and its Domestic Subsidiaries
within three hundred and sixty-five (365) days following receipt of such Net
Cash Proceeds (or, if the Specified U.S. Borrower or the relevant Subsidiary, as
applicable, has contractually committed within 365 days following receipt of
such Net Cash Proceeds to reinvest such Net Cash Proceeds, 545 days following
receipt of such Net Cash Proceeds); provided that if any such Net Cash Proceeds
are not so reinvested on or prior to the last day of the applicable reinvestment
period, an amount equal to any such Net Cash Proceeds shall within five (5)
Business Days be applied to the prepayment of Loans and the Cash
Collateralization of L/C Obligations in accordance with clause (A) of this
Section 2.05(b)(iii).
 
(iv)    Upon receipt of any Extraordinary Receipt resulting in the realization
of Net Cash Proceeds by the Specified U.S. Borrower and its Subsidiaries in
excess of $2,500,000 (in any transaction or series of related transactions) in
respect of Canadian ABL Priority Collateral, and not otherwise included in
clause (ii) of this Section 2.05(b), (A) the Canadian Borrower shall prepay an
aggregate principal amount of Canadian Revolving Credit Loans and Cash
Collateralize Canadian L/C Obligations equal to the lesser of (x) 100% of such
Net Cash Proceeds and (y) Total Canadian Outstandings, within fifteen
(15) Business Days of receipt thereof by the Specified U.S. Borrower or such
Subsidiary (such prepayments to be applied as set forth in clause (xi) below) or
(B) at the option of the Specified U.S. Borrower, the Specified U.S. Borrower or
such Subsidiaries shall reinvest all or any portion of such Net Cash Proceeds in
Canadian ABL Priority Collateral or other assets useful in the business of the
Specified U.S. Borrower and its Subsidiaries within three hundred and sixty-five
(365) days following receipt of such Net Cash Proceeds (or, if the Specified
U.S. Borrower or the relevant Subsidiary, as applicable, has contractually
committed within 365 days following receipt of such Net Cash Proceeds to
reinvest such Net Cash Proceeds, 545 days following receipt of such Net Cash
Proceeds); provided that if any such Net Cash Proceeds are not so reinvested on
or prior to the last day of the applicable reinvestment period, an amount equal
to any such Net Cash Proceeds shall within five (5) Business Days be applied to
the prepayment of Loans and the Cash Collateralization of L/C Obligations in
accordance with clause (A) of this Section 2.05(b)(iv).
 
(v)    If for any reason the Total Revolving Credit Outstandings at any time
exceed the lesser of (x) the Borrowing Base at such time (except as a result of
Overadvance Loans or Protective Advances permitted under Sections 2.01(e), (f)
and (g)) and (y) the Revolving Credit Facility at such time, the Borrowers shall
immediately prepay their respective Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize their respective L/C Obligations (other
than the L/C Borrowings) in an aggregate amount equal to such excess. If for any
reason the Total U.S. Revolving Credit Outstandings at any time exceed the
lesser of (x) the U.S. Borrowing Base at such time (except to the extent
constituting U.S. Overadvance Loans permitted under Section 2.01(e) or U.S.
Protective Advances permitted under Section 2.01(g)) and (y) the U.S. Revolving
Credit Facility at such time, the U.S. Borrowers shall immediately prepay U.S.
Revolving Credit Loans, U.S. Swing Line Loans and U.S. L/C Borrowings and/or
Cash Collateralize the U.S. L/C Obligations

 

--------------------------------------------------------------------------------

 

(other than the U.S. L/C Borrowings) in an aggregate amount equal to such
excess. If for any reason the Total Canadian Revolving Credit Outstandings at
any time exceed the lesser of (x) the Canadian Borrowing Base at such time
(except to the extent constituting Canadian Overadvance Loans permitted under
Section 2.01(f) or Canadian Protective Advances permitted under Section 2.01(g))
and (y) the Canadian Revolving Credit Facility at such time, the Canadian
Borrower shall immediately prepay Canadian Revolving Credit Loans, Canadian
Swing Line Loans and Canadian L/C Borrowings and/or Cash Collateralize the
Canadian L/C Obligations (other than the Canadian L/C Borrowings) in an
aggregate amount equal to such excess.
 
(vi)    If, as a result of any negative fluctuations in the Dollar Equivalent of
Canadian Dollars (or other foreign currencies in which outstanding Letters of
Credit may be denominated), the Total Canadian Revolving Credit Outstandings
exceeds 110% of the aggregate amount of the Canadian Revolving Credit
Commitments as then in effect, the Canadian Borrower shall, if requested
(through the Administrative Agent) by the Required Canadian Lenders prepay the
Canadian Revolving Credit Loans (or Cash Collateralize the Canadian Letters of
Credit) within three (3) Business Days following such Borrower's receipt of such
request in such amounts as shall be necessary so that after giving effect
thereto the Total Canadian Revolving Credit Outstandings does not exceed the
Canadian Revolving Credit Commitments.
 
(vii)    If for any reason the aggregate Outstanding Amount of the U.S.
Revolving Credit Loans of any U.S. Revolving Credit Lender (including, for this
purpose, such Lender's Applicable Percentage of the aggregate Outstanding Amount
of all U.S. Overadvance Loans and all U.S. Protective Advances), plus such U.S.
Revolving Credit Lender's Applicable Percentage of the Outstanding Amount of all
U.S. L/C Obligations, plus such U.S. Revolving Credit Lender's Applicable
Percentage of the Outstanding Amount of all U.S. Swing Line Loans exceed such
U.S. Revolving Credit Lender's U.S. Revolving Credit Commitment, the U.S.
Borrowers shall immediately prepay U.S. Revolving Credit Loans, U.S. Swing Line
Loans and U.S. L/C Borrowings and/or Cash Collateralize the U.S. L/C Obligations
(other than the U.S. L/C Borrowings) in an aggregate amount equal to such
excess.
 
(viii)    If for any reason the aggregate Outstanding Amount of the Canadian
Revolving Credit Loans of any Canadian Revolving Credit Lender (including, for
this purpose, such Lender's Applicable Percentage of the aggregate Outstanding
Amount of all Canadian Overadvance Loans and all Canadian Protective Advances),
plus such Canadian Revolving Credit Lender's Applicable Percentage of the
Outstanding Amount of all Canadian L/C Obligations, plus such Canadian Revolving
Credit Lender's Applicable Percentage of the Outstanding Amount of all Canadian
Swing Line Loans exceed such Canadian Revolving Credit Lender's Canadian
Revolving Credit Commitment, the Canadian Borrower shall immediately prepay
Canadian Revolving Credit Loans, Canadian Swing Line Loans and Canadian L/C
Borrowings and/or Cash Collateralize the Canadian L/C Obligations (other than
the Canadian L/C Borrowings) in an aggregate amount equal to such excess.
 
(ix)    If for any reason the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender (including, for this purpose, such Lender's
Applicable Percentage of the aggregate Outstanding Amount of all Overadvance
Loans and all Protective Advances), plus such Lender's Applicable Percentage of
the Outstanding Amount of all L/C Obligations, plus such Lender's Applicable
Percentage of the Outstanding Amount of all Swing Line Loans exceed such
Lender's Commitment, then in each case the Borrowers shall immediately prepay
Revolving Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash
Collateralize the L/C Obligations (other than the L/C Borrowings) in an
aggregate amount equal to such excess.
 
(x)    (A) If any U.S. Overadvance Loan shall remain outstanding for 90
consecutive days, the U.S. Borrowers shall immediately prepay such U.S.
Overadvance Loan and (B) if any Canadian Overadvance Loan shall remain
outstanding for 90 consecutive days, the Canadian Borrower shall immediately
prepay such Canadian Overadvance Loan.
 
(xi)    Prepayments of each Revolving Credit Facility made pursuant to this
Section 2.05(b) shall be applied as follows:

 

--------------------------------------------------------------------------------

 

(A)with respect to prepayments resulting from any Disposition of, or the receipt
of any Extraordinary Receipts in respect of, any U.S. ABL Priority Collateral,
such prepayments, first, shall be applied ratably to pay accrued and unpaid
interest in respect of the outstanding U.S. L/C Borrowings and the outstanding
U.S. Swing Line Loans (including U.S. Overadvance Loans and U.S. Protective
Advances) then being prepaid, second, shall be applied ratably to prepay the
principal of any U.S. Overadvance Loans and U.S. Protective Advances, if any,
third, shall be applied ratably to the outstanding U.S. Revolving Credit Loans
(including Swing Line Loans), and, fourth, shall be used to Cash Collateralize
the remaining U.S. L/C Obligations; and the amount remaining, if any, after the
prepayment in full of all U.S. L/C Borrowings, U.S. Swing Line Loans and U.S.
Revolving Credit Loans outstanding at such time and the Cash Collateralization
of the remaining U.S. L/C Obligations in full, in each case under the U.S.
Revolving Credit Facility, shall be applied to the Canadian Revolving Credit
Facility, in the order set forth in Section 2.05(b)(xi)(B); and thereafter, the
amount remaining, if any, after the prepayment in full of all L/C Borrowings,
Swing Line Loans and Revolving Credit Loans outstanding at such time, and the
Cash Collateralization of the remaining L/C Obligations in full under each
Revolving Credit Facility, may be retained by the Borrowers for use in the
ordinary course of its business; provided that, upon the drawing of any Letter
of Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from any
Borrower or any other Loan Party) to reimburse the applicable L/C Issuer or the
applicable Revolving Credit Lenders, as applicable; and
 
(B)with respect to prepayments resulting from any Disposition of, or the receipt
of any Extraordinary Receipts in respect of, any Canadian ABL Priority
Collateral, such prepayments, first, shall be applied ratably to pay accrued and
unpaid interest in respect of the outstanding Canadian L/C Borrowings and the
outstanding Canadian Swing Line Loans (including Canadian Overadvance Loans and
Canadian Protective Advances) then being prepaid, second, shall be applied
ratably to prepay the principal of any Canadian Overadvance Loans and Canadian
Protective Advances, if any, third, shall be applied ratably to the outstanding
Canadian Revolving Credit Loans (including Swing Line Loans), and, fourth, shall
be used to Cash Collateralize the remaining Canadian L/C Obligations; and the
amount remaining, if any, after the prepayment in full of all Canadian L/C
Borrowings, Canadian Swing Line Loans and Canadian Revolving Credit Loans
outstanding at such time and the Cash Collateralization of the remaining
Canadian L/C Obligations in full, in each case under the Canadian Revolving
Credit Facility, may be retained by the Canadian Borrower for use in the
ordinary course of its business; provided that, upon the drawing of any Letter
of Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from any
Borrower or any other Loan Party) to reimburse the applicable L/C Issuer or the
applicable Revolving Credit Lenders, as applicable.
 
(c)    Anything contained in Section 2.05(b) to the contrary notwithstanding,
(i) if, following the occurrence of any “Asset Sale” (as such term or any
similar term is defined in any Junior Financing Document) by any Loan Party or
any of its Subsidiaries, any Loan Party or Subsidiary is required to commit by a
particular date (a “Commitment Date”) to apply or cause its Subsidiaries to
apply an amount equal to any of the “Net Proceeds” (as such term or any similar
term is defined in the applicable Junior Financing Document) thereof in a
particular manner, or to apply by a particular date (an “Application Date”) an
amount equal to any such “Net Proceeds” in a particular manner, in either case
in order to excuse such Loan Party or Subsidiary from being required to make an
“Asset Sale Offer” (as such term or any similar term is defined in the
applicable Junior Financing Document) in connection with such “Asset Sale”, and
such Loan Party or Subsidiary shall have failed to so commit or to so apply an
amount equal to such “Net Proceeds” at least 60 days before the applicable
Commitment Date or Application Date, as the case may be, or (ii) if any Loan
Party or Subsidiary at any other time shall have failed to apply or commit or
cause to be applied an amount equal to any such “Net Proceeds”, and, within 60
days thereafter assuming no further application or commitment of an amount equal
to such “Net Proceeds” any Loan Party or Subsidiary would otherwise be required
to make an “Asset Sale Offer” in respect thereof, then in either such case, to
the extent permitted by any such Junior Financing Document, the Specified U.S.
Borrower shall immediately pay or cause to be paid to the Administrative Agent
an amount equal to such “Net Proceeds” to be applied to the payment of the Loans
and L/C Borrowings and to Cash Collateralize the remaining L/

 

--------------------------------------------------------------------------------

 

C Obligations under the Facility or Facilities to which such property relates,
in the manner set forth in Section 2.05(b) in such amounts as shall excuse such
Loan Party or Subsidiary from making any such “Asset Sale Offer”. This
Section 2.05(c) is subject in all respects, insofar as it relates to the Term
Priority Collateral, to the Intercreditor Agreement and the rights of the
holders of the Senior Secured Notes.
 
2.06    Termination or Reduction of Commitments.
 
(a)    Optional. The Specified U.S. Borrower may, upon notice to the
Administrative Agent, terminate the U.S. Revolving Credit Facility, the U.S.
Letter of Credit Sublimit, the U.S. Swing Line Sublimit, or from time to time
permanently reduce the U.S. Revolving Credit Facility, the U.S. Letter of Credit
Sublimit, or the U.S. Swing Line Sublimit; and the Canadian Borrower may, upon
notice to the Administrative Agent, terminate the Canadian Revolving Credit
Facility, the Canadian Letter of Credit Sublimit or the Canadian Swing Line
Sublimit, or from time to time permanently reduce the Canadian Revolving Credit
Facility, the Canadian Letter of Credit Sublimit or the Canadian Swing Line
Sublimit provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be, (A)
in the case of the Canadian Swing Line Sublimit and the Canadian Letter of
Credit Sublimit, in an aggregate amount of $1,000,000 or any whole multiple of
$1,000,000 in excess thereof, (B) in the case of the U.S. Swing Line Sublimit,
in an aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in
excess thereof and (C) in other cases, in an aggregate amount of $10,000,000 or
any whole multiple of $1,000,000 in excess thereof and (iii) the Borrowers shall
not terminate or reduce (A) the U.S. Revolving Credit Facility if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total U.S.
Revolving Credit Outstandings would exceed the U.S. Revolving Credit Facility,
(B) the U.S. Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of U.S. L/C Obligations not fully Cash Collateralized
hereunder would exceed the U.S. Letter of Credit Sublimit, (C) the U.S. Swing
Line Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of U.S. Swing Line Loans would exceed the U.S.
Swing Line Sublimit, (D) the Canadian Revolving Credit Facility if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Canadian
Revolving Credit Outstandings would exceed the Canadian Revolving Credit
Facility, (E) the Canadian Letter of Credit Sublimit if, after giving effect
thereto, the Outstanding Amount of Canadian L/C Obligations not fully Cash
Collateralized hereunder would exceed the Canadian Letter of Credit Sublimit,
(E) the Canadian Swing Line Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Canadian Swing Line
Loans would exceed the Canadian Swing Line Sublimit or (F) the U.S. Revolving
Credit Facility while the Canadian Revolving Credit Facility remains in effect.
 
(b)    Mandatory.
 
(i)    If after giving effect to any reduction or termination of U.S. Revolving
Credit Commitments under this Section 2.06, the U.S. Letter of Credit Sublimit
or the U.S. Swing Line Sublimit exceeds the U.S. Revolving Credit Facility at
such time, the U.S. Letter of Credit Sublimit and/or the U.S. Swing Line
Sublimit, as the case may be, shall be automatically reduced by the amount of
such excess.
 
(ii)    If after giving effect to any reduction or termination of Canadian
Revolving Credit Commitments under this Section 2.06, the Canadian Letter of
Credit Sublimit or the Canadian Swing Line Sublimit exceeds the Canadian
Revolving Credit Facility at such time, the Canadian Letter of Credit Sublimit
and/or the Canadian Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.
 
(c)    Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of any Letter of Credit Sublimit, any Swing Line Sublimit or any
Revolving Credit Commitment under this Section 2.06. Upon any reduction of the
Revolving Credit Commitments, the Revolving Credit Commitment of each
Appropriate Lender shall be reduced by such Lender's Applicable Percentage of
such reduction amount. All fees in respect of the applicable Revolving Credit
Facility accrued

 

--------------------------------------------------------------------------------

 

until the effective date of any termination of such Revolving Credit Facility
shall be paid on the effective date of such termination.
 
2.07    Repayment of Loans.
 
(a)    Revolving Credit Loans. The U.S. Borrowers shall repay to the U.S.
Revolving Credit Lenders on the Maturity Date for the U.S. Revolving Credit
Facility the aggregate principal amount of all U.S. Revolving Credit Loans
outstanding on such date. The Canadian Borrower shall repay to the Canadian
Revolving Credit Lenders on the Maturity Date for the Canadian Revolving Credit
Facility the aggregate principal amount of all Canadian Revolving Credit Loans
outstanding on such date.
 
(b)    Swing Line Loans. The U.S. Borrowers shall repay each U.S. Swing Line
Loan on the earlier to occur of (i) the date ten Business Days after such Loan
is made and (ii) the Maturity Date for the U.S. Revolving Credit Facility. The
Canadian Borrower shall repay each Canadian Swing Line Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Maturity Date for the Canadian Revolving Credit Facility. At any time that there
shall exist a Defaulting Lender, immediately upon the request of the applicable
Swing Line Lender, the applicable Borrower shall repay Swing Line Loans in an
amount sufficient to eliminate any Fronting Exposure in respect of such Swing
Line Loans.
 
2.08    Interest.
 
(a)    Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate
Loan under a Facility shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate; (ii) each BA Rate Loan
under the Canadian Revolving Credit Facility shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the BA Rate for such Interest Period plus the Applicable Rate;
(iii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; (iv) each
Canadian Base Rate Loan under the Canadian Revolving Credit Facility shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Base Rate plus the
Applicable Rate; (v) each Canadian Prime Rate Loan under the Canadian Revolving
Credit Facility shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Canadian
Prime Rate plus the Applicable Rate; (vi) each U.S. Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for Base Rate Loans; and (vii) each Canadian Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Canadian Base Rate (for Canadian
Swing Line Loans denominated in Dollars) or the Canadian Prime Rate (for
Canadian Swing Line Loans denominated in Canadian Dollars) plus the Applicable
Rate for Canadian Base Rate Loans or Canadian Prime Rate Loans, as applicable.
 
(b)    
 
(i)    (A) Upon the occurrence and during the continuation of any Event of
Default under Section 8.01(a) or (b) (as a result of any breach of Section
7.11), and at the request of the Administrative Agent or the Required Lenders
and (B) upon the occurrence and during the continuation of any Event of Default
under Section 8.01(f) or (g), the Borrowers shall pay interest on the principal
amount of all outstanding Obligations hereunder at a fluctuating interest rate
per annum at all times equal to the Default Rate to the fullest extent permitted
by applicable Laws.
 
(ii)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance

 

--------------------------------------------------------------------------------

 

with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.09    Fees. In addition to certain fees described in Sections 2.03(h) and (i):
 
(a)    Commitment Fee. The U.S. Borrowers shall pay to the Administrative Agent
for the account of each U.S. Revolving Credit Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Commitment Fee
Rate divided by three hundred and sixty-five (365) days and multiplied by the
number of days in the fiscal quarter and then multiplied by the amount, if any,
by which the Average Revolving Credit Facility Balance with respect to the U.S.
Revolving Credit Facility for such fiscal quarter (or portion thereof that the
U.S. Revolving Credit Commitments are in effect) is less than the Average U.S.
Revolving Credit Commitments outstanding during such period; provided that, if
the aggregate U.S. Revolving Credit Commitments are terminated in full on a day
other than the first day of a fiscal quarter, then any such fee payable for the
fiscal quarter in which termination shall occur shall be paid on the effective
date of such termination and shall be based upon the number of days that have
elapsed during such period. The Canadian Borrower shall pay to the
Administrative Agent for the account of each Canadian Revolving Credit Lender in
accordance with its Applicable Percentage, a commitment fee equal to the
Applicable Commitment Fee Rate divided by three hundred and sixty-five
(365) days and multiplied by the number of days in the fiscal quarter and then
multiplied by the amount, if any, by which the Average Revolving Credit Facility
Balance with respect to the Canadian Revolving Credit Facility for such fiscal
quarter (or portion thereof that the Canadian Revolving Credit Commitments are
in effect) is less than the Average Canadian Revolving Credit Commitments
outstanding during such period; provided that, if the aggregate Canadian
Revolving Credit Commitments are terminated in full on a day other than the
first day of a fiscal quarter, then any such fee payable for the fiscal quarter
in which termination shall occur shall be paid on the effective date of such
termination and shall be based upon the number of days that have elapsed during
such period. The commitment fees shall be due and payable quarterly in arrears
on the first Business Day of each April, July, October and January, commencing
with the first such date to occur after the Closing Date, on the last day of the
Availability Period for the Revolving Credit Facility (and, if applicable,
thereafter on demand). The commitment fee shall be calculated quarterly in
arrears and if there is any change in the Applicable Commitment Fee Rate during
any quarter, the daily amount shall be computed and multiplied by the Applicable
Commitment Fee Rate for each period during which such Applicable Commitment Fee
Rate was in effect, with effect from the date of the change in such rate
pursuant to the definition of Applicable Commitment Fee Rate. The commitment fee
shall accrue at all times, including at any time during which one or more of the
conditions in Article IV is not met.
 
(b)    Other Fees.
 
(i)    The Borrowers shall pay to the Initial Lenders, the Bookrunners and the
Collateral Agents for their own respective accounts fees in the amounts and at
the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.
 
(ii)    The Borrowers shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
 
2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
 
(a)    All computations of fees, interest for Base Rate Loans, Canadian Base
Rate Loans and Canadian Prime Rate Loans when the Base Rate, Canadian Base Rate
and/or Canadian Prime Rate is determined by Bank of America's or Bank or
America-Canada Branch's, as applicable, “prime rate” or “base rate”, and BA Rate
Loans shall be made on the basis of a year of 365 days and actual days elapsed.
All other computations of interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding

 

--------------------------------------------------------------------------------

 

for all purposes, absent manifest error. For the purposes of the Interest Act
(Canada), (i) whenever any interest or fees under this Agreement or any other
Loan Document is calculated using a rate based on a year of 360 days, the rate
determined pursuant to such calculation, when expressed as an annual rate, is
equivalent to (x) the applicable rate, (y) multiplied by the actual number of
days in the calendar year in which the period for which such interest is payable
(or compounded) ends, and (z) divided by 360, (ii) the principle of deemed
reinvestment of interest does not apply to any interest calculation under this
Agreement, and (iii) the rates of interest stipulated in this Agreement are
intended to be nominal rates and not effective rates or yields.
 
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Specified U.S. Borrower or for any other reason, the
Borrowers or the Lenders determine that (i) Average Excess Availability as
calculated by a Borrower as of any applicable date was inaccurate and (ii) a
proper calculation of the Average Excess Availability would have resulted in a
higher Applicable Rate for such period, the applicable Borrowers shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or L/C Issuers, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to any such Borrower
under any Debtor Relief Laws, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.03(b)(iii), 2.03(h) or
2.08(b) or under Article VIII. The Borrowers' obligations under this
paragraph shall survive the termination of the Aggregate Commitments and the
repayment of all other Obligations hereunder.
 
2.11    Evidence of Debt.
 
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of any Borrower hereunder to pay any amount owing with respect to any
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the applicable Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender's Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
 
(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
 
2.12    Payments Generally; Administrative Agent's Clawback.
 
(a)    General. All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrowers
hereunder shall be made to the Administrative Agent, for the account of the
Appropriate Lenders to which such payment is owed, at the Administrative Agent's
Office in Dollars or Canadian Dollars, as the case may be, and in immediately
available funds not later than 2:00 p.m. on the date specified herein. The
Administrative Agent will promptly distribute to each Appropriate Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment

 

--------------------------------------------------------------------------------

 

in like funds as received by wire transfer to such Lender's Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by a Borrower shall come due
on a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected on computing
interest or fees, as the case may be.
 
(b)    
 
(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans or BA Rate Loans (or, in
the case of any Borrowing of Base Rate Loans, Canadian Base Rate Loans or
Canadian Prime Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender's share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, Canadian Base
Rate Loans or Canadian Prime Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the applicable Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by a Borrower, the interest rate applicable to Base Rate
Loans, Canadian Base Rate Loans or Canadian Prime Rate Loans, as applicable. If
such Borrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to such Borrower the amount of such interest paid by such
Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender's Loan included in such Borrowing. Any payment by a Borrower shall
be without prejudice to any claim such Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.
 
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,
as the case may be, the amount due. In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.
 
A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 

 

--------------------------------------------------------------------------------

 

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c).
 
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
 
(f)    Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder and the relevant Borrower has
not specified the application of such funds, such funds shall be applied (in
each case with respect to the applicable Facility or Facilities) (i) first,
toward payment of interest and fees then due hereunder (other than in respect of
Bank Product Debt), ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, (ii) second,
toward payment of the principal amount of any Overadvance Loans, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties and (iii) third, toward payment of principal, L/C Borrowings
and other Obligations (other than in respect of Bank Product Debt) then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal, L/C Borrowings and other Obligations then owing to such
parties; provided, however, that the proceeds from the foreclosure of any
Collateral shall be applied as set forth in the Intercreditor Agreement;
provided, further, that this Section 2.12(f) is subject in all respects to
Section 8.03.
 
2.13    Sharing of Payments by Lenders. If, other than as expressly provided
elsewhere herein (including the application of funds arising from the existence
of a Defaulting Lender), any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of (a) Obligations in
respect of any the Facilities due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations in respect
of the Facilities due and payable to all Lenders hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations in
respect of the Facilities due and payable to all Lenders hereunder and under the
other Loan Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be; provided that prior to the
CAM Exchange Date, each Lender shall only purchase participations in Loans, L/C
Obligations and Swing Line Loans under the Facility with respect to which they
hold a Commitment; and provided further that:
 
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
 
(ii)    the provisions of this Section shall not be construed to apply to
(A) any payment made by a Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained

 

--------------------------------------------------------------------------------

 

by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to a Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.14    Nature of Obligations.
 
(a)    Each of the U.S. Borrowers acknowledges that (a) it will directly or
indirectly realize material benefits from the commitments, working capital loans
and other extensions of credit provided by the Lenders under the U.S. Revolving
Credit Facility, including liquidity for ongoing operations, intercompany credit
support and other credit availability necessary in the conduct of its business
and (b) such benefits are an essential component of its continuing financial
well-being. Accordingly, in consideration of such benefits and other valuable
consideration, including credit accommodations provided or otherwise made
available by the Specified U.S. Borrower, each of the U.S. Borrowers agrees that
all U.S. Obligations of each U.S. Borrower under or in respect of this Agreement
or any other Loan Document shall be deemed incurred for the joint benefit of all
U.S. Borrowers and shall be joint and several obligations of all the U.S.
Borrowers. The parties further agree that no Foreign Loan Party shall be liable
for any U.S. Obligation.
 
(b)    Each U.S. Borrower waives presentment to, demand of payment from and
protest to the other U.S. Borrowers of any of the U.S. Obligations, and also
waives notice of acceptance of its Obligations and notice of protest for
nonpayment. The Obligations of a U.S. Borrower hereunder shall not be affected
by (i) the failure of any Lender or the Administrative Agent to assert any claim
or demand or to enforce any right or remedy against the other U.S. Borrowers
under the provisions of this Agreement or any of the other Loan Documents or
otherwise; (ii) any rescission, waiver, amendment or modification of any of the
terms or provisions of this Agreement, any of the other Loan Documents or any
other agreement; or (iii) the failure of any Lender to exercise any right or
remedy against any other U.S. Borrower.
 
(c)    Each U.S. Borrower further agrees that its agreement hereunder
constitutes a promise of payment when due and not of collection, and waives any
right to require that any resort be had by any Lender to any balance of any
deposit account or credit on the books of any Lender in favor of any other U.S.
Borrower or any other Person.
 
(d)    The Obligations of each U.S. Borrower hereunder shall not be subject to
any reduction, limitation, impairment or termination for any reason, including,
without limitation, compromise, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of the Obligations of the other U.S.
Borrowers or otherwise. Without limiting the generality of the foregoing, the
Obligations of each U.S. Borrower hereunder shall not be discharged or impaired
or otherwise affected by the failure of the Administrative Agent or any Lender
to assert any claim or demand or to enforce any remedy under this Agreement or
under any other Loan Document or any other agreement, by any waiver or
modification in respect of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Obligations of the other U.S.
Borrowers, or by any other act or omission which may or might in any manner or
to any extent vary the risk of such Borrower or otherwise operate as a discharge
of such Borrower as a matter of law or equity.
 
(e)    Each U.S. Borrower further agrees that its Obligations hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of principal of or interest on any Obligation of
the other U.S. Borrowers is rescinded or must otherwise be restored by the
Administrative Agent or any Lender upon the occurrence of any event described in
Sections 8.01(f) or (g) in respect of such Borrower, any of the other U.S.
Borrowers or otherwise.
 
(f)    In furtherance of the foregoing and not in limitation of any other right
which the Administrative Agent or any Lender may have at law or in equity
against any U.S. Borrower by virtue hereof, upon the failure of a U.S.

 

--------------------------------------------------------------------------------

 

Borrower to pay any Obligation when and as the same shall become due, whether at
maturity, by acceleration, after notice of prepayment or otherwise, each other
U.S. Borrower hereby promises to and will, upon receipt of written demand by the
Administrative Agent, forthwith pay, or cause to be paid, in cash the amount of
such unpaid U.S. Obligations, and thereupon each U.S. Revolving Credit Lender
shall, in a reasonable manner, assign the amount of the U.S. Obligations of the
other U.S. Borrowers owed to it and paid by such Borrower pursuant to this
guarantee to such Borrower, such assignment to be pro tanto to the extent to
which the Obligations in question were discharged by such Borrower, or make such
disposition thereof as such Borrower shall direct (all without recourse to any
Lender and without any representation or warranty by any Lender).
 
(g)    Upon payment by a U.S. Borrower of any amount as provided above, all
rights of such Borrower against another U.S. Borrower, as the case may be,
arising as a result thereof by way of right of subrogation or otherwise shall in
all respects be subordinated and junior in right of payment to the prior
indefeasible payment in full of all the U.S. Obligations to the U.S. Revolving
Credit Lenders.
 
(h)    Each U.S. Borrower, the Administrative Agent and each other Secured
Party, hereby confirms that it is the intention of all such Persons that the
agreement and the Obligations of each U.S. Borrower hereunder not constitute a
fraudulent transfer or conveyance for purposes of Debtor Relief Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to the agreement and the
Obligations of each U.S. Borrower hereunder. To effectuate the foregoing
intention, the Administrative Agent, the other Secured Parties and the U.S.
Borrowers hereby irrevocably agree that the Obligations of each U.S. Borrower
hereunder shall be limited to the maximum amount as will result in the
Obligations of such U.S. Borrower hereunder not constituting a fraudulent
transfer or conveyance. Each U.S. Borrower hereby unconditionally and
irrevocably agrees that in the event any payment shall be required to be made to
any Secured Party, such U.S. Borrower will contribute, to the maximum extent
permitted by law, such amounts to each other U.S. Borrower so as to maximize the
aggregate amount paid to the Secured Parties under or in respect of the Loan
Documents.
 
2.15    Borrower Agent. Each Borrower hereby irrevocably appoints the Specified
U.S. Borrower, and the Specified U.S. Borrower agrees to act under this
Agreement, as the agent and representative of itself and each other Borrower for
all purposes under this Agreement, including requesting Borrowings, executing
and delivering Notes as agent on behalf of the Borrowers in favor of the
Lenders, selecting whether any Loan or portion thereof is to bear interest as a
Base Rate Loan, a Canadian Base Rate Loan, a Canadian Prime Rate Loan, a BA Rate
Loan or a Eurodollar Rate Loan, and receiving account statements and other
notices and communications to Borrowers (or any of them) from the Administrative
Agent. The Administrative Agent may rely, and shall be fully protected in
relying, on any Committed Loan Notice, disbursement instructions, reports,
information, Borrowing Base Certificate or any other notice or communication
made or given by the Borrower Agent, whether in its own name, on behalf of any
Borrower or on behalf of “the Borrowers,” and the Administrative Agent shall
have no obligation to make any inquiry or request any confirmation from or on
behalf of any other Borrower as to the binding effect on such Borrower of any
such Committed Loan Notice, instruction, report, information, Borrowing Base
Certificate or other notice or communication from the Borrower Agent, nor shall
any joint and several character of the Borrowers' liability for the Obligations
be affected.
 
2.16    Commitment Increase.
 
(a)    The Borrower Agent may at any time or from time to time after the
Effective Date, by notice to the Administrative Agent (whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders),
request one or more increases in the amount of the Revolving Credit Commitments
(each such increase, a “Commitment Increase”); provided that (i) no Default or
Event of Default shall exist or would exist after giving effect to any
Commitment Increase, (ii) all fees and expenses owing to the Administrative
Agent and the relevant Lenders in respect of such Commitment Increase shall have
been paid, (iii) each Commitment Increase shall be on the same terms and
conditions (including interest rate margins but excluding any upfront fees) as
the applicable Revolving Credit Facility before giving effect thereto, (iv) each
Commitment Increase shall be in an aggregate principal amount that is not less
than $10,000,000 (provided that such amount may be less than $10,000,000 if such
amount represents all remaining availability under the limit set forth in
clause (v) below), (v) after giving effect to any and all of the Commitment

 

--------------------------------------------------------------------------------

 

Increases, the aggregate Facilities shall not exceed $400,000,000, and (vi) the
aggregate Commitment Increases in respect of the Canadian Revolving Credit
Facility shall not exceed $20,000,000. Each notice from the Borrower Agent
pursuant to this Section 2.16 shall set forth the requested amount of the
relevant Commitment Increases. Commitment Increases may be provided by any
existing Lender (it being understood that no existing Lender will have an
obligation to provide a portion of any Commitment Increase) or by any other
Eligible Assignee. Commitments in respect of Commitment Increases shall become
Revolving Credit Commitments (or in the case of a Commitment Increase to be
provided by an existing Revolving Credit Lender, an increase in such Lender's
applicable Revolving Credit Commitment) under this Agreement pursuant to an
amendment (an “Incremental Amendment”) to Schedule 2.01 (with a joinder
agreement in the case of any Eligible Assignee providing any portion of such
Commitment Increases), executed by (x) the Administrative Agent and in the case
of an Eligible Assignee, each applicable L/C Issuer and each applicable Swing
Line Lender, the consent of each of which is not to be unreasonably withheld or
delayed, (y) each Lender and Eligible Assignee agreeing to provide any portion
of a Commitment Increase and (z) the Loan Parties, and reaffirmations of the
Loan Documents executed by the Loan Parties, in each case in form and substance
reasonably satisfactory to the Administrative Agent. The Incremental Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrowers, to effect
the provisions of this Section 2.16. The effectiveness of any Incremental
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02 (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment).
 
(b)    Upon each increase in the U.S. Revolving Credit Commitments pursuant to
this Section 2.16, (x) each U.S. Revolving Credit Lender immediately prior to
such increase will automatically and without further act be deemed to have
assigned to each U.S. Revolving Credit Lender providing a portion of the
Commitment Increase (each, for purposes of this Section 2.16(b), a “Commitment
Increase Lender”) in respect of such increase, and each such Commitment Increase
Lender will automatically and without further act be deemed to have assumed, a
portion of such U.S. Revolving Credit Lender's participations hereunder in
outstanding U.S. Letters of Credit and U.S. Swing Line Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (i) participations hereunder in U.S.
Letters of Credit and (ii) participations hereunder in U.S. Swing Line Loans
held by each U.S. Revolving Credit Lender (including each such Commitment
Increase Lender) will equal the percentage of the aggregate U.S. Revolving
Credit Commitments of all U.S. Revolving Credit Lenders represented by such U.S.
Revolving Credit Lender's U.S. Revolving Credit Commitment and (y) if, on the
date of such increase, there are any U.S. Revolving Credit Loans outstanding,
portions of such U.S. Revolving Credit Loans shall on the date of the
effectiveness of such Commitment Increase be prepaid with the proceeds of
additional U.S. Revolving Credit Loans made by the Commitment Increase Lenders
(such that after giving effect to such prepayment, the percentage of the U.S.
Revolving Credit Loans held by each U.S. Revolving Credit Lender will equal the
percentage of the aggregate U.S. Revolving Credit Commitments of all U.S.
Revolving Credit Lenders represented by such U.S. Revolving Credit Lender's U.S.
Revolving Credit Commitment after giving effect to such Commitment Increase),
which prepayment shall be accompanied by accrued interest on the Loans being
prepaid and any other amounts payable to any Lender in accordance with
Section 3.05. The Administrative Agent and the U.S. Revolving Credit Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence. This
Section 2.16 shall supersede any provisions in Section 2.13 or 11.01 to the
contrary.
 
(c)    Upon each increase in the Canadian Revolving Credit Commitments pursuant
to this Section 2.16, (x) each Canadian Revolving Credit Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Canadian Revolving Credit Lender providing a portion of
the Commitment Increase (each, for purposes of this Section 2.16(c), a
“Commitment Increase Lender”) in respect of such increase, and each such
Commitment Increase Lender will automatically and without further act be deemed
to have assumed, a portion of such Canadian Revolving Credit Lender's
participations hereunder in outstanding Canadian Letters of Credit and Canadian
Swing Line Loans such that, after giving effect to each such deemed assignment
and assumption of participations, the percentage of the aggregate outstanding
(i) participations hereunder in Canadian Letters of Credit and (ii)
participations hereunder in Canadian Swing Line Loans held by each Canadian
Revolving Credit Lender (including each such Commitment Increase Lender) will
equal the percentage of the aggregate Canadian Revolving

 

--------------------------------------------------------------------------------

 

Credit Commitments of all Canadian Revolving Credit Lenders represented by such
Canadian Revolving Credit Lender's Canadian Revolving Credit Commitment and (y)
if, on the date of such increase, there are any Canadian Revolving Credit Loans
outstanding, portions of such Canadian Revolving Credit Loans shall on the date
of the effectiveness of such Commitment Increase be prepaid with the proceeds of
additional Canadian Revolving Credit Loans made by the Commitment Increase
Lenders (such that after giving effect to such prepayment, the percentage of the
Canadian Revolving Credit Loans held by each Canadian Revolving Credit Lender
will equal the percentage of the aggregate Canadian Revolving Credit Commitments
of all Canadian Revolving Credit Lenders represented by such Canadian Revolving
Credit Lender's Canadian Revolving Credit Commitment after giving effect to such
Commitment Increase), which prepayment shall be accompanied by accrued interest
on the Loans being prepaid and any other amounts payable to any Lender in
accordance with Section 3.05. The Administrative Agent and the Canadian
Revolving Credit Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence. This Section 2.16 shall supersede any provisions
in Section 2.13 or 11.01 to the contrary.
 
2.17    Defaulting Lenders. Notwithstanding anything to the contrary contained
in this Agreement, if any Lender becomes a Defaulting Lender, then, until such
time as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
 
(a)    That Defaulting Lender's right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 11.01.
 
(b)    Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VIII or otherwise, and
including any amounts made available to the Administrative Agent by that
Defaulting Lender pursuant to Section 11.08), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by that Defaulting Lender to any applicable L/C Issuers and Swing Line Lenders
hereunder; third, if so reasonably determined by the Administrative Agent or
reasonably requested by the applicable L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Administrative Agent may request, to the funding of any Loan in respect of which
that Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or Swing Line Lenders as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or any Swing Line Lender against that Defaulting Lender as a result of
that Defaulting Lender's breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by any Borrower against that Defaulting Lender
as a result of that Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Borrowings were made at a time when the conditions set forth in Section
4.02 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Borrowings owed to, all non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Borrowings
owed to, that Defaulting Lender. Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.17(b) shall be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto.
 
(c)    That Defaulting Lender (x) shall not be entitled to receive any
commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrowers shall not be required to pay
any such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall

 

--------------------------------------------------------------------------------

 

be limited in its right to receive Letter of Credit Fees as provided in Section
2.03(h).
 
(d)    During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” or ratable share
of each non-Defaulting Lender shall be computed without giving effect to the
Commitments of that Defaulting Lender; provided, that: (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Commitments of that non-Defaulting
Lender minus (2) the sum of (A) the aggregate Outstanding Amount of the Loans of
that Lender and (B) the participating interest of that Lender in Letters of
Credit and Swing Line Loans.
 
(e)    At any time that there shall exist a Defaulting Lender, immediately upon
the request of the Administrative Agent, the applicable L/C Issuer or the
applicable Swing Line Lender, the applicable Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 101% of
all Fronting Exposure (after giving effect to Section 2.17(d) and any Cash
Collateral provided by the Defaulting Lender). Cash Collateral (or the
appropriate portion thereof) provided to reduce Fronting Exposure or other
obligations shall be released promptly following (i) the elimination of the
applicable Fronting Exposure or other obligations giving rise thereto (including
by the termination of Defaulting Lender status of the applicable Lender (or, as
appropriate, its assignee following compliance with Section 10.06(b)(vii)) or
(ii) the Administrative Agent's good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or an Event of Default (and following application as provided in this
Section 2.17 may be otherwise applied in accordance with Section 8.03), and (y)
the Person providing Cash Collateral and the applicable L/C Issuer or applicable
Swing Line Lender, as applicable, may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
 
(f)    If the Borrower, the Administrative Agent, Swing Line Lender and the L/C
Issuer agree in writing in their sole discretion that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may reasonably
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their ratable shares (without
giving effect to Section 2.17(d)), whereupon that Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender's having been a Defaulting
Lender.
 
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01    Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
(i)    Any and all payments by or on account of any obligation of any Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any Borrower or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by such Borrower or the
Administrative Agent, as the case may be.
 
(ii)    If any Borrower or the Administrative Agent shall be required by the
Code or other applicable Law to withhold or deduct any Taxes, including both
United States federal backup withholding and withholding

 

--------------------------------------------------------------------------------

 

taxes, from any payment, then (A) such Borrower or the Administrative Agent
shall withhold or make such deductions as are determined by such Borrower or the
Administrative Agent to be required, (B) such Borrower or the Administrative
Agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code or other applicable Law, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by such Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made
 
(b)    Payment of Other Taxes by the Borrowers. Without limiting the provisions
of subsection (a) above, each Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)    Tax Indemnifications.
 
(i)    Without limiting the provisions of subsection (a) or (b) above, each
Borrower shall, and do hereby, jointly and severally, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within 10 Business Days after demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) withheld or deducted by any Borrower or the Administrative Agent or
paid by the Administrative Agent, such Lender or such L/C Issuer, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Each Borrower shall also, and do hereby, jointly and severally, indemnify the
Administrative Agent, and shall make payment in respect thereof within 10 days
after demand therefor, for any amount which a Lender or an L/C Issuer for any
reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection. A certificate as to the amount of any such
payment or liability delivered to the applicable Borrower by a Lender or an L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or an L/C Issuer, shall be conclusive
absent manifest error.
 
(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and each L/C Issuer shall, and does hereby, indemnify each Borrower and
the Administrative Agent, and shall make payment in respect thereof within 10
Business Days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrowers or the
Administrative Agent and amounts paid by the Borrowers pursuant to clause (c)(i)
above as a result of the failure of such Lender or L/C Issuer to pay any amount
owed to the Administrative Agent pursuant to this clause (c)(ii)) incurred by or
asserted against a Borrower or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender or the L/C Issuer, as the
case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender or such
L/C Issuer, as the case may be, to such Borrower or the Administrative Agent
pursuant to subsection (e). Each Lender and each L/C Issuer hereby authorizes
the Administrative Agent to set off and apply any and all amounts at any time
owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent or any Borrower, as the case may be, under this
clause (ii). The agreements in this clause (ii) shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender or an L/C Issuer, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
 
(d)    Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver

 

--------------------------------------------------------------------------------

 

to such Borrower, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to such Borrower or the Administrative Agent.
 
(e)    Status of Lenders; Tax Documentation.
 
(i)    Each Lender and L/C Issuer shall deliver to the applicable Borrower and
to the Administrative Agent, at the time or times prescribed by applicable Laws
or when reasonably requested by such Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable Laws or
by the taxing authorities of any jurisdiction and such other reasonably
requested information as will permit such Borrower or the Administrative Agent,
as the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender's or L/C Issuer's
entitlement to any available exemption from, or reduction of, applicable Taxes
in respect of all payments to be made to such Lender or L/C Issuer by such
Borrower pursuant to this Agreement or otherwise to establish such Lender's or
L/C Issuer's status for withholding tax purposes in the applicable jurisdiction.
 
(ii)    Without limiting the generality of the foregoing, if a Borrower is a
“United States person” within the meaning of Section 7701(a)(30) of the Code:
 
(A)any Lender or L/C Issuer that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall deliver to such Borrower and the
Administrative Agent duly executed, properly completed originals of Internal
Revenue Service Form W-9 or such other documentation or information prescribed
by applicable Laws or reasonably requested by such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender or L/C Issuer is
subject to backup withholding or information reporting requirements; and
 
(B)each Foreign Lender (except in connection with a CAM Exchange (in which case
such Foreign Lender shall comply with this Section 3.01(e)(ii)(B) to the extent
practicable)) or Foreign L/C Issuer that is entitled under the Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
such Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
or Foreign L/C Issuer becomes a Lender (other than as a result of a CAM
Exchange) under this Agreement, on or prior to the date on which any such form
of certification expires or becomes obsolete, and after the occurrence of any
event requiring a change in the most recent form or certification previously
delivered, but only if such Foreign Lender or Foreign L/C Issuer is legally
entitled to do so, whichever of the following is applicable:
 
(I)duly executed, properly completed originals of Internal Revenue Service
Form W-8BEN or any successor thereto claiming eligibility for benefits of an
income tax treaty to which the United States is a party,
 
(II)duly executed, properly completed originals of Internal Revenue Service
Form W-8ECI or any successor thereto,
 
(III)duly executed, properly completed originals of Internal Revenue Service
Form W-8IMY or any successor thereto and all required supporting documentation
claiming (to the extent legally able to do so) exemption from or reduction in
United States federal withholding tax,
 
(IV)in the case of a Foreign Lender or Foreign L/C Issuer claiming the benefits
of the exemption for portfolio interest under section 871(h) or 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender or Foreign L/C
Issuer is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the
Code, (B) a “10 percent shareholder” of such Borrower within the meaning

 

--------------------------------------------------------------------------------

 

of section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (y) duly executed, properly
completed originals of Internal Revenue Service Form W-8BEN, or
 
(V)duly executed, properly completed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit such Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made.
 
(iii)    Each Lender (except an assignee Lender pursuant to a CAM Exchange under
Section 8.04 (in which case any such Lender shall comply with this
Section 3.01(e)(iii) to the extent practicable)) or L/C Issuer shall promptly
(A) notify the applicable Borrower and the Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender or L/C Issuer, and as may be
reasonably necessary (including the re-designation of its Lending Office) to
avoid any requirement of applicable Laws of any jurisdiction that such Borrower
or the Administrative Agent make any withholding or deduction for taxes from
amounts payable to such Lender or L/C Issuer.
 
(iv)    FATCA Documentation. In the case of a Lender or L/C Issuer that would be
subject to U.S. federal withholding tax imposed by FATCA on payments made under
this Agreement or any other Loan Document if such Lender or L/C Issuer fails to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
or L/C Issuer shall provide such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
or L/C Issuer has complied with such Lender's or L/C Issuer's obligations under
FATCA, or to determine the amount to deduct and withhold from any such payments,
provided that, notwithstanding any other provision of this subsection, no Lender
or L/C Issuer shall be required to deliver any document pursuant to this
subsection that such Lender or L/C Issuer, as the case may be, is not legally
able to deliver.
 
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
reasonable discretion, that it has received a refund (or credit against other
taxes payable) of any Taxes or Other Taxes as to which it has been indemnified
by a Borrower or with respect to which a Borrower has paid additional amounts
pursuant to this Section, it shall pay to such Borrower an amount equal to such
refund (or credit against other taxes payable) (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund or
credit), net of all out-of-pocket expenses of the Administrative Agent, such
Lender or such L/C Issuer, as the case may be, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund or credit), provided that such Borrower, upon the request of the
Administrative Agent, such Lender or such L/C Issuer, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or such L/C Issuer if the Administrative Agent, such Lender or such
L/C Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Borrower or
any other Person.
 
3.02    Illegality. If any Lender determines in good faith that any Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans or BA Rate Loans, or to determine or charge interest
rates based upon the

 

--------------------------------------------------------------------------------

 

Eurodollar Rate or BA Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the applicable Borrowers through the Administrative Agent, any
obligation of such Lender to make or continue Eurodollar Rate Loans or BA Rate
Loans or to convert Base Rate Loans or Canadian Base Rate Loans to Eurodollar
Rate Loans or Canadian Prime Rate Loans to BA Rate Loans shall be suspended
until such Lender notifies the Administrative Agent and the applicable Borrower
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, the applicable Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans or BA Rate Loans of such Lender to Base Rate
Loans, Canadian Base Rate Loans or Canadian Prime Rate Loans, as applicable,
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans or BA Rate Loans to
such day, or immediately, if such Lender may not lawfully continue to maintain
such Eurodollar Rate Loans or BA Rate Loans. Upon any such prepayment or
conversion, the applicable Borrower shall also pay accrued interest on the
amount so prepaid or converted.
 
3.03    Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a BA
Rate Loan or a conversion to or continuation thereof that (a) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Rate or the BA
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan or BA Rate Loan, (c) the Reuters Screen CDOR Page is not available for
the timely determination of the BA Rate, and the BA Rate cannot otherwise be
determined in a timely manner in accordance with the definition of “BA Rate”, or
(d) the Eurodollar Rate or BA Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Loan or BA Rate Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the applicable Borrowers and each
Lender. Thereafter, the obligation of the Lenders to make or maintain Eurodollar
Rate Loans or BA Rate Loans shall be suspended until the Administrative Agent
(upon the instruction of the Required Lenders) revokes such notice. Upon receipt
of such notice, the applicable Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or BA Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans, Canadian Base Rate Loans or Canadian
Prime Rate Loans, as applicable, in the amount specified therein.
 
3.04    Increased Costs; Reserves on Eurodollar Rate Loans. (a) Increased Costs
Generally. If any Change in Law shall:
 
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
 
(ii)    subject any Lender or any L/C Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan or BA Rate Loan made by it, or
change the basis of taxation of payments to such Lender or such L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or such L/C Issuer); or
 
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans or BA Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan or BA Rate Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request

 

--------------------------------------------------------------------------------

 

of such Lender or such L/C Issuer, the applicable Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender's or such L/C Issuer's holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or such L/C Issuer's capital or on the capital of
such Lender's or such L/C Issuer's holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender's or such L/C Issuer's holding company could have
achieved but for such Change in Law (taking into consideration such Lender's or
such L/C Issuer's policies and the policies of such Lender's or such L/C
Issuer's holding company with respect to capital adequacy), then from time to
time the applicable Borrower will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer or such Lender's or such L/C Issuer's holding company for any
such reduction suffered.
 
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the applicable Borrower
shall be conclusive absent manifest error. Each applicable Borrower shall pay
such Lender or such L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 days after receipt thereof.
 
(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender's or such L/C Issuer's
right to demand such compensation, provided that a Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies such Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender's or such L/C
Issuer's intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof); provided further that, a Borrower shall not be
required to compensate a Lender or an L/C Issuer for increased costs or
reductions suffered more than nine months after such Change in Law, except that
in the case of any such change having retroactive effect, such period shall be
extended until nine months after the Lender becomes aware of such change.
 
(e)    Reserves on Eurodollar Rate Loans. Each applicable Borrower shall pay to
each Appropriate Lender, as long as such Lender shall be required to maintain
reserves with respect to liabilities or assets consisting of or including
Eurocurrency funds or deposits (currently known as “Eurocurrency liabilities”),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided a Borrower shall have received at least 10 days'
prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 10 days from receipt of such notice.
 
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
 
(a)    any conversion, payment or prepayment of any Loan other than a Base Rate
Loan, Canadian Base Rate Loan or Canadian Prime Rate Loan on a day other than
the last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

--------------------------------------------------------------------------------

 

 
(b)    any failure by such Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan, Canadian Base Rate Loan or Canadian Prime Rate Loan on
the date or in the amount notified by the applicable Borrower;
 
(c)    any assignment of a Eurodollar Rate Loan or BA Rate Loan on a day other
than the last day of the Interest Period therefor as a result of a request by
such Borrower pursuant to Section 11.13; or
 
(d)    the occurrence of a CAM Exchange pursuant to Section 8.04;
 
including any loss of anticipated profits (but excluding the Applicable Rate)
and any loss or expense arising from the liquidation or reemployment of funds
obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
For purposes of calculating amounts payable by each Borrower to the Appropriate
Lenders under this Section 3.05, each Appropriate Lender shall be deemed to have
funded each Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan
by a matching deposit or other borrowing in the London interbank eurodollar
market for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.
 
(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or a Borrower is required to pay any additional
amount to any Lender, any L/C Issuer or any Governmental Authority for the
account of any Lender or any L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer, as applicable, shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
Affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. Each Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Appropriate Lender in
connection with any such designation or assignment.
 
(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if a Borrower is required to indemnify or pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, such Borrower may replace such Lender in accordance
with Section 11.13.
 
3.07    Survival. All of the Borrowers' obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.
 
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01    Conditions to Amendment and Restatement. The Existing Credit Agreement
shall be amended and restated in its entirety as set forth herein upon the
satisfaction of the following conditions precedent:
 
(a)    The Administrative Agent's receipt of the following, each of which shall
be originals or telecopies or in “pdf” or similar format (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Effective Date (or, in the
case of certificates of governmental officials, a recent date before the
Effective Date) and each in form and substance reasonably satisfactory to the
Administrative Agent and each of the Lenders:
 

 

--------------------------------------------------------------------------------

 

(i)    executed counterparts of this Agreement in sufficient number for
distribution to the Administrative Agent, from each Amended and Restated Lender
and each Borrower;
 
(ii)    an amended and restated Note executed by each applicable Borrower in
favor of each Amended and Restated Lender requesting an amended and restated
Note;
 
(iii)    (A) a consent and affirmation agreement in respect of the U.S. Guaranty
and the U.S. Security Agreement, duly executed by each U.S. Loan Party and (B) a
consent and affirmation agreement in respect of the Canadian Guaranty and the
Canadian Security Agreement, duly executed by each Canadian Loan Party;
 
(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;
 
(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;
 
(vi)    a favorable opinion of Weil, Gotshal & Manges LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, in form and
substance reasonably satisfactory to the Required Lenders, with respect to such
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request (including enforceability of this Agreement and
other applicable Loan Documents, no violation of certain laws and regulations
and continued perfection of the Administrative Agent's Liens in the Collateral);
 
(vii)    a favorable opinion of Borden Ladner Gervais LLP, or such other local
counsel to the Loan Parties in Canada, addressed to the Administrative Agent and
each Canadian Lender, in form and substance reasonably satisfactory to the
Required Lenders, with respect to such matters concerning the Canadian Loan
Parties and the Canadian Loan Documents as the Required Lenders may reasonably
request;
 
(viii)    a certificate signed by a Responsible Officer of each of the Specified
U.S. Borrower and the Canadian Borrower certifying (A) that the conditions
specified in Sections 4.02(a),(b) and (d) have been satisfied and (B) certifying
as to the matters set forth in Sections 4.01(c); and
 
(ix)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers, the Swing Line Lenders or any Lender
reasonably may require.
 
(b)    (i) All accrued fees required to be paid to the Administrative Agent, the
Collateral Agents (including the fees and expenses of counsel (including any
local counsel) for the Administrative Agent and the Collateral Agents) and the
Bookrunners on or before the Effective Date shall have been paid and (ii) all
fees required to be paid to the Amended and Restated Lenders on or before the
Effective Date shall have been paid.
 
(c)    Receipt of all governmental, shareholder and third party consents and
approvals necessary in connection with the Amendment and Restatement.
 
(d)    The Lenders shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without

 

--------------------------------------------------------------------------------

 

limitation the PATRIOT Act.
 
(e)    To the extent that any Existing Lender shall be a Non-Continuing Lender,
such Non-Continuing Lender shall be replaced (and the Commitments and Loans of
such Non-Continuing Lender shall be assumed) by one or more Amended and Restated
Lenders or additional Lenders pursuant to Section 11.13 of the Existing Credit
Agreement.
 
Upon the Effective Date, the terms and condition of the Existing Credit
Agreement shall be amended as set forth herein and, as so amended, shall be
restated in their entirety. This Agreement shall not in any way release or
impair the rights, duties, obligations, Guaranties or Liens created pursuant to
the Existing Credit Agreement or any other Loan Document (as defined therein) or
affect the relative priorities thereof, in each case to the extent in force and
effect thereunder as of the Effective Date, except as specifically modified
hereby or by documents, instruments and agreements executed and delivered in
connection herewith, and all of such rights, duties, obligations, Guaranties and
Liens are assumed, ratified and affirmed by each of the Loan Parties. The
Guaranties, Liens and security granted in favor of the Secured Parties pursuant
to the Collateral Documents to which each of the Loan Parties is a party shall
continue without any diminution thereof and shall remain in full force and
effect on and after the Effective Date, except as specifically modified by the
terms hereof or in connection herewith.
 
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or reasonably satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Effective Date specifying its objection thereto.
4.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:
 
(a)    The representations and warranties of each Borrower and each other Loan
Party contained in Article V or any other Loan Document shall be true and
correct in all material respects (or in all respects in the case of any
representations and warranties qualified by materiality) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects (or in all respects in the case of any
representations and warranties qualified by materiality) as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in Sections 5.05(a) and (b) shall be deemed to refer to the
most recent statements furnished pursuant to Sections 6.01(a) and (b),
respectively.
 
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)    The Administrative Agent and, if applicable, the applicable L/C Issuer or
the applicable Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
 
(d)    (i) The lesser of (A) the Total Borrowing Base and (B) the Revolving
Credit Facility, exceeds the Outstanding Amount of the Revolving Credit Loans,
Swing Line Loans and L/C Obligations at such time, after giving effect to such
Credit Extension, (ii) the lesser of (A) the U.S. Borrowing Base and (B) the
U.S. Revolving Credit Facility, exceeds the Outstanding Amount of the U.S.
Revolving Credit Loans, U.S. Swing Line Loans and U.S. L/C Obligations at such
time, after giving effect to such Credit Extension and (iii) the lesser of
(A) the Canadian Borrowing Base and (B) the Canadian Revolving Credit Facility,
exceeds the Outstanding Amount of the Canadian Revolving Credit Loans, Canadian
Swing Line Loans and Canadian L/C Obligations at such time, after giving effect
to such Credit Extension.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of

 

--------------------------------------------------------------------------------

 

Loans to the other Type or a continuation of Eurodollar Rate Loans) submitted by
a Borrower shall be deemed to be a representation and warranty that the
conditions specified in Sections 4.02(a), (b) and (d) have been satisfied on and
as of the date of the applicable Credit Extension.
4.03    Effective Date.
(a)    Effective as of the Effective Date, in addition to the other amendments
set forth herein, Schedule 2.01 of the Existing Credit Agreement is hereby
amended and restated in its entirety as set forth on Schedule 2.01 to this
Agreement.
 
(b)    Upon the effectiveness of this Agreement, with respect to the Amended and
Restated Lenders:
 
(i)     Each U.S. Revolving Credit Lender (each, a “U.S. Assignor”) will
automatically and without further act be deemed to have assigned to each other
U.S. Revolving Credit Lender (each, a “U.S. Assignee”), and each such U.S.
Assignee will automatically and without further act be deemed to have assumed, a
portion of such U.S. Assignor's participations under this Agreement in
outstanding U.S. Letters of Credit and U.S. Swing Line Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (A) participations under this
Agreement in U.S. Letters of Credit and (B) participations under this Agreement
in U.S. Swing Line Loans held by each U.S. Revolving Credit Lender will equal
the percentage of the aggregate U.S. Revolving Credit Commitments of all U.S.
Revolving Credit Lenders represented by such U.S. Revolving Credit Lender's U.S.
Revolving Credit Commitment;
(ii)     If, on the Effective Date, there are any U.S. Revolving Credit Loans
outstanding, each U.S. Assignor will automatically and without further act be
deemed to have assigned to each U.S. Assignee, and each such U.S. Assignee will
automatically and without further act be deemed to have assumed, a portion of
such U.S. Assignor's U.S. Revolving Credit Loans such that, after giving effect
to each such deemed assignment and assumption, the percentage of the aggregate
outstanding U.S. Revolving Credit Loans held by each U.S. Revolving Credit
Lender will equal the percentage of the aggregate U.S. Revolving Credit
Commitments of all U.S. Revolving Credit Lenders represented by such U.S.
Revolving Credit Lender's U.S. Revolving Credit Commitment;
(iii)    Each Canadian Revolving Credit Lender (each, a “Canadian Assignor”)
will automatically and without further act be deemed to have assigned to each
other Canadian Revolving Credit Lender (each, a “Canadian Assignee”), and each
such Canadian Assignee will automatically and without further act be deemed to
have assumed, a portion of such Canadian Assignor's participations under this
Agreement in outstanding Canadian Letters of Credit and Canadian Swing Line
Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding (A)
participations under this Agreement in Canadian Letters of Credit and (B)
participations under this Agreement in Canadian Swing Line Loans held by each
Canadian Revolving Credit Lender will equal the percentage of the aggregate
Canadian Revolving Credit Commitments of all Canadian Revolving Credit Lenders
represented by such Canadian Revolving Credit Lender's Canadian Revolving Credit
Commitment;
(iv)     If, on the Effective Date, there are any Canadian Revolving Credit
Loans outstanding, each Canadian Assignor will automatically and without further
act be deemed to have assigned to each Canadian Assignee, and each such Canadian
Assignee will automatically and without further act be deemed to have assumed, a
portion of such Canadian Assignor's Canadian Revolving Credit Loans such that,
after giving effect to each such deemed assignment and assumption, the
percentage of the aggregate outstanding Canadian Revolving Credit Loans held by
each Canadian Revolving Credit Lender will equal the percentage of the aggregate
Canadian Revolving Credit Commitments of all Canadian Revolving Credit Lenders
represented by such Canadian Revolving Credit Lender's Canadian Revolving Credit
Commitment;
(v)    On or prior to the Effective Date, the Administrative Agent will notify
each applicable U.S. Assignee and each applicable Canadian Assignee
(collectively, the “Assignees”) of the net amounts payable

 

--------------------------------------------------------------------------------

 

by each such Assignee to effect the assignments contemplated by Sections
4.03(b)(ii) and (iv). On the Effective Date, each Assignee shall pay to the
Administrative Agent in immediately available funds such amounts for the benefit
of the applicable U.S. Assignors and the applicable Canadian Assignors
(collectively, the “Assignors”). The Administrative Agent shall distribute such
amounts to the applicable Assignors so that, after giving effect thereto, (A)
the U.S. Revolving Credit Loans are held ratably by the Amended and Restated
Lenders in accordance with the Amended and Restated Lenders' respective U.S.
Revolving Credit Commitments (after giving effect to this Agreement) and (B) the
Canadian Revolving Credit Loans are held ratably by the Amended and Restated
Lenders in accordance with the Amended and Restated Lenders' respective Canadian
Revolving Credit Commitments (after giving effect to this Agreement); and
(vi)    The assignments and assumptions contemplated by this Section 4.03 (A)
shall be effected automatically upon effectiveness of this Agreement without
further action by any Person and shall be deemed to have been consummated in
accordance with Section 11.06 hereof and (B) shall be effected by book entry in
the Register by the Administrative Agent in each case in such manner, and with
such supporting documentation, as may be determined by the Administrative Agent.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES
 
Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:
5.01    Existence, Qualification and Power; Compliance with Laws. Each Loan
Party and each of its Subsidiaries (a) is a Person (i) duly organized or formed
and, except in the case of Excluded Subsidiaries and Foreign Subsidiaries (other
than Canadian Subsidiaries), validly existing and (ii) in good standing under
the laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority to (i) own or lease its assets and carry on its
business and (ii) execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except
(1) in each case referred to in clause (a)(ii) (solely with respect to
Subsidiaries that are not Loan Parties) or (c) to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect and (2) in
each case referred to in clause (a)(ii), as set forth on Schedule 5.01.
 
5.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is a party are
within such Loan Party's corporate or other powers, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person's Organization Documents,
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(i), to the extent that such conflict, breach,
contravention or payment could not reasonably be expected to have a Material
Adverse Effect.
 
5.03    Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (b) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (c) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority thereof) or (d) the exercise by any
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings necessary to perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Administrative Agent (which filings are
disclosed in the Perfection Certificate) or (ii) the approvals, consents,
exemptions,

 

--------------------------------------------------------------------------------

 

authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect.
 
5.04    Binding Effect. This Agreement and each other Loan Document has been
duly executed and delivered by each Loan Party that is party hereto and thereto.
This Agreement and each other Loan Document constitutes, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as such enforceability may
be limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other laws affecting creditors' rights generally and by general principles of
equity.
 
5.05    Financial Statements; No Material Adverse Effect.
 
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein and (ii) fairly present in all material
respects the financial condition of the Specified U.S. Borrower and its
consolidated Subsidiaries as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein.
 
(b)    The unaudited consolidated balance sheet of the Specified U.S. Borrower
and its Subsidiaries dated October 2, 2010, and the related consolidated
statements of income or operations, stockholder's investment and cash flows for
the fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied through the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Specified U.S. Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
 
(c)    Since October 2, 2010, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to result in a Material Adverse Effect.
 
(d)    The consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Specified U.S. Borrower and its Subsidiaries
for, and as of the end of, each fiscal year commencing after December 31, 2010
and ending on or prior to December 31, 2015 made available to the Administrative
Agent prior to the Closing Date were prepared in good faith on the basis of the
assumptions stated therein, which assumptions were reasonably believed by the
Specified U.S. Borrower to have been reasonable in light of the conditions
existing at the time of delivery of such forecasts; it being understood that
actual results may vary from such forecasts and that such variations may be
material.
 
(e)    The consolidated forecasted balance sheets, statements of income and cash
flows of the Specified U.S. Borrower and its Subsidiaries delivered pursuant to
Section 4.01 of the Existing Credit Agreement or Section 6.01(e) were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were reasonably believed by the Specified U.S. Borrower to have been reasonable
in light of the conditions existing at the time of delivery of such forecasts;
it being understood that actual results may vary from such forecasts and that
such variations may be material.
 
5.06    Litigation. Except as set forth on Schedule 5.06, there are no actions,
suits, proceedings, claims or disputes pending or, to the knowledge of any
Borrower, threatened, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Specified U.S. Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document or (b) either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.07    No Default. None of the Specified U.S. Borrower or any Subsidiary is in
default under any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
5.08    Ownership of Property; Liens.

 

--------------------------------------------------------------------------------

 

(a)    Each Loan Party and each of its Subsidiaries has good record and
indefeasible title in fee simple to, or valid leasehold interests in, all real
property necessary in the ordinary conduct of its business, free and clear of
all Liens except for minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes and Liens permitted by clauses (a), (b), (c), (d), (e), (g),
(h), (i), (j), (k), (n)(ii), (o), (p), (q), (r), (s), (t), (v), (w), (y) and (z)
of Section 7.01.
 
(b)    Set forth on Schedule 5.08(b) is a complete and accurate list of all real
property owned by any U.S. Loan Party or any of its Subsidiaries located in the
United States and material to the conduct of the business of the U.S. Loan
Parties, as of the Effective Date, showing as of the date hereof the street
address (to the extent available), county or other relevant jurisdiction, state
and record owner.
 
(c)    Set forth on Schedule 5.08(c)(i) is a complete and accurate list of all
leases of domestic and Canadian real property material to the conduct of the
business of the Loan Parties located in the U.S. or Canada under which any Loan
Party or any of its Subsidiaries is the lessee as of the Effective Date, showing
as of the date hereof the street address, county or other relevant jurisdiction
(to the extent available), state, lessor and lessee.
 
5.09    Environmental Compliance. Except as specifically disclosed on
Schedule 5.09,
 
(a)    Each Loan Party and each of its Subsidiaries, and each of their
operations and properties is, and for the past three years, has been, in
compliance with all applicable Environmental Laws except to the extent any
non-compliance could not reasonably be expected to result in liabilities, costs
and expenses in excess of $25,000,000.
 
(b)    Except as could not reasonably be expected to result in liabilities,
costs and expenses in excess of $25,000,000, there are no pending actions,
claims, notices of violation or potential responsibility, or proceedings
alleging liability under or non-compliance with any Environmental Law on the
part of any Loan Party or any of its Subsidiaries.
 
(c)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or, to the knowledge of any Loan
Party formerly, owned or operated by any Loan Party or any of its Subsidiaries
is listed or to the knowledge of any Loan Party proposed for listing on the NPL
or on the CERCLIS or any analogous foreign, state, provincial, territorial,
municipal or local list; (ii) there are no and never have been any underground
or aboveground storage tanks or any surface impoundments, septic tanks, pits,
sumps or lagoons in which Hazardous Materials are being or have been treated,
stored or disposed on any property currently owned or operated by any Loan Party
or any of its Subsidiaries or, to its knowledge, on any property formerly owned
or operated by any Loan Party or any of its Subsidiaries in each case, that
would reasonably be expected to result in a material liability; (iii) there is
no asbestos or asbestos-containing material in friable form or condition on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries; and (iv) Hazardous Materials have not been Released on, under or
from any property currently or, to their knowledge, formerly owned or operated
by any Loan Party or any of its Subsidiaries except for such releases,
discharges or disposal that were in material compliance with Environmental Laws.
 
(d)    None of the properties of the Loan Parties contain any Hazardous
Materials in amounts or concentrations which (i) constitute a violation of or
(ii) could give rise to liability under, Environmental Laws, which violations
and liabilities, in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.
 
(e)    Neither any Loan Party nor any of its Subsidiaries is undertaking, and
has not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or response or other
corrective action relating to any actual or threatened Release of Hazardous
Materials at, on, under or from any location, either voluntarily or pursuant to
the order of any Governmental Authority or the requirements of any Environmental
Law except for any such investigations, assessments, responses or other actions
that, in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
 
(f)    All Hazardous Materials generated, used, treated, handled or stored at,
or transported to or from, any property currently or formerly owned or operated
by any Loan Party or any of its Subsidiaries have been disposed of

 

--------------------------------------------------------------------------------

 

in a manner which would not reasonably expected to result in a Material Adverse
Effect.
 
5.10    Insurance. The properties of each Loan Party and its Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as
Specified U.S. Borrower and its Subsidiaries) with such deductibles and covering
such risks as are customarily carried by prudent companies engaged in similar
businesses and owning similar properties in localities where each Loan Party or
the applicable Subsidiary operates and as required by Section 6.07 and
Section 6.18(b)(iii).
 
5.11    Taxes. Each Loan Party and its Subsidiaries have filed all federal,
provincial, state, territorial, foreign and other tax returns and reports
required to be filed, and have paid or made provision for all federal,
provincial, state, territorial and other taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those (a) which are not overdue by more
than thirty (30) days, (b) which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP or (c) the failure of which to file
or pay could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.
 
5.12    ERISA Compliance.
 
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other applicable federal or state Laws. Each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the IRS, or has been established pursuant to
a prototype plan that has received a favorable opinion letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of any Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. Each Loan Party
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan.
 
(b)    There are no pending or, to the knowledge of any Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
(c)    (i) Except with respect to a Reportable Event arising as a result of the
Cases, no ERISA Event has occurred within the prior 2 years or is reasonably
expected to occur; (ii) no Pension Plan has an “accumulated funding deficiency”
(as defined in Section 412 of the Code), whether or not waived, and no
application for a waiver of the minimum funding standard has been filed with
respect to any Pension Plan; (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; (v) neither any Loan Party nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA; and (vi) the present value of all accumulated benefit
obligations of all underfunded Pension Plans (based on the assumptions used for
purposes of Statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $80,000,000 the fair market value of the assets of all such
underfunded Pension Plans; except, with respect to each of the foregoing
clauses of this Section 5.12(c), as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
 
(d)    Except where noncompliance would not reasonably be expected to result in
a Material Adverse Effect, each Foreign Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable Governmental Authorities, and neither
the Specified U.S. Borrower nor any Subsidiary have incurred

 

--------------------------------------------------------------------------------

 

any material obligation in connection with the termination of or withdrawal from
any Foreign Plan.
 
5.13    Subsidiaries; Equity Interests; Loan Parties. As of the Effective Date,
each Loan Party has no Subsidiaries other than those specifically disclosed in
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and non-assessable and are owned free
and clear of all Liens except (i) those created under the Collateral Documents
and (ii) any nonconsensual Lien that is permitted under Section 7.01 and
consensual Liens under Sections 7.01(n), (o), (p) and (q). As of the Effective
Date, no Loan Party has any equity investments in any other corporation or
entity other than those specifically disclosed in Schedule 5.13.
 
5.14    Margin Regulations; Investment Company Act.
 
(a)    The Borrowers are not engaged and will not engage, principally or as one
of their important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock and no Credit
Extension will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock. The
Borrowers do not own any margin stock.
 
(b)    None of the Specified U.S. Borrower, any Person Controlling the Specified
U.S. Borrower or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.
 
5.15    Disclosure. No report, financial statement, certificate or other
information (including, without limitation, the Information Memorandum)
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) contains any
material misstatement of a material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that (i) no
representation is made with respect to general economic or industry information
and (ii) with respect to projected financial information, the Specified U.S.
Borrower represents only that such information was prepared in good faith based
upon assumptions reasonably believed by the Specified U.S. Borrower to be
reasonable at the time of preparation; it being understood that such projections
may vary from actual results and that such variances may be material.
 
5.16    Compliance with Laws. Each Loan Party and its Subsidiaries is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
5.17    Intellectual Property; Licenses, Etc. Each Loan Party and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights and other intellectual
property rights (collectively, “IP Rights”) and franchises and operating
licenses that are reasonably necessary for the operation of their respective
businesses, without, to the knowledge of the Borrowers, conflict with the rights
of any other Person, except to the extent such conflicts or failures to own or
possess such rights, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrowers, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by any Loan Party or any Subsidiary infringes upon any intellectual
property rights held by any other Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the knowledge of the Borrowers, threatened in writing, which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.18    Solvency. Each Loan Party that is not an Excluded Subsidiary is,
individually and together with its Subsidiaries on a consolidated basis,
Solvent.
 

 

--------------------------------------------------------------------------------

 

5.19    Casualty, Etc. Neither the business nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty that could
reasonably be expected to have a Material Adverse Effect.
 
5.20    Perfection, Etc. All filings and other actions necessary or desirable to
perfect and protect the Liens in the Collateral created under the Collateral
Documents and to render such Liens opposable to third parties have been or will
be, during the periods required by the Loan Documents, duly made or taken and
are in full force and effect, and the Collateral Documents are effective to
create in favor of (i) the Administrative Agent for the benefit of the U.S.
Secured Parties and (ii) the Administrative Agent for the benefit of the
Canadian Secured Parties, a valid and, together with such filings and other
actions, perfected first priority (in the case of ABL Priority Collateral) or
second priority (in the case of Term Priority Collateral) Lien in the U.S.
Collateral and the Canadian Collateral, respectively, securing the payment of
the Secured Obligations (in the case of the U.S. Collateral) and the Canadian
Obligations (in the case of the Canadian Collateral), subject to Liens permitted
by Section 7.01. The Loan Parties are the legal and beneficial owners of the
Collateral free and clear of any Lien, except for the Liens created under the
Loan Documents and permitted by Section 7.01.
 
5.21    [Reserved].
 
5.22    Tax Shelter Regulations. The Specified U.S. Borrower does not intend to
treat the Loans and/or Letters of Credit and related transactions as being a
“reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4). In the event the Specified U.S. Borrower determines to take
any action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof. If the Specified U.S. Borrower so notifies the
Administrative Agent, the Specified U.S. Borrower acknowledges that one or more
of the Lenders may treat its Loans and/or its interest in Swing Line Loans
and/or Letters of Credit as part of a transaction that is subject to Treasury
Regulation Section 301.6112-1, and such Lender or Lenders, as applicable, may
maintain the lists and other records required by such Treasury Regulation.
 
5.23    Anti-Terrorism Law.
 
(a)    No Loan Party and, to the knowledge of the Borrowers, none of their
Affiliates is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 or the Proceeds of Crime
(Money-Laundering) and Terrorist Financing Act (Canada).
 
(b)    No Loan Party and to the knowledge of the Loan Parties, no Affiliate or
broker or other agent of any Loan Party acting or benefiting in any capacity in
connection with the Loans is any of the following:
 
(i)    a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;
 
(ii)    to the knowledge of the Loan Parties, a person owned or controlled by,
or acting for or on behalf of, any person that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order;
 
(iii)    a person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;
 
(iv)    a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or
 
(v)    a person that is named as a “specially designated national and blocked
person” on the most

 

--------------------------------------------------------------------------------

 

current list published by the U.S. Treasury Department Office of Foreign Assets
Control (“OFAC”) at its official website or any replacement website or other
replacement official publication of such list or similarly named by any similar
foreign Governmental Authority.
 
(c)    No Loan Party and, to the knowledge of the Borrowers, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
5.24    Accounts. Without limiting the provisions of Section 5.15 or the
statements contained in any Borrowing Base Certificate, each Borrower hereby
represents and warrants that the statements in each Borrowing Base Certificate
are or will be when such Borrowing Base Certificate is delivered true and
correct in all respects. The Administrative Agent may rely, in determining which
Accounts are Eligible Receivables, on all statements and representations made by
the Borrowers with respect thereto. Each Borrower warrants, with respect to each
Account at the time it is shown as an Eligible Receivables in a Borrowing Base
Certificate, that:
 
(a)    it is genuine and in all respects what it purports to be, and is not
evidenced by a judgment;
 
(b)    it arises out of a completed, bona fide sale and delivery of goods or
performance of services in the ordinary course of business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
 
(c)    it is for a sum certain, maturing as stated in the invoice covering such
sale, a copy of which has been furnished or is available to the Administrative
Agent on request;
 
(d)    it is not subject to any offset, Lien (other than the Administrative
Agent's Lien), deduction, defense, dispute, counterclaim or other adverse
condition except as arising in the ordinary course of business and disclosed to
the Administrative Agent; and it is absolutely owing by the Account Debtor,
without any other contingency in any respect;
 
(e)    no purchase order, agreement, document or applicable Law effectively
restricts assignment of the Account to the Administrative Agent (after giving
effect to the provisions of the UCC or the PPSA, as applicable), and the
applicable Borrower is the sole payee or remittance party shown on the invoice;
 
(f)    no extension, compromise, settlement, modification, credit, deduction or
return has been authorized with respect to the Account, except discounts or
allowances granted in the ordinary course of business for prompt payment that
are reflected on the face of the invoice related thereto and in the reports
submitted to the Administrative Agent hereunder; and
 
(g)    to the best of each Borrower's knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower's
customary credit standards, is Solvent, is not contemplating or subject to a
proceeding under any Debtor Relief Laws, and has not failed, or suspended or
ceased doing business; and (iii) there are no proceedings or actions threatened
or pending against any Account Debtor that could reasonably be expected to have
a material adverse effect on the Account Debtor's financial condition.
 
5.25    Canadian Pension Plans. The Canadian Pension Plans are duly registered
under the Income Tax Act (Canada) and all other applicable laws which require
registration and no event has occurred which is reasonably likely to cause the
loss of such registered status. All material obligations of each Loan Party
(including fiduciary, funding, investment and administration obligations)
required to be performed in connection with the Canadian Pension Plans

 

--------------------------------------------------------------------------------

 

and Canadian Benefit Plans and any funding agreements therefor have been
performed in a timely fashion, except where (i) the failure to do so could not
reasonably be expected to have a Material Adverse Effect and (ii) no Lien (other
than Liens permitted pursuant to Section 7.01) is created thereby. No
Termination Event has occurred that could reasonably be expected to have a
Material Adverse Effect. There have been no improper withdrawals or applications
of the assets of the Canadian Pension Plans or the Canadian Benefit Plans by any
Loan Party or its Affiliates except where such withdrawals or applications could
not reasonably be expected to have a Material Adverse Effect. There are no
material outstanding disputes involving any Loan Party or its Affiliates
concerning the assets of the Canadian Pension Plans or the Canadian Benefit
Plans except where such disputes could not reasonably be expected to have a
Material Adverse Effect. Except as disclosed in Schedule 5.25 hereto based on
the most recent actuarial valuations filed with Government Authorities, each of
the Canadian Pension Plans was fully funded on a solvency basis as of the date
of such actuarial valuations.
 
ARTICLE VI
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than any contingent indemnification obligation as to
which no claim has been asserted) shall remain unpaid or unsatisfied, or any
Letter of Credit (other than Letters of Credit as to which arrangements
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer shall have been made) shall remain outstanding, each of the Specified
U.S. Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02 and 6.03) cause each Subsidiary to:
6.01    Financial Statements. Deliver to the Administrative Agent for further
distribution to each Lender:
 
(a)    as soon as available, but in any event within one hundred and five
(105) days after the end of each fiscal year of the Specified U.S. Borrower (or,
if earlier, the date on which the Specified U.S. Borrower's Form 10 or 10-K
would be required to be filed with the SEC (after giving effect to any extension
permitted by the SEC)), a consolidated balance sheet of the Specified U.S.
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in stockholder's
investment, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of Ernst & Young, LLP or any other independent certified public
accountant of nationally recognized standing, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;
 
(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of the
Specified U.S. Borrower (or, if later, if a Form 12b-25 has been duly filed with
the SEC, the date on which the Specified U.S. Borrower's Form 10 or 10-Q would
be required to be filed with the SEC (after giving effect to any extension
permitted by the SEC)), a consolidated balance sheet of the Specified U.S.
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, changes in
stockholders' investment, and cash flows for such fiscal quarter and for the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Specified U.S.
Borrower as fairly presenting in all material respects the financial condition,
results of operations, shareholders' equity and cash flows of the Specified U.S.
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes;
 
(c)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first 11 months of each fiscal year of the Specified U.S.
Borrower, a consolidated balance sheet of the Specified U.S. Borrower and its
Subsidiaries as of the end of such month, and the related consolidated
statements of income or operations, for such month, in the form customarily
prepared by management of the Specified U.S.

 

--------------------------------------------------------------------------------

 

Borrower for delivery to investors;
 
(d)    at the time of delivery of the financial statements provided for in
Sections 6.01(a) and (b) above, a management's discussion and analysis of the
financial condition and results of operation for such fiscal quarter or fiscal
year, as the case may be, as compared to the previous fiscal period; provided
that a copy of the Specified U.S. Borrower's Form 10 or 10-K or Form 10-Q for
the applicable period shall be deemed to satisfy such requirement;
 
(e)    as soon as available, but in any event no later than seventy-five
(75) days after the end of each fiscal year, forecasts prepared by management of
the Specified U.S. Borrower, in form reasonably satisfactory to the
Administrative Agent, of consolidated balance sheets, income statements and cash
flow statements of the Specified U.S. Borrower and its Subsidiaries. All
forecasts delivered hereunder shall be prepared on an annual basis for the
fiscal year following such fiscal year then ended);
 
(f)    On or before the 20th day after the end of each fiscal month of the
Specified U.S. Borrower (unless such monthly Borrowing Base Certificate shall
not be required to be furnished pursuant to the second succeeding sentence), the
Borrower Agent shall deliver to the Administrative Agent (and the Administrative
Agent shall promptly deliver same to the Lenders) a Borrowing Base Certificate
in respect of each of the U.S. Borrowing Base and the Canadian Borrowing Base,
prepared as of the close of business of the previous month and at such other
times as the Administrative Agent may request. All calculations of Excess
Availability in any Borrowing Base Certificate shall originally be made by the
Borrowers and certified by a Responsible Officer of each of the Specified U.S.
Borrower and the Canadian Borrower, provided that the Collateral Agents may from
time to time review and adjust any such calculation in their Credit Judgment to
the extent the calculation is not made in accordance with this Agreement or does
not accurately reflect the Availability Reserve. Upon the occurrence and during
the continuation of a Cash Dominion Event, or if otherwise requested by any of
the Collateral Agents in its discretion, the Borrowers shall deliver to the
Collateral Agents a weekly Borrowing Base Certificate within five (5) Business
Days after the end of each calendar week (each calendar week deemed, for
purposes hereof, to end on a Friday), updated to reflect each Borrowing Base as
of the close of business on the last Business Day of the immediately preceding
calendar week (it being understood that inventory amounts shown in such
Borrowing Base Certificate will be based on the inventory amount for the most
recently ended month and that the amount of Eligible Receivables shown in such
Borrowing Base Certificate will be based on the amount of gross receivables set
forth in the most recent biweekly report, less the amount of ineligible
receivables reported for the most recently ended month) unless the Collateral
Agents otherwise agree; provided that to the extent the weekly Borrowing Base
Certificate for the last week of a calendar month shall include calculations for
such month, no monthly Borrowing Base Certificate shall be required to be
delivered for such month. Borrowing Base Certificates shall be delivered with
such inventory back-up data, borrowing base validating information, supporting
documentation and additional reports with respect to the U.S. Borrowing Base and
the Canadian Borrowing Base as any of the Collateral Agents shall reasonably
request.
 
6.02    Certificates; Other Information. Deliver to the Administrative Agent for
further distribution to each Lender, in form and detail reasonably satisfactory
to the Collateral Agents:
 
(a)    to the extent available, no later than five (5) days after the delivery
of the financial statements referred to in Section 6.01(a), a certificate of its
independent certified public accountants certifying such financial statements
and stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default resulting from non-compliance with Section 7.11
or, if any such Event of Default shall exist, stating the nature and status of
such event (provided that the Specified U.S. Borrower shall use commercially
reasonable efforts to obtain such certificate);
 
(b)    concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), (i) a duly completed Compliance Certificate signed by
a Responsible Officer of the Specified U.S. Borrower including (x) calculations
demonstrating compliance with the Consolidated Fixed Charge Coverage Ratio,

 

--------------------------------------------------------------------------------

 

whether or not a Covenant Trigger Event has occurred and is continuing and (y)
during each Covenant Trigger Event, in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, if necessary for the determination of compliance with Section 7.11,
a statement of reconciliation conforming such financial statements to GAAP and
(ii) a description of each event, condition or circumstance during the last
fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment or reinvestment under Section 2.05(b);
 
(c)    promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Specified U.S. Borrower, (ii) copies of all annual, regular,
periodic and special reports and registration statements which the Specified
U.S. Borrower (and any direct or indirect parent entity) may file or be required
to file, copies of any report, filing or communication with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, or with any national
securities exchange, and (iii) a copy of any final “management letter” received
by any Loan Party from its certified public accountants identifying any
significant deficiencies in the design or operation of internal controls which
could materially adversely affect the Specified U.S. Borrower's ability to
record, process, summarize and report financial data, and the management's
responses thereto (provided that such disclosure by the Specified U.S. Borrower
is authorized by such accountants (and the Specified U.S. Borrower agrees to
request that such certified public accountants permit such disclosure));
 
(d)    promptly after the furnishing thereof, copies of any requests or notices
received by any Loan Party (other than in the ordinary course of business) from,
or statements or reports furnished to, any holder of debt securities of any Loan
Party or of any of its Subsidiaries pursuant to the terms of any Junior
Financing Documentation or the Senior Secured Notes, in each case, in a
principal amount greater than the Threshold Amount and not otherwise required to
be furnished to the Lenders pursuant to any other clause of this Section 6.02;
 
(e)    promptly after the receipt thereof by any Loan Party or any of its
Subsidiaries, copies of each notice or other correspondence received from the
SEC (or comparable agency in any applicable non-U.S. jurisdiction) concerning
any material investigation or other material inquiry by such agency regarding
financial or other operational results of any Loan Party or any of its
Subsidiaries;
 
(f)    promptly after the assertion or occurrence thereof, notice of any
occurrence, event or action that could result in a material Environmental
Liability on the part of any Loan Party or any of its Subsidiaries or of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit;
 
(g)    concurrently with any delivery of financial statements under
Section 6.01(a), a certificate of a Responsible Officer setting forth the
information required pursuant to the Perfection Certificate Supplement or
confirming that there has been no change in such information since the date of
the Perfection Certificate or latest Perfection Certificate Supplement;
 
(h)    promptly after U.S. Borrower has notified the Administrative Agent of any
intention by U.S. Borrower to treat the Loans and/or Letters of Credit and
related transactions as being a “reportable transaction” (within the meaning of
Treasury Regulation Section 1.6011-4), a duly completed copy of IRS Form 8886 or
any successor form;
 
(i)    upon request by the Administrative Agent, copies of: (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by any
Loan Party or ERISA Affiliate with the Internal Revenue Service with respect to
each Pension Plan; (ii) the most recent actuarial valuation report for each
Pension Plan; (iii) all notices received by any Loan Party or ERISA Affiliate
from a Multiemployer Plan sponsor or any governmental agency concerning an ERISA
Event; (iv) such other documents or governmental reports or filings relating to
any Plan as the Administrative Agent shall reasonably request; and (v) each
annual information return to be filed in accordance with the applicable pension
standards legislation in connection

 

--------------------------------------------------------------------------------

 

with each Canadian Pension Plan;
 
(j)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as any Administrative Agent or
any Lender may from time to time reasonably request; and
 
(k)    promptly after the application of net cash proceeds of any transaction or
event in the manner contemplated by clause (b) of the definition of “Not
Otherwise Applied”, a description of such application.
 
Documents required to be delivered pursuant to Section 6.01(a), (b), (c), (d) or
(e) or Section 6.02(d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Specified U.S. Borrower posts such documents, or provides a link thereto on
the Specified U.S. Borrower's website on the Internet at the website address
listed on Schedule 11.02; or (ii) on which such documents are posted on the
Specified U.S. Borrower's behalf on IntraLinks/ IntraAgency or another relevant
website, if any, to which each Lender and each Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by an
Administrative Agent); provided that (i) the Specified U.S. Borrower shall
deliver paper or electronic copies of such documents to the Administrative Agent
for further distribution to each Lender until a written request to cease
delivering such copies is given by the each Administrative Agent or such Lender
and (ii) the Specified U.S. Borrower shall notify (which may be by facsimile or
electronic mail) each Administrative Agent of the posting of any such documents
and provide to each Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. Notwithstanding anything contained
herein, in every instance U.S. Borrower shall be required to provide paper or
electronic copies of the Compliance Certificates required by Section 6.02(b) to
the Administrative Agent. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by any Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Bookrunners will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrowers or their
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons' securities. Each Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” each Borrower shall be deemed to
have authorized the Administrative Agent, the Bookrunners, the L/C Issuers and
the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrowers or their securities for purposes of United States
federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Bookrunners shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”
6.03    Notices. Promptly after obtaining knowledge thereof notify the
Administrative Agent for further distribution to each Lender:
 
(a)    of the occurrence of any Default;
 
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse

 

--------------------------------------------------------------------------------

 

Effect, including arising out of or resulting from (i) breach or non-performance
of, or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary, (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary and any Governmental
Authority, (iii) the commencement of, or any material development in, any other
litigation or proceeding affecting any Loan Party or any Subsidiary, including
pursuant to any applicable Environmental Laws and or in respect of IP Rights, or
(iv) the occurrence of any ERISA Event or similar event of noncompliance with
respect to a Foreign Plan; and
 
(c)    of the (i) occurrence of any Disposition of Collateral for which a
Borrower is required to make a mandatory prepayment pursuant to Section 2.05 or
(ii) receipt of any Extraordinary Receipt for which a Borrower is required to
make a mandatory prepayment or reinvestment pursuant to Section 2.05.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Specified U.S. Borrower setting forth details of the
occurrence referred to therein and stating what action the Specified U.S.
Borrower or other applicable Loan Party has taken and proposes to take with
respect thereto. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
6.04    Payment of Obligations. Except in the case of Excluded Subsidiaries and
Foreign Subsidiaries that are not Canadian Subsidiaries, pay, discharge or
otherwise satisfy within 30 days after the date when the same shall become due
(a) all Tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless and to the extent that (i) the same are
being contested in good faith by appropriate proceedings diligently conducted
and adequate reserves in accordance with GAAP are being maintained by the
Borrowers or such Subsidiary or (ii) the failure to pay the same could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and (b) all lawful claims which, if unpaid, would by law become a
Lien upon its property, unless and to the extent that (i) such claims are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrowers
or such Subsidiary or (ii) the failure to pay the same could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
6.05    Preservation of Existence, Etc. (a) Except in the case of Excluded
Subsidiaries and Foreign Subsidiaries that are not Canadian Subsidiaries,
preserve, renew and maintain in full force and effect its legal existence under
the Laws of the jurisdiction of its organization or formation except in a
transaction permitted by Section 7.04 or 7.05 or, (except in the case of the
Specified U.S. Borrower and the Canadian Borrower) to the extent the failure to
do so could not reasonably be expected to have a Material Adverse Effect,
(b) take all reasonable action to maintain all rights, privileges (including its
good standing), permits, licenses and franchises necessary in the normal conduct
of its business, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect, and (c) preserve or renew all of
its registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
 
6.06    Maintenance of Properties. Except in the case of Excluded Subsidiaries
and Foreign Subsidiaries that are not Canadian Subsidiaries, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear excepted and casualty or condemnation excepted, and
(b) make all necessary renewals, replacements, modifications, improvements,
upgrades, extensions and additions thereof or thereto in accordance with prudent
industry practice, except to the extent, in the case of each of clauses (a) and
(b), that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
 
6.07    Maintenance of Insurance. Maintain (a) with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Specified U.S. Borrower and its Subsidiaries) as are customarily carried under
similar circumstances by such other

 

--------------------------------------------------------------------------------

 

Persons and (b) without limitation to the foregoing the insurance arrangements
in respect of the Collateral required by the Security Agreements. If any portion
of any building on real property subject to any Mortgage is located in an area
identified by the Federal Emergency Management Agency as an area having special
flood hazards and in which flood insurance has been made available under the
National Flood Insurance Act of 1968 (or any amendment or successor act
thereto), then the applicable Loan Party (or its relevant Subsidiary) shall
maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount sufficient to comply with all applicable
rules and regulations promulgated pursuant to such Act.
 
6.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
6.09    Books and Record. Maintain proper books of record and account, in which
full, true and correct entries shall be made of all financial transactions and
matters involving the assets and business of the Specified U.S. Borrower or such
Subsidiary, as the case may be, to enable the preparation of the financial
statements in accordance with GAAP.
 
6.10    Inspections; Appraisals.
 
(a)    Permit the Administrative Agent from time to time, subject (except when
an Event of Default has occurred and is continuing) to reasonable notice and
normal business hours, to visit and inspect the properties of any Borrower or
Subsidiary, inspect, audit and make extracts from any Borrower's or Subsidiary's
books and records, and discuss with its officers, employees, agents, advisors
and independent accountants such Borrower's or Subsidiary's business, financial
condition, assets, prospects and results of operations. Lenders may participate
in any such visit or inspection, at their own expense. Neither the
Administrative Agent nor any Lender shall have any duty to any Borrower to make
any inspection, nor to share any results of any inspection, appraisal or report
with any Borrower. Borrowers acknowledge that all inspections, appraisals and
reports are prepared by the Administrative Agent and Lenders for their purposes,
and Borrowers shall not be entitled to rely upon them.
 
(b)    Reimburse the Administrative Agent for all charges, costs and expenses of
the Administrative Agent in connection with (i) examinations of any Loan Party's
books and records or any other financial or Collateral matters as the
Administrative Agent deems appropriate, up to twice per fiscal year; and
(ii) appraisals of Inventory up to twice per fiscal year (or, in each case with
respect to clauses (i) and (ii) three times per fiscal year if the third audit
and/or appraisal occurs during a period when Excess Availability is less than
25% of the Total Borrowing Base); provided, however, that if an examination or
appraisal is initiated while an Event of Default has occurred and is continuing,
all charges, costs and expenses therefor shall be reimbursed by Borrowers
without regard to such limits. Subject to and without limiting the foregoing,
Borrowers specifically agree to pay the Administrative Agent's then standard
charges for each day that an employee of the Administrative Agent or its
branches or Affiliates is engaged in any examination activities, and shall pay
the standard charges of the Administrative Agent's internal appraisal group.
This Section shall not be construed to limit the Administrative Agent's right to
conduct examinations or to obtain appraisals at any time in its discretion, nor
to use third parties for such purposes.
 
6.11    Use of Proceeds. The Borrowers will use the proceeds of each Credit
Extension (i) to refinance and replace the Original Credit Agreement, (ii) for
working capital and other general corporate purposes of the Specified U.S.
Borrower and its Subsidiaries, (iii) for the payment of fees and expenses
incurred in connection with the Transactions and the Amendment and Restatement
and (iv) to pay all other amounts expressly permitted under the Approved Plan of
Reorganization.
 
6.12    Covenant to Guarantee Obligations and Give Security. (a) Upon the
formation or acquisition of any new direct or indirect Subsidiaries (other than
Excluded Subsidiaries) by any U.S. Loan Party or upon any Domestic Subsidiary
ceasing to meet the definition of an Excluded Subsidiary or upon the acquisition
of any Material Real Estate, or, subject to the terms of the Intercreditor
Agreement, upon the granting of any Lien to secure the Senior Secured Notes (in
which case if the assets covered thereby do not constitute ABL Priority
Collateral the provisions of this Section shall be deemed to refer to a
second-priority security interest junior to the Lien securing the Senior Secured

 

--------------------------------------------------------------------------------

 

Notes on the terms set forth in the Intercreditor Agreement), the Borrower Agent
shall promptly notify the Administrative Agent thereof and if such property, in
the reasonable judgment of the Administrative Agent, shall not already be
subject to a perfected Lien in favor of the Administrative Agent, for the
benefit of the Secured Parties, then the applicable Loan Parties shall, in each
case at the applicable Borrower's expense:
 
(i)    in connection with the formation or acquisition of a Subsidiary (other
than an Excluded Subsidiary) or upon any Domestic Subsidiary which was an
Excluded Subsidiary ceasing for any reason to meet the definition thereof,
within thirty (30) days after such formation, acquisition, or change of status
or such longer period as the Administrative Agent may agree in its sole
discretion, (A) cause each such Subsidiary that is not a Foreign Subsidiary (or
a Subsidiary of a Foreign Subsidiary) to duly execute and deliver to the
Administrative Agent a guaranty or guaranty supplement, in form and substance
reasonably satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties' obligations under the Loan Documents, and (B) subject to
Section 6.12(d), deliver all certificates representing the Pledged Equity of
each such Subsidiary directly owned by a U.S. Loan Party, accompanied by undated
stock powers or other appropriate instruments of transfer executed in blank, and
all instruments evidencing the Pledged Debt of each such Subsidiary owned by a
U.S. Loan Party, indorsed in blank to the Administrative Agent, together with,
if requested by the Administrative Agent, supplements to the U.S. Security
Agreement with respect to the pledge of any Equity Interests or Indebtedness;
provided that no U.S. Loan Party shall be required to pledge any Equity
Interests in any Foreign Subsidiary which, when aggregated with all of the other
Equity Interests in such Foreign Subsidiary pledged by any U.S. Loan Party,
would result in more than 66% of the total combined voting power of all classes
of Equity Interests in a Foreign Subsidiary entitled to vote being pledged to
the Administrative Agent, on behalf of the Secured Parties, under the Loan
Documents,
 
(ii)    within ten (10) days after such request, formation or acquisition, or
such longer period as the Administrative Agent may agree in its sole discretion,
furnish to the Administrative Agent a Perfection Certificate Supplement,
 
(iii)    within thirty (30) days after such request, formation or acquisition or
change of status, or such longer period as the Administrative Agent may agree in
its sole discretion, duly execute and deliver, and cause each such Subsidiary
that is not a Foreign Subsidiary (or a Subsidiary of a Foreign Subsidiary) to
duly execute and deliver, to the Administrative Agent Mortgages encumbering
Material Real Estate, Security Agreement Supplements, IP Security Agreement
Supplements and other security agreements, as specified by and in form and
substance reasonably satisfactory to the Administrative Agent (consistent with
the U.S. Security Agreement, IP Security Agreement and Mortgages), securing
payment of all the Obligations and constituting Liens on all such properties of
the type that would be covered by the U.S. Collateral Documents,
 
(iv)    within thirty (30) days after such request, formation, acquisition or
change of status, or such longer period, not to exceed an additional sixty (60)
days, as the Administrative Agent may agree in its sole discretion, take, and
cause such Subsidiary that is not a Foreign Subsidiary (or a Subsidiary of a
Foreign Subsidiary) to take, whatever action (including, without limitation, the
recording of Mortgages on Material Real Estate, the filing of UCC or PPSA
financing statements, the giving of notices and the endorsement of notices on
title documents and delivery of stock and membership interest certificates and
the delivery of fully-executed Deposit Account Control Agreements, Securities
Account Control Agreements and Commodity Account Control Agreements) as may be
necessary or advisable in the reasonable opinion of the Administrative Agent to
vest in the Administrative Agent (or in any representative of the Administrative
Agent designated by it) valid, subsisting and perfected Liens on the properties
purported to be subject to the Mortgages on Material Real Estate, Security
Agreement Supplements, IP Security Agreement Supplements and security agreements
delivered pursuant to this Section 6.12,
 
(v)    within thirty (30) days after the request of the Administrative Agent, or
such longer period as the Administrative Agent may agree in its sole discretion,
deliver to the Administrative Agent, signed copies of opinions, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent as to such matters in
relation to compliance with

 

--------------------------------------------------------------------------------

 

this Section 6.12(a) as the Administrative Agent may reasonably request,
 
(vi)    as promptly as practicable after the request of the Administrative
Agent, to the applicable Administrative Agent with respect to each parcel of
real property on which Mortgages on Material Real Estate that is the subject of
such request, Mortgage Policies and, to the extent available, land surveys and
environmental assessment reports, and
 
(vii)    at any time upon the reasonable request of the Administrative Agent,
promptly, or such longer period as the Administrative Agent may agree in its
sole discretion, execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent in its
reasonable judgment may deem necessary or desirable in obtaining the full
benefits of, or in perfecting and preserving the Liens of, such guaranties,
Mortgages, Security Agreement Supplements, IP Security Agreement Supplements and
security agreements.
 
(b)    Upon the formation or acquisition of any new direct or indirect
Subsidiaries that are Canadian Subsidiaries (other than Excluded Subsidiaries)
by any Canadian Loan Party, the Canadian Borrower shall promptly notify the
Administrative Agent thereof and the Canadian Borrower shall, subject to
applicable Laws, in each case, at the Canadian Borrower's expense:
 
(i)    in connection with the formation or acquisition of a Subsidiary that is
not an Excluded Subsidiary, within thirty (30) days after such formation,
acquisition or change of status or such longer period as the Administrative
Agent may agree in its sole discretion, cause each such Subsidiary (if it has
not already done so) to duly execute and deliver to the Administrative Agent a
guaranty or guaranty supplement, in form and substance reasonably satisfactory
to the Administrative Agent, guaranteeing the other Canadian Loan Parties'
obligations under the Loan Documents,
 
(ii)    within ten (10) days after such request, formation, acquisition or
change of status, or such longer period as the Administrative Agent may agree in
its sole discretion, furnish to each Administrative Agent a Perfection
Certificate Supplement,
 
(iii)    within thirty (30) days after such request, formation or acquisition or
change of status, or such longer period as the Administrative Agent may agree in
its sole discretion, duly execute and deliver (if it has not already done so),
and cause each such Subsidiary that is a Canadian Subsidiary to duly execute and
deliver, to the Administrative Agent new Canadian Security Agreements and/or
supplements thereto and other security agreements, as specified by and in form
and substance reasonably satisfactory to the Administrative Agent (consistent
with the Canadian Security Agreement), securing payment of all the Canadian
Obligations under the Loan Documents and constituting Liens on all such
properties of the type that would be covered by the Canadian Collateral
Documents,
 
(iv)    within thirty (30) days after such request, formation, acquisition or
change of status, or such longer period, not to exceed an additional sixty
(60) days, as the Administrative Agent may agree in its sole discretion, take,
and cause such Canadian Subsidiary or its parent to take (if it has not already
done so), whatever action (including, without limitation, the filing of PPSA or
UCC financing statements and other similar filings in all applicable
jurisdictions) as may be necessary or advisable in the reasonable opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid, subsisting
and perfected Liens on the assets of the type constituting ABL Priority
Collateral purported to be subject to the Canadian Security Agreement and other
security agreements delivered pursuant to this Section 6.12(b), and
 
(v)    within thirty (30) days after the request of the Administrative Agent, or
such longer period as the Administrative Agent may agree in its sole discretion,
deliver to the Administrative Agent a signed copy of an opinion, addressed to
the Administrative Agent and the other Canadian Secured Parties, of counsel for
the Loan Parties reasonably acceptable to the Administrative Agent as to such
matters in relation to compliance

 

--------------------------------------------------------------------------------

 

with this Section 6.12(b) as the Administrative Agent may reasonably request;
 
(c)    At any time upon the reasonable request of the Administrative Agent,
promptly or such longer period as the Administrative Agent may agree in its sole
discretion, execute and deliver any and all further instruments and documents
and take all such other action as the Administrative Agent in its reasonable
judgment may deem necessary or desirable in obtaining the full benefits of, or
(as applicable) in perfecting and preserving the Liens of, such guaranties,
deeds of trust, trust deeds, deeds to secure debt, mortgages, hypothecs,
leasehold mortgages, leasehold deeds of trust, Security Agreement Supplements,
IP Security Agreement Supplements and other security and pledge agreements.
 
(d)    Notwithstanding the foregoing, (x) the Administrative Agent shall not
perfect its Lien in any assets as to which the Administrative Agent shall
determine, in its reasonable discretion, that the cost of perfecting such Lien
(including any mortgage, stamp, intangibles or other tax) are excessive in
relation to the benefit to the Secured Parties of the security afforded thereby,
(y) the Loan Parties shall not be required to take any action to pledge any
Equity Interests of a Foreign Subsidiary under the laws of a jurisdiction other
than the United States or any state thereof, the District of Columbia or Canada
or any province or territory thereof, unless such Foreign Subsidiary (i) is
pledged to secure the Senior Secured Notes or (ii) has either (A) gross revenues
(on a consolidated basis with its Subsidiaries) for the most recently ended
period of four consecutive fiscal quarters equal to or greater than 2.5% of the
consolidated gross revenues of the Specified U.S. Borrower and its Subsidiaries
for such period or (B) total assets (on a consolidated basis with its
Subsidiaries) at the end of the most recently completed fiscal quarter equal to
or greater than 2.5% of consolidated total assets of the Specified U.S. Borrower
and its Subsidiaries as at such date (any such Subsidiary described in the
forgoing clauses (i) and (ii), a “Material Foreign Subsidiary”) and (z) in no
event shall any Loan Party be required to take any action in order to pledge any
Equity Interests of any Subsidiary organized under the laws of the People's
Republic of China.
 
6.13    Compliance with Environmental Laws.
 
(a)    Except, in each case, to the extent that the failure to do so could not
reasonably be expected to result in liabilities, costs and expenses in excess of
$25,000,000, (i) comply, and take all commercially reasonable steps to cause all
lessees and other Persons operating or occupying its properties to comply with
all applicable Environmental Laws and Environmental Permits; (ii) obtain and
renew all Environmental Permits necessary for its operations and properties; and
(iii) conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to address Hazardous
Materials at, on, under or emanating from any of its properties, in accordance
with the requirements of all applicable Environmental Laws.
 
(b)    If a Default caused by reason of a breach of Section 5.09 or
Section 6.13(a) shall have occurred and be continuing for more than 20 days
without the Borrowers and their Subsidiaries commencing activities reasonably
necessary to cure such Default or contest, in good faith, the asserted basis for
such Event of Default, at the written request of the Administrative Agent,
provide to the Lenders within 45 days after such request (or such longer period
as the Administrative Agent may agree in its sole discretion), at the expense of
the Loan Party, an environmental assessment report for any property owned or
operated by any Borrower or any of its Subsidiaries, including, where
appropriate, any soil and/or groundwater sampling, reasonably relating to any
matters that are the subject of such Default, prepared by an environmental
consulting firm of the Borrowers' reasonable selection and in a form reasonably
acceptable to the applicable Administrative Agent and indicating as relevant the
presence or absence of Hazardous Materials and the estimated cost to address any
non-compliance with or conduct any response or other corrective action with
respect to such Hazardous Material required under any Environmental Law.
 
 

 

--------------------------------------------------------------------------------

 

 
 
    
6.14    Further Assurances. Promptly upon request by the Administrative Agent,
or any Lender through the Administrative Agent, (i) correct any material defect
or error that may be discovered in the execution, acknowledgment, filing or
recordation of any Loan Document or other document or instrument relating to any
Collateral, and (ii) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (A) carry out more effectively the purposes of the Loan
Documents, (B) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder or (C) assure, convey, grant, assign, transfer, preserve, protect and
confirm more effectively unto the Secured Parties the rights granted or now or
hereafter intended to be granted to the Secured Parties under any Loan Document,
and cause each of its Subsidiaries to do so.
 
6.15    Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property of the Loan
Parties material to the business of the Loan Parties, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any receipt of any notice of material default by any
party with respect to such leases and cooperate with the Administrative Agent in
all respects to cure any such material default, and cause each of its
Subsidiaries to do so, except, in any case, (a) where the failure to do so,
either individually or in the aggregate, could not be reasonably likely to
result in a Material Adverse Effect or (b) for terminations, lapses and
amendments in the ordinary course of business.
 
6.16    [Reserved].
 
6.17    Designation as Senior Debt. Designate all Obligations as “Designated
Senior Indebtedness” under, and as defined in, all applicable Junior Financing
Documentation.
 
6.18    Collateral Administration.
 
(a)    Administration of Accounts.
 
(i)    Records and Schedules of Accounts. Each Loan Party shall keep accurate
and complete records of its Accounts, including all payments and collections
thereon, and shall submit to the Administrative Agent sales, collection,
reconciliation and other reports in form reasonably satisfactory to the
Administrative Agent, on such periodic basis as the Administrative Agent may
request. The Borrower Agent shall also provide to the Administrative Agent, on
or before the 20th day of each month, a detailed aged trial balance of all Loan
Party Accounts as of the end of the preceding month, specifying each Account's
Account Debtor name and address, amount, invoice date and due date, showing any
discount, allowance, credit, authorized return or dispute, and including such
proof of delivery, copies of invoices and invoice registers, copies of related
documents, repayment histories, status reports and other information as the
Administrative Agent may reasonably request. If Accounts in an aggregate face
amount of $5,000,000 or more cease to be Eligible Receivables, the Borrower
Agent shall notify the Administrative Agent of such occurrence promptly (and in
any event within three Business Days) after any Loan Party has knowledge
thereof.
 
(ii)    Taxes. If an Account of any Loan Party includes a charge for any Taxes,
the Administrative Agent is authorized, in its discretion, to pay the amount
thereof to the proper taxing authority for the account of such Loan Party if
such Loan Party does not do so and to charge the Borrowers therefor; provided,
however, that neither the Administrative Agent nor the Lenders shall be liable
for any Taxes that may be due from the Loan Parties or with respect to any
Collateral.
 
(iii)    Account Verification. Whether or not a Default or Event of Default or a
Cash Dominion Event exists, the Administrative Agent shall have the right at any
time, in the name of the Administrative Agent, any designee of the
Administrative Agent or any Loan Party, to verify the validity, amount or any
other matter

 

--------------------------------------------------------------------------------

 

relating to any Accounts of the Loan Party by mail, telephone or otherwise. The
Loan Parties shall cooperate fully with the Administrative Agent in an effort to
facilitate and promptly conclude any such verification process.
 
(iv)    Maintenance of Accounts. The Loan Parties shall maintain one or more
Dominion Accounts, each pursuant to a lockbox or other arrangement acceptable to
Administrative Agent. The Loan Parties shall enter into Deposit Account Control
Agreements with each bank at which a Deposit Account (other than an Excluded
Account) is maintained by which such bank shall, upon the occurrence and during
the continuation of a Cash Dominion Event, immediately transfer to the U.S.
Payment Account all monies deposited to a Dominion Account constituting proceeds
of U.S. Collateral and to the Canadian Payment Account all monies deposited to a
Dominion Account constituting proceeds of Canadian Collateral. All funds
deposited in each Dominion Account shall be subject to the Administrative
Agent's Lien. The Loan Parties shall obtain the agreement (in favor of and in
form and content reasonably satisfactory to the Administrative Agent) by each
bank at which a Dominion Account is maintained to waive any offset rights
against the funds deposited into such Dominion Account, except offset rights in
respect of charges incurred in the administration of such Dominion Account. The
Administrative Agent and the Lenders shall not assume any responsibility to any
Loan Party for such lockbox arrangement or, upon the occurrence and during the
continuation of a Cash Dominion Event, any Dominion Account, including any claim
of accord and satisfaction or release with respect to deposits accepted by any
bank thereunder.
 
(v)    Collection of Accounts; Proceeds of Collateral. All Payment Items
received by any Loan Party in respect of its Accounts, together with the
proceeds of any other Collateral, shall be held by such Loan Party as trustee of
an express trust for the Administrative Agent's benefit; such Loan Party shall
immediately deposit same in kind in a Dominion Account for application to the
applicable Obligations in accordance with the terms of this Agreement and the
applicable Security Agreement. Upon the occurrence and during the continuation
of an Event of Default, the Administrative Agent shall have the right to notify
Account Debtors of any Loan Party that Accounts have been assigned to the
Administrative Agent and to collect Accounts directly in its own name and to
charge to the Borrowers the collection costs and expenses incurred by the
Administrative Agent or Lenders, including reasonable attorneys' fees. Upon the
occurrence and during the continuation of a Cash Dominion Event, all monies
properly deposited in the U.S. Payment Account shall be deemed to be voluntary
prepayments of U.S. Obligations and applied in accordance with
Section 2.05(b)(xi)(A) to reduce outstanding Obligations and all monies properly
deposited in the Canadian Payment Account shall be deemed to be voluntary
prepayments of Canadian Obligations and applied in accordance with
Section 2.05(b)(xi)(B) to reduce outstanding Canadian Obligations.
 
(vi)    Asset Sales Proceeds Accounts. Neither the Specified U.S. Borrower nor
any of its Subsidiaries shall deposit any funds or credit any amounts into any
“Asset Sales Proceeds Account” (as defined in the Intercreditor Agreement),
other than proceeds of “Noteholder Collateral” (as defined in the Intercreditor
Agreement).
 
(b)    Administration of Inventory.
 
(i)    Records and Reports of Inventory. Each Loan Party shall keep accurate and
complete records of its Inventory, including costs and daily withdrawals and
additions, and shall submit to the Collateral Agents inventory and
reconciliation reports in form reasonably satisfactory to the Collateral Agents,
on such periodic basis as any of the Collateral Agents may request. Each Loan
Party shall conduct a physical inventory at least once per calendar year (and on
a more frequent basis if requested by any of the Collateral Agents when an Event
of Default exists) or periodic cycle counts consistent with historical
practices, and shall provide to the Collateral Agents a report based on each
such inventory and count promptly upon completion thereof, together with such
supporting information as any Collateral Agent may reasonably request. The
Collateral Agents may participate in and observe each physical count.
 
(ii)    Returns of Inventory. No Loan Party shall return any Inventory to a
supplier, vendor or other

 

--------------------------------------------------------------------------------

 

Person, whether for cash, credit or otherwise, unless (a) such return is in the
ordinary course of business; (b) no Default, Event of Default or Overadvance
exists or would result therefrom; and (c) the Collateral Agents are promptly
notified if the aggregate value of all Inventory returned in any month exceeds
$5,000,000.
 
(iii)    Acquisition, Sale and Maintenance. The Loan Parties shall use, store
and maintain all Inventory with reasonable care and caution, in accordance with
applicable standards of any insurance and in conformity with all applicable Law,
and shall make current rent payments (within applicable grace periods provided
for in leases) at all locations where any Collateral is located.
 
6.19    Maintenance of Cash Management System.
 
(a)    The applicable schedule to the Perfection Certificate sets forth all
Deposit Accounts maintained by the Loan Parties, including all Dominion
Accounts. Each Loan Party shall be the sole account holder of each Deposit
Account (other than an Excluded Account) and shall not allow any other Person
(other than the Administrative Agent) to have control over or a Lien on (except
for any nonconsensual Liens permitted under Section 7.01(m) or (u)) a Deposit
Account (other than an Excluded Account) or any property deposited therein.
 
(b)    Upon the occurrence and during the continuation of a Cash Dominion Event,
the Loan Parties shall cause any and all funds and financial assets held in or
credited to each deposit account and each securities account to be swept into
the U.S. Payment Account or Canadian Payment Account, as applicable, on a daily
basis (or at other frequencies as agreed by the Administrative Agent).
 
ARTICLE VII
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than any contingent indemnification obligation as to
which no claim has been asserted) shall remain unpaid or unsatisfied, or any
Letter of Credit (other than Letters of Credit as to which arrangements
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer shall have been made) shall remain outstanding, each Borrower shall not,
nor shall they permit any of their Subsidiaries to, directly or indirectly:
7.01    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or authorize the filing under the UCC, the PPSA, the Civil Code of
Quebec or similar law of any jurisdiction a financing statement or similar
filing or registration that names the Borrowers or any of their respective
Subsidiaries as debtor, or sign any security agreement authorizing any secured
party thereunder to file such financing statement or similar filing or
registration, other than the following:
 
(a)    Liens pursuant to any Loan Document;
 
(b)    Liens securing the Senior Secured Notes and any Permitted Refinancing
thereof, subject to the terms of the Intercreditor Agreement;
 
(c)    Liens existing on the Effective Date and listed on Schedule 7.01 and any
modifications, replacements, renewals or extensions thereof; provided that
(i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof; provided that in the
case of this clause (i), individual PPE Financing provided by one lender or its
Affiliates may be cross-collateralized to other PPE Financing provided by such
lender or its Affiliates on customary terms and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is not
prohibited by Section 7.03;
 
(d)    Liens for Taxes, assessments or governmental charges which are not
required to be paid pursuant to Section 6.04;
 

 

--------------------------------------------------------------------------------

 

(e)    statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, processors or other like Liens arising in the ordinary
course of business which secure amounts not overdue for a period of more than
thirty (30) days or if more than thirty (30) days overdue, are unfiled and no
other action has been taken to enforce such Lien or which are being contested in
good faith and by appropriate proceedings diligently conducted which proceedings
have the effect of preventing the forfeiture or sale of the property subject to
such Lien, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;
 
(f)    (i) pledges or deposits in the ordinary course of business in connection
with workers' compensation, unemployment insurance and other social security
legislation (including obligations in respect of letters of credit or bank
guarantees issued in lieu of such pledges or deposits), other than any Lien
imposed by ERISA or in respect of a required contribution to Canadian Pension
Plans, (ii) pledges and deposits in the ordinary course of business securing
liability for reimbursement or indemnification obligations (including
obligations in respect of letters of credit or bank guarantees supporting such
reimbursement or indemnification obligations) owing to insurance carriers
providing property, casualty or liability insurance to the Specified U.S.
Borrower or any of its Subsidiaries and (iii) Liens on (A) the unearned portion
of any insurance premiums securing the financing of insurance premiums in the
ordinary course of business and (B) insurance policies and the proceeds thereof
securing the financing of insurance premiums with respect thereto in the
ordinary course of business; provided, that, to the extent that such proceeds
constitute proceeds of or payments in respect of ABL Priority Collateral, the
consent of the Collateral Agents shall have been obtained;
 
(g)    deposits to secure the performance of bids, trade contracts, governmental
contracts and leases (other than Indebtedness for borrowed money), statutory
obligations, surety, stay, customs and appeal bonds, performance bonds and other
obligations of a like nature (including obligations in respect of letters of
credit or bank guarantees issued in lieu of such pledges or deposits) incurred
in the ordinary course of business and not in connection with Indebtedness for
money borrowed;
 
(h)    zoning restrictions, easements, rights-of-way, restrictions,
encroachments, protrusions and other similar encumbrances and minor title
defects affecting real property which, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of the applicable
Person;
 
(i)    Liens securing judgments not constituting an Event of Default under
Section 8.01(h);
 
(j)    Liens securing Indebtedness permitted under Section 7.03(b)(vi); provided
that (i) such Liens attach concurrently with or within one hundred eighty
(180) days after the purchase, repair, replacement or improvement (as
applicable) of the property subject to such Liens, (ii) such Liens do not at any
time encumber any property other than the property financed by such Indebtedness
and the proceeds and the products thereof and (iii) with respect to Capitalized
Leases, such Liens do not at any time extend to or cover any assets other than
the assets subject to such Capitalized Leases; provided that in the case of
clauses (ii) and (iii) individual PPE Financing provided by one lender or its
Affiliates may be cross-collateralized to other PPE Financing provided by such
lender or its Affiliates on customary terms;
 
(k)    leases, licenses, subleases or sublicenses in respect of property (other
than property constituting ABL Priority Collateral) granted to others in the
ordinary course of business and not interfering in any material respect with the
business of the Specified U.S. Borrower or any of its Subsidiaries;
 
(l)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
 
(m)    Liens (i) that are customary rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (B) relating to pooled deposit or sweep accounts
of the Specified U.S. Borrower or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Specified U.S. Borrower or any Subsidiary

 

--------------------------------------------------------------------------------

 

or (ii) that are rights of set-off relating to purchase orders and other
agreements entered into with customers of the Specified U.S. Borrower or any
Subsidiary in the ordinary course of business;
 
(n)    Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02(h), (n) and (o) to
be applied against the purchase price for such Investment, and (ii) consisting
of an agreement to Dispose of any property in a Disposition permitted under
Section 7.05, in each case, solely to the extent such Investment or Disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien;
 
(o)    Liens on property of any Foreign Subsidiary (other than a Canadian
Subsidiary) securing Indebtedness of such Foreign Subsidiary to the extent
permitted under Section 7.03(b)(vii) (which may include the Equity Interests of
such Foreign Subsidiary to the extent not pledged under the Loan Documents);
 
(p)    Liens not extending to any ABL Priority Collateral in favor of the
Specified U.S. Borrower or a Subsidiary of the Specified U.S. Borrower securing
Indebtedness permitted under Section 7.03(b)(v); provided that if such Liens are
on any property of a U.S. Loan Party, such Liens are in favor of a U.S. Loan
Party and if such Liens are on any property of a Canadian Loan Party, such Liens
are in favor of a Loan Party;
 
(q)    Liens existing on property at the time of its acquisition or existing on
the property of any Person that becomes a Subsidiary after the Closing Date;
provided that (i) such Lien was not created in contemplation of such acquisition
or such Person becoming a Subsidiary, (ii) such Lien does not extend to or cover
any other assets or property (other than the proceeds or products thereof);
provided that, in the case of this clause (ii), individual PPE Financing
provided by one lender or its Affiliates may be cross-collateralized to other
PPE Financing provided by such lender or its Affiliates on customary terms and
(iii) the Indebtedness secured thereby is permitted under Section 7.03(b)(vi) or
Section 7.03(b)(xvii) (and is permitted to be secured);
 
(r)    Liens not extending to any ABL Priority Collateral arising from
precautionary UCC or PPSA financing statement (or the foreign equivalent
thereof) filings regarding operating leases entered into by the Specified U.S.
Borrower or any of its Subsidiaries as lessees in the ordinary course of
business;
 
(s)    any interest or title of a lessor, sublessor, licensee, sublicensee,
licensor or sublicensor under any lease or license agreement in the ordinary
course of business permitted by this Agreement;
 
(t)    Liens not extending to any ABL Priority Collateral arising out of
conditional sale, title retention, consignment or similar arrangements for sale
of goods entered into by the Specified U.S. Borrower or any of its Subsidiaries
in the ordinary course of business permitted by this Agreement;
 
(u)    Liens not extending to any ABL Priority Collateral encumbering reasonable
customary initial deposits and margin deposits and similar Liens attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business and not for speculative purposes;
 
(v)    Permitted Encumbrances;
 
(w)    other Liens securing Indebtedness and other obligations outstanding in an
aggregate principal amount not to exceed $37,500,000 (none of which shall be
secured by Liens on the ABL Priority Collateral);
 
(x)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02;
 
(y)    the Lien against the real property located at 1620 Mid-American
Industrial Court, Boonville, Missouri; and
 
(z)    Liens on property rented to, or leased by, any Subsidiary pursuant to a
sale-leaseback

 

--------------------------------------------------------------------------------

 

transaction permitted under Section 7.05(f).
 
7.02    Investments. Make or hold any Investments, except:
 
(a)    Investments held by the Specified U.S. Borrower or such Subsidiary in
Cash Equivalents;
 
(b)    loans or advances to officers, directors or employees of the Specified
U.S. Borrower and its Subsidiaries in an aggregate amount not to exceed
$5,000,000 at any time outstanding;
 
(c)    Investments (i) by the Specified U.S. Borrower or any of its Subsidiaries
in any U.S. Loan Party (including any new Subsidiary which becomes a U.S. Loan
Party), (ii) by any Canadian Loan Party (x) in any other Canadian Loan Party and
(y) in any Foreign Subsidiary that is a Subsidiary but not a Loan Party in an
amount not to exceed $5,000,000 at any time outstanding (or, if Excess
Availability at the time any such Investment is made and after giving effect
thereto would be 15% or more of the Total Borrowing Base, additional amounts but
not to exceed $25,000,000 in the aggregate at anytime outstanding), (iii) by any
Subsidiary that is not a Loan Party in any other Subsidiary, (iv)  by the
Specified U.S. Borrower or any Subsidiary that is a Loan Party in any Subsidiary
that is not a U.S. Loan Party in an aggregate amount not to exceed $5,000,000 at
any time outstanding or, if Excess Availability at the time any such Investment
is made and after giving effect thereto would be 15% or more of the Total
Borrowing Base, additional amounts not to exceed $25,000,000 in the aggregate at
any time outstanding) and (v) by the Specified U.S. Borrower or any Subsidiary
in any Foreign Subsidiary consisting of (A) the contribution of Equity Interests
of any other Foreign Subsidiary held directly by the Specified U.S. Borrower or
such Subsidiary in exchange for Indebtedness, Equity Interests or a combination
thereof of the Foreign Subsidiary to which such contribution is made, provided
that if such Equity Interests are of a Canadian Loan Party, such contribution is
to a Canadian Loan Party; or (B) the exchange of Equity Interests in any Foreign
Subsidiary for Indebtedness of such Foreign Subsidiary;
 
(d)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors;
 
(e)    to the extent constituting Investments, transactions expressly permitted
under Sections 7.01, 7.03(b)(iii), (iv) or (v) (other than subclause (C)(2)
thereof), 7.04, 7.05 (other than clauses (b), (d), (g), (h), (l) and (o)
thereof) and 7.06;
 
(f)    Investments existing on the Effective Date and set forth on Schedule 7.02
and any modification, replacement, renewal or extension thereof; provided that
the amount of the original Investment is not increased except as otherwise
permitted by this Section 7.02;
 
(g)    Investments in Swap Contracts permitted under Section 7.03;
 
(h)    the purchase or other acquisition of all or substantially all of the
property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or at least 80% of
the Equity Interests in a Person that, upon the consummation thereof, will be
owned directly by the Specified U.S. Borrower or one or more of its wholly owned
Subsidiaries (including, without limitation, as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.02(h) (each, a “Permitted
Acquisition”):
 
(i)    each applicable Loan Party and any such newly created or acquired
Subsidiary shall comply with the applicable requirements of Section 6.12;
 
(ii)    the board of directors of such acquired Person or its selling equity
holders in existence at the time such purchase or acquisition is commenced shall
have approved such purchase or other acquisition;

 

--------------------------------------------------------------------------------

 

 
(iii)    immediately before and immediately after giving effect to any such
purchase or other acquisition, (A) no Default shall have occurred and be
continuing and the Specified U.S. Borrower shall be in pro forma compliance with
the covenant set forth in Section 7.11 (whether or not such covenant is
otherwise applicable under this Agreement at such time) and (B) on a pro forma
basis, the Excess Availability (net of adjustments for payments not made in the
ordinary course of business) as of the date of such transaction and after giving
effect thereto shall be at least 20% of the Total Borrowing Base (it being
agreed that unless the Collateral Agents shall otherwise agree in their sole
discretion, (1) Inventory and Accounts to be acquired in a Permitted Acquisition
shall be included in the pro forma calculation of the Total Borrowing Base for
purposes of complying with this clause (iii)(B), so long as such inclusion is
based upon the Borrowers' good faith estimate in accordance with existing
eligibility criteria for calculating the Total Borrowing Base and (2) no
Inventory or Accounts acquired in a Permitted Acquisition shall be included in
the Borrowing Base until the Collateral Agents shall have completed a field
audit and inventory appraisal in scope and with results satisfactory to the
Collateral Agents and until the Administrative Agent shall have received duly
executed Deposit Account Control Agreements, Securities Account Control
Agreements and Commodity Account Control Agreements with respect to the bank
accounts, securities accounts and commodities accounts of the acquired business
(other than Excluded Accounts));
 
(iv)    [Reserved];
 
(v)    the Specified U.S. Borrower shall have delivered to the Administrative
Agent, on behalf of the Lenders, at least one (1) Business Day prior to the date
on which any such purchase or other acquisition is to be consummated, a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that all of the
requirements set forth in this clause (h) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;
and
 
(vi)    except to the extent the purchase price therefor is paid by a Foreign
Subsidiary, the fair market value of all property acquired in Permitted
Acquisitions which is contributed to or owned by Subsidiaries that are not U.S.
Loan Parties, or do not become U.S. Loan Parties immediately after giving effect
to such acquisition, shall be deemed to be a permitted Investment only to the
extent made pursuant to Section 7.02(c)(iv);
 
(i)    Investments that the Specified U.S. Borrower has elected to be treated as
Restricted Payments pursuant to and to the extent permitted by Section 7.06;
 
(j)    Investments in the ordinary course of business consisting of
(i) endorsements for collection or deposit and (ii) customary trade arrangements
with customers consistent with past practices;
 
(k)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, customers
and suppliers arising in the ordinary course of business and upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
 
(l)    the licensing, sublicensing or contribution of IP Rights pursuant to
joint marketing arrangements in the ordinary course of business;
 
(m)    loans and advances to any direct or indirect parent entity of the
Specified U.S. Borrower in lieu of, and not in excess of the amount of (after
giving effect to any other loans, advances or Restricted Payments in respect
thereof), Restricted Payments to the extent permitted to be made to any direct
or indirect parent entity of the Specified U.S. Borrower in accordance with
Section 7.06;
 

 

--------------------------------------------------------------------------------

 

(n)    other Investments so long as immediately before and immediately after
giving effect to any such Investment, (i) no Event of Default has occurred and
is continuing, (ii) Excess Availability shall exceed 20% of the Total Borrowing
Base and (iii) the Specified U.S. Borrower shall be in compliance with the
covenant set forth in Section 7.11 (whether or not such covenant is otherwise
applicable under this Agreement at such time) and shall have delivered to the
Administrative Agent a pro forma Compliance Certificate demonstrating such
compliance; and
 
(o)    other Investments in an aggregate amount not to exceed $15,000,000 during
the term of this Agreement.
 
7.03    Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a)    in the case of the Specified U.S. Borrower:
 
(i)    the Senior Secured Notes and any Permitted Refinancings thereof;
 
(ii)    Permitted Subordinated Indebtedness; and
 
(iii)    the 2018 Senior Unsecured Notes and any Permitted Refinancings thereof;
and
 
(b)    in the case of Specified U.S. Borrower and its Subsidiaries:
 
(i)    Indebtedness of the Loan Parties under the Loan Documents;
 
(ii)    Indebtedness of the Loan Parties under the Senior Secured Notes and the
2018 Senior Unsecured Notes and any Permitted Refinancings thereof;
 
(iii)    Indebtedness outstanding on the Effective Date and listed on
Schedule 7.03(b) and any modifications, amendments, restatements, amendments and
restatements, refinancings, refundings, renewals or extensions thereof; provided
that (A) the amount of such Indebtedness is not increased at the time of such
modification, amendment, restatement, amendment and restatement, refinancing,
refunding, renewal or extension except (x) by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing or (y) as otherwise permitted
pursuant to this Section 7.03, and (B) the terms and conditions (including, if
applicable, as to collateral and subordination) of any such modified, amended,
restated, amended and restated, extending, refunding or refinancing Indebtedness
are not materially less favorable to the Loan Parties or the Lenders than the
terms and conditions of the Indebtedness being modified, amended, restated,
amended and restated, extended, refunded or refinanced;
 
(vi)    Guarantees of the Specified U.S. Borrower and its Subsidiaries in
respect of Indebtedness of the Specified U.S. Borrower or such Subsidiary
otherwise permitted under this Section 7.03(b); provided that (i) if such
Guarantee is a Guarantee of Indebtedness of a U.S. Loan Party by any Subsidiary,
such Subsidiary is a U.S. Loan Party or such Subsidiary shall have also provided
a Guarantee of the Obligations substantially on the terms set forth in the U.S.
Guaranty, (ii) if such Guarantee is a Guarantee of Indebtedness of a Canadian
Loan Party by any Subsidiary, such Subsidiary is a Loan Party or such Subsidiary
shall have also provided a Guarantee of the Canadian Obligations substantially
on the terms set forth in the Canadian Guarantee, (iii) if such Guarantee is of
Indebtedness of a Subsidiary that is not a U.S. Loan Party, such Guarantee would
be permitted as an Investment under Section 7.02 and (iv) if such Indebtedness
is subordinated to the Obligations, such Guarantee shall be also be subordinated
to the Obligations on terms no less favorable to the Lenders;
 
(v)    Indebtedness of (A) any U.S. Loan Party owing to any other Loan Party,
(B) any

 

--------------------------------------------------------------------------------

 

Canadian Loan Party owing to any other Loan Party, (C) any Subsidiary that is
not a Loan Party owing to (1) any other Subsidiary that is not a Loan Party or
(2) any direct or indirect parent entity of the Specified U.S. Borrower or a
Loan Party in respect of an Investment permitted under Section 7.02(c), (n) or
(o), and (D) any Loan Party owing to any Subsidiary which is not a Loan Party or
to any direct or indirect parent entity of such Loan Party; provided that (i)
all such Indebtedness of any Loan Party in this clause (v)(D) (other than
Indebtedness of such Loan Party owing to any direct or indirect parent of the
Specified U.S. Borrower) must be expressly subordinated to the Obligations
and/or the Canadian Obligations on the terms set forth in the Guaranties, as
applicable, and be represented by the Intercompany Note and (ii) all such
Indebtedness of any Loan Party in this clause (v)(D) owing to any direct or
indirect parent of the Specified U.S. Borrower must be expressly subordinated to
the Obligations and/or the Canadian Obligations on terms reasonably satisfactory
to the Administrative Agent;
 
(vi)    Attributable Indebtedness and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond and similar financings) to finance the purchase, repair,
replacement or improvement of fixed or capital assets within the limitations set
forth in Section 7.01(j) and any Permitted Refinancing thereof; provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $30,000,000;
 
(vii)    Indebtedness of Foreign Subsidiaries (other than Canadian Subsidiaries)
in an aggregate principal amount at any time outstanding for all such Persons
taken together not exceeding $40,000,000;
 
(viii)    Indebtedness in respect of Swap Contracts designed to hedge against
foreign exchange rates, commodities pricing risks, or interest rate risks
incurred in the ordinary course of business and not for speculative purposes;
 
(ix)    unsecured Indebtedness consisting of promissory notes issued by any Loan
Party to current or former officers, directors and employees, their respective
estates, heirs, family members, spouses or former spouses to finance the
purchase or redemption of Equity Interests of the Specified U.S. Borrower (or
any direct or indirect parent company or any Subsidiary thereof) as permitted by
Section 7.06;
 
(x)    unsecured Indebtedness incurred by the Specified U.S. Borrower or its
Subsidiaries in a Permitted Acquisition or Disposition under agreements
providing for customary adjustments of the purchase price;
 
(xi)    cash management obligations and other Indebtedness in respect of
endorsements for collection or deposit, netting services, overdraft protections
and similar arrangements in each case in connection with deposit accounts
provided that such Indebtedness is extinguished within ten Business Days after
its incurrence;
 
(xii)    unsecured Indebtedness in an aggregate principal amount not to exceed
$100,000,000 at any time outstanding; provided that such Indebtedness may be
secured by Liens permitted under Section 7.01(w) so long as such Liens do not
extend to any ABL Priority Collateral;
 
(xiii)    Permitted Specified Indebtedness of the Specified U.S. Borrower in an
aggregate principal amount not to exceed $250,000,000 at any time outstanding;
 
(xiv)    Indebtedness consisting of (A) the financing of insurance premiums,
(B) take-or-pay obligations contained in supply arrangements and (C) customary
indemnification obligations, in each case, incurred in the ordinary course of
business and not in connection with debt for money borrowed;

 

--------------------------------------------------------------------------------

 

 
(xv)    Indebtedness incurred by the Specified U.S. Borrower or any of its
Subsidiaries constituting reimbursement obligations with respect to letters of
credit or bank guarantees issued in the ordinary course of business in respect
of workers compensation, unemployment insurance and other social security
legislation, or health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance or other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims
in the ordinary course of business; provided that upon the drawing of such
letters of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;
 
(xvi)    obligations in respect of performance, surety, appeal or similar bonds
and performance and completion guarantees provided by the Specified U.S.
Borrower or any of its Subsidiaries (including those in favor of customs and
revenue Governmental Authorities arising as a matter of Law to secure payment of
customs duties in connection with the importation of goods) or obligations in
respect of letters of credit or bank guarantees related thereto, in each case in
the ordinary course of business consistent with past practice and not in
connection with debt for money borrowed; and
 
(xvii)    (A) Indebtedness of the Specified U.S. Borrower or a Subsidiary
assumed in connection with any Permitted Acquisition (and not created in
contemplation thereof) not to exceed $100,000,000 in the aggregate outstanding
at any time (of which (x) no more than $50,000,000 (taken in the aggregate with
Indebtedness under clause (B) below that matures within such period) may have a
maturity date or any mandatory principal payments prior to the date that is 181
days after the Maturity Date and (y) no more than $20,000,000 may be secured
(and Indebtedness pursuant to this clause (y) shall not be secured by any ABL
Priority Collateral or any other property besides a single asset or group of
related assets specifically identified in the documentation for such
Indebtedness) (“Permitted Acquired Debt”) and (B) Indebtedness of the Specified
U.S. Borrower owed to the seller of any property acquired in a Permitted
Acquisition on an unsecured subordinated basis (on terms (1) no less favorable
to the Lenders than the terms customary for senior subordinated debt securities
of comparable issuers issued in the capital markets at such time and placed by
nationally recognized investment banks, in each case as reasonably determined by
the Collateral Agents or (2) reasonably acceptable to the Collateral Agents) and
of which no more than $50,000,000 (taken in the aggregate with Indebtedness
under clause (A) above that matures within such period) shall have any maturity
or mandatory principal payments prior to the date that is 181 days after the
Maturity Date (“Permitted Seller Notes”).
 
7.04    Fundamental Changes. Merge, dissolve, liquidate, amalgamate, consolidate
with or into another Person, or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any other Person, except that, so
long as no Default exists or would result therefrom:
 
(a)    any Subsidiary may merge with (i) the Specified U.S. Borrower (including
a merger, the purpose of which is to reorganize the Specified U.S. Borrower into
a new jurisdiction which is a State of the United States of America), provided
that the Specified U.S. Borrower shall be the continuing or surviving Person or
the surviving Person shall expressly assume the obligations of the Specified
U.S. Borrower pursuant to documents reasonably acceptable to the Administrative
Agent, or (ii) any one or more other Subsidiaries, provided that when any U.S.
Subsidiary Guarantor is merging with another Subsidiary, the U.S. Subsidiary
Guarantor shall be the continuing or surviving Person;
 
(b)    any Canadian Subsidiary may merge or amalgamate with (i) the Canadian
Borrower (including a merger or amalgamation, the purpose of which is to
reorganize the Canadian Borrower into a new jurisdiction which is a province or
territory of Canada), provided that the Canadian Borrower shall be the
continuing or surviving Person or the surviving Person shall expressly assume
the obligations of the Canadian Borrower pursuant to documents reasonably
acceptable to the Administrative Agent, or (ii) any one or more other

 

--------------------------------------------------------------------------------

 

Subsidiaries, provided that when any Canadian Subsidiary Guarantor is merging or
amalgamating with another Subsidiary, a Guarantor shall be the continuing or
surviving Person;
 
(c)    (i)  any Subsidiary may Dispose of all or substantially all of its assets
(upon voluntary dissolution, liquidation or otherwise) to the Specified U.S.
Borrower or to another Subsidiary; provided that if the transferor in such a
transaction is a Guarantor, then the transferee must be a Loan Party or become a
Loan Party in connection with such transaction and if the transferee is not the
Specified U.S. Borrower or a U.S. Subsidiary Guarantor, such transfer must be in
the ordinary course of business consistent with past practice, and (ii) any
Subsidiary that is not a U.S. Subsidiary Guarantor may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Canadian Borrower or another Subsidiary; provided that if the transferor in such
transaction is a Canadian Loan Party, then the transferee must be a Loan Party;
 
(d)    any Subsidiary may merge or amalgamate with or Dispose of all or
substantially all of its assets to any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that if the Person
surviving such transaction shall be a Subsidiary, such Person and each of its
Subsidiaries shall have complied with the applicable requirements of
Section 6.12;
 
(e)    a merger, amalgamation, dissolution, liquidation, consolidation or
Disposition, the purpose of which is to effect a Disposition permitted pursuant
to Section 7.05 (other than clause (e) thereof); and
 
(f)    any Subsidiary may liquidate, dissolve or wind up its affairs; provided
that (i) the Specified U.S. Borrower determines in good faith that such
liquidation, dissolution or winding up is in the best interest of the Specified
U.S. Borrower and is not materially disadvantageous to the Lenders and (ii) in
connection with such liquidation, dissolution or winding up, any assets of such
Subsidiary are distributed to each owner of Equity Interests of such Subsidiary
pro rata in accordance with such owner's relative ownership interests.
 
7.05    Dispositions. (i) Make any Disposition or (ii) enter into any agreement
to make any Disposition (unless, in the case of this clause (ii), all
Obligations (other than contingent Obligations in respect of unasserted
indemnity claims) would be repaid in cash and all Commitments would terminate
substantially simultaneously with the consummation of such Disposition or such
Disposition is conditioned upon obtaining the requisite Lender consent
hereunder), except:
 
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the
Specified U.S. Borrower and its Subsidiaries;
 
(b)    Dispositions of Inventory in the ordinary course of business;
 
(c)    Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
 
(d)    Dispositions of property by any Subsidiary to the Specified U.S. Borrower
or to a Subsidiary; provided that (A) if the transferor of such property is a
U.S. Loan Party either (i) the transferee is a U.S. Loan Party or (ii) to the
extent such transaction constitutes an Investment, such transaction is permitted
under Section 7.02 and (B) if the transferor of such property is a Canadian Loan
Party either (i) the transferee is a Loan Party or (ii) to the extent such
transaction constitutes an Investment, such transaction is permitted under
Section 7.02;
 
(e)    Dispositions permitted by Sections 7.04 and 7.06;
 
(f)    Dispositions by the Specified U.S. Borrower and its Subsidiaries of
property pursuant to sale-leaseback transactions; provided that (i) the fair
market value of all property so Disposed of shall not exceed

 

--------------------------------------------------------------------------------

 

$25,000,000 from and after the Closing Date and (ii) the purchase price for such
property shall be paid to the Specified U.S. Borrower or such Subsidiary for not
less than 75% cash consideration;
 
(g)    Dispositions of cash and Cash Equivalents;
 
(h)    Dispositions of (i) defaulted Accounts of financially-troubled debtors in
connection with the collection or compromise thereof, (ii) Accounts of
Subsidiaries of the Specified U.S. Borrower that are not Loan Parties in
connection with the collection or compromise thereof and (iii) with 10 days'
prior notice to the Administrative Agent, other Accounts as to which the
applicable Loan Party or other Subsidiary has reasonable concerns as to credit
quality;
 
(i)    licensing or sublicensing of IP Rights in the ordinary course of
business;
 
(j)    leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Specified U.S. Borrower and its Subsidiaries;
 
(k)    transfers of property subject to casualty events upon receipt of the net
cash proceeds of such casualty event;
 
(l)    Dispositions by the Specified U.S. Borrower and its Subsidiaries not
otherwise permitted under this Section 7.05; provided that (i) at the time of
such Disposition, no Event of Default shall exist or would result from such
Disposition, (ii) the aggregate fair market value of all property Disposed of in
reliance on this clause (l) shall not exceed $100,000,000 since the Closing Date
(excluding any property Disposed of in a Disposition or series of related
Dispositions involving property with an aggregate fair market value of less than
$5,000,000), and (iii) the purchase price for such property shall be paid to the
Specified U.S. Borrower or such Subsidiary for not less than 75% cash
consideration;
 
(m)    Dispositions of assets set forth on Schedule 7.05;
 
(n)    voluntary terminations of Swap Contracts; and
 
(o)    the issuance or Disposition of Equity Interests of any Subsidiary,
whether in a single transaction or a series of related transactions, to the
extent constituting an Investment in a joint venture engaged in a line of
business permitted under Section 7.07; provided that the aggregate fair market
value of all such Investments and all property Disposed of in reliance on this
clause (o) shall not exceed $25,000,000 over the term of this Agreement; and
provided further that any such joint venture formed by the issuance or
Disposition of Equity Interests of any Subsidiary shall be deemed to be an
Investment or Disposition in an amount equal to the fair market value of 100% of
the Equity Interests of such Subsidiary;
 
provided, however, that any Disposition of any property pursuant to this
Section 7.05 (except pursuant to Sections 7.05(d)(A)(i), (d)(B)(i), (e), (h),
(l) and (m)), shall be for no less than the fair market value of such property
at the time of such Disposition. To the extent any Collateral is Disposed of as
expressly permitted by this Section 7.05 (other than to a Loan Party), such
Collateral shall be sold free and clear of the Liens created by the Loan
Documents, and the Administrative Agent shall be authorized to take any actions
deemed appropriate in order to effect the foregoing. To the extent any
Collateral is Disposed of as expressly permitted by this Section 7.05 by a U.S.
Loan Party to a Canadian Loan Party, as long as such Collateral shall be subject
to the Liens created by the Loan Documents securing the Canadian Obligations,
such Collateral shall be sold free and clear of the Liens securing the U.S.
Obligations.
7.06    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except:
 
(a)    each Subsidiary may make Restricted Payments to the Specified U.S.
Borrower and to Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly-owned Subsidiary, to the Specified

 

--------------------------------------------------------------------------------

 

U.S. Borrower and any Subsidiary and to each other owner of Equity Interests of
such Subsidiary based on their relative ownership interests);
 
(b)    the Specified U.S. Borrower and each Subsidiary may declare and make
dividend payments or other distributions payable solely in the Equity Interests
(other than Disqualified Equity Interests) of such Person;
 
(c)    the Specified U.S. Borrower and any Subsidiary of the Specified U.S.
Borrower may make Restricted Payments, the proceeds of which will be used to
repurchase the Equity Interests of the Specified U.S. Borrower (or its direct or
indirect parent entity) from, or to make a Restricted Payment to any direct or
indirect parent entity of the Specified U.S. Borrower to enable it to repurchase
its Equity Interests from, directors, employees or members of management of any
direct or indirect parent entity of the Specified U.S. Borrower, the Specified
U.S. Borrower or any Subsidiary (or their estate, heirs, family members, spouse
and/or former spouse), in an aggregate amount not in excess of $7,500,000 in any
calendar year plus the proceeds of any key-man life insurance maintained by any
direct or indirect parent entity of the Specified U.S. Borrower, the Specified
U.S. Borrower or any of its Subsidiaries; provided that the Specified U.S.
Borrower may carry-over and make in any subsequent calendar year or years, in
addition to the amount for such calendar year, the amount not utilized in the
prior calendar year or years up to a maximum of $15,000,000;
 
(d)    to the extent constituting Restricted Payments, the Specified U.S.
Borrower and its Subsidiaries may enter into transactions expressly permitted by
Section 7.04, 7.08, or 7.14;
 
(e)    the Specified U.S. Borrower and any Subsidiary of the Specified U.S.
Borrower may make Restricted Payments to any direct or indirect parent entity of
the Specified U.S. Borrower:
 
(i)    the proceeds of which will be used to pay the tax liability for the
relevant jurisdiction in respect of consolidated, combined, unitary or
affiliated returns for the relevant jurisdiction of any direct or indirect
parent entity of the Specified U.S. Borrower attributable to the Specified U.S.
Borrower and its Subsidiaries determined as if the Specified U.S. Borrower and
its Subsidiaries filed separately;
 
(ii)    the proceeds of which shall be used to make a Restricted Payment to any
direct or indirect parent entity of the Specified U.S. Borrower to enable it to
pay operating expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including, without limitation,
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business, in an aggregate amount not to exceed $3,000,000 in any fiscal year
plus any reasonable and customary indemnification claims made by directors or
officers of any direct or indirect parent entity of the Specified U.S. Borrower,
in each case to the extent attributable to the ownership or operations of the
Specified U.S. Borrower and its Subsidiaries;
 
(iii)    the proceeds of which shall be used to make a Restricted Payment to any
direct or indirect parent entity of the Specified U.S. Borrower to enable it to
pay its franchise taxes (to the extent not constituting taxes of the nature
described in clause (i) of this Section 7.06(e)), to the extent attributable to
the ownership or operations of the Specified U.S. Borrower and its Subsidiaries;
 
(iv)    to finance (or to make a Restricted Payment to a direct or indirect
parent entity to finance) any Investment permitted to be made pursuant to
Section 7.02; provided that (A) such Restricted Payment shall be made
concurrently with the closing of such Investment and (B) such direct or indirect
parent entity of the Specified U.S. Borrower shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to the Specified U.S. Borrower or its Subsidiaries
or (2) the merger (to the extent permitted in Section 7.04) of the Person formed
or acquired into the Specified U.S. Borrower or its Subsidiaries in order to

 

--------------------------------------------------------------------------------

 

consummate such Investment; or
 
(v)    the proceeds of which shall be used by any direct or indirect parent
entity of the Specified U.S. Borrower to pay fees and expenses (other than to
Affiliates) certified to the Administrative Agent by an Officer of the Specified
U.S. Borrower and related to any unsuccessful equity or debt offering, to the
extent that the proceeds from such equity or debt offering were intended to
directly benefit the Specified U.S. Borrower and its Subsidiaries;
 
(f)    in addition to the foregoing Restricted Payments, the Specified U.S.
Borrower may make additional Restricted Payments to holders of its Equity
Interests, so long as before and after giving effect thereto (i) no Event of
Default has occurred and is continuing, (ii) Excess Availability shall be at
least the greater of (x) $25,000,000 and (y) 20% of the Total Borrowing Base and
(iii) the Specified U.S. Borrower shall be in compliance with the covenant set
forth in Section 7.11 (whether or not such covenant is otherwise applicable
under this Agreement at such time) and shall have delivered to the
Administrative Agent a pro forma Compliance Certificate demonstrating such
compliance; provided that no proceeds from any Permitted Specified Indebtedness
shall be permitted to directly or indirectly finance any Restricted Payment
permitted under this Section 7.06(f);
 
(g)    repurchases of Equity Interests of the Specified U.S. Borrower deemed to
occur upon the non-cash exercise of stock options and warrants; and
 
(h)    so long as no Default shall have occurred and be continuing or would
result therefrom, the Specified U.S. Borrower may make Restricted Payments with
the net cash proceeds from any Permitted Equity Issuance (to the extent
constituting Specified Issuance Proceeds) received since the Closing Date or the
net cash proceeds up to $25,000,000 of Permitted Subordinated Debt received
since the Closing Date, in each case, to the extent Not Otherwise Applied
(provided that the Specified U.S. Borrower must provide the Administrative Agent
with prompt notice of the application of such proceeds following such
transaction as required by Section 6.02(k)) and to the extent such proceeds were
received within 180 days prior to the date of such Restricted Payment and held
in segregated account pending application pursuant to this clause (h).
 
7.07    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Specified
U.S. Borrower and its Subsidiaries on the Closing Date or any business
reasonably related or ancillary thereto.
 
7.08    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Specified U.S. Borrower, whether or not in the
ordinary course of business, other than (a) transactions (i) between or among
U.S. Loan Parties, (ii) between or among Canadian Loan Parties, (iii) between or
among Canadian Loan Parties and U.S. Loan Parties on terms substantially as
favorable to the U.S. Loan Parties as would be obtainable by the U.S. Loan
Parties at the time in a comparable arm's-length transaction with a Person other
than an Affiliate, (iv) between or among Canadian Loan Parties and Subsidiaries
that are not Loan Parties on terms substantially as favorable to the Canadian
Loan Parties as would be obtainable by the Canadian Loan Parties at the time in
a comparable arm's-length transaction with a Person other than an Affiliate,
(v) between or among Subsidiaries that are not Loan Parties and (vi) between or
among the Loan Parties, the Subsidiaries and/or any joint venture in which any
of them owns an interest, in each case, in the ordinary course of business,
(b) on fair and reasonable terms substantially as favorable to the applicable
Borrower or such Subsidiary as would be obtainable by the applicable Borrower or
such Subsidiary at the time in a comparable arm's-length transaction with a
Person other than an Affiliate, (c) the payment of fees, expenses and other
payments made in connection with the consummation of the Transactions,
(d) equity issuances by the Specified U.S. Borrower or any Subsidiary permitted
under Section 7.06, (e) loans and other transactions among the Specified U.S.
Borrower and its Subsidiaries to the extent permitted under Section 7.06,
Section 7.01(p), clauses (b), (c), (e), (f), (k), (l) and (m) of Section 7.02,
clauses (b)(iii), (iv), (v) and (xii) of Section 7.03, Section 7.04 or Section
7.05(d), (f) customary fees paid to any directors of the Specified U.S. Borrower
(or any direct or indirect parent company of the Specified U.S. Borrower to the
extent reasonably related to the operation of the Specified U.S. Borrower) and
reimbursement of reasonable out-of-pocket costs of the directors of the
Specified U.S. Borrower (or any direct or indirect parent

 

--------------------------------------------------------------------------------

 

company of the Specified U.S. Borrower to the extent reasonably related to the
operation of the Specified U.S. Borrower), (g) the Specified U.S. Borrower and
its Subsidiaries may enter into employment and severance arrangements with
officers and employees in the ordinary course of business, (h) the payment of
customary fees and reasonable out-of-pocket costs to, and indemnities provided
on behalf of, directors, officers, employees and consultants of the Specified
U.S. Borrower and the Subsidiaries (or any direct or indirect parent company of
the Specified U.S. Borrower) in the ordinary course of business to the extent
attributable to the ownership or operation of the Specified U.S. Borrower and
its Subsidiaries, as determined in good faith by the board of directors of the
Specified U.S. Borrower or senior management thereof, (i) transactions pursuant
to permitted agreements in existence on the Closing Date and set forth on
Schedule 7.08 or any amendment thereto to the extent such an amendment is not
adverse to the Lenders in any material respect and (j) dividends, redemptions
and repurchases permitted under Section 7.06.
 
7.09    Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability (a) of any Subsidiary of the Specified U.S. Borrower to make
Restricted Payments to the Specified U.S. Borrower or any Guarantor or to
otherwise transfer property to or invest in any Borrower or any Guarantor,
except for any agreement in effect (i) on the Closing Date and described on
Schedule 7.09 hereto, (ii) at the time any Person becomes a Subsidiary, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary, (iii) representing Indebtedness of a Subsidiary which is
not a Loan Party which is permitted by Section 7.03, or (iv) in connection with
any Disposition permitted by Section 7.05 relating solely to the assets to be
disposed of, and (b) of the Specified U.S. Borrower or any Loan Party to create,
incur, assume or suffer to exist Liens on property of such Person for the
benefit of the Lenders with respect to the Revolving Credit Facility and the
Obligations or under the Loan Documents except for (i) negative pledges and
restrictions on Liens in favor of any holder of Indebtedness permitted under
Section 7.03 but solely to the extent any negative pledge relates to the
property subject to a Lien permitted by Section 7.01 or (ii) customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions may relate to the assets subject
thereto; provided, however, that clauses (a) and (b) shall not prohibit
Contractual Obligations that (i) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture entered into in
the ordinary course of business, (ii) apply only to the property or assets
securing Indebtedness permitted to be secured by such property or assets by
Section 7.01 and Section 7.03, (iii) are customary provisions restricting
subletting or assignment of any lease governing a leasehold interest, (iv) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (v) are restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business or (vi) are restrictions or conditions imposed by Law; provided,
further, that any amendment, restatement, amendment and restatement,
modification, renewal, extension or (in the case such Contractual Obligations
are set forth in an agreement evidencing Indebtedness) refunding or refinancing
otherwise permitted hereunder of any Contractual Obligations that are permitted
by clause (a) or (b) above shall be permitted under this Section 7.09, so long
as such amendment, restatement, amendment and restatement, modification,
renewal, extension, refunding or refinancing does not further limit the ability
of any Subsidiary of the Specified U.S. Borrower to make Restricted Payments or
to otherwise transfer property to or invest in any Borrower or any Guarantor, or
further limit the ability the Specified U.S. Borrower or any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Lenders with respect to the Revolving Credit Facility and the
Obligations or under the Loan Documents, or otherwise expand the scope of such
Contractual Obligation.
 
7.10    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose.
 
7.11    Consolidated Fixed Charge Coverage Ratio. At any time when a Covenant
Trigger Event shall have occurred and be continuing, permit the Consolidated
Fixed Charge Coverage Ratio as of the end of the most recently completed
Measurement Period of the Specified U.S. Borrower for which financial statements
have been delivered by the Specified U.S. Borrower pursuant to Section 6.01 and
for each Measurement Period thereafter until such Covenant Trigger Event shall
cease to be continuing, to be less than 1.1:1.0.
 
7.12    Amendments of Organization Documents. Amend any of its Organization
Documents in a manner

 

--------------------------------------------------------------------------------

 

materially adverse to the Administrative Agent or the Lenders.
 
7.13    Accounting Changes. Make any change in the periods covered by the
Specified U.S. Borrower's fiscal year.
 
7.14    Prepayments, Etc. of Indebtedness. (a)  Prepay, redeem, purchase,
defease or otherwise satisfy prior to the date that occurs 30 days before the
scheduled maturity thereof in any manner any of the Senior Secured Notes, the
2018 Senior Unsecured Notes, Permitted Specified Indebtedness, Permitted Seller
Notes, Permitted Acquired Debt or Permitted Subordinated Indebtedness
(collectively, “Junior Financing”) or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except so long as no
Default shall have occurred and is continuing or would result therefrom (i) the
prepayment, redemption, purchase or defeasance of any such Junior Financing with
the net cash proceeds of any Specified Issuance Proceeds Not Otherwise Applied
(provided that the Specified U.S. Borrower must provide the Administrative Agent
with prompt notice of the application of such proceeds following such
transaction as required by Section 6.02(k)) to the extent that such proceeds
were received within 180 days prior to the date of such prepayment, redemption,
purchase or defeasance and held in a segregated account pending application
pursuant to this Section 7.14, (ii) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) or (iii) the
prepayment, redemption, purchase or defeasance of any such Junior Financing, so
long as immediately before and immediately after giving effect thereto (A) no
Default shall have occurred and be continuing or would result therefrom, (B)
Excess Availability shall be at least 15% of the Total Borrowing Base and (C)
the Specified U.S. Borrower would be in pro forma compliance with the covenant
set forth in Section 7.11 (whether or not the covenant in Section 7.11 is
applicable at such time), provided that in each case such payment is also
permitted under the Senior Secured Notes Indenture, or (b) amend, modify or
change in any manner materially adverse to the interests of the Administrative
Agent or the Lenders any term or condition of any Junior Financing
Documentation.
 
7.15    Equity Interests of the Specified U.S. Borrower and Subsidiaries.
 
(a)    (i) Permit the Specified U.S. Borrower or any of its Subsidiaries to own
directly or indirectly less than 100% of the Equity Interests of any of the
Domestic Subsidiaries except as a result of or in connection with a transaction
permitted by Section 7.04 or 7.05 or an Investment in any Person permitted under
Section 7.02;
 
(b)    Permit the Specified U.S. Borrower or any of its Subsidiaries to own
directly or indirectly less than 80% of the Equity Interests of any of the
Foreign Subsidiaries which are Subsidiaries except (A) to qualify directors
where required by applicable Law or to satisfy other requirements of applicable
Law with respect to the ownership of Equity Interests of Foreign Subsidiaries or
(B) as a result of or in connection with a transaction permitted by Section 7.04
and 7.05 or an Investment in any Person permitted under Section 7.02; or
 
(c)    Create, incur, assume or suffer to exist any Lien on any Equity Interests
of any Borrower (other than Liens pursuant to the Loan Documents and
non-consensual Liens arising solely by operation of law and customary
restrictions in joint venture agreements).
 
7.16    Designation of Senior Debt. Designate any Indebtedness of the Specified
U.S. Borrower or any of its Subsidiaries other than the Facilities as
“Designated Senior Debt” (or any comparable term) under, and as defined in, any
applicable Junior Financing Documentation.
 
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
 
8.01    Events of Default. Any of the following shall constitute an Event of
Default:
 
(a)    Non-Payment. Any Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within seven days after the same

 

--------------------------------------------------------------------------------

 

becomes due, any other amount payable hereunder or under any other Loan
Document; or
 
(b)    Specific Covenants. (i) Any Borrower fails to perform or observe any
term, covenant or agreement contained in any of Sections 6.03, 6.05, 6.11,
6.18(a)(iv), (v) or (vi), 6.19 or Article VII, (ii) any of the Guarantors fails
to perform or observe any term, covenant or agreement contained in Section 7 of
the Guaranties or Section 3.7 of the respective Mortgages to which it is a
party; or
 
(c)    Other Defaults. (i) Any Loan Party fails to perform or observe any term,
covenant or agreement contained in Section 6.01(f) and 6.10 on its part to be
performed or observed and such failure continues for two days; (ii) any Loan
Party fails to perform or observe any term, covenant or agreement contained in
any of Sections 6.01(a), (b), (c), (d) or (e), 6.18 (other than
Sections 6.18(a)(iv), (v), (vi) or (b)(ii)) on its part to be performed or
observed and such failure continues for five days; (iii) any Loan Party fails to
perform or observe any term, covenant or agreement contained in Section 6.07 on
its part to be performed or observed and such failure continues for 10 days; or
(iv) any Loan Party fails to perform or observe any other covenant or agreement
(not specified in Section 8.01(a) or (b), (c)(i), (c)(ii) or (c)(iii) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after notice thereof by the Administrative Agent
to the Specified U.S. Borrower; or
 
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)    Cross-Default. (i) Any Non-Excluded Party (A) fails to make any payment
(after giving effect to any applicable grace periods, cures or waivers) when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness or Guarantee (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate outstanding
principal amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, in each case with the giving of notice if required but
after giving effect to any applicable grace periods, cures or waivers, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Non-Excluded Party is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Non-Excluded Party is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by such Non-Excluded Party as a result thereof is greater than the
Threshold Amount; or
 
(f)    Proceedings under Debtor Relief Laws, Etc. Any Non-Excluded Party
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, interim receiver, monitor,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver, interim
receiver, monitor, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such

 

--------------------------------------------------------------------------------

 

proceeding; or
 
(g)    Inability to Pay Debts; Attachment. (i) Any Non-Excluded Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
45 days after its issue or levy; or
 
(h)    Judgments. There is entered against any Non-Excluded Party (i) one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments and orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
is rated at least “A” by A.M. Best Company, has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, and
(B) there is a period of 45 consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or
 
(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan,
Multiemployer Plan or a Canadian Pension Plan which has resulted or could
reasonably be expected to result in liability of the Borrowers under Title IV of
ERISA to the Pension Plan, Multiemployer Plan, Canadian Pension Plan or the PBGC
or other applicable Governmental Authority in an aggregate amount in excess of
the Threshold Amount, (ii) any Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount or (iii) a Termination Event shall occur which, in the Administrative
Agent's determination, constitutes grounds for the termination under any Law, of
any Canadian Pension Plan or for the appointment by the appropriate Governmental
Authority of a trustee for any Canadian Pension Plan, or if any Canadian Pension
Plan shall be terminated or any such trustee shall be requested or appointed, or
if any Canadian Loan Party is in default with respect to payments to a
Multiemployer Plan or Canadian Pension Plan resulting from its complete or
partial withdrawal from such Canadian Pension Plan, in each case, where the
liability of the Canadian Borrower is or could reasonably be expected to be in
an aggregate amount in excess of the Threshold Amount, or any Canadian Loan
Party fails to make a required contribution in respect of a Canadian Pension
Plan and such failure gives rise to a Lien; or
 
(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
Affiliate of a Loan Party contests in any manner the validity or enforceability
of any provision of any Loan Document; or any Loan Party denies that it has any
or further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or
 
(k)    Change of Control. There occurs any Change of Control; or
 
(l)    Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Liens permitted by Section 7.01) on the Collateral purported to be
covered thereby; or
 
(m)    Subordination. (i)  The subordination provisions of the documents
evidencing or governing any subordinated Indebtedness (the “Subordination
Provisions”) shall, in whole or in part, terminate, cease to be effective or
cease to be legally valid, binding and enforceable against any holder of the
applicable subordinated Indebtedness; or (ii) any Borrower or any other Loan
Party shall, directly or indirectly, disavow or contest in any manner (A) the
effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the

 

--------------------------------------------------------------------------------

 

L/C Issuers or (C) that all payments of principal of or premium and interest on
the applicable subordinated Indebtedness, or realized from the liquidation of
any property of any Loan Party, shall be subject to any of the Subordination
Provisions.
 
8.02    Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
 
(a)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by each Borrower;
 
(c)    require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
 
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents and applicable Law;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Specified U.S. Borrower under any Debtor
Relief Laws, the obligation of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
8.03    Application of Funds. After the occurrence and during the continuance of
an Event of Default, at the election of the Administrative Agent or the Required
Lenders (or after the Loans have become immediately due and payable and the L/C
Obligations have been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
 
(a)    With respect to amounts received from or on account of any U.S. Loan
Party, or in respect of any U.S. Collateral,
 
First, to payment of that portion of the U.S. Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the U.S. Obligations constituting fees,
indemnities and other amounts (other than principal, interest, U.S. Letter of
Credit fees and commitment fees) payable to the U.S. Lenders and the U.S. L/C
Issuers (including fees, charges and disbursements of counsel to the respective
U.S. Lenders and the U.S. L/C Issuers payable under the Loan Documents and
amounts payable under Article III (in each case, other than fees, indemnities
and other amounts, and amounts then payable under Article III, arising under
Secured Cash Management Agreements and Secured Hedge Agreements), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
Third, to payment of that portion of the U.S. Obligations constituting accrued
and unpaid U.S. Letter of Credit fees, commitment fees and interest on the U.S.
Loans, U.S. L/C Borrowings and other U.S. Obligations arising under the Loan
Documents, ratably among the U.S. Lenders and the U.S. L/C Issuers in proportion
to the respective amounts described in this clause Third payable to them;

 

--------------------------------------------------------------------------------

 

Fourth, (i) to payment of that portion of the U.S. Obligations constituting
unpaid principal of the U.S. Loans, the U.S. L/C Borrowings and Pari Passu Bank
Product Obligations and (ii) to the Administrative Agent for the account of the
U.S. L/C Issuers, to Cash Collateralize that portion of U.S. L/C Obligations
comprising the aggregate undrawn amount of U.S. Letters of Credit, ratably among
the U.S. Lenders, the U.S. L/C Issuers, the U.S. Hedge Banks and the U.S. Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;
Fifth, to the Canadian Obligations in the order set forth in Section 8.03(b);
Sixth, to payment of that portion of the U.S. Obligations then owing in respect
of Bank Products to the extent that such U.S. Obligations do not constitute Pari
Passu Bank Product Obligations; and
Last, the balance, if any, after all of the Obligations have been paid in full
in cash, to the Borrowers or as otherwise required by Law.
(b)    With respect to amounts received from or on account of any Canadian Loan
Party or in respect of any Canadian Collateral, or, after all of the U.S.
Obligations set forth in clauses first through fourth above have been paid in
full in cash in accordance with Section 8.03(a), from or on account of any U.S.
Loan Party, or in respect of any U.S. Collateral,
 
First, to payment of that portion of the Canadian Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Canadian Obligations constituting
fees, indemnities and other amounts (other than principal, interest, Canadian
Letter of Credit fees and commitment fees) payable to the Canadian Lenders and
the Canadian L/C Issuers (including fees, charges and disbursements of counsel
to the respective Canadian Lenders and the Canadian L/C Issuers arising under
the Loan Documents and amounts payable under Article III (in each case, other
than fees, indemnities and other amounts, and amounts then payable under
Article III, arising under Secured Cash Management Agreements and Secured Hedge
Agreements), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Canadian Obligations constituting
accrued and unpaid Canadian Letter of Credit fees, commitment fees and interest
on the Canadian Loans, Canadian L/C Borrowings and other Canadian Obligations
arising under the Loan Documents, ratably among the Canadian Lenders and the
Canadian L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;
Fourth, (i) to payment of that portion of the Canadian Obligations constituting
unpaid principal of the Canadian Loans, the Canadian L/C Borrowings and Pari
Passu Bank Product Obligations and (ii) the Administrative Agent for the account
of the Canadian L/C Issuers, to Cash Collateralize that portion of Canadian L/C
Obligations comprising the aggregate undrawn amount of Canadian Letters of
Credit, ratably among the Canadian Lenders, the Canadian L/C Issuers, the
Canadian Hedge Banks and the Canadian Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them;
Fifth, to payment of that portion of the Canadian Obligations then owing in
respect of Bank Products to the extent that such Canadian Obligations do not
constitute Pari Passu Bank Product Obligations; and
Last, the balance, if any, after all of the Obligations have been paid in full
in cash, to the Borrowers or as otherwise required by Law.
Subject to Section 2.03(b), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to Section 8.03(a), clause Fourth
above, and Section 8.03(b), clause Fourth above, shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all

 

--------------------------------------------------------------------------------

 

Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may reasonably request, from the applicable Cash Management Bank or Hedge Bank,
as the case may be. Each Cash Management Bank or Hedge Bank not a party to this
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.
8.04    Collection Allocation Mechanism.
 
(a)    On the CAM Exchange Date, (i) each U.S. Revolving Credit Lender shall
immediately be deemed to have acquired (and shall promptly make payment therefor
to the Administrative Agent in accordance with Section 2.04(A)(c)(ii))
participations in the U.S. Swing Line Loans in an amount equal to such U.S.
Revolving Lender's Applicable Percentage of each U.S. Swing Line Loan
outstanding on such date, (ii) each U.S. Revolving Credit Lender shall
immediately be deemed to have acquired (and shall promptly make payment therefor
to the Administrative Agent in accordance with Section 2.03) participations in
the Outstanding Amount of U.S. L/C Obligations with respect to each U.S. Letter
of Credit in an amount equal to such U.S. Revolving Credit Lender's Applicable
Percentage of the aggregate amount available to be drawn under such U.S. Letter
of Credit, (iii) each Canadian Revolving Credit Lender shall immediately be
deemed to have acquired (and shall promptly make payment therefor to the
Administrative Agent in accordance with Section 2.04(B)(c)(ii)) participations
in the Canadian Swing Line Loans in an amount equal to such Canadian Lender's
Applicable Percentage of each Canadian Swing Line Loan outstanding on such date,
(iv) each Canadian Revolving Credit Lender shall immediately be deemed to have
acquired (and shall promptly make payment therefor to the Administrative Agent
in accordance with Section 2.03) participations in the Outstanding Amount of
Canadian L/C Obligations with respect to each Canadian Letter of Credit in an
amount equal to such Canadian Revolving Credit Lender's Applicable Percentage of
the aggregate amount available to be drawn under such Canadian Letter of Credit,
(v) simultaneously with the automatic conversions pursuant to clause (vi) below,
the Lenders shall automatically and without further act (and without regard to
the provisions of Section 11.04) be deemed to have exchanged interests in the
Loans (other than the Swing Line Loans) and participations in the Swing Line
Loans and Letters of Credit, such that in lieu of the interest of each Lender in
each Loan, and L/C Obligations in which it shall participate as of such date
(including such Lender's interest in the Obligations, Guaranties and Collateral
of each Loan Party in respect of each such Loan and L/C Obligations), such
Lender shall hold an interest in every one of the Loans (other than the Swing
Line Loans) and a participation in every one of the Swing Line Loans and all of
the L/C Obligations (including the Obligations, Guaranties and Collateral of
each Loan Party in respect of each such Loan), whether or not such Lender shall
previously have participated therein, equal to such Lender's CAM Percentage
thereof and (vi) simultaneously with the deemed exchange of interests pursuant
to clause (v) above, the interest in the Loans denominated in Canadian Dollars
to be received in such deemed exchange shall be converted into Obligations
denominated in Dollars and on and after such date all amounts accruing and owed
to Lenders in respect of such Obligations shall accrue and be payable in Dollars
at the rates otherwise applicable hereunder. Each Lender and each Loan Party
hereby consents and agrees to the CAM Exchange, and each Lender agrees that the
CAM Exchange shall be binding upon its successors and assigns and any person
that acquires a participation in its interests in any Loan or any participation
in any Swing Line Loan or Letter of Credit. Each Loan Party agrees from time to
time to execute and deliver to the Administrative Agent all such promissory
notes and other instruments and documents as the Administrative Agent shall
reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Administrative Agent against delivery of any promissory
notes evidencing its interests in the Loans so executed and delivered; provided,
however, that the failure of any Loan Party to execute or deliver or of any
Lender to accept any such promissory note, instrument or document shall not
affect the validity or effectiveness of the CAM Exchange.
 
(b)    As a result of the CAM Exchange, upon and after the CAM Exchange Date,
each payment received

 

--------------------------------------------------------------------------------

 

by Administrative Agent pursuant to any Loan Document in respect of any of the
Obligations, and each distribution made by the Administrative Agent in respect
of the Obligations, shall be distributed to the Lenders pro rata in accordance
with their respective CAM Percentages. Any direct payment received by a Lender
upon or after the CAM Exchange Date, including by way of setoff, in respect of
an Obligation shall be paid over to the Administrative Agent for distribution to
the Lenders in accordance herewith.
 
(c)    The provisions of this Section 8.04 are solely an agreement among the
Lenders for the purpose of allocating risk and the Borrowers have no additional
obligations with respect thereto.
 
 
ARTICLE IX
ADMINISTRATIVE AGENT
 
9.01    Appointment and Authority.
 
(a)    Each of the Lenders and each L/C Issuer hereby irrevocably appoints Bank
of America (including with respect to the Canadian Revolving Credit Facility,
acting through Bank of America-Canada Branch) to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except for Sections 9.06 and 9.10, the provisions of this Article are
solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and neither the Borrowers nor any other Loan Parties shall have rights
as a third party beneficiary of any of such provisions.
 
(b)    Each of the Lenders (including in its capacities as a potential Hedge
Bank and a potential Cash Management Bank), each Collateral Agent and each of
the L/C Issuers hereby irrevocably appoints and authorizes the Administrative
Agent to act as the agent of such Lender, such Collateral Agent and such L/C
Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “Administrative Agent” under the Loan Documents) as
if set forth in full herein with respect thereto.
 
(c)    For the purposes of creating a solidarité active in accordance with
Article 1541 of the Civil Code of Quebec between each Secured Party, taken
individually, on the one hand, and the Administrative Agent, on the other hand,
each Loan Party and each such Secured Party acknowledges and agrees with the
Administrative Agent that such Secured Party and the Administrative Agent are
hereby conferred the legal status of solidary creditors of each such Loan Party
in respect of all Obligations owed by each such Loan Party to the Administrative
Agent and such Secured Party hereunder and under the other Loan Documents
(collectively, the “Solidary Claim”) and that, accordingly, but subject (for the
avoidance of doubt) to Articles 1542 and 1543 of the Civil Code of Québec, each
such Loan Party is irrevocably bound towards the Administrative Agent and each
Secured Party in respect of the entire Solidary Claim of the Administrative
Agent and such Secured Party. As a result of the foregoing, the parties hereto
acknowledge that the Administrative Agent and each Secured Party shall at all
times have a valid and effective right of action for the entire Solidary Claim
of the Administrative Agent and such Secured Party and the right to give full
acquittance for it. Accordingly, and without limiting the generality of the
foregoing, the Administrative Agent, as solidary creditor with each Secured
Party, shall at all times have a valid and effective right of action in respect
of the Solidary Claim and the right to give a full acquittance for same. By its
execution of the Loan Documents to which it is a party, each such Loan Party and
Secured Party not a party hereto shall also be deemed to have accepted the
stipulations hereinabove provided. The parties further agree and acknowledge
that such Liens (hypothecs) under the Collateral Documents and the other Loan
Documents shall be granted to the Administrative Agent, for its own benefit and
for the benefit of the Secured

 

--------------------------------------------------------------------------------

 

Parties, as solidary creditor as hereinabove set forth.
 
9.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
9.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
 
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
 
(b)     shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders, Required
U.S. Lenders or Required Canadian Lenders (or such other number or percentage of
the Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law; and
 
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed to not have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or an L/C Issuer.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
9.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person,

 

--------------------------------------------------------------------------------

 

and shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is reasonably satisfactory to such Lender or such L/C Issuer unless
the Administrative Agent shall have received notice to the contrary from such
Lender or such L/C Issuer prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrowers), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
 
9.06    Delegation of Duties.
 
(a)    The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one or more individual(s) or institution(s) as separate trustee(s),
co-trustee(s), collateral agent(s), collateral sub-agent(s) or collateral
co-agent(s) (any such additional individual or institution being referred to
herein as a “Supplemental Collateral Agent”) appointed by the Administrative
Agent. The Administrative Agent and any such sub-agent may perform any and all
of its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
 
(b)    In the event that the Administrative Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either the Administrative Agent or such Supplemental Collateral Agent, and
(ii) the provisions of this Article and of Section 11.04 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Collateral
Agent and all references therein to the Administrative Agent shall be deemed to
be references to the Administrative Agent and/or such Supplemental Collateral
Agent, as the context may require.
 
(c)    Should any instrument in writing from any Loan Party be required by any
Supplemental Collateral Agent so appointed by the Administrative Agent for more
fully and certainly vesting in and confirming to him or it such rights, powers,
privileges and duties, such Loan Party shall execute, acknowledge and deliver
any and all such instruments promptly upon request by the Administrative Agent.
In case any Supplemental Collateral Agent, or a successor thereto, shall die,
become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Collateral Agent.
 
9.06    Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuers and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the Specified U.S. Borrower's consent (such consent
not to be unreasonably withheld and provided that no such consent shall be
required if (x) an Event of Default shall have occurred and be continuing or (y)
the successor agent to be appointed is a Lender or an Affiliate of a Lender), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States and Canada.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders and the L/C Issuers, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrowers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties

 

--------------------------------------------------------------------------------

 

and obligations hereunder and under the other Loan Documents (except that in the
case of any Collateral held by the Administrative Agent on behalf of the Lenders
or the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed) and (b) all payments and communications
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and each L/C Issuer directly, and all determinations
provided to be made by the Administrative Agent shall instead be made by the
Required Lenders, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor's appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring Administrative Agent's resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
 
9.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
9.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Syndication Agents or Documentation Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Collateral Agent, a Lender, a Swing
Line Lender or an L/C Issuer hereunder.
 
9.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise
 
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h) and (i), 2.09 and 11.04) allowed in such judicial
proceeding; and
 
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the

 

--------------------------------------------------------------------------------

 

Administrative Agent under Sections 2.09 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.
9.10    Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuers irrevocably authorize the Administrative Agent, at its option
and in its discretion,
 
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements reasonably satisfactory to the applicable Cash Management
Bank or Hedge Bank shall have been made) and the expiration or termination of
all Letters of Credit (other than Letters of Credit as to which other
arrangements reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer shall have been made), (ii) that is sold or to be sold as
part of or in connection with any sale permitted hereunder or under any other
Loan Document, or (iii)  if approved, authorized or ratified in writing in
accordance with Section 11.01;
 
(b)    to release any Guarantor from its obligations under the Guaranties if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or becomes a joint venture permitted by and as described in Section
7.05(o); and
 
(c)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(b), (c), (d), (f), (g), (h), (j),
(k), (m), (n), (o), (q), (s), (t), (u), (v) or (w).
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under a Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrowers' expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranties, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.
9.11    Secured Cash Management Agreements and Secured Hedge Agreements. (a) No
Cash Management Bank or Hedge Bank that obtains the benefits of Section 8.03,
any Guaranty or any Collateral by virtue of the provisions hereof or of any
Guaranty or any Collateral Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents; provided
that, the Lenders agree that they will not amend, modify or waive (x) the
provisions of Section 8.03 in a manner that disproportionately and adversely
affects the Hedge Banks as a group or (y) the provisions of any Loan Document in
a manner that disproportionately renders unsecured the Hedge Banks as a group
(it being understood that a release of Liens that is applicable to all Lenders
in accordance with Section 9.10 shall not be restricted by the terms of this
proviso), in the case of each of clauses (x) and (y), without the consent of
Lenders who are, or who are Affiliates of Persons who are, Hedge Banks holding a
majority of the then outstanding Obligations under the Secured Hedge Agreements
(as measured by the Swap Termination Value thereof). Notwithstanding any other
provision of this Article IX to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other reasonably satisfactory
arrangements have been made with respect to, Obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative

 

--------------------------------------------------------------------------------

 

Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be. Upon the request of the Administrative Agent at any time, the
Hedge Banks and the Cash Management Banks shall provide to the Administrative
Agent a summary of outstanding obligations under any Cash Management Agreements
or Swap Contracts secured by a Lien on any asset of any Loan Party, as of such
date as may be reasonably requested by the Administrative Agent, showing the
aggregate amount of such obligations determined on a marked-to-market basis and
such other information reasonably requested by the Administrative Agent. At the
request of the Administrative Agent from time to time, the Hedge Banks and the
Cash Management Banks shall provide to the Administrative Agent copies of any
Cash Management Agreements or Swap Contracts pursuant to which obligations
secured by a Lien on any asset of any Loan Party have been incurred.
 
(b)    Notwithstanding anything herein to the contrary, (i) Bank Product Debt
arising in respect of any Bank Product shall not constitute “U.S. Obligations”
or “Canadian Obligations”, as the case may be, unless and until the applicable
Hedge Bank or Cash Management Bank and the Borrower Agent shall have provided
written notice to the Administrative Agent of (A) the existence of such Bank
Product, (B) the Bank Product Amount in respect thereof, and (C) the methodology
to be used by such parties in determining the Bank Product Debt owing from time
to time thereunder and (ii) Bank Product Debt arising in respect of any Bank
Product shall not constitute “U.S. Obligations” or “Canadian Obligations”, as
the case may be, to the extent that such Bank Product Debt exceeds the Bank
Product Amount designated in respect of such Bank Product in accordance with
this Section 9.11(b). The Bank Product Amount with respect to any Bank Product
may be changed from time to time upon written notice to the Administrative Agent
by the applicable Secured Party and the Borrower Agent, provided that the effect
of such change shall be subject to the definition of Pari Passu Bank Product
Obligations.
(c)    Upon each designation of a Bank Product Amount pursuant to Section
9.11(b), and without duplication, the Collateral Agents shall establish a Bank
Product Reserve for the full amount of such Bank Product Amount pursuant to the
definition of “Availability Reserve” herein.
 
ARTICLE X
[RESERVED]
 
ARTICLE XI
MISCELLANEOUS
 
11.01    Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the applicable Borrower or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:
 
(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender, it being understood that amendments, waivers, consents or other
modifications of conditions precedent, covenants, Defaults or Events of Default
or of mandatory reductions in the Commitments shall not be deemed to constitute
an increase in any Commitment;
 
(b)    increase the aggregate Commitments under the Revolving Credit Facility to
an amount greater than $400,000,000 without the consent of each Collateral
Agent;
 
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under such other Loan Document without the written
consent of each Lender entitled to such payment;
 
(d)    reduce the principal amount of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso
to this Section 11.01) any fees or other amounts

 

--------------------------------------------------------------------------------

 

payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to such amount; provided, however, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrowers to pay interest or Letter of
Credit Fees at the Default Rate;
 
(e)    change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender adversely
affected thereby;
 
(f)    change any provision of this Section 11.01 or the definition of “Required
Lenders”, “Required U.S. Lenders”, “Required Canadian Lenders”, “Supermajority
Lenders” or the “Required Initial Lenders” without the written consent of each
Lender;
 
(g)    release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender
(unless all Obligations (other than contingent Obligations in respect of
unasserted indemnity claims) have been paid in full in cash and the Commitments
terminated);
 
(h)    release all or substantially all of the value of the Guaranties, without
the written consent of each Lender, it being understood that the release of any
Subsidiary from a Guaranty is permitted pursuant to Section 9.10 (in which case
such release may be made by the Administrative Agent acting alone);
 
(i)    amend, modify or waive any provision of this Agreement, in each case
governing the rights of the Lenders under any Facility, without the written
consent of Lenders holding a majority in interest of the obligations under such
Facility, if such amendment, modification or waiver, or such provision, by its
express terms applies only to such Facility (or only to the Lenders thereunder)
and if such amendment, modification or waiver adversely affects the Lenders
under such Facility;
 
(j)    increase the advance rates set forth in the definition of the terms “U.S.
Borrowing Base” or “Canadian Borrowing Base” without the written consent of each
Collateral Agent;
 
(k)    change or otherwise modify the eligibility criteria, eligible asset
classes, reserves, sublimits in respect of any Borrowing Base, or add new asset
categories to any Borrowing Base, or otherwise cause any Borrowing Base to be
increased, in each case without the written consent of the Supermajority
Lenders; provided that this clause (k) shall not limit the discretion of the
Collateral Agents to change, establish or eliminate any reserves, to add assets
acquired in a Permitted Acquisition to any Borrowing Base or to otherwise
exercise their discretion or Credit Judgment in respect of any determination
expressly provided hereunder to be made by the Collateral Agents in their
discretion or Credit Judgment, all to the extent otherwise set forth herein; or
 
(l)    amend, modify or change the provisions of Section 8.04 or the definition
of “CAM Percentage” without the written consent of each Lender.
 
and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the applicable Swing Line Lender in addition to the Lenders
required above, affect the rights or duties of such Swing Line Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) any Fee Letters may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(v) any condition set forth in Section 4.01 (other than Section 4.01(b)(ii))
and, in the case of the initial Credit Extension, Section 4.02, and the
provisions of Section 7.08 (solely to the extent that any such amendment or
waiver relates principally to transfer pricing of the Specified U.S. Borrower
and its Subsidiaries), may be amended or waived by the

 

--------------------------------------------------------------------------------

 

written consent of only the Collateral Agents and the Loan Parties; and (vi)
Schedule 2.01 may be modified from time to time and technical and conforming
modifications to the Loan Documents may be made to the extent necessary to
effectuate any Commitment Increase or Incremental Amendment pursuant to
Section 2.16, in each case with the prior written consent of the Administrative
Agent, each applicable L/C Issuer, each applicable Swing Line Lender, the Loan
Parties and each Lender or Eligible Assignee participating in such Commitment
Increase pursuant to documentation satisfactory to the Administrative Agent
without the consent of any other Lender. Notwithstanding anything to the
contrary herein, no Defaulting Lender or Affiliated Lender shall have any right
to approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended without the
consent of such Lender.
If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).
Subject to the restrictions set forth in the foregoing subparagraphs 11.01(a) to
(l), but notwithstanding anything else to the contrary contained in this
Section 11.01, (a) with respect to any provision contained in this Agreement
relating to any Facility, the Administrative Agent, the Borrowers and a majority
in interest of the Lenders under such Facility shall be permitted to amend such
provision, without the consent of any other Lender, solely to the extent
reasonably necessary or advisable to (i) comply with applicable Law relating to
such Facility or (ii) better implement the intentions of this Agreement with
respect to such Facility, and, in the case of any amendment made pursuant to
this clause (ii), solely to the extent that such amendment does not impair the
rights, obligations or interests of any other Lender under this Agreement in any
material respect and (b) at any time on or before the date that is sixty
(60) days after the Effective Date, the Administrative Agent and the Borrowers
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrowers shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.
11.02    Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
 
(i)    if to the Borrowers, the Borrower Agent, the Administrative Agent, the
Collateral Agents, the L/C Issuers or the Swing Line Lenders, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.02; and
 
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.
 
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
Each Loan Party located outside of the U.S. hereby irrevocably appoints the
Borrower Agent as its agent to receive on behalf of such Loan Party and its
property service of copies of the summons and complaint and any other process
which may be served in any such action or proceeding. Such service may be made
by mailing or delivering a copy of

 

--------------------------------------------------------------------------------

 

such process to such Loan Party in care of the Borrower Agent at the Borrower
Agent's address specified in this Agreement, and such Loan Party hereby
irrevocably authorizes and directs the Borrower Agent to accept such service on
its behalf. As an alternative method of service, each Loan Party also
irrevocably consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to such Loan Party at its
address specified in this Agreement.
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or the Bookrunners or any of their Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrowers
or any other Loan Parties, any Lender, any L/C Issuer or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrowers' or the Administrative
Agent's or any Bookrunner's transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to any Borrower, any other Loan Party, any
Lender, any L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(d)    Change of Address, Etc. Each Borrower, the Administrative Agent, each L/C
Issuer and each Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower Agent, the Administrative Agent, the applicable L/C Issuer and the
applicable Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender's compliance procedures and applicable Law, including
United States federal and state

 

--------------------------------------------------------------------------------

 

securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrowers or
their securities for purposes of United States federal or state securities Laws.
 
(e)    Reliance by the Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of a Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Each Borrower shall indemnify the Administrative Agent,
each L/C Issuer, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of a Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
 
(f)    No Waiver; Cumulative Remedies. No failure by any Lender, any L/C Issuer
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or any Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
11/-4    Expenses; Indemnity; Damage Waiver.
 
(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Bookrunners, Administrative
Agent, each Collateral Agent and each of their respective Affiliates (including
the reasonable and documented fees, out-of-pocket charges and disbursements of
one firm of counsel for the Administrative Agent, the Collateral Agents and the
Bookrunners, taken as a whole (and, in the case of the preparation and
negotiation of this Agreement, one firm of counsel for each of the Collateral
Agents), of one firm of local counsel retained by the Administrative Agent in
each relevant local jurisdiction and of one firm of special counsel retained by
the Administrative Agent for each relevant specialty), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by each L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all documented out-of-pocket

 

--------------------------------------------------------------------------------

 

expenses incurred by the Administrative Agent, any Collateral Agent, any Lender
or any L/C Issuer (including the fees, charges and disbursements of any counsel
for the Administrative Agent, any Collateral Agent, any Lender or any L/C
Issuer) in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made or Letters of
Credit issued hereunder, including all such documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Without limitation of the forgoing, promptly
following demand therefor (subject to applicable Law), the Borrowers shall pay
(a) all fees and expenses of the Administrative Agent, the Collateral Agents and
the Lenders required pursuant to this Section 11.04(a), the Commitment Letter or
any Fee Letter, and (b) all fees and expenses of the Administrative Agent, the
Collateral Agents and the Lenders in their respective capacities as agents
and/or lenders under the Existing Credit Agreement and owing from the Specified
U.S. Borrower or any of its Subsidiaries pursuant to the Existing Credit
Agreement, in each case, that are accrued and unpaid as of the date hereof.
 
(b)    Indemnification by the Borrowers. The Borrowers shall jointly and
severally indemnify the Administrative Agent (and any sub-agent thereof), each
Collateral Agent, each Lender and each L/C Issuer, and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and reasonably related expenses (including the reasonable
and documented fees, out-of-pocket charges and disbursements of any counsel for
any Indemnitee) incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by any Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party or any such Borrower's or such
Loan Party's directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by any Borrower or any other Loan Party against an
Indemnitee for breach of such Indemnitee's obligations hereunder or under any
other Loan Document, if such Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.
 
(c)    Reimbursement by Lenders. To the extent that any Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).
 
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Borrower shall assert, and each Borrower hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with,

 

--------------------------------------------------------------------------------

 

or as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.
 
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
 
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and any Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
 
11.05    Payments Set Aside. To the extent that any payment by or on behalf of a
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Overnight Rate from time to time in effect. The obligations of the Lenders and
the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
11.06    Successors and Assigns.
 
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any other Loan Parties may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
each L/C Issuer and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:
 
(i)    Minimum Amounts.
 
(A)in the case of an assignment of the entire remaining amount of the assigning
Lender's

 

--------------------------------------------------------------------------------

 

Commitment under any Facility and the Loans at the time owing to it under such
Facility or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and
 
(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
applicable Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met;
 
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to any Swing Line
Lender's rights and obligations in respect of the applicable Swing Line Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;
 
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
(A)    the consent of the applicable Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;
 
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender;
 
(C)    the consent of the applicable L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
 
(D)the consent of the applicable Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility.
 
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
 
(v)    No Assignment to Borrower. No such assignment shall be made to a Borrower
or any Borrower's Affiliates or Subsidiaries. Notwithstanding the foregoing,
assignments to Affiliates of the Specified U.S. Borrower (other than any
Subsidiaries of the Specified U.S. Borrower) shall be permitted, provided that
(a) no such assignee shall have any right to approve or disapprove any
amendment, waiver or consent hereunder

 

--------------------------------------------------------------------------------

 

or the other Loan Documents, except that the Commitment of such assignee may not
be increased or extended without the consent of such assignee and (b) such
assignee agrees in writing not to exercise any of the rights afforded to a
Lender pursuant to Section 11.01, except solely to the extent relating to a
Lender's right to consent to extensions or increases in the Commitment of such
Lender pursuant to Section 11.01(a) (any such assignee being referred to herein
as an “Affiliated Lender”).
 
(vi)    No Assignment to Natural Persons or Defaulting Lenders. No such
assignment shall be made to (A) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (A) or (B) a
natural person.
 
(vii)    Defaulting Lenders. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Agent and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage;
provided that notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender's rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the applicable Borrower (at its expense) shall execute
and deliver a Note to the assignee Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent's Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations and stated interest
thereon owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers and any Lender (solely to the extent of the provisions related to such
Lender), at any reasonable time and from time to time upon reasonable prior
notice.
 
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or any Borrower or any Borrower's Affiliates
or Subsidiaries or any Defaulting Lender) (each, a “Participant”) in all or a
portion of such Lender's rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including

 

--------------------------------------------------------------------------------

 

such Lender's participations in L/C Obligations and/or Swing Line Loans) owing
to it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant.
Subject to subsection (e) of this Section, each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 11.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender having sold a participation in any of its
obligations under this Agreement, acting solely for this purpose as an agent of
the Borrowers, shall establish and maintain at its address referred to in
Section 11.02 (or at such other address as such Lender shall notify the
Borrowers) a record of ownership, in which such Lender shall register by book
entry (A) the name and address of each such participant (and each change
thereto, whether by assignment or otherwise) and (B) the rights, interests or
obligations of each such participant in any obligation under this Agreement, in
any Commitment and in any right to receive any payment hereunder.
 
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the applicable Borrower gives its prior written
consent to such entitlement in connection with the sale of the participation to
such Participant. A Participant shall not be entitled to the benefits of
Section 3.01 unless the applicable Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of such
Borrower, to comply with Section 3.01(e) as though it were a Lender.
 
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America (and/or Bank of
America-Canada Branch, as applicable) may, (i) upon 30 days' notice to the
Borrowers and the Lenders, resign as U.S. L/C Issuer and Canadian L/C Issuer
and/or (ii) upon 30 days' notice to the Borrowers, resign as U.S. Swing Line
Lender and Canadian Swing Line Lender. In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrower Agent shall be entitled to appoint
from among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower Agent to appoint any such
successor shall affect the resignation of Bank of America (and/or Bank of
America-Canada Branch, as applicable) as L/C Issuer or Swing Line Lender, as the
case may be. If Bank of America (and/or Bank of America-Canada Branch, as
applicable) resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans, Canadian Base Rate Loans or Canadian Prime Rate
Loans, as applicable, or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(b)). If Bank of America (and/or Bank of America-Canada
Branch, as applicable) resigns as Swing Line Lender, it shall retain all the
rights of a Swing Line Lender provided for hereunder with respect to Swing Line
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans, Canadian
Base Rate Loans or Canadian Prime Rate Loans, as applicable, or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04. Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as

 

--------------------------------------------------------------------------------

 

the case may be, and (b) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America (and/or Bank of
America-Canada Branch, as applicable) with respect to such Letters of Credit.
 
11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Collateral Agents, the Lenders and the L/C Issuers
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to its Affiliates and to its Affiliates' partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential) in connection with the transactions contemplated hereby or
otherwise with the consent of the Borrower Agent, (c) to the extent requested by
any regulatory authority purporting to have jurisdiction over it (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (d) to the extent required by Laws or regulations or by any
subpoena or similar legal process (provided that, to the extent permitted
thereby and practicable, prompt written notice of such disclosure will be
provided to the Specified U.S. Borrower), (e) to any other party hereto, (f) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (g) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement,
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations or (iii) any
of its Affiliates that is an actual or prospective provider of cash management
services to any Borrower or any Borrower's Subsidiaries (including with respect
to treasury, depository, overdraft, credit and debit card, electronic funds
transfer and other cash management arrangements), (h) with the consent of the
applicable Borrower or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Collateral Agent, any Lender, any L/C
Issuer or any of their respective Affiliates on a nonconfidential basis from a
source other than a Borrower or a Person known by the Administrative Agent, such
Collateral Agent, such Lender, such L/C Issuer or any of their respective
Affiliates to be bound by a confidentiality agreement with a Borrower. In
addition, the Administrative Agent, each Collateral Agent, each Bookrunner and
each Lender may disclose the existence of this Agreement and the information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers in connection with the administration
and management of this Agreement and the other Loan Documents.
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Collateral Agent,
any Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by
any Loan Party or any Subsidiary thereof (other than as a result of a breach of
this Section 11.07). Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
Each of the Administrative Agent, the Collateral Agents, the Lenders and the L/C
Issuers acknowledges that (a) the Information may include material non-public
information concerning the Borrowers or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States federal and state
securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional

 

--------------------------------------------------------------------------------

 

or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of any Borrower or any other Loan
Party against any and all of the obligations of such Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or such L/C Issuer, irrespective of whether or not such Lender or
such L/C Issuer shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower or such Loan Party
may be contingent or unmatured or are owed to a branch or office of such Lender
or such L/C Issuer different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the applicable Borrower and the Administrative Agent promptly
after any such setoff and application, provided that the failure to give such
notice shall not affect the validity of such setoff and application. No Lender
shall set off against any Dominion Account without the prior consent of
Administrative Agent. In the event that any Defaulting Lender shall exercise any
such right of setoff, (x) all amounts so set off shall be paid over immediately
to the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff.
 
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the applicable Borrowers. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder. Without limiting
the generality of the foregoing, if any provision of any of the Loan Documents
would obligate Canadian Loan Parties to make any payment of interest with
respect to the Canadian Obligations in an amount or calculated at a rate which
would be prohibited by applicable Law or would result in the receipt of interest
with respect to the Canadian Obligations at a criminal rate (as such terms are
construed under the Criminal Code (Canada)), then notwithstanding such
provision, such amount or rates shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
applicable recipient of interest with respect to the Canadian Obligations at a
criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (i) first, by reducing the amount or rates of interest required to be
paid to the applicable recipient under the Loan Documents; and (ii) thereafter,
by reducing any fees, commissions, premiums and other amounts required to be
paid to the applicable recipient which would constitute interest with respect to
the Canadian Obligations for purposes of Section 347 of the Criminal Code
(Canada). Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if the applicable recipient shall have
received an amount in excess of the maximum permitted by that section of the
Criminal Code (Canada), then Canadian Loan Parties shall be entitled, by notice
in writing to the Administrative Agent, to obtain reimbursement from the
applicable recipient in an amount equal to such excess, and pending such
reimbursement, such amount shall be deemed to be an amount payable by the
applicable recipient to the applicable Canadian Loan Party. Any amount or rate
of interest with respect to the Canadian Obligations referred to in this
Section 11.09 shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that any Canadian Revolving Credit Loans to the Canadian Borrower
remain outstanding on the assumption that any charges, fees or expenses that
fall within the meaning of “interest” (as defined in the Criminal Code (Canada))
shall, if they relate to a specific period of time, be prorated over that period
of time and otherwise be prorated over the period from the Closing Date to the
date of payment in full of the Canadian Obligations, and, in the event of a
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by the Administrative Agent shall be conclusive, absent manifest
error, for the purposes of such determination.
 

 

--------------------------------------------------------------------------------

 

11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, together with the provisions of the Commitment Letter that are
stated to survive the execution hereof and the Fee Letters, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy or in “pdf” or similar format by electronic
mail shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder (other
than contingent Obligations in respect of unasserted indemnity claims) shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
11.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or determines that it has become unlawful to provide or maintain
Eurodollar Rate Loans or BA Rate Loans, or if a Borrower is required to
indemnify or pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender or if any other circumstance exists hereunder that
gives a Borrower the right to replace a Lender as a party hereto, then the
applicable Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
 
(a)    such Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
 
(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or such
Borrower (in the case of all other amounts);
 
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)    such assignment does not conflict with applicable Laws.
 

 

--------------------------------------------------------------------------------

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling a Borrower to require such assignment and delegation
cease to apply. In connection with any replacement under this Section 11.13, if
any non-consenting Lender or Defaulting Lender does not execute and deliver to
the Administrative Agent a duly executed Assignment and Assumption reflecting
such replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
non-consenting Lender or Defaulting Lender, then such non-consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the non-consenting Lender or
Defaulting Lender.
11.14    Governing Law; Jurisdiction; Etc.
 
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)    SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING WILL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT;
PROVIDED THAT NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION. EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
 
(c)    WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
(e)    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE

 

--------------------------------------------------------------------------------

 

EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates' understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Bookrunners are arm's-length commercial transactions between the Borrowers,
the other Loan Parties and their respective Affiliates, on the one hand, and the
Administrative Agent and the Bookrunners on the other hand, (B) each Borrower
and each other Loan Party has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) each Borrower
and each other Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent and each Bookrunner
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for any Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, nor any Bookrunner, has any obligation to any Borrower,
any other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Bookrunners and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrowers,
the other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor any Bookrunner has any obligation to disclose any of
such interests to any Borrower, any other Loan Party or any of their respective
Affiliates. To the fullest extent permitted by law, each Borrower and each other
Loan Party hereby waives and releases any claims that it may have against the
Administrative Agent and the Bookrunners with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
11.18    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act. Each Borrower shall, promptly following a request by
the Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.
 
11.19    Judgment Currency. If for the purpose of obtaining judgment in any
court it is necessary to convert an amount due hereunder in the currency in
which it is due (the “Original Currency”) into another currency (the “Second
Currency”), the rate of exchange applied shall be that at which, in accordance
with normal banking procedures, the Administrative Agent could purchase in the
New York foreign exchange market, the Original Currency with the Second Currency
on the date two (2) Business Days preceding that on which judgment is given.
Each Loan Party agrees that its obligation in respect of any Original Currency
due from it hereunder shall, notwithstanding any judgment or payment

 

--------------------------------------------------------------------------------

 

in such other currency, be discharged only to the extent that, on the Business
Day following the date the Administrative Agent receives payment of any sum so
adjudged to be due hereunder in the Second Currency, the Administrative Agent
may, in accordance with normal banking procedures, purchase, in the New York
foreign exchange market, the Original Currency with the amount of the Second
Currency so paid; and if the amount of the Original Currency so purchased or
could have been so purchased is less than the amount originally due in the
Original Currency, each Loan Party agrees as a separate obligation and
notwithstanding any such payment or judgment to indemnify the Administrative
Agent and the Appropriate Lenders against such loss. The term “rate of exchange”
in this Section 11.19 means the spot rate at which the Administrative Agent, in
accordance with normal practices, is able on the relevant date to purchase the
Original Currency with the Second Currency, and includes any premium and costs
of exchange payable in connection with such purchase.
 
11.20    Language. The parties have requested that this Agreement and the other
documents contemplated hereby or relating hereto be drawn up in the English
language. Les parties ont requis que cette convention ainsi que tous les
documents qui y sont envisagés ou qui s'y rapportent soient rédigés en langue
anglaise.
 
11.21    Intercreditor Agreement. Reference is made to the Lien Subordination
and Intercreditor Agreement dated as of December 17, 2009, among Bank of
America, as collateral agent thereunder for the Revolving Facility Secured
Parties referred to therein; U.S. Bank National Association, as Trustee and as
Noteholder Collateral Agent; Nortek, Inc.; and the other subsidiaries of Nortek,
Inc. named therein. Each Lender hereunder (a) consents to the subordination of
Liens provided for in the Intercreditor Agreement, (b) agrees that it will be
bound by and will take no actions contrary to the provisions of the
Intercreditor Agreement and (c) authorizes and instructs the Administrative
Agent, to enter into the Intercreditor Agreement as the “collateral agent”
thereunder on behalf of such Lender. The foregoing provisions are intended as an
inducement to the Lenders under the Credit Agreement to extend credit and such
Lenders are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.
 
11.22    Amendment and Restatement. It is the intent of the parties hereto that
this Agreement not constitute a novation of the obligations and liabilities
existing under the Existing Credit Agreement or evidence repayment of any such
obligations and liabilities and that this Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the obligations of the
Borrowers and the other Loan Parties outstanding thereunder.
 
[Remainder of Page Intentionally Blank]
 

 

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
NORTEK, INC., as the Specified U.S. Borrower
 
 
 
By:    /s/ Edward J. Cooney
Name:    Edward J. Cooney
Title:    Vice President and Treasurer
 
VENTROL AIR HANDLING SYSTEMS INC.,
as the Canadian Borrower
 
 
 
By:    /s/ Edward J. Cooney
Name:    Edward J. Cooney
Title:    Vice President and Treasurer

 

--------------------------------------------------------------------------------

 

 
AIGIS MECHTRONICS, INC.
BROAN-MEXICO HOLDINGS, INC.
BROAN-NUTONE LLC
BROAN-NUTONE STORAGE SOLUTIONS LP
CES GROUP, LLC
CES INTERNATIONAL LTD.
CLPK, LLC
ELAN HOME SYSTEMS, L.L.C.
GATES THAT OPEN, LLC
GEFEN, LLC
GOVERNAIR LLC
HUNTAIR, INC.
HUNTAIR MIDDLE EAST HOLDINGS, INC.
INTERNATIONAL ELECTRONICS, LLC
LINEAR LLC
LITE TOUCH, INC.
MAGENTA RESEARCH LTD.
MAMMOTH, INC.
NILES AUDIO CORPORATION
NORDYNE LLC
NORDYNE INTERNATIONAL, INC.
NORTEK INTERNATIONAL, INC.
NUTONE LLC
OMNIMOUNT SYSTEMS, INC.
OPERATOR SPECIALTY COMPANY, INC.
PACIFIC ZEPHYR RANGE HOOD INC.
PANAMAX LLC
RANGAIRE GP, INC.
RANGAIRE LP, INC.
SECURE WIRELESS, INC.
SKYCAM, LLC
SPEAKERCRAFT, LLC
TEMTROL, LLC
THE AVC GROUP, LLC
XANTECH LLC
ZEPHYR VENTILATION, LLC, as Borrowers
 
By:    /s/ Edward J. Cooney
Name:    Edward J. Cooney
Title:    Vice President & Treasurer
 
(of entity listed or as an officer of the
managing member, sole member or general partner)

 

--------------------------------------------------------------------------------

 

 
BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT
 
 
 
By:    /s/ Robert Anchundia
Name:    Robert Anchundia
Title:    Vice President
 

 

--------------------------------------------------------------------------------

 

 
BANK OF AMERICA, N.A., AS A U.S. REVOLVING CREDIT LENDER, U.S. L/C ISSUER AND
U.S. SWING LINE LENDER
 
 
 
By:    /s/ Robert Anchundia
Name:    Robert Anchundia
Title:    Vice President
 

 

--------------------------------------------------------------------------------

 

 
BANK OF AMERICA, N.A. (ACTING THROUGH ITS CANADA BRANCH), AS A CANADIAN
REVOLVING CREDIT LENDER, CANADIAN L/C ISSUER AND CANADIAN SWING LINE LENDER
 
 
By:    /s/ Medina Sales de Andrade
Name:    Medina Sales de Andrade
Title:    Vice President
 
 

 

--------------------------------------------------------------------------------

 

 
WELLS FARGO CAPITAL FINANCE, LLC,
as a U.S. Revolving Credit Lender
 
 
 
By:    /s/ Sanat Amladi
Name:    Sanat Amladi
Title:    Vice President
 
 
WELLS FARGO FOOTHILL CANADA, ULC,
as a Canadian Revolving Credit Lender
 
 
By:    /s/ Sanat Amladi
Name:    Sanat Amladi
Title:    Vice President
 

 

--------------------------------------------------------------------------------

 

 
GENERAL ELECTRIC CAPITAL CORPORATION,
as a Collateral Agent, a U.S. Revolving Credit Lender
and a Canadian Revolving Credit Lender
 
 
By:    /s/ Philip Carfora
Name:    Philip Carfora
Title:    Duly Authorized Signatory
 
 

 

--------------------------------------------------------------------------------

 

 
UBS LOAN FINANCE LLC,
as a U.S. Revolving Credit Lender and a Canadian
Revolving Credit Lender
 
 
 
By:    /s/ Irja R. Otsa
Name:    Irja R. Otsa
Title:    Associate Director
 
 
By:    /s/ Mary E. Evans
Name:    Mary E. Evans
Title:    Associate Director
 
 

 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
as a U.S. Revolving Credit Lender
 
 
 
By:    /s/ Lynn Gosselin
Name:    Lynn Gosselin
Title:    Vice President
 
U.S. BANK NATIONAL ASSOCIATION, CANADA
BRANCH as a Canadian Revolving Credit Lender
 
 
By:    /s/ Joseph Rauhala
Name:    Joseph Rauhala
Title:    Principal Officer
 
 

 

--------------------------------------------------------------------------------

 

 
 
PNC BANK, NATIONAL ASSOCIATION,
as a U.S. Revolving Credit Lender
 
 
 
By:    /s/ David Weaver
Name:    David Weaver
Title:    Vice President
 

 

--------------------------------------------------------------------------------

 

SIEMENS FINANCIAL SERVICES,
as a U.S. Revolving Credit Lender and a Canadian
Revolving Credit Lender
 
 
 
By:    /s/ John Finore
Name:    John Finore
Title:    Vice President
 
 
By:    /s/ Daniel Olivencin
Name:    Daniel Olivencin
Title:    VP Lending Ops.
 

 

--------------------------------------------------------------------------------

 

TD BANK, N.A.
as a U.S. Revolving Credit Lender
 
 
 
By:    /s/ Albert J. Forzano
Name:    Albert J. Forzano
Title:    Vice President
 
TORONTO-DOMINION BANK,
as a Canadian Revolving Credit Lender
 
 
By:    /s/ David Carson
Name:    David Carson
Title:    Vice President
 
By:    /s/ Darcy Mack
Name:    Darcy Mack
Title:    Vice President
 
 

 

--------------------------------------------------------------------------------

 

 
 
CREDIT SUISSE, Cayman Islands Branch
as a U.S. Revolving Credit Lender
 
 
By:    /s/ Ari Bruger
Name:    Ari Bruger
Title:    Vice President
 
By:    /s/ Rahul Palmer
Name:    Rahul Palmber
Title:    Associate
 
 
CREDIT SUISSE AG, Toronto Branch
as a Canadian Revolving Credit Lender
 
 
By:    /s/ Alain Daousf
Name:    Alaiin Daousf
Title:    Director
 
By:    /s/ Bruce F. Wetherly
Name:    Bruce F. Wetherly
Title:    Principal Officer
 
 
 
 
 
 

 

--------------------------------------------------------------------------------

 

Schedule 1.01
 
Existing Letters of Credit
 
OBLIGOR
ISSUER
LC TYPE
AUTO RENEWAL
LC NUMBER
LC AMOUNT
ORIGINAL ISSUE DATE
EXPIRATION DATE
Speakercraft, LLC
Bank of America
Standby
--
64,136,126
 
$
255,000.00
 
5/1/2004
12/31/2009
Nortek, Inc.
Bank of America
Standby
YES
64,136,127
 
$
1,250,000.00
 
1/15/2004
1/15/2010
Nortek, Inc.
Bank of America
Standby
YES
64,136,123
 
$
13,590,416.00
 
4/24/2003
3/31/2010
Nordyne LLC
Bank of America
Standby
YES
64,136,124
 
$
2,500,000.00
 
6/10/2004
6/10/2010
Linear HK Mfg.
Bank of America
Standby
--
68,008,861
 
$
250,000.00
 
10/25/2005
7/1/2010
Nordyne LLC
Bank of America
Standby
YES
64,136,128
 
$
130,000.00
 
7/7/2004
7/2/2010
Nordyne LLC
Bank of America
Standby
YES
68,013,719
 
$
1,309,040.00
 
7/14/2006
7/15/2010
Nordyne LLC
Bank of America
Standby
YES
68,044,781
 
$
320,000.00
 
6/11/2009
6/11/2010
NORDYNE International, Inc.
Bank of America
Documentary
--
1,174,434
 
$
53,007.00
 
10/16/2009
12/28/2009
Venmar CES
Bank of America
Standby
YES
64,136,081
 
$
656,297.421
 
10/31/2003
4/7/2010

____________________________
1CDN
 

 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
 
COMMITMENTS
AND APPLICABLE PERCENTAGES
 
Lender
U.S. Revolving Credit Commitment
U.S. Revolving Credit
Applicable Percentage
Bank of America, N.A.
$
51,355,556
 
18.34127
%
Wells Fargo Capital Finance, LLC
$
51,333,333
 
18.333333
%
General Electric Capital Corporation
$
51,333,333
 
18.333333
%
UBS Loan Finance LLC
$
28,311,111
 
10.111111
%
U.S. Bank National Association
$
23,333,333
 
8.333333
%
PNC Bank, National Association
$
23,000,000
 
8.214286
%
Siemens Financial Services
$
18,666,667
 
6.666667
%
TD Bank, N.A.
$
18,666,667
 
6.666667
%
Credit Suisse AG, Cayman Islands Branch
$
14,000,000
 
5
%
 
 
 
Total
$
280,000,000
 
100
%

 
Lender
Canadian Revolving Credit Commitment
Canadian Revolving Credit
Applicable Percentage
Bank of America, N.A. (acting through its Canada branch)
$
5,311,111
 
26.555555
%
Wells Fargo Foothill Canada ULC
$
3,666,667
 
18.333335
%
General Electric Capital Corporation
$
3,666,667
 
18.333335
%
UBS Loan Finance LLC
$
2,022,222
 
10.11111
%
U.S. Bank National Association
$
1,666,667
 
8.333335
%
PNC Bank, National Association
$0
 
0.0000000
 
Siemens Financial Services
$
1,333,333
 
6.666665
%
Toronto-Dominion Bank
$
1,333,333
 
6.666665
%
Credit Suisse AG, Toronto Branch
$
1,000,000
 
5
%
 
 
 
Total
$
20,000,000
 
100
%

 

 

--------------------------------------------------------------------------------

 

Schedule 4.01(a)(vi)
 
Mortgaged Properties
 
 
 
Broan-NuTone LLC
 
926 West State Street
Hartford, WI 53027
Washington County
 
1140 Madison Drive
Hartford, WI 53027
Washington County
 
 
Broan-NuTone Storage Solutions LP
 
501 S. Wilhite
Cleburne, TX 76031
Johnson County
 
 
Gates That Open, LLC
 
3121 Hartsfield Road
Tallahassee, FL 32303
Leon County
 
 
Governair LLC
4700, 4821, 4840 and 4841 N. Sewell Ave.
Oklahoma City, OK 73118
Oklahoma County
 
 
Nordyne LLC
 
448 Richard Boulevard
Tipton, MO 65081
Moniteau County
 
2501 Boonslick Drive
Boonville, MO 65233
Cooper County
 
 
Temtrol, LLC
 
115 East Oklahoma Avenue
Okarche, OK 73762
Kingfisher County
 

 

--------------------------------------------------------------------------------

 

 
Schedule 5.01
 
Good Standing
 
 
 
So long as each entity below, individually, represents less than one percent
(1%) of the Consolidated Total Assets of Nortek, Inc. and its Restricted
Subsidiaries in the aggregate, such entity shall not be required to be in good
standing under the laws of the jurisdiction of its incorporation or
organization:
 
Pacific Zephyr Range Hood Inc., a California corporation
 
 

 

--------------------------------------------------------------------------------

 

 
 
Schedule 5.06
 
Litigation
 
 
 
None.
 

 

--------------------------------------------------------------------------------

 

 
 
Schedule 5.08(b)
 
Owned Real Property
 
 
 
Broan-NuTone LLC
 
926 West State Street
Hartford, WI 53027
Washington County
 
926 West State Street
(warehouse)
Hartford, WI 53027
Washington County
 
850 and 855 Madison Drive
Hartford, WI 53027
Washington County
 
1140 Madison Drive
Hartford, WI 53027
Washington County
 
 
Broan-NuTone Storage Solutions LP
 
501 S. Wilhite
Cleburne, TX 76031
Johnson County
 
 
Gates That Open, LLC
 
3121 Hartsfield Road
Tallahassee, FL 32303
Leon County
 
 
Governair LLC
 
4700 N. Sewell
Oklahoma City, OK 73118
Oklahoma County
 
4821 N. Sewell
Oklahoma City, OK 73118
Oklahoma County
 
4840 N. Sewell
Oklahoma City, OK 73118
Oklahoma County
 
4841 N. Sewell
Oklahoma City, OK 73118
Oklahoma County
 
50 N.W. 50th Street
Oklahoma City, OK 73118

 

--------------------------------------------------------------------------------

 

Oklahoma County
 
 
Nordyne LLC
 
448 Richard Boulevard
Tipton, MO 65081
Moniteau County
 
1620 Mid-American Industrial Court
Boonville, MO 65233
Cooper County
 
2501 Boonslick Drive
Boonville, MO 65233
Cooper County
 
4501 Gustine Avenue
St. Louis, MO 63116
Saint Louis County
(Part owned and part leased)
 
 
Nortek, Inc.
 
Bay Road
Fall River, MA
Bristol County
 
Globe Mills Avenue
Fall River, MA
Bristol County
 
 
Temtrol, LLC
 
115 East Oklahoma Avenue
Okarche, OK 73762
Kingfisher County
 
 

 

--------------------------------------------------------------------------------

 

 
 
Schedule 5.08(c)(i)
 
Leased Real Property (Lessee)
 
 
LESSEE and ADDRESS    LESSOR
    
Aigis Mechtronics, Inc.
    
1124 Louise Road    Pentad Holdings, LLC
Winston-Salem, NC
Forsyth County
    
    
Broan-NuTone LLC    
    
Steelcraft Building    KCL LLC
1353 Wacker Drive
Hartford, WI 53027
Washington County
    
    
CES Group, LLC
    
13200 Pioneer Trail, Suite 150    United Properties Investment LLC
Eden Prairie, MN 55347
Hennepin County
    
    
Elan Home Systems, L.L.C.
 
1300 New Circle Road    DA Lexington LLC
Lexington, KY 40505
Fayette County
    
100 Hoods Lane    Lime Street Realty
Marblehead, MA    Limited Partnership
Essex County
 
    
    
Gefen, LLC
    
20600 Nordhoff Street    George D. DiRado, as
Chatsworth (Los Angeles), CA 91311    Trustee of the Husband's Trust
Los Angeles County    Created Under the George D.
DiRado and Joseph H. DiRado
Inter Vivos Trust Agreement dated
June 21, 1989, as Amended and
Fully Restated on January 22, 2004
    
Huntair, Inc.
    
11555 S.W. Myslony Street    HUNTAIR Properties LLC
Tualatin, OR 97062
Washington County
    

 

--------------------------------------------------------------------------------

 

12241 S.W. Myslony Street    Tualatin Sleep LLC
Tualatin, OR (Weld shop) 97062
Washington County
    
98 SE McBrod Avenue    6710 LLC
Milwaukie, Oregon
Clackamas County
    
    
Innergy Tech Inc.
    
605 Rocheleau Street    Placement Lambert Inc.
Drummondville, Quebec,
Canada
    
    
Linear LLC
 
1950 Camino Vida Roble    Arden Realty Finance III, LLC
Suite 150
San Diego County
Carlsbad, CA 92008
San Diego County
    
2850 Pioneer Avenue    Property Reserve, Inc.
Suites A, B, C, D, and E
Vista, CA 92081
San Diego County
    
2850 Pioneer Avenue    Property Reserve, Inc.
Suite F
Vista, CA 92081
San Diego County
    
315 Marymeade Drive    CK-Belk Charleston,
Summerville, SC 29483
Dorchester County
    
926 Springdale Drive    Valley Investment
Exton, PA 19341
Chester County
Group VIII Partnership
    
1969 Kellogg Avenue    Techplex, LP
Carlsbad, CA 92008
San Diego County
    
    
Lite Touch, Inc.
 
3400 S. West Temple    Don L. Buehner
Salt Lake City, UT 84115    d/b/a DB Finance
Salt Lake County
 
    
    
Magenta Research Ltd.
    
128 Litchfield Road    Landover Properties
New Milford, CT 06776
Litchfield County
    

 

--------------------------------------------------------------------------------

 

    
Mammoth, Inc.
    
4433 Holland Avenue    Polly Properties, L.L.C.
Holland, MI 49422
Ottawa County
    
3300 East Pythian    CP 3300 Pythian, LLC
Springfield, MO 65802
Greene County
    
    
Niles Audio Corporation
 
130th S.W. 128th Street    Kendall Commercial Center
Miami, FL 33186
Miami-Dade County
(locations 12305, 12319, 12323, 12325,
12327, 12331, 12333, 12335, 12337, 12339,
12341, 12343, 12345, 12269 and 12277)
    
    
Nordyne LLC
    
8000 Phoenix Parkway    McEagle Phoenix, L.C.
O'Fallon, MO 63366
Saint Charles County
    
3040 Cravens Road    Poplar Bluff Industries, Inc.
Poplar Bluff, MO 63901
Butler County
    
1747 Cravens Road    Poplar Bluff Industries, Inc.
Poplar Bluff, MO 63901
Butler County
    
2800 Hoff Road    IDB of Dyer County
Dyersburg, TN 38024
Dyer County
    
4501 Gustine Avenue    Milton Jones
St. Louis, MO 63116
(Service parts center)
Saint Louis County
(Part leased and owned)
    
    
NORDYNE International, Inc.
 
12250 N.W. 35th Street    AMB Codina Beacon
Miami, FL 33182    Lakes, LLC
Miami-Dade County
 
    
11500 N.W. 34th Street    Henrie Realty
Miami, FL 33178    International, Inc.
Miami-Dade County
    

 

--------------------------------------------------------------------------------

 

    
Nortek, Inc.
 
50 Kennedy Plaza    Fleet Center Associates
Providence, RI 02903
Providence County
(Corporate Headquarters)
    
    
OmniMount Systems, Inc.
    
8201 South 48th Street    B&B Partnership
Phoenix, AZ 85044
Maricopa County
    
Beverly Center    Orsett/Beverly L.L.C.
8181 S. 48th Street
Phoenix, AZ
Maricopa County
    
    
Operator Specialty Company, Inc.
    
2547 Three Mile Road, NW    2547 Three Mile Road, L.C.
Grand Rapids, MI 49534
Kent County
    
    
Pacific Zephyr Range Hood Inc.    
    
370 Townsend Street    The Siow Family
San Francisco, CA 94107
San Francisco County
    
    
Panamax LLC
 
1690 Corporate Circle    RNM Lakeville, LLC
Petaluma, CA 94954
Sonoma County
    
    
Secure Wireless, Inc.
    
5817 Dryden Place    Durkin - CAC Lot 24, LLC
Carlsbad, CA 92008
San Diego County
    
    
    
SpeakerCraft, LLC
 
940 Columbia Avenue    Hunter Columbia 1, LLC
Riverside, CA 92507
Riverside County
 

 

--------------------------------------------------------------------------------

 

    
Venmar CES, Inc.
    
200, Rue Carter    Divco Investment
St. Leonard d'Aston
Quebec, Canada J0C 1M0
 
2525 Wentz Avenue and     Joseph Eichman and
2525B Wentz Avenue    Pia Eichman and Roman
(a.k.a 627 - 48th Street)    Lenherr and Gertrud Lenherr
Saskatoon, Saskatchewan
Canada S7K 2K9    
 
Ventrol Air Handling Systems Inc.    
    
9100, rue Du Parcours    Jules Dallaire et al as
Anjou, Quebec    Trustees for Cominar
Canada H1J 2Z1    Real Estate Trust
    
9458 Boulevard du Golf
Montreal, Quebec
Canada    9064-4329 Quebec Inc.
    
    
Xantech LLC
    
13100 Telfair Avenue    KBC LLC (landlord); BEI
Sylmar, CA 91342    Sensors and Systems
Los Angeles County    Co., Inc. (sub-landlord)
 
    
Zephyr Ventilation, LLC
    
2221 Harbor Bay Parkway    Harbor Bay Parcel 13, LLC
Alameda, CA    
Alameda County    
    
2277 Alameda Street    Christopher J. Harney,
San Francisco, CA    Christina M. Harney and
San Francisco County    Thomas F. Murphy etc
 
 
 
 

 
 
 
 
 

 
 

 

--------------------------------------------------------------------------------

 

Schedule 5.09
 
Environmental Matters
 
 
 
None.

 

--------------------------------------------------------------------------------

 

 
 
Schedule 5.13
 
Subsidiaries and Other Equity Investments; Loan Parties
 
 
Name
Jurisdiction of Organization
Percentage of Ownership Interest of Subsidiary's Parent Companyn
Aigis Mechtronics, Inc.
Delaware
100% by Linear LLC
Best Deutschland GmbH
Germany
100% by Best S.p.A.
Best France S.A.
France
100% by Best S.p.A.
Best Poland S.p.zo.o
Poland
100% by Best S.p.A.
Best S.p.A.
Italy
100% by Nortek (UK) Limited
Broan Building Products (Huizhou) Co. Ltd.
China
100% by Broan-NuTone LLC
Broan Building Products - Mexico, S. de R.I. de C.V.
Mexico
99.96% by Broan-Mexico Holdings, Inc.
0.04% by Nortek International, Inc.
Broan-Mexico Holdings, Inc.
Delaware
100% by Nortek, Inc.
Broan-NuTone Canada Inc.
Ontario, Canada
100% by Nortek International Holdings B.V.
Broan NuTone (HK) Limited
Hong Kong
100% by Broan-NuTone LLC
Broan-NuTone LLC
Delaware
70% by Nortek, Inc.
30% by NuTone LLC
Broan-NuTone Storage Solutions LP
Delaware
99% by Rangaire LP, Inc.
1% by Rangaire GP, Inc.
CES Group, LLC
Delaware
100% by Nordyne LLC
CES Holdings B.V.
Netherlands
100% by Nortek Holding B.V.
CES International Ltd.
Delaware
100% by Mammoth, Inc.
CLPK, LLC
Delaware
100% by CES Group, LLC
Eaton-Williams Exports Limited
United Kingdom
100% by Eaton-Williams Group Limited
Eaton-Williams Group Limited
United Kingdom
100% by Eaton-Williams Limited
Eaton-Williams Holdings Limited
United Kingdom
100% by Nortek (UK) Limited
Eaton-Williams Limited
United Kingdom
100% by Eaton-Williams Holdings Limited
Eaton-Williams (Millbank) Limited
United Kingdom
100% by Eaton-Williams Group Limited
Eaton-Williams Products Limited
United Kingdom
100% by Eaton-Williams Group Limited
Eaton-Williams Service Limited
United Kingdom
100% by Eaton-Williams Group Limited
Edenaire Limited
United Kingdom
100% by Eaton-Williams Group Limited
Elan Home Systems, L.L.C.
Kentucky
100% by Linear LLC
Fidelity Investment Co.
Rhode Island
100% by Nortek, Inc.
Gates That Open, LLC
Florida
100% by Linear LLC
Gefen, LLC
California
100% by Linear LLC
Governair LLC
Oklahoma
100% by CES Group, LLC
Home Touch Lighting Systems, LLC
Utah
100% by Lite Touch, Inc.
Huntair, Inc.
Delaware
100% by CES Group, LLC
Huntair International Limited
Masdar City, Abu Dhabi
100% by CES International Ltd.
Huntair Middle East Holdings, Inc.
Delaware
100% by Huntair, Inc.
Imerge Limited
United Kingdom
100% by Nortek (UK) Limited

 

 

--------------------------------------------------------------------------------

 

Innergy Tech Inc.
Quebec, Canada
100% by Venmar Ventilation Inc.
International Electronics, LLC
Massachusetts
100% by Linear LLC
Linear Canada Holdings, Inc.
Delaware
100% by Linear LLC
Linear Electronics of Canada, Ltd.
Canada
100% by Linear Canada Holdings, Inc.
Linear H.K. LLC
Delaware
100% by Nortek (UK) Limited
Linear H.K. Manufacturing Limited
Hong Kong
1% by Linear H.K. LLC
99% by Nortek Holding B.V.
Linear LLC
California
100% by Nortek, Inc.
Lite Touch, Inc.
Utah
100% by Linear LLC
Magenta Research Ltd.
Connecticut
100% by Linear LLC
Mammoth, Inc.
Delaware
100% by CES Group, LLC
Miller de Mexico S.A. de R.I de C.V.
Mexico
99% by NORDYNE International, Inc.
1% by Nordyne LLC
Niles Audio Corporation
Delaware
100% by Linear LLC
Nordyne Argentina SRL
Argentina
99% by NORDYNE International, Inc.
1% by Nordyne LLC
Nordyne de Puerto Rico, LLC
Puerto Rico
100% by NORDYNE International, Inc.
Nordyne do Brasil Distribuidora de Ar Condicionado Ltda.
Brazil
99% by NORDYNE International, Inc.
1% by Nordyne LLC
Nordyne LLC
Delaware
100% by Nortek, Inc.
NORDYNE International, Inc.
Delaware
100% by Nordyne LLC
Nortek Australia Pty Ltd.
Australia
100% by Nortek Trading, Ltd.
Nortek Holding B.V.
Netherlands
100% by Nortek International Holdings B.V.
Nortek International, Inc.
Delaware
72% by Nortek, Inc.
28% by Linear LLC
Nortek International Holdings B.V.
Netherlands
100% by Nortek International, Inc.
Nortek (Shanghai) Trading Co., Ltd.
China
100% by Nortek Trading, Ltd.
Nortek Trading, Ltd.
British Virgin Islands
100% by Nortek International, Inc.
Nortek (UK) Limited
United Kingdom
100% by Nortek Holding B.V.
NuTone LLC
Delaware
100% by Nortek, Inc.
OmniMount Systems, Inc.
Arizona
100% by Linear LLC
Operator Specialty Company, Inc.
Michigan
100% by Linear LLC
Pacific Zephyr Range Hood Inc.
California
100% by Broan-NuTone LLC
Panamax LLC
California
100% by Linear LLC
Precision Air Control Limited
United Kingdom
100% by Eaton-Williams Group Limited
Rangaire GP, Inc.
Delaware
100% by Broan-NuTone LLC
Rangaire LP, Inc.
Delaware
100% by Broan-NuTone LLC
Ring Brothers Corporation
California
100% by Nortek, Inc.
Secure Wireless, Inc.
California
100% by Linear LLC
Skycam, LLC
Texas
100% by Linear LLC
SpeakerCraft, LLC
Delaware
100% by Linear LLC
Temtrol, LLC
Oklahoma
100% by CES Group, LLC
The AVC Group, LLC
Delaware
100% by Linear LLC
Vapac Humidity Control Limited
United Kingdom
100% by Eaton-Williams Group Limited
Venmar CES, Inc.
Saskatchewan, Canada
100% by Venmar Ventilation Inc.
Venmar Ventilation Inc.
Quebec, Canada
100% by Broan-NuTone Canada Inc.
Venmar Ventilation (H.D.H.) Inc.
Quebec, Canada
100% by Venmar Ventilation Inc.
Ventrol Air Handling Systems Inc.
Canada
100% by CES Group, LLC
Xantech LLC
California
100% by Linear LLC
Zephyr Ventilation, LLC
California
100% by Broan-NuTone LLC


 

--------------------------------------------------------------------------------

 

 
Schedule 5.25
 
Canadian Pension Matters
 
 
None.
 

 

--------------------------------------------------------------------------------

 

 
Schedule 6.12
 
Guarantors
 
 
U.S. Subsidiary Guarantors
 
1.    
Aigis Mechtronics, Inc.

2.    
Broan-Mexico Holdings, Inc.

3.    
Broan-NuTone LLC

4.    
Broan-NuTone Storage Solutions LP

5.    
CES Group, LLC

6.    
CES International Ltd.

7.    
CLPK, LLC

8.    
Elan Home Systems, L.L.C.

9.    
Gates That Open, LLC

10.    
Gefen, LLC

11.    
Governair LLC

12.    
Huntair, Inc.

13.    
Huntair Middle East Holdings, Inc.

14.    
International Electronics, LLC

15.    
Linear LLC

16.    
Lite Touch, Inc.

17.    
Magenta Research Ltd.

18.    
Mammoth, Inc.

19.    
Niles Audio Corporation

20.    
Nordyne LLC

21.    
NORDYNE International, Inc.

22.    
Nortek International, Inc.

23.    
NuTone LLC

24.    
OmniMount Systems, Inc.

25.    
Operator Specialty Company, Inc.

26.    
Pacific Zephyr Range Hood Inc.

27.    
Panamax LLC

28.    
Rangaire GP, Inc.

29.    
Rangaire LP, Inc.

30.    
Secure Wireless, Inc.

31.    
Skycam, LLC

32.    
SpeakerCraft, LLC

33.    
Temtrol, LLC

34.    
The AVC Group, LLC

35.    
Xantech LLC

36.    
Zephyr Ventilation, LLC

 
 
Canadian Subsidiary Guarantors
 
1.    
Broan-NuTone Canada Inc.

2.    
Innergy Tech Inc.

3.    
Venmar CES, Inc.

4.    
Venmar Ventilation (H.D.H.) Inc.

5.    
Venmar Ventilation Inc.

 

 

--------------------------------------------------------------------------------

 

 
(Meets “Excluded Subsidiary” Test)
Non U.S. Subsidiary Guarantors
 
1.Fidelity Investment Co.
2.Linear Canada Holdings, Inc.
3.Home Touch Lighting Systems, LLC
4.Ring Brothers Corporation
5.Linear H.K. LLC
 
 

 

--------------------------------------------------------------------------------

 

 
Schedule 7.01
 
Existing Liens
 
 
To the extent listed under the subheading “Other Indebtedness” on Schedule 7.03,
Liens on property of Best S.p.A. and its direct subsidiaries and Stilpol
s.p.zo.o securing Indebtedness of “Best S.p.A.” and “Stilpol s.p.zo.o” under the
subheading “Other Indebtedness” on Schedule 7.03.
 
Mortgage with respect to the property located at 1620 Mid-American Industrial
Court, Boonville, MO 65233.
 
Capital Lease with respect to the property located at 2800 Hoff Road, Dyersburg,
TN 38024.
 
Capital Lease with respect to the property located at 1747 Cravens Road, Poplar
Bluff, MO 63901.
 
Purchase money security interests with respect to vehicles purchased by Zephyr
Ventilation, LLC and Nortek, Inc.
 
 
UCC FILINGS:
 
Filing Office
Debtor
Secured Party
Filing No./Date
Collateral
Delaware SOS
Aigis Mechtronics Inc.
Tri-Lift NC, Inc.
2010 0965206
3/21/2010
Equipment
Delaware SOS
Aubrey Manufacturing, Inc.
Crown Credit Company
63457710
10/05/2006
Equipment
Delaware SOS
Broan-Nutone LLC
GFC Leasing
2010 0033575
1/6/2010
Equipment
Kentucky SOS
Elan Home Systems, L.L.C.
Cisco Systems Capital Corporation
2006-2154931-73
3/20/2006
Equipment
Oklahoma (filed w/County Clerk)
Governair Corporation
Toyota Motor Credit Corporation
2006004696639
04/20/2006
Equipment
Oklahoma (filed w/County Clerk)
Governair Corporation
Toyota Motor Credit Corporation
2006007307934
06/16/2006
Equipment
Oklahoma (filed w/County Clerk)
Governair Corporation
Toyota Motor Credit Corporation
2007006871435
06/08/2007
Equipment
Florida - Dept of State
GTO Inc
Marlin Leasing Corp
200704854374
2/19/2007
Equipment
Florida Secured Transaction Registry
GTO Inc
US Bancorp
200900164202
3/12/2009
Equipment
Massachusetts Secretary of the Commonwealth
International Electronics, Inc.
US Bancorp
200869665550
11/19/2008
Equipment


 

--------------------------------------------------------------------------------

 

Massachusetts Secretary of the Commonwealth
International Electronics, Inc.
US Bancorp
200869733510
11/24/2008
Equipment
Los Angeles County, California
Jensen Industries, Inc.
Los Angeles County Tax Collector
State Tax
File #02-0537814
3/07/2002
Los Angeles County Tax Collector
$288.26 for year 2001 (Account 49124059)
California SOS
Linear LLC
US Bancorp
07-7105269067
3/07/2007
(Lessee/Lessor) No collateral description
California SOS
Linear LLC
US Bancorp
07-7112276245
5/02/2007
Equipment
California SOS
Linear LLC
US Bancorp
08-7142311855
1/03/2008
Equipment
California SOS
Linear Corporation
General Electric Capital Corporation
08-7173530973
9/29/2008
All Equipment leased to or financed for the Debtor by Secured Party under that
certain Total Image Management Agreement No. 7369170-007.
Utah - Division of Corporations and Commercial Code
Lite Touch, Inc.
Revco Leasing Company
317696200705
4/13/2007
Equipment
Missouri SOS
Mammoth-WEBCO, Inc.
Crown Credit Company
20060039684K
4/11/2006
Equipment
Missouri SOS
Mammoth-WEBCO, Inc.
Toyota Motor Credit Corporation
20060097152C
9/06/2006
Equipment
Missouri SOS
Mammoth-WEBCO, Inc.
Crown Credit Company
20070021075F
2/23/2007
Equipment
Missouri SOS
Mammoth-WEBCO, Inc.
Crown Credit Company
20070084917K
7/26/2007
Equipment
Missouri SOS
Mammoth-WEBCO, Inc.
Toyota Motor Credit Corporation
20080044549H
4/22/2008
Equipment
Delaware SOS
Niles Audio Corporation
Heartland Business Credit
63378361
9/29/2006
Equipment
Delaware SOS
Niles Audio Corporation
Audio Precision
2009-0979275
3/27/2009
Equipment
Delaware SOS
Niles Audio Corporation
Audio Precision
2009-1374914
4/30/2009
Equipment
Delaware SOS
Nordyne, Inc.
Firstar Equipment Finance, a division of Firstar Bank, N.A.
11011597
8/22/01
Equipment
Delaware SOS
Nordyne, Inc.
U.S. Bancorp Equipment Finance, Inc.
53007201
9/28/2005
Equipment (in lieu filing to continue 4128476 filed 01/29/2001 with the Missouri
SOS).
Delaware SOS
Nordyne Inc.
Commerce Bank, N.A.
53072916
9/29/2005
Equipment
Delaware SOS
Nordyne Inc.
Commerce Bank, N.A.
53343499
10/24/2005
Equipment
Delaware SOS
Nordyne Inc
Citicapital Commercial Leasing Corporation
53835874
12/12/2005
Equipment (in lieu filing to continue File #4115724, filed 12/18/2000, with
Missouri SOS).


 

--------------------------------------------------------------------------------

 

Delaware SOS
Nordyne Inc.
CSI Leasing, Inc.
54060498
12/30/2005
Equipment
Delaware SOS
Nordyne, Inc.
Tennant Financial Services
60014746
12/27/2005
Equipment (in lieu filing to continue File #4148798, filed 3/28/2001, with the
Missouri SOS; File #101483, filed 3/28/2001, with the Butler County Clerk,
Missouri).
Delaware SOS
Nordyne Inc.
U.S. Bancorp Equipment Finance, Inc.
60139006
1/06/2006
Equipment (in lieu filing to continue File #4162654, filed 05/09/2001, with the
Missouri SOS).
Delaware SOS
Nordyne Incorporated
Citicapital Commercial Leasing Corporation
61348622
4/21/2006
Equipment (in lieu filing to continue File #4161966, filed 05/04/2001, with the
Missouri SOS).
Delaware SOS
Nordyne Inc.
CSI Leasing, Inc.
61799170
5/26/2006
Equipment
Delaware SOS
Nordyne Inc.
CSI Leasing, Inc.
62024289
6/14/2006
Equipment
Delaware SOS
Nordyne Inc.
First American Commercial Bancorp, Inc.
 
Partial Assignment of collateral to:
National City Commercial Capital Corporation
63113982
9/08/2006
 
Partial Assignment
2007 0293257
1/18/2007
Equipment
Delaware SOS
Nordyne Inc.
CSI Leasing, Inc.
63514312
10/11/2006
Equipment
Delaware SOS
Nordyne Inc.
U.S. Bancorp Oliver-Allen Technology Leasing
63611175
10/18/2006
Equipment
Delaware SOS
Nordyne Inc.
CSI Leasing, Inc.
64114336
11/27/2006
Equipment
Delaware SOS
Nordyne Inc.
CSI Leasing, Inc.
64114492
11/27/2006
Equipment
Delaware SOS
Nordyne Inc.
CSI Leasing, Inc.
64114617
11/27/2006
Equipment
Delaware SOS
Nordyne Inc.
U.S. Bancorp Oliver-Allen Technology Leasing
2007 0303239
1/24/2007
Equipment
Delaware SOS
Nordyne LLC
U.S. Bancorp Oliver-Allen Technology Leasing
2007 2152741
6/08/2007
Equipment
Delaware SOS
Nordyne Inc.
De Lage Landen Financial Services, Inc.
2007 4133277
10/31/2007
Equipment
Delaware SOS
Nordyne LLC
U.S. Bancorp Oliver-Allen Technology Leasing
2007 4803143
12/19/2007
Equipment
Delaware SOS
Nordyne Inc.
De Lage Landen Financial Services, Inc.
2008 0078806
1/08/2008
Equipment
Delaware SOS
Nordyne Inc.
De Lage Landen Financial Services, Inc.
2008 0589471
2/19/2008
Equipment


 

--------------------------------------------------------------------------------

 

Delaware SOS
Nordyne Inc.
De Lage Landen Financial Services, Inc.
2008 0727592
2/28/2008
Equipment
Delaware SOS
Nordyne Inc.
Southwest Bank of St. Louis
2008 1788353
5/23/2008
Equipment
Delaware SOS
Nordyne, Inc.
Southwest Bank of St. Louis
2008 1901139
6/04/2008
Equipment
Delaware SOS
Nordyne Inc.
Southwest Bank of St. Louis
2008 2264750
7/02/2008
Equipment
Delaware SOS
Nordyne Inc.
Southwest Bank of St. Louis
2008 3509039
10/17/2008
Equipment
Delaware SOS
Nordyne Inc.
Southwest Bank of St. Louis
2008 3837000
11/17/2008
Equipment
Delaware SOS
Nordyne Inc.
Southwest Bank of St. Louis
2009 0646254
2/27/2009
Equipment
Delaware SOS
Nordyne Inc.
Southwest Bank of St. Louis
2009 0910890
3/23/2009
Equipment
Delaware SOS
Nordyne Inc.
General Electric Capital Corporation
2009 2700653
8/21/2009
Equipment
Butler County, Missouri
Nordyne Inc.
 
 
Employment Discrimination Case filed 11/6/2008 was moved to Federal Court on
12/17/2008.
Cooper County, Missouri
Nordyne, Inc.
U.S. Bancorp Equipment Finance, Inc.
Book 348, Page 236
2/14/2001
Equipment with respect to Lease No.
12968-01.
Cooper County, Missouri
Nordyne, Inc.
Firstar Equipment Finance, a Division of Firstar Bank, N.A.
 
Continuation filed by:
U.S. Bancorp Equipment Finance, Inc.
Book 357, Page 119
8/13/2001
 
 
Continuation
Book 497, Page 252
4/24/2006
Equipment with respect to Lease No.
101-0012968-003.
Cooper County, Missouri
Nordyne Inc.
Pioneer Bank & Trust Co.
Book 444, Page 610
5/28/2009
Fixture Filing
Delaware SOS
Nordyne LLC
CSI Leasing, Inc.
2010 0008130
1/4/2010
Lease of computer equipment
Delaware SOS
Nordyne LLC
CSI Leasing, Inc.
2010 0168009
1/18/2010
Lease of computer equipment
Delaware SOS
Nordyne LLC
NMHG Financial Services, Inc.
2010 0588420
2/22/2010
Lease of equipment
Delaware SOS
Nordyne LLC
CSI Leasing, Inc.
2010 1783053
5/20/2010
Lease of equipment
Delaware SOS
Nortek
IOS Capital
61535921
5/06/2006
Equipment
Delaware SOS
Nortek, Inc.
Key Equipment Finance Inc.
2007 3592721
9/24/2007
Equipment, inventory, goods, contracts, documents of title, investment property,
chattel paper, notes, accounts, contract rights, general intangibles.


 

--------------------------------------------------------------------------------

 

Hamilton County, Ohio
Nutone LLC
 
State of Ohio Department of Taxation withholding tax judgment lien in the amount
of $4,532.18 filed with the Court of Common Pleas of Hamilton County dated
5/8/2010
 
Arizona SOS
Omnimount Systems Inc
Marlin Leasing Corp
200714840727
6/07/2007
Equipment
Arizona SOS
Omnimount Systems, Inc.
The Archive Group, Inc.
201016199582
6/30/2010
3 copiers
Michigan Dept. of State
Operator Specialty Company, Inc.
Communications Supply Corp.
2009166467-7
11/25/2009
Equipment
Delaware SOS
SpeakerCraft, Inc.
Hawthorne Machinery Co.
53958502
12/20/2005
Equipment
Delaware SOS
SpeakerCraft, Inc.
Hawthorne Machinery Co.
60561662
2/15/2006
Equipment
Delaware SOS
SpeakerCraft, Inc.
Hawthorne Machinery Co.
61899335
6/05/2006
Equipment
Delaware SOS
SpeakerCraft
Hawthorne Machinery Co.
63696184
10/24/2006
Equipment
Delaware SOS
SpeakerCraft
Hawthorne Machinery Co.
2007 3225777
8/23/2007
Equipment
Oklahoma - Oklahoma County Clerk
Temtrol, Inc.
Toyota Motor Credit Corporation
2008005907334
5/22/2008
Equipment
Ontario
Broan-Nutone Canada Inc.
Bank of America, N.A., as Administrative Agent
646180497
 
20080618 1038 8028 0043
 
Saskatchewan
Venmar CES, Inc.
Venmar CES, Inc.
300,338,979
 
 
Quebec
Ventrol Air Handling Systems Inc./Systèmes De Traitement D'air Ventrol Inc.
Bank of America, N.A.
Conventional hypothec
without delivery
08-0379802-0001
 
Quebec
Innergy Tech Inc.
Bank of America, N.A.
Conventional hypothec
without delivery
08-0379802-0002
 
Quebec
Venmar Ventilation Inc.
Bank of America, N.A.
Conventional hypothec
with delivery
08-0379802-0003
 
Quebec
Venmar CES, Inc.
Bank of America, N.A.
Conventional hypothec
without delivery
08-0379802-0004
 
Quebec
Venmar Ventilation (H.D.H.) Inc.
Bank of America, N.A.
Conventional hypothec
without delivery
08-0379802-0005
 


 

--------------------------------------------------------------------------------

 

Ontario (PPSA)
Broan-Nutone Canada Inc.
Summit Lease a Divison of Summit Ford Sales (1982) Limited
File No.
643456368
 
Registration No.
20080318 1706 1462 0103
Term 8 years
2007 Ford Mustang
Ontario (PPSA)
Broan-Nutone Canada Inc.
De Lage Landen Financial Services Canada Inc.
File No.
613515825
 
20050321 1804 7029 2827
Term 6 years
Equipment
Saskatchewan (PPSA)
Venmar CES, Inc.
Wajax Finance Ltd.
Registration No.
300116086
12/19/2006
Equipment
Saskatchewan (PPSA)
Venmar CES, Inc.
Dell Financial Services Canada Limited
Registration No.
300225062
9/18/2007
Equipment
Saskatchewan (PPSA)
Venmar CES, Inc.
IOS Financial Services
Registration No.
300502222
9/9/2009
Equipment
Saskatchewan (PPSA)
Venmar CES, Inc.
Pitney Bowes of Canada Ltee
Registration No.
300125789
1/22/2007
Equipment
Saskatchewan (PPSA)
Venmar CES, Inc.
Pitney Bowes of Canada Ltee
Registration No.
300125907
1/22/2007
Equipment
Quebec (RPMRR)
Ventrol Air Handling Systems Inc.
Systemes de Traitement d'Air Ventrol Inc.
Les Services Financiers Caterpillar Limitee
Registration No.
03-0029518-0001
1/22/2003
(expires 1/13/2013)
Equipment
Quebec (RPMRR)
Ventrol Air Handling Systems Inc.
Systemes de Traitement d'Air Ventrol Inc.
Citicorp Vendor Finance, Ltd.
Citicorp Finance Vendeur Ltee
Registration No.
06-0248992-0001
5/5/2006
(expires 11/5/2011)
Equipment
Quebec (RPMRR)
Systemes de Traitement d'Air Ventrol Inc.
Liftcapital Corporation
Registration No.
08-0341649-0001
6/11/2008
(expires 12/31/2013)
Equipment
Quebec (RPMRR)
Innergy Tech Inc.
Kinecor LP
Registration No.
06-0502792-0001
8/31/2006
(expires 8/30/2016)
Consignment Contract for equipment.


 

--------------------------------------------------------------------------------

 

Quebec (RPMRR)
Innergy Tech Inc.
Location Plafolift Inc.
Registration No.
08-0005098-0001
1/7/2008
(expires 1/7/2017)
Equipment
Quebec (RPMRR)
Innergy Tech Inc.
Kinecor LP
Registration No.
08-0027111-0001
1/17/2008
(expires 1/17/2018)
Consignment Contract for equipment.
Quebec (RPMRR)
Innergy Tech Inc.
Coroplast, Inc.
Registration No.
09-0147447-0001
3/23/2009
(expires 3/22/2019)
Equipment
Quebec (RPMRR)
Innergy Tech Inc.
Avant-Garde Technologie CFMA inc.
Registration No.
09-0733909-0001
11/25/2009
(expires 5/6/2016)
Conditional sale of movable property
Quebec (RPMRR)
Venmar Ventilation Inc.
Xerox Canada Ltd.
Assigned to:
BNP Paribas (Canada)
10-0756114-0001
10/28/2010
Registration No.
06-0174119-0022
4/4/2006
(expires 3/30/2011)
Assigned to:
BNP Paribas (Canada)
10-0756114-0001
10/28/2010
Equipment
Quebec (RPMRR)
Venmar Ventilation Inc.
Xerox Canada Ltd.
Assigned to:
BNP Paribas (Canada)
10-0756114-0001
10/28/2010
Registration No.
06-0731287-0020
12/20/2006
(expires 12/20/2012)
Assigned to:
BNP Paribas (Canada)
10-0756114-0001
10/28/2010
Equipment
Quebec (RPMRR)
Venmar Ventilation Inc.
Xerox Canada Ltd.
Assigned to:
BNP Paribas (Canada)
10-0756114-0001
10/28/2010
Registration No.
07-0230142-0004
4/30/2007
(expires 4/28/2011)
Assigned to:
BNP Paribas (Canada)
10-0756114-0001
10/28/2010
Equipment

 

 

--------------------------------------------------------------------------------

 

Quebec (RPMRR)
Venmar Ventilation Inc.
Xerox Canada Ltd.
Assigned to:
BNP Paribas (Canada)
10-0756114-0001
10/28/2010
Registration No.
07-0230142-0001
4/30/2007
(expires 4/28/2013)
Assigned to:
BNP Paribas (Canada)
10-0756114-0001
10/28/2010
Equipment
Quebec (RPMRR)
Venmar Ventilation Inc.
Xerox Canada Ltd.
Assigned to:
BNP Paribas (Canada)
10-0756114-0001
10/28/2010
Registration No.
08-0388620-0003
7/4/2008
(expires 7/3/2014)
Assigned to:
BNP Paribas (Canada)
10-0756114-0001
10/28/2010
Equipment
Quebec (RPMRR)
Venmar CES, Inc.
Ryder Finance Corporation
Registration No.
06-0251729-0001
5/8/2006
(expires 5/8/2013)
Equipment
Quebec (RPMRR)
Venmar CES, Inc.
Citicorp Vendor Finance, Ltd.
Registration No.
06-0482353-0001
8/22/2006
(expires 8/21/2013)
Equipment
Quebec (RPMRR)
Venmar CES, Inc.
Financement d'Équipement Générale Électrique Canada S.E.N.C.
Registration No.
07-0657278-0001
11/15/2007
(expires 11/13/2013)
Equipment
Quebec (RPMRR)
Venmar CES, Inc.
Financement d'Équipement Générale Électrique Canada S.E.N.C.
Registration No.
07-0657291-0001
11/15/2007
(expires 11/8/2013)
Equipment
Quebec (RPMRR)
Venmar CES, Inc.
De Lage Landen Financial Services Canada Inc.
Registration No.
10-0296569-0001
5/11/2010
(expires 5/9/2014)
Equipment

 

 

--------------------------------------------------------------------------------

 

 
 
 
Schedule 7.02
 
Existing Investments
 
 
1997    Investment by Nortek, Inc. in
Oak Ridge Capital - Realco in connection     $384,000
with the acquisition of the stock of
Ply Gem Industries, Inc.
 
2005-2008    Investment by Broan-NuTone LLC in     $4,034,000
Broan Building Products (Huizhou) Co., Ltd.    
in connection with the establishment of a
manufacturing facility in China.
 
2009    Investment by Nortek, Inc. in Nortek (Shanghai)    $150,000
Trading, Ltd. in connection with the formation
of a trading F.I.C.E. in China.
 
2009    Investment by Ventrol Air Handling Systems Inc.    C$3,353,368
in Nortek International Holdings, B.V. for
working capital for its subsidiaries.
 
2010    Investment by Huntair, Inc. in connection with the    $55,000
formation of Huntair International Ltd. and
for working capital.
 
2010    Investment by Nordyne LLC in connection with the    $1,910,000
formation of Nordyne do Brasil Distribuidora de
Ar Condicionado Ltda and for working capital.

 

--------------------------------------------------------------------------------

 

 
 
Schedule 7.03(b)
 
Indebtedness
 
 
Intercompany Note, dated as of the Closing Date, among Nortek, Inc. and the
Guarantors.
 
Earn-outs and contingent consideration under certain agreements entered into
prior to the Closing Date in connection with the acquisition of HomeLogic, LLC
(now part of Elan Home Systems, L.L.C.) in an amount of up to $6.0 million.
 
Other Indebtedness
 
SUBSIDIARY (Debtor)
BALANCE/CAPITALIZED AMOUNT @
11/27/10
RATE
TERM
COLLATERAL
BEST S.P.A.:
 
 
 
 
Creditor/Obligation: Short-Term Borrowings With Various Foreign Banks
9,360
 
Varies
Lines of Credit
Accounts Receivable
Creditor/Obligation: Banca di Roma (new 1Q06) - (POLAND)
723
 
6 month Euroribor + 0.65%
3/15/2011
Unsecured
Creditor/Obligation: Banca di Roma (new 3Q07) - (Metaltecnica))
1,590
 
6 month Euroribor + 0.65%
9/1/2012
Unsecured
Creditor/Obligation: Banca Pop AN (new 4Q07) - acquisitions
1,720
 
3 month Euroribor + 0.75%
10/10/2007
Unsecured
Creditor/Obligation: Car Loans
30
 
Varies
2009-2014
Autos
Creditor/Obligation: Capital Lease - BMW (new 1Q06)
78
 
Varies
Varies
Equipment
 
13,501
 
 
 
 
 
 
 
 
 
STILPOL S.P.ZO.O.
 
 
 
 
Creditor/Obligation: Fortis Bank (new 3Q07) - Stilpol
334
 
1 month WIBOR + 2.5%
7/8/2007
Mortgage
 
334
 
 
 
 
NORDYNE LLC:
 
 
 
 
Creditor/Obligation: Boonville Warehouse Facility
2,760
 
LIBOR
12/04-11/19
Facility
Debt Discount - Mortgage
(400
)
#VALUE!
#VALUE!
#VALUE!
Creditor/Obligation: Poplar Bluff Facility Lease
3,475
 
9.5
%
11/00 to 11/15
Facility
Creditor/Obligation: Poplar Bluff Facility Addendum
3,756
 
5.75
%
6/10/2004
Facility
Creditor/Obligation: Dyersburg Facility Lease (Due 2013)
3,661
 
5.725
%
8/03 - 7/2013
Facility
Creditor/Obligation: Dyersburg Facility Lease (Due 2018)
917
 
0.06
8/03 - 7/2018
Facility
Debt Discount - Capital Leases
(1,600
)
--
--
--
 
12,569
 
 
 
 

 

 

--------------------------------------------------------------------------------

 

ELAN HOME SYSTEMS, L.L.C.:
 
 
 
 
Creditor/Obligation: Capital Lease - Phone System
28
 
6.02
%
60 Month (June06?)
Equipment
Creditor/Obligation: Note Payable - Herman/Duncan  (HomeLogic)
1,000
 
6
%
July 2011
Unsecured
 
1,028
 
 
 
 
MAGENTA RESEARCH LTD.:
 
 
 
 
Creditor/Obligation: Capital Lease
1,269
 
7.25
%
9/9/2005
Building
 
 
 
 
 
ZEPHYR VENTILATION, LLC:
 
 
 
 
Creditor/Obligation: Auto Loan
15
 
Ranging from 2.9% to 13.99%
1 in 2010; 2 in 2011
Respective Vehicles
 
 
 
 
 
AIGIS MECHTRONICS, INC.
 
 
 
 
Creditor/Obligation: OAM Partners (Total $642k)
642
 
6
%
July 2011
Unsecured
Creditor/Obligation: OAM Partners - Reserve (Amortizes until 2011)
(155
)
6
%
July 2011
Unsecured
Creditor/Obligation: Pentad Holdings
434
 
6
%
July 2011
Unsecured
Creditor/Obligation: Salem Capital Partners
851
 
6
%
July 2011
Unsecured
Creditor/Obligation: K. Todd
111
 
6
%
July 2011
Unsecured
Creditor/Obligation: D. Myers
100
 
6
%
July 2011
Unsecured
Creditor/Obligation: B. Kauffman
44
 
6
%
July 2011
Unsecured
Creditor/Obligation: J. Fleming
67
 
6
%
July 2011
Unsecured
Creditor/Obligation: P. Katsaros
82
 
6
%
July 2011
Unsecured
 
2,176
 
 
 
 
LINEAR LLC
 
 
 
 
Creditor/Obligation: Note Payable -
Nguyen (Skycam)
1,200
 
4
%
Due 1/12
Unsecured
Nortek, Inc.
 
 
 
 
Auto Loan
154
 
6.79
%
Due 5/2015
Secured
 
 
 
 
 

 
 

 

--------------------------------------------------------------------------------

 

 
Schedule 7.05
 
Dispositions
 
 
None.
 

 

--------------------------------------------------------------------------------

 

 
 
Schedule 7.08
 
Transactions with Affiliates
 
 
None.
 

 

--------------------------------------------------------------------------------

 

 
 
Schedule 7.09
 
Burdensome Agreements
 
 
Indenture, dated as of December 17, 2009, among Nortek, Inc., the guarantors
from time to time party thereto and U.S. Bank National Association, as trustee.
 
Collateral Agreement, dated as of December 17, 2009, among Nortek, Inc., the
guarantors from time to time party thereto and U.S. Bank National Association,
as trustee.
 
 
 

 

--------------------------------------------------------------------------------

 

 
SCHEDULE 11.02
ADMINISTRATIVE AGENT'S OFFICE,
CERTAIN ADDRESSES FOR NOTICES
 
TO BORROWER AGENT OR ANY BORROWER:
 
c/o Nortek, Inc.
50 Kennedy Plaza
Providence, RI 02903
Attention: Kevin W. Donnelly
Facsimile: 401-751-4610
 
with a copy to (which shall not constitute notice):
 
Weil, Gotshal & Manges, LLP
200 Crescent Court, Suite 300
Dallas, TX 75201
Attention: Angela L. Fontana
Facsimile: 214-746-7777
 
 
COLLATERAL AGENTS:
 
Bank of America, N.A.
335 Madison Avenue
New York, NY 10017
Attention: Robert Anchundia
Telephone: 212-503-7483
Facsimile: 212-503-7330
Electronic Mail: robert.anchundia@bankofamerica.com
 
General Electric Capital Corporation
299 Park Avenue, 3-7
New York, NY 10171
Attention: Denis Collins
Telephone: 646-428-7062
Facsimile: 646-428-7094
Electronic Mail: denis.collins@ge.com
 
Wells Fargo Foothill, LLC
2450 Colorado Ave.
Suite 3000W
Santa Monica, CA 90404
Attention: Ilene Silberman
Telephone: 310-453-7460
Facsimile: 866-358-0919
Electronic Mail: Ilene.silberman@wellsfargo.com

 

--------------------------------------------------------------------------------

 

 
ADMINISTRATIVE AGENT:
 
Administrative Agent's Office
 
(for payments and Requests for Credit Extensions in respect of the U.S.
Revolving Credit Facility):
 
Bank of America, N.A.
20975 Swenson Drive
Waukesha, WI 53186
Attention: Jacob (Jake) Jessmon, Credit Services Representative II
Telephone: 262-207-3303
Telecopier: 312-453-6408
Electronic Mail: jacob.k.jessmon@baml.co
 
Payment Instructions:            Bank of America, N.A.
100 West 33rd Street
New York, NY
ABA #: 026009593
Account Name: Bank of America Business Capital
Account #: 9369337536
Reference: Bank of America Business Capital and Nortek, Inc.
                        
(for payments and Requests for Credit Extensions in respect of the Canadian
Revolving Credit Facility):
 
Bank of America, N.A. (acting through its Canada branch)
200 Front Street West
Suite 2700
Toronto, Ontario M5V 3L2
Attention: Teresa Tsui
Facsimile: (416) 349-4282
Electronic Mail: teresa.tsui@bankofamerica.com
Payment Instructions:
CANADIAN DOLLARS:    Wire payment of funds to:
LVTS - Large Value Transfer System
Bank of America Canada
200 Front Street West
Toronto, Ontario
Attention: Loans Department
TRANSIT #: 01342-241, Account # 90083255
SWIFT CODE:     BOFACATT
Reference:     Ventrol Air Handling Systems Inc.
 
U.S. DOLLARS:        Wire payment of funds to:
Bank America International New York
ABA# 026009593
335 Madison Avenue
New York, N.Y. 10017
SWIFT CODE: BOFAUS3N

 

--------------------------------------------------------------------------------

 

For the Account of: Bank of America, N.A. (acting through its
                        Canada branch)
Account #: 65502-01805
SWIFT CODE:     BOFACATT
Reference:     Ventrol Air Handling Systems Inc.
 
 
 
Other Notices as Administrative Agent:
 
Bank of America, N.A.
20975 Swenson Drive
Waukesha, WI 53186
Attention: Jacob (Jake) Jessmon, Credit Services Representative II
Telephone: 262-207-3303
Telecopier: 312-453-6408
Electronic Mail: jacob.k.jessmon@baml.co
 
with a copy to:
 
Bank of America, N.A.
335 Madison Avenue
New York, NY 10017
Attention: Robert Anchundia
Telephone: 212-503-7483
Facsimile: 212-503-7330
Electronic Mail: robert.anchundia@bankofamerica.com
 
 
U.S. L/C ISSUER:
 
Bank of America, N.A.
San Diego Main Office
Suite 430
450 B Street
Attention: Joann Regina     
Telephone: 619-515-5793
Telecopier: 619-515-7022
Electronic Mail: joann.regina@bankofamerica.com
 
 
CANADIAN L/C ISSUER:
 
Bank of America, N.A. (acting through its Canada branch)
200 Front Street West
Suite 2700
Toronto, Ontario M5V 3L2
Attention: Teresa Tsui
Facsimile: (416) 349-4282
Electronic Mail: teresa.tsui@bankofamerica.com

 

--------------------------------------------------------------------------------

 

 
 
U.S. SWING LINE LENDER:
 
Bank of America, N.A.
20975 Swenson Drive
Waukesha, WI 53186
Attention: Jacob (Jake) Jessmon, Credit Services Representative II
Telephone: 262-207-3303
Telecopier: 312-453-6408
Electronic Mail: jacob.k.jessmon@baml.co
 
 
Payment Instructions:            Bank of America, N.A.
100 West 33rd Street
New York, NY
ABA #: 026009593
Account Name: Bank of America Business Capital
Account #: 9369337536
Reference: Bank of America Business Capital and Nortek, Inc.
 
 
 
CANADIAN SWING LINE LENDER:
 
Bank of America, N.A. (acting through its Canada branch)
200 Front Street West
Suite 2700
Toronto, Ontario M5V 3L2
Attention: Teresa Tsui
Facsimile: (416) 349-4282
Electronic Mail: teresa.tsui@bankofamerica.com
 
Payment Instructions:
CANADIAN DOLLARS:    Wire payment of funds to:
LVTS - Large Value Transfer System
Bank of America Canada
200 Front Street West
Toronto, Ontario
Attention: Loans Department
TRANSIT #: 01342-241, Account # 90083255
SWIFT CODE:     BOFACATT
Reference:     Ventrol Air Handling Systems Inc.
 
U.S. DOLLARS:        Wire payment of funds to:
Bank America International New York
ABA# 026009593
335 Madison Avenue
New York, N.Y. 10017
SWIFT CODE: BOFAUS3N

 

--------------------------------------------------------------------------------

 

For the Account of: Bank of America, N.A. (acting through its
Canada branch)
Account #: 65502-01805
SWIFT CODE:     BOFACATT
Reference:     Ventrol Air Handling Systems Inc.
 
 

 

--------------------------------------------------------------------------------

 

EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 17, 2010 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; unless otherwise defined herein, the terms defined therein being
used herein as therein defined), among Nortek, Inc. (the “Specified U.S.
Borrower”), Ventrol Air Handling Systems Inc. (the “Canadian Borrower”), the
Subsidiaries of the Specified U.S. Borrower from time to time party thereto,
each Lender from time to time party thereto, Bank of America, N.A. (“Bank of
America”), as Administrative Agent, U.S. Swing Line Lender and U.S. L/C Issuer,
Bank of America, N.A. (acting through its Canada branch), as Canadian Swing Line
Lender and Canadian L/C Issuer, Bank of America and General Electric Capital
Corporation, as Collateral Agents, and General Electric Capital Corporation and
Wells Fargo Capital Finance, LLC, as Co-Syndication Agents.
 
The undersigned hereby requests (select one):
oA Borrowing of [U.S.][Canadian] Revolving Credit Loans
oA conversion of [Type of Loans]
oA continuation of [Eurodollar][BA] Rate Loans
1.    On ________________________________________ (a Business Day)(the “Credit
Date”).
2.    In the principal amount of [$][Cdn. $] ________________________________.
3.    Consisting of _________________________________________.
[Type of Loan requested]
 
4.    [For Eurodollar Rate Loans and BA Rate Loans] With an Interest Period of
_______ days.
The [U.S.][Canadian] Revolving Credit Borrowing requested herein complies with
the proviso to the first sentence of Section 2.01[(a)][(b)] of the Credit
Agreement.

 

--------------------------------------------------------------------------------

 

 
The [Specified U.S.][Canadian] Borrower hereby represents and warrants that the
conditions specified in Sections 4.02(a), (b) and (d) of the Credit Agreement
shall be satisfied on and as of the Credit Date.
[NORTEK, INC.][VENTROL AIR HANDLING SYSTEMS INC.]
 
By:         ___________________________________________                
Name:     ___________________________________________                
Title:    _______________________________________
 

 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as [U.S.][Canadian] Swing Line Lender
Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 17, 2010 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; unless otherwise defined herein, the terms defined therein being
used herein as therein defined), among Nortek, Inc. (the “Specified U.S.
Borrower”), Ventrol Air Handling Systems Inc. (the “Canadian Borrower”), the
Subsidiaries of the Specified U.S. Borrower from time to time party thereto,
each Lender from time to time party thereto, Bank of America, N.A. (“Bank of
America”), as Administrative Agent, U.S. Swing Line Lender and U.S. L/C Issuer,
Bank of America, N.A. (acting through its Canada branch), as Canadian Swing Line
Lender and Canadian L/C Issuer, Bank of America and General Electric Capital
Corporation, as Collateral Agents, and General Electric Capital Corporation and
Wells Fargo Capital Finance, LLC, as Co-Syndication Agents.
The undersigned hereby requests a [U.S.][Canadian] Swing Line Loan:
1.    On _________________________ (a Business Day)(the “Credit Date”).
2.    In the amount of [$][Cdn. $] __________________________.
The [U.S.][Canadian] Swing Line Borrowing requested herein complies with the
requirements of the provisos to the first sentence of Section
2.04[(A)(a)][(B)(a)] of the Credit Agreement.
The [Specified U.S.][Canadian] Borrower hereby represents and warrants that the
conditions specified in Sections 4.02(a),(b) and (d) of the Credit Agreement
shall be satisfied on and as of the Credit Date.
[NORTEK, INC.][VENTROL AIR HANDLING SYSTEMS INC.]
 
By:         ___________________________________________                
Name:     ___________________________________________                
Title:    _______________________________________
 

 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT C-1
FORM OF U.S. REVOLVING CREDIT NOTE
$[___,___,___]                                     ___________, ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), for itself and as Borrower
Agent under this Note for the U.S. Borrowers, HEREBY PROMISES TO PAY to
__________________ or its registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of each U.S. Loan from time to time made by the Lender to the Borrower
under that certain Amended and Restated Credit Agreement, dated as of December
17, 2010 (as amended, restated, amended and restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”; unless
otherwise defined herein, the terms defined therein being used herein as therein
defined), among the Borrower, Ventrol Air Handling Systems Inc. (the “Canadian
Borrower”), the Subsidiaries of the Specified U.S. Borrower from time to time
party thereto, each lender from time to time party thereto, Bank of America,
N.A. (“Bank of America”), as Administrative Agent, U.S. Swing Line Lender and
U.S. L/C Issuer, Bank of America, acting through its Canada branch, as Canadian
Swing Line Lender and Canadian L/C Issuer, Bank of America and General Electric
Capital Corporation, as Collateral Agents, and General Electric Capital
Corporation and Wells Fargo Capital Finance, LLC, as Co-Syndication Agents.
The Borrower promises to pay interest on the unpaid principal amount of each
U.S. Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. Except as otherwise provided in Section 2.04(A)(f) of the
Credit Agreement with respect to U.S. Swing Line Loans, all payments of
principal and interest with respect to the U.S. Loans made by the Lender shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent's Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Credit Agreement.
This U.S. Revolving Credit Note is one of the Revolving Credit Notes referred to
in the Credit Agreement, is entitled to the benefits thereof and may be prepaid
in whole or in part subject to the terms and conditions provided therein. This
U.S. Revolving Credit Note is also entitled to the benefits of the U.S. Guaranty
and is secured by the U.S. Collateral. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this U.S. Revolving Credit Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Credit Agreement. U.S. Loans made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this U.S. Revolving Credit
Note and endorse thereon the date, Type, amount and maturity of its U.S. Loans
and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this U.S. Revolving Credit Note.

 

--------------------------------------------------------------------------------

 

 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
 
NORTEK, INC.,
as the Specified U.S. Borrower
 
By:         ___________________________________________                
Name:     ___________________________________________                
Title:    _______________________________________
 
NORTEK, INC.,
as Borrower Agent under this Note for the U.S. Borrowers
 
 
By:         ___________________________________________                
Name:     ___________________________________________                
Title:    _______________________________________
 
 

 

--------------------------------------------------------------------------------

 

 
U.S. LOANS AND PAYMENTS WITH RESPECT THERETO
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 

--------------------------------------------------------------------------------

 

 
EXHIBIT C-2
FORM OF CANADIAN REVOLVING CREDIT NOTE
[U.S.] [Cdn.] $[___,___,___]                             ___________, ____
FOR VALUE RECEIVED, the undersigned (the “Borrower”), HEREBY PROMISES TO PAY to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
principal amount of each Canadian Loan from time to time made by the Lender to
the Borrower under that certain Amended and Restated Credit Agreement, dated as
of December 17, 2010 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; unless otherwise defined herein, the terms defined therein being
used herein as therein defined), among Nortek, Inc. (the “Specified U.S.
Borrower”), the Borrower, the Subsidiaries of the Specified U.S. Borrower from
time to time party thereto, each lender from time to time party thereto, Bank of
America, N.A. (“Bank of America”), as Administrative Agent, U.S. Swing Line
Lender and U.S. L/C Issuer, Bank of America, N.A. (acting through its Canada
branch), as Canadian Swing Line Lender and Canadian L/C Issuer, Bank of America
and General Electric Capital Corporation, as Collateral Agents, and General
Electric Capital Corporation and Wells Fargo Capital Finance, LLC, as
Co-Syndication Agents.
The Borrower promises to pay interest on the unpaid principal amount of each
Canadian Loan made by the Lender from the date of such Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Credit Agreement. Except as otherwise provided in Section 2.04(B)(f) of the
Credit Agreement with respect to Canadian Swing Line Loans, all payments of
principal and interest with respect to each Canadian Loan made by the Lender
shall be made to the Administrative Agent for the account of the Lender in
Dollars or Canadian Dollars, as applicable, in immediately available funds at
the Administrative Agent's Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.
This Canadian Revolving Credit Note is one of the Revolving Credit Notes
referred to in the Credit Agreement, is entitled to the benefits thereof and may
be prepaid in whole or in part subject to the terms and conditions provided
therein. This Canadian Revolving Credit Note is also entitled to the benefits of
the Guaranties and is secured by the Collateral. Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Canadian Revolving Credit
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Credit Agreement. Canadian Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Canadian Revolving Credit Note and endorse thereon the date, Type, amount and
maturity of its Canadian Loans and payments with respect thereto.
The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Canadian Revolving Credit Note.

 

--------------------------------------------------------------------------------

 

 
THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.
VENTROL AIR HANDLING
SYSTEMS INC.
 
By:         ___________________________________________                
Name:     ___________________________________________                
Title:    _______________________________________
 

 

--------------------------------------------------------------------------------

 

 
CANADIAN LOANS AND PAYMENTS WITH RESPECT THERETO
 
Date
Type of Loan Made
Amount of Loan Made
End of Interest Period
Amount of Principal or Interest Paid This Date
Outstanding Principal Balance This Date
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: ________, ____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Amended and Restated Credit Agreement, dated
as of December 17, 2010 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”; unless otherwise defined herein, the terms defined therein being
used herein as therein defined), among Nortek, Inc. (the “Specified U.S.
Borrower”), Ventrol Air Handling Systems Inc. (the “Canadian Borrower”), the
Subsidiaries of the Specified U.S. Borrower from time to time party thereto,
each Lender from time to time party thereto, Bank of America, N.A. (“Bank of
America”), as Administrative Agent, U.S. Swing Line Lender and U.S. L/C Issuer,
Bank of America, N.A. (acting through its Canada branch), as Canadian Swing Line
Lender and Canadian L/C Issuer, Bank of America and General Electric Capital
Corporation, as Collateral Agents, and General Electric Capital Corporation and
Wells Fargo Capital Finance, LLC, as Co-Syndication Agents.
The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ___________________________________ of the Specified U.S.
Borrower, and that, as such, he/she is authorized to execute and deliver this
Compliance Certificate to the Administrative Agent on the behalf of the
Specified U.S. Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    [The Specified U.S. Borrower has delivered the year-end audited
consolidated financial statements required by Section 6.01(a) of the Credit
Agreement for the fiscal year of the Specified U.S. Borrower ended as of the
above date, together with the report and opinion of [Ernst & Young LLP][an
independent certified public accountant of nationally recognized standing]
required by such section, prepared in accordance with generally accepted
auditing standards and not subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of the audit.]
[Use following paragraph 1 for fiscal quarter-end financial statements]
1.    [The Specified U.S. Borrower has delivered the unaudited consolidated
financial statements required by Section 6.01(b) of the Credit Agreement for the
fiscal quarter of the Specified U.S. Borrower ended as of the above date. Such
consolidated financial statements fairly present in all material respects the
financial condition, results of operations, shareholders' equity and cash flows
of the Specified U.S. Borrower and its Subsidiaries in accordance with GAAP as
at such date and for such period, subject only to normal year-end audit
adjustments and the absence of footnotes.]
[Add the following statement to paragraph 1 for Compliance Certificates
delivered with financial statements required under Section 6.01(a) or (b) of the
Credit Agreement when a Covenant Trigger Event has occurred and is continuing
and there has been a change in generally accepted accounting principles used in
the preparation of such financial statements, if necessary for the determination
of compliance with Section 7.11 of the Credit Agreement]
[There has been a change in the generally accepted accounting principles used in
the preparation of such financial statements, and a statement of reconciliation
conforming such financial statements to GAAP is attached hereto.]
[Use the following statements, as applicable, for Compliance Certificates
delivered with financial

 

--------------------------------------------------------------------------------

 

statements required under Section 6.01(a) or (b) of the Credit Agreement]
2.    [The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Specified U.S. Borrower and its Subsidiaries during the accounting period
covered by such financial statements.]
3.    [A review of the activities of the Specified U.S. Borrower and its
Subsidiaries during such fiscal period has been made under the supervision of
the undersigned with a view to determining whether during such fiscal period the
Specified U.S. Borrower and the other Loan Parties performed and observed all
its Obligations under the Loan Documents, and
[select one:]
[to the best knowledge of the undersigned, during such fiscal period the
Specified U.S. Borrower and the other Loan Parties performed and observed each
covenant and condition of the Loan Documents applicable to it, and no Default
has occurred and is continuing.]
--or--
[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status and the actions that the Specified U.S.
Borrower and its Subsidiaries proposes to take with respect thereto:]]
[Use the following statement for Compliance Certificates delivered with
financial statements required under Section 6.01(a) or (b) of the Credit
Agreement and calculations required under Section 7.02(n)(iii) or 7.06(f) of the
Credit Agreement]
4.    The financial covenant analyses and information set forth on Schedules 1
and 2 attached hereto are true and accurate in all material respects on and as
of the date of this Compliance Certificate.
[Use the following statement, if applicable, for Compliance Certificates
delivered with financial statements required under Section 6.01(a) or (b) of the
Credit Agreement]
5.    [Attached hereto as Schedule 3 is a description of each event, condition
or circumstance during the past fiscal quarter requiring a mandatory prepayment
or reinvestment under Section 2.05(b) of the Credit Agreement.]
IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of __________________, __________.
NORTEK, INC.
 
By:         ___________________________________________                
Name:     ___________________________________________                
Title:    _______________________________________
 

 

--------------------------------------------------------------------------------

 

 
For the Quarter/Year ended ___________________, ____ (“Statement Date”)
SCHEDULE 1
to the Compliance Certificate
($ in 000's)
 
I.
Section 7.11 - Consolidated Fixed Charge Coverage Ratio.
 
 
 
 
 
 
A.
1
 
Consolidated EBITDA for Measurement Period ending on above date ("Subject
Period")
 
 
 
 
 
 
 
 
2
 
The aggregate amount of all Capital Expenditures for Subject Period:
$______
 
 
 
 
 
 
 
3
 
Taxes paid or payable in cash (net of refunds received or receivable) for
Subject Period:
$______
 
 
 
 
 
 
 
4
 
Line I.A.1 - (Line I.A.2 + Line I.A.3):
$______
 
 
 
 
 
 
B.
The sum of:
 
 
 
 
 
 
 
 
1
 
Consolidated Net Cash Interest Charges for Subject Period:
$______
 
 
 
 
 
 
 
2
 
[Solely for purposes of calculating pro forma compliance with the covenant set
forth in Section 7.11 of the Credit Agreement in connection with the
determination of whether a particular Restricted Payment may be made pursuant to
Section 7.06(f) of the Credit Agreement, such Restricted Payment:] To be
included solely for purpose of delivery of the pro forma Compliance Certificate
required under Section 7.06(f) of the Credit Agreement.
$______
 
 
 
 
 
 
 
3
 
The aggregate principal amount of all Mandatory Principal Payments, but
excluding (A) any such payments to the extent refinanced through the incurrence
of additional Indebtedness otherwise expressly permitted under Section 7.03 and
(B) any such payments in respect of seller notes or earn-outs, in each case made
before the Closing Date, for the Subject Period:
$______
 
 
 
 
 
 
 
4
 
Line I.B.1 [+ Line I.B.2] + Line I.B.3:
$______
 
 
 
 
 
 
C.
Consolidated Interest Coverage Ratio (Line I.A.4 Line I.B.4):
____ to 1
 
 
 
 
 
 
 
Minimum required:
 

 
______________________________
This form of Schedule is for template purposes only and does not in any way
amend, supersede or otherwise modify any provisions in the Credit Agreement
relating to the calculation of Consolidated Fixed Charge Coverage Ratio or any
components thereof.
This form of Schedule is for template purposes only and does not in any way
amend, supersede or otherwise modify any provisions in the Credit Agreement
relating to the calculation of Consolidated EBITDA or any components thereof.

 

--------------------------------------------------------------------------------

 

Four Fiscal Quarters Ending
Minimum Consolidated Interest Coverage Ratio
 
 
When a Covenant Trigger Event has occurred and is continuing
1.1 to 1.0
 
 
 
 
 
 

 

 

--------------------------------------------------------------------------------

 

 
For the Quarter/Year ended ___________________(“Statement Date”)
SCHEDULE 2
to the Compliance Certificate
($ in 000's)
 
Consolidated EBITDA
(in accordance with the definition of Consolidated EBITDA
as set forth in the Credit Agreement)
 
 
Consolidated
EBITDA
 
Quarter
Ended
__________
 
Quarter
Ended
__________
 
Quarter
Ended
__________
 
Quarter
Ended
__________
Twelve
Months
Ended
__________
Consolidated
Net Income
 
 
 
 
 
+consolidated interest expenses
 
 
 
 
 
+ provision for taxes based on income/profits
 
 
 
 
 
+depreciation, amortization and other non-cash expenses
 
 
 
 
 
+ reasonable expenses, fees or charges related to the Transactions or any
acquisition or Investment
 
 
 
 
 
+non-recurring cash charges up to an aggregate of $3,000,000 in one fiscal year
 
 
 
 
 
-non-cash items increasing such Consolidated Net Income for the Subject Period,
excluding any items which represent the reversal of any accrual of, or cash
reserve for, anticipated cash charges in any period
 
 
 
 
 
=Consolidated EBITDA
 
 
 
 
 

 
__________________________________
This form of Schedule is for template purposes only and does not in any way
amend, supersede or otherwise modify any provisions in the Credit Agreement
relating to the calculation of Consolidated EBITDA or any components thereof.
 
 

 

--------------------------------------------------------------------------------

 

 
EXHIBIT E-1
FORM OF ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]     For bracketed language here and elsewhere in this form relating
to the Assignor(s), if the assignment is from a single Assignor, choose the
first bracketed language. If the assignment is from multiple Assignors, choose
the second bracketed language. Assignor identified in item 1 below ([the][each,
an] “Assignor”) and [the][each]     For bracketed language here and elsewhere in
this form relating to the Assignee(s), if the assignment is to a single
Assignee, choose the first bracketed language. If the assignment is to multiple
Assignees, choose the second bracketed language. Assignee identified in item 2
below ([the][each, an] “Assignee”). [It is understood and agreed that the rights
and obligations of [the Assignors][the Assignees]     Select as appropriate.
hereunder are several and not joint.]     Include bracketed language if there
are either multiple Assignors or multiple Assignees. Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below, receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
1.    Assignor[s]:    ______________________________
______________________________
_______________________________
4     For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
5     For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.
6    Select as appropriate.
7    Include bracketed language if there are either multiple Assignors or
multiple Assignees.
 

 

--------------------------------------------------------------------------------

 

2.    Assignee[s]:    ______________________________
______________________________
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.    Borrower(s):    ______________________________
4.    Administrative Agent:     Bank of America, N.A., as the Administrative
Agent under the Credit Agreement
5.    Credit Agreement:    Amended and Restated Credit Agreement, dated as of
December 17, 2010 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Nortek, Inc. (the “Specified U.S. Borrower”), Ventrol Air
Handling Systems Inc. (the “Canadian Borrower”), the Subsidiaries of the
Specified U.S. Borrower from time to time party thereto, each Lender from time
to time party thereto, Bank of America, N.A. (“Bank of America”), as
Administrative Agent, U.S. Swing Line Lender and U.S. L/C Issuer, Bank of
America, N.A. (acting through its Canada branch), as Canadian Swing Line Lender
and Canadian L/C Issuer, Bank of America and General Electric Capital
Corporation, as Collateral Agents, and General Electric Capital Corporation and
Wells Fargo Capital Finance, LLC, as Co-Syndication Agents.
6.    Assigned Interest:
 
 
 
Assignor[s] 
 
 
 
Assignee[s] 
 
 
Facility
Assigned 
Aggregate
Amount of
Commitment/Loans
for all Lenders 
Amount of
Commitment/Loans
Assigned
Percentage
Assigned of
Commitment/
Loans 
 
 
CUSIP
 Number
 
 
 
 
 
 
 
 
 
__________
$________________
$_________
___________%
 
 
 
__________
$________________
$_________
___________%
 
 
 
__________
$________________
$_________
___________%
 

 
[7.    Trade Date:    __________________] To be completed if the Assignor and
the Assignee intend that the minimum assignment amount is to be determined as of
the Trade Date.
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
8 List each Assignor, as appropriate.
9 List each Assignee, as appropriate.
10 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this  
Assignment (e.g. U.S. Revolving Credit Facility Loans, Canadian Revolving Credit
Facility Loans etc.)
11Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into
account any payments or prepayments made between the Trade Date and the
Effective Date.
12 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
13 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
 

 

--------------------------------------------------------------------------------

 

ASSIGNOR
[NAME OF ASSIGNOR]
 
By: _____________________________
Title:
 
ASSIGNEE
[NAME OF ASSIGNEE]
 
By: _____________________________
Title:
[Consented to and] Accepted:
BANK OF AMERICA, N.A., as
Administrative Agent
By:    _________________________________
Title:
 
[Consented to:]
[BANK OF AMERICA, N.A.] [BANK OF AMERICA, N.A. (acting through its Canada
branch] [Insert name of other Lender or Affiliate acting as L/C Issuer], as
[U.S. L/C Issuer] [Canadian L/C Issuer] or [U.S. Swing Line Lender] [Canadian
Swing Line Lender]
By:    _________________________________
Title:
[Consented to:]
[[NORTEK, INC.] [VENTROL AIR HANDLING SYSTEMS INC.], as Borrower]
By:    _________________________________
Title:
 
_________________________________
14 To be added only if the assignment is to a Person that is not a Lender with a
Commitment, an Affiliate of such Lender or an Approved Fund with respect to such
Lender.
15 To be added only if the assignment increases the obligation of the Assignee
to participate in exposure under one or more Letters of Credit (whether or not
now outstanding).
16 To be added only if the assignment is in respect of the Revolving Credit
Facility.
17 To be added unless an Event of Default has occurred and is continuing at time
of assignment or such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund.
 
 
 
 

 

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
Amended and Restated Credit Agreement, dated as of December 17, 2010 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”; unless otherwise
defined herein, the terms defined therein being used herein as therein defined),
among Nortek, Inc. (the “Specified U.S. Borrower”), Ventrol Air Handling Systems
Inc. (the “Canadian Borrower”), the Subsidiaries of the Specified U.S. Borrower
from time to time party thereto, each Lender from time to time party thereto,
Bank of America, N.A. (“Bank of America”), as Administrative Agent, U.S. Swing
Line Lender and U.S. L/C Issuer, Bank of America, N.A., (acting through its
Canada branch), as Canadian Swing Line Lender and Canadian L/C Issuer, Bank of
America and General Electric Capital Corporation, as Collateral Agents, and
General Electric Capital Corporation and Wells Fargo Capital Finance, LLC, as
Co-Syndication Agents.
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii), (v)
and (vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b) of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of [the][the relevant] Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the]

 

--------------------------------------------------------------------------------

 

[the relevant] Assignor for amounts which have accrued to but excluding the
Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.
 

 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT E-2
FORM OF ADMINISTRATIVE QUESTIONNAIRE
I. Borrower Name:    «FullCompanyName»
«FacilityAmount»
II. Legal Name of Lender for Signature Page:
 
 
 
 
 
 
 
 
III. Domestic Address:
 
IV. Eurodollar Address:
 
 
 

 
V. Contact Information:
 
Credit Contact
 
Operations Contact
 
Legal Counsel
Name:
 
 
 
 
 
Title:
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
 
 
Facsimile:
 
 
 
 
 
E-Mail Address
 
 
 
 
 
 
 
 
 
 
 
 
Secondary Credit Contact
 
Secondary Operations Contact
 
Draft Documentation Contact
Name:
 
 
 
 
 
Title:
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
 
 
Facsimile:
 
 
 
 
 
E-Mail Address
 
 
 
 
 


 

--------------------------------------------------------------------------------

 

 
VI. Lender's Fed Wire Payment Instructions:
Pay to:
 
 
 
(Name of Lender)
 
 
(ABA#)
(City/State)
 
(Account #)
(Account Name)
 
 
 
(Attention)
 
 

 
 
 
VII. Lender's Standby L/C Fed Wire Payment Instructions (if applicable):
Pay to:
 
 
 
(Name of Lender)
 
 
(ABA#)
(City/State)
 
(Account #)
(Account Name)
 
(Attention)
 

 
 
 
VIII. Organizational Structure:
Type of Entity:
 
Lender's Tax ID:
 

 
 
IX. Name of Authorized Officer:
 
Name:
 
Signature:
 
Date:
 

 
 

 

--------------------------------------------------------------------------------

 

 
X. Bank of America Contact Information:
 
 
Credit Contact
 
Operations Contact
 
Secondary Operations Contact
Name:
 
 
 
 
 
Title:
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Telephone:
 
 
 
 
 
Facsimile:
 
 
 
 
 
E Mail Address
 
 
 
 
 

 
 
X. Bank of America Payment Instructions:
 
 
 
 
 
 
Pay to:
Sent under separate cover
 
 
 
 

 
PLEASE RETURN COMPLETED LENDER'S INFORMATION AND TAX FORM TO:
 

 

--------------------------------------------------------------------------------

 

 
 
 
EXHIBIT F-1
FORM OF U.S. GUARANTY

 

--------------------------------------------------------------------------------

 

 
EXHIBIT G-1
FORM OF U.S. SECURITY AGREEMENT

 

--------------------------------------------------------------------------------

 

 
EXHIBIT H
FORM OF MORTGAGE

 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT I
FORM OF INTERCOMPANY NOTE

 

--------------------------------------------------------------------------------

 

 
EXHIBIT J
[RESERVED]

 

--------------------------------------------------------------------------------

 

EXHIBIT K
[RESERVED]
 

 

--------------------------------------------------------------------------------

 

 
 
 
EXHIBIT L
FORM OF BORROWING BASE CERTIFICATE

 

--------------------------------------------------------------------------------

 

EXHIBIT M-1
FORM OF PERFECTION CERTIFICATE

 

--------------------------------------------------------------------------------

 

EXHIBIT N
[RESERVED]
 
 
 

 